Exhibit 10.5

 

EXECUTION COPY

 

FIFTY NORTHERN AVENUE LLC

 

AND

 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR 50 NORTHERN AVENUE (PARCEL A — FAN PIER)
BOSTON, MASSACHUSETTS

 

--------------------------------------------------------------------------------


 

FIFTY NORTHERN AVENUE LLC

 

AND

 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR 50 NORTHERN AVENUE (PARCEL A — FAN PIER)
BOSTON, MASSACHUSETTS

 

TABLE OF CONTENTS

 

ARTICLE 1.

BASIC TERMS

5

 

 

1.01.

Date of Lease:

5

1.02.

Landlord:

5

1.03.

Tenant:

5

1.04.

Address of Property:

5

1.05.

Building, Property and Project:

5

1.06.

Premises:

5

1.07.

Tenant’s Pro Rata Share:

6

1.08.

Term:

6

1.09.

Commencement Date:

6

1.10.

Permitted Uses:

7

1.11.

Broker(s):

7

1.12.

Management Company:

7

1.13.

Security Deposit:

8

1.14.

Parking Access Devices:

8

1.15.

Base Rent:

8

1.16.

Additional Rent:

9

1.17.

Expenses Paid Directly by Tenant:

9

1.18.

Original Address of Landlord for Notices:

9

1.19.

Original Address of Tenant for Notices:

9

1.20.

Finish Work:

10

1.21.

Finish Work Allowance:

10

1.22.

Exhibits:

10

 

--------------------------------------------------------------------------------


 

ARTICLE 2.

PREMISES AND APPURTENANT RIGHTS

8

 

 

2.01.

Lease of Premises; Appurtenant Rights

8

 

 

ARTICLE 3.

LEASE TERM

15

 

 

3.01.

Lease Term; Delay in Commencement

15

3.02.

Hold Over

17

3.03.

Right to Extend

18

 

 

ARTICLE 4.

RENT

20

 

 

4.01.

Base Rent

20

4.02.

Additional Rent

21

4.03.

Late Charge

22

4.04.

Interest

22

4.05.

Method of Payment

22

4.06.

Audit

23

4.07.

Phasing

24

 

 

ARTICLE 5.

TAXES

25

 

 

5.01.

Taxes

25

5.02.

Definition of “Taxes”

25

5.03.

Personal Property Taxes

27

 

 

ARTICLE 6.

UTILITIES

27

 

 

6.01.

Utilities

27

 

 

ARTICLE 7.

INSURANCE

29

 

 

7.01.

Coverage

29

7.02.

Action Increasing Rates

30

7.03.

Waiver of Subrogation

31

7.04.

Landlord’s Insurance

31

 

 

ARTICLE 8.

OPERATING EXPENSES

32

 

 

8.01.

Operating Expenses

32

 

 

ARTICLE 9.

USE OF PREMISES

35

 

 

9.01.

Permitted Uses

35

9.02.

Indemnification

35

9.03.

Compliance With Legal Requirements

35

9.04.

Hazardous Substances

37

9.05.

Signs and Auctions

40

 

2

--------------------------------------------------------------------------------


 

9.06.

Landlord’s Access

40

9.07.

Security

41

 

 

ARTICLE 10.

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

43

 

 

10.01.

Condition of Premises and Property

43

10.02.

Exemption and Limitation of Liability

43

10.03.

Landlord’s Obligations

44

10.04.

Tenant’s Obligations

45

10.05.

Tenant Work

47

10.06.

Condition upon Termination

51

10.07.

Decommissioning of the Premises

52

 

 

ARTICLE 11.

ROOFTOP LICENSE; ANTENNAS

53

 

 

11.01.

Rooftop License

53

11.02.

Installation and Maintenance of Rooftop Equipment

54

11.03.

Interference by Rooftop Equipment

55

11.04.

Relocation of Rooftop Equipment

55

 

 

ARTICLE 12.

DAMAGE OR DESTRUCTION; CONDEMNATION

56

 

 

12.01.

Damage or Destruction of Premises

56

12.02.

Eminent Domain

58

 

 

ARTICLE 13.

ASSIGNMENT AND SUBLETTING

59

 

 

13.01.

Landlord’s Consent Required

59

13.02.

Landlord’s Consent

60

13.03.

No Release

62

13.04.

Transfer Disputes

63

13.05.

Additional Procedures

63

 

 

ARTICLE 14.

EVENTS OF DEFAULT AND REMEDIES

64

 

 

14.01.

Covenants and Conditions

64

14.02.

Events of Default

64

14.03.

Remedies for Default

65

 

 

ARTICLE 15.

PROTECTION OF LENDERS

67

 

 

15.01.

Subordination and Superiority of Lease

67

15.02.

Attornment

68

15.03.

Rent Assignment

69

 

3

--------------------------------------------------------------------------------


 

15.04.

Other Instruments

70

15.05.

Estoppel Certificates

70

 

 

ARTICLE 16.

MISCELLANEOUS PROVISIONS

70

 

 

16.01.

Landlord’s Consent Fees

70

16.02.

Notice of Landlord’s Default

71

16.03.

Quiet Enjoyment

71

16.04.

Intentionally Omitted

71

16.05.

Notices

71

16.06.

No Recordation

71

16.07.

Corporate Authority

72

16.08.

Joint and Several Liability

72

16.09.

Force Majeure

72

16.10.

Limitation of Warranties

73

16.11.

No Other Brokers

73

16.12.

Applicable Law and Construction

73

16.13.

Construction on the Property or Adjacent Property

74

16.14.

Confidentiality of Information

75

16.15.

Equal Employment Opportunity

76

 

 

ARTICLE 17.

SECURITY DEPOSIT

76

 

 

17.01.

Letter of Credit

76

17.02.

Letter of Credit Pledge

77

17.03.

Transfer of Security Deposit

77

17.04.

Release of the Security Deposit

77

17.05.

Reporting Obligations

78

 

 

ARTICLE 18.

GOVERNMENT INCENTIVES

78

 

 

18.01.

Government Incentives

78

 

4

--------------------------------------------------------------------------------


 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR PARCEL A — FAN PIER
BOSTON, MASSACHUSETTS

 

ARTICLE 1.
BASIC TERMS

 

The following terms used in this Lease shall have the meanings set forth below.

 

1.01.

 

Date of Lease:

 

May 5, 2011

 

 

 

 

 

1.02.

 

Landlord:

 

Fifty Northern Avenue LLC, a Delaware limited liability company

 

 

 

 

 

1.03.

 

Tenant:

 

Vertex Pharmaceuticals Incorporated, a Massachusetts corporation

 

 

 

 

 

1.04.

 

Address of Property:

 

Parcel A, Fan Pier, Boston, MA, subject to the provisions of Section 2.01(c)

 

 

 

 

 

1.05.

 

Building, Property and Project:

 

The 15-story building to be constructed by Landlord and containing, upon
completion, approximately 585,456 rentable square feet (the “Building”) in the
City of Boston, Massachusetts, located on a parcel of land described in
Exhibit 1.05 attached hereto and known as Parcel A, Fan Pier, Boston,
Massachusetts (the Building and such parcel of land hereinafter being
collectively referred to as the “Property”). The Property is part of a phased
development located in the South Boston waterfront area of Boston,
Massachusetts, currently consisting of nine (9) lettered parcels to be developed
separately with up to nine (9) new buildings, projected to have an aggregate of
approximately 3,034,000 square feet of gross floor area dedicated to a mixture
of office, laboratory, residential, hotel, retail, civic/cultural uses,
accessory parking spaces and maritime uses, together with access roads and
landscaped open spaces (as such area is improved from time to time, the
“Project”)

 

 

 

 

 

1.06

 

Premises:

 

Approximately 556,105 rentable square feet, consisting of all of the second
through the fifteenth floors of the Building (including a mechanical floor), a
portion of the first floor of the Building, a two-story mechanical penthouse in
the Building, and a portion of a 3-level below grade structure, all

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

as further described on Exhibit 1.06 (the “Premises”), based on a modified
ANSI/BOMA Z65.1- 1996 method of measurement and as conclusively agreed to by the
parties as set forth in Section 2.01(e).

 

 

 

 

 

1.07.

 

Tenant’s Pro Rata Share:

 

94.99%

 

 

 

 

 

1.08.

 

Term:

 

 

 

 

 

 

 

 

 

Initial Term:

 

The period commencing on the Commencement Date and expiring on the last day of
the fifteenth (15th) Lease Year, determined as set forth in the definition of
“Lease Year,” below.

 

 

 

 

 

 

 

Extension Term:

 

One (1) additional term of ten (10) years, as further described in, and subject
to the provisions of, Section 3.03.

 

 

 

 

 

 

 

Lease Year:

 

The first (lst) Lease Year begins on the first Commencement Date to occur and
ends on the last day of the twelfth full calendar month after the Final
Commencement Date. Each subsequent Lease Year ends twelve months after the
preceding one, provided, however, that the fifteenth (15th) Lease Year shall end
on the later to occur of (i) the last day of the twelfth month after the
fourteenth (14th) Lease Year or (ii) if the Building B Lease (as defined in
Section 2.01(g), below) Final Commencement Date (as defined therein) occurs
after the Final Commencement Date hereunder, the expiration date of the initial
term of the Building B Lease (meaning and intending that the Building B Lease
and this Lease be coterminous). The parties acknowledge that the first (lst)
Lease Year and the fifteenth (15th) Lease Year each may consist of more than 12
months.

 

 

 

 

 

1.09.

 

Commencement Date:

 

The earlier of (i) the date Tenant has occupied any portion of the Premises for
the conduct of its business, as opposed to occupying any portion of the Premises
for the installation of the FF&E Work, as defined in Section 4 of Exhibit 10.03,
or (ii) the Substantial Completion Date (as defined in Section 12.01 of
Exhibit 10.03). Pursuant to Section 4.07 of this Lease, the Commencement Date
may occur in one or more Phases. The Commencement Date

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

shall be determined separately for each Phase and Rent shall be pro-rated based
on the ratio of occupied floors to total floors of the Premises (excluding
mechanical floors and penthouses in each case) to reflect Tenant’s partial
occupancy of the Premises until such time as the Commencement Date occurs with
respect to the entire Premises. The Commencement Date upon which the remainder
of the Premises is delivered to Tenant shall constitute the “Final Commencement
Date”.

 

 

 

 

 

 

 

 

 

The “Estimated Commencement Date” shall mean the date that is 30 months from the
issuance of the first building permit for any portion of the Building.

 

 

 

 

 

1.10.

 

Permitted Uses:

 

Office Uses and Research Center Uses as defined in and limited by the
Development Plan for the Fan Pier Development, Planned Development Area #54
approved by the Boston Redevelopment Authority on November 14, 2001, and adopted
by the Boston Zoning Commission on February 27, 2002, effective February 28,
2001, as amended by First Amendment to the Development Plan for the Fan Pier
Development, Planned Development Area #54 approved by the Boston Redevelopment
Authority on December 20, 2007, and adopted by the Boston Zoning Commission on
January 30, 2008, effective January 30, 2008 (collectively, the “Development
Plan”), and customary uses accessory to Office Uses and Research Center Uses as
permitted under the Development Plan. Use of the mechanical penthouse,
mechanical rooms, the mechanical floor, telephone closets, storage areas, and
similar accessory areas of the Premises constructed as part of the Base Building
Work, as defined in Exhibit 10.03, to the extent each are included within the
Premises, shall be further limited to the purposes for which they have been
constructed.

 

 

 

 

 

1.11.

 

Broker(s):

 

CB Richard Ellis — N.E. Partners, LP

 

 

 

 

 

1.12.

 

Management Company:

 

Fallon Management Company LLC
c/o The Fallon Company LLC
One Marina Park Drive
Boston, Massachusetts 02210
Attn: Joseph F. Fallon

 

7

--------------------------------------------------------------------------------


 

1.13.

 

Security Deposit:

 

$17,324,506.50, if, as and when required pursuant to the terms of Article 17.

 

 

 

 

 

1.14.

 

Parking Access Devices:

 

377, subject to the provisions of Section 2.01(d). In the event occupancy is
phased pursuant to Section 4.07, on each Commencement Date Tenant will have the
option of accepting any number of Parking Access Devices between the number set
forth above and that number pro rata adjusted consistent with the ratio of the
rentable square footage in that portion of the Premises for which the
Commencement Date has occurred over the total rentable square footage for the
entire Premises and on the Final Commencement Date the number of Parking Access
Devices shall thereafter be that number set forth at the beginning of this
paragraph, subject to the provisions of Section 2.01(d).

 

 

 

 

 

1.15.

 

Base Rent:

 

 

 

 

 

 

 

 

 

Initial Term:

 

From and after the Commencement Date through the end of the fifth (5th) Lease
Year, $34,649,013.00 per annum ($62.50 per rentable square foot for 553,237
rentable square feet of the Premises and $25.00 per rentable square foot for
2,868 rentable square feet of the Premises designated as storage space on
Exhibit 1.06 (the “Storage Space”)), subject to phasing pursuant to Section 1.09
and Section 4.07.

 

 

 

 

 

 

 

 

 

From and after the first (1st) day of the sixth (6th) Lease Year through the end
of the tenth (10th) Lease Year, $37,422,368 per annum ($67.50 per rentable
square foot for 553,237 rentable square feet of the Premises and $27.50 per
rentable square foot for the Storage Space).

 

 

 

 

 

 

 

 

 

From and after the first (1st) day of the eleventh (11th) Lease Year through the
end of the Initial Term, $40,195,723 per annum ($72.50 per rentable square foot
for 553,237 rentable square feet of the Premises and $30.00 per rentable square
foot for the Storage Space).

 

 

 

 

 

 

 

Extension Terms:

 

Base Rent shall be one hundred percent (100%) of the Market Rent, as determined
pursuant to

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

Section 3.03.

 

 

 

 

 

1.16.

 

Additional Rent:

 

All amounts payable by Tenant under this Lease other than Base Rent, including
without limitation:

 

 

 

 

 

 

 

 

 

(i)    Tenant’s Pro Rata Share of Taxes (Article 5);

 

 

 

 

 

 

 

 

 

(ii)   Utility expenses for the Premises under Article 6 to the extent paid by
or to Landlord;

 

 

 

 

 

 

 

 

 

(iii)  Tenant’s Pro Rata Share of Operating Expenses (Article 8) (see
Section 4.02);

 

 

 

 

 

 

 

 

 

(iv)  Payment of the parking contract amounts due pursuant to Section 2.01(d).

 

 

 

 

 

1.17.

 

Expenses Paid Directly by Tenant:

 

All utilities (except as set forth in Article 6) and services to the Premises.

 

 

 

 

 

1.18.

 

Original Address of Landlord for Notices:

 

Fifty Northern Avenue LLC
c/o The Fallon Company LLC
One Marina Park Drive
Boston, Massachusetts 02210
Attn: Joseph F. Fallon

 

 

 

 

 

 

 

 

 

and:

 

 

 

 

 

 

 

 

 

Cornerstone Real Estate Advisers LLC
180 Glastonbury Boulevard, Suite 200
Glastonbury, Connecticut 06033
Attn: Linda Houston

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

DLA Piper LLP (US)

33 Arch Street
Boston, MA 02110
Attn: John E. Rattigan, Esquire

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Day Pitney LLP
242 Trumbull Street
Hartford, CT 06103
Attn: James A. McGraw, Esquire

 

 

 

 

 

1.19.

 

Original Address of

 

Vertex Pharmaceuticals Incorporated
130 Waverly Street

 

9

--------------------------------------------------------------------------------


 

 

 

Tenant for Notices:

 

Cambridge, Massachusetts 02139
Attn: Alfred Vaz

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Bowditch & Dewey, LLP
175 Crossing Boulevard
Suite 500
Framingham, MA 01702
Attn: Paul C. Bauer, Esquire

 

 

 

 

 

 

 

 

 

1.20.

 

Finish Work:

 

All to be designed and constructed by Landlord, pursuant to Tenant’s Program, as
further set forth in Section 10.03 and Exhibit 10.03.

 

 

 

 

 

 

 

 

 

1.21.

 

Finish Work Allowance:

 

$83,485,550.00 (calculated on the basis of $150 per rentable square foot times
553,237 rentable square feet plus $500,000, subject to adjustment pursuant to
Article 18.

 

 

 

 

 

 

 

1.22.

 

Exhibits:

 

Exhibit 1.05:

 

Property

 

 

 

 

Exhibit 1.06:

 

Premises

 

 

 

 

Exhibit 2.01(e):

 

Measurement Standard

 

 

 

 

Exhibit 2.01(f):

 

Permitted Encumbrances

 

 

 

 

Exhibit 2.01(g):

 

Schedule of Reimbursable Expenditures

 

 

 

 

Exhibit 3.01(a):

 

Form of Confirmation of Commencement Date

 

 

 

 

Exhibit 3.01(b):

 

Tenant’s Existing Lease Terms

 

 

 

 

Exhibit 3.03(b)

 

Parcels B and E Description

 

 

 

 

Exhibit 9.01:

 

Rules and Regulations

 

 

 

 

Exhibit 9.04:

 

Environmental Reports

 

 

 

 

Exhibit 9.05

 

Retail Signage

 

 

 

 

Exhibit 10.03:

 

Work Letter

 

 

 

 

Exhibit 10.05(b):

 

Construction Documents

 

 

 

 

Exhibit 10.05(c):

 

Tenant Work Insurance Schedule

 

 

 

 

Exhibit 10.06:

 

Items That Must Remain On the Premises

 

 

 

 

Exhibit 15.01:

 

Form of Lender’s Subordination, Nondisturbance and Attornment Agreement

 

 

 

 

Exhibit 17.01:

 

Form of Letter of Credit

 

 

 

 

Exhibit 18.01(f):

 

Alternate Economic Benefit Standards

 

10

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

—A—

 

 

AAA

24

Additional Rent

134

Alternative Extension Term

19

Applicable Preclusion Period

61

Arbitrator

20

Audit Period

23

 

 

—B—

 

 

BMBL

38

Building

5

Building B

13

Building B Lease

14

Building E

18

Building E Lease

18

 

 

—C—

 

 

Common Areas and Facilities

8

Comparable Properties

19

Confidential Information

75

Construction Documents

49

control

59

Core Building Systems

48

 

 

—D—

 

 

Decision Date

19

Decision Notice

19

Declaration

13

Default Rate

22

DEP

13

Development Plan

7

DHHS

38

 

 

—E—

 

 

Environmental Incidents

38

Environmental Insurance

32

Environmental Law

37

Environmental Reports

39

Estimated Commencement Date

7

Event of Default

64

Existing Mortgage

67

Extension Term

19

 

 

—F—

 

 

Final Commencement Date

7

Financial Standards

76

First Extension Term

18

Force Majeure

72

FPOC

13

 

5

--------------------------------------------------------------------------------


 

—G—

 

 

Governmental Incentives

81

 

 

—H—

 

 

Hazardous Substances

37

 

 

—I—

 

 

Indemnitees

35

 

 

—L—

 

 

Lease

100

Leases

14

LEED

50

Legal Requirement

36

Legal Requirements

36

Letter of Credit

76

Letter of Credit Pledgee

77

Limited Parking Period

12

 

 

—M—

 

 

Market Rent

19

Material Service Interruption

28

Measurement Standard

13

MIP grant

80

 

 

—O—

 

 

Occurrences

39

Operating Costs

21

Operating Expenses

32

 

 

—P—

 

 

Parking Agreement

10

Parking Garage

11

Pedestrian Bridge

75

Percentage Share

32

Permitted Transfer

59

Premises

6

Profits

62

Project

5

Project Document

13

Project Documents

13

Property

5

 

 

—R—

 

 

Related Entity

59

Reletting Expenses

65

Rent

21

Restricted Parking Rate

12

Rooftop Agreement

54

Rooftop Equipment

54

Rules and Regulations

35

 

6

--------------------------------------------------------------------------------


 

—S—

 

 

Security Plan

42

Service Contracts

46

Service Interruption

28

Service Interruption Notice

28

Succession Election Notice

69

Successor

69

Successor Entity

59

 

 

—T—

 

 

Taxes

25

Tenant Contractor

49

Tenant Environmental Incident

38

Tenant Parties

28

Tenant Party

28

Tenant Property

27

Tenant Work

47

Tenant Work Threshold Amount

48

Tenant’s Architect

49

Tenant’s Audit Notice

23

Tenant’s Damages

15

Tenant’s Existing Leases

15

Term

23

Third Arbitrator

20

Total Operating Costs

21

Transfer

59

Transfer Expenses

62

Transferee

59

 

 

—U—

 

 

Utility Service

27

Utility Service Provider

27

Utility Services

27

Utility Switching Points

27

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2.
PREMISES AND APPURTENANT RIGHTS

 

2.01.                     Lease of Premises; Appurtenant Rights.  Landlord
hereby leases the Premises to Tenant, and Tenant hereby leases the Premises from
Landlord, for the Term.  Tenant shall be permitted access to the Building, the
Premises and the Parking Garage on a 24 hour per day, 7 day per week basis,
subject to the Rules and Regulations, Force Majeure (as hereinafter defined) and
Landlord’s reasonable security measures.

 

(a)                                 Exclusions.  The Premises exclude Common
Areas and Facilities of the Property, as defined in Section 2.01(b), and
exterior walls, the roof, the stairways and stairwells to the Parking Garage,
the portion of the Building identified as “future retail tenants” on
Exhibit 1.06, retail loading dock, and pipes, ducts, conduits, wires and
appurtenant fixtures located within the Premises but serving other parts of the
Property (exclusively or in common).  If the Premises include less than the
entire rentable area of any floor from time to time, then the Premises also
exclude the common corridors, lobbies, elevator lobby, and lavatories located on
such floor.

 

(b)                                 Appurtenant Rights.  Tenant shall have, as
appurtenant to the Premises, rights, in common with others (subject to the
Rules and Regulations), to use the Common Areas and Facilities of the Property,
to contracts for parking set out in Section 2.01(d), to the signage rights as
set out in Section 9.05, to use the rooftop as set out in Article 11, and the
exclusive right to access and egress from the Pedestrian Bridge (as set forth in
Section 16.13, below).  As used herein, “Common Areas and Facilities” is defined
as (i) the common stairways and access ways, lobbies, hallways, entrances,
stairs, elevators and any passageways thereto, other areas or facilities within
the Building for the general use, convenience and benefit of Tenant and other
tenants and occupants of the Building and the common pipes, ducts, conduits,
wires, telephone and electrical closets (except on floors leased entirely by
Tenant), and appurtenant equipment serving the Premises;  (ii) the common
exterior walkways located on the Property and associated with the Building, and
(iii) any other common areas and facilities from time to time designated as such
by Landlord (provided that no areas initially designated as part of the Premises
on Exhibit 1.06 may be designated as a common area).

 

(c)                                  Reservations.  In addition to other rights
reserved herein or by law, Landlord reserves the right from time to time,
without unreasonable (except in emergency) interference with Tenant’s rights
hereunder, including without limitation Tenant’s use of and access to the
Premises:  (i) to make additions to or reconstructions of the Building and to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building, or either, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises, the Building, or
elsewhere in the Property, provided, however, such installation, reconstruction
or relocation shall not materially reduce the usable floor area of the Premises
(other than a temporary reduction to accommodate installation, repair,
replacement, maintenance and relocation) without the consent of Tenant, which
may be granted or withheld in Tenant’s sole discretion and if granted, the Base
Rent and

 

8

--------------------------------------------------------------------------------


 

Tenant’s Pro Rata Share shall be proportionately reduced; (ii) to alter or
relocate any portion of the Common Areas and Facilities, including the lobbies
and entrances (provided that (A) Tenant’s rights under this Lease are not
adversely affected in any material respect and (B) with respect to any
relocation of the lobby or entrance to the Building or the Premises, other than
a temporary relocation to accommodate required work, any such relocation shall
be subject to Tenant written approval, in Tenant’s sole discretion), (iii) to
grant easements and other rights with respect to the Property, provided such
grants do not materially and adversely affect Tenant’s rights under this Lease,
and (iv) to change the street address of the Property prior to the date that
Landlord commences the Finish Work (and, thereafter, with Tenant’s written
consent, not to be unreasonably withheld, conditioned or delayed). 
Installations, replacements and relocations within the Premises referred to in
clause (i) shall be located as far as practicable in the core areas of the
Building, above ceiling surfaces, below floor surfaces or within perimeter walls
of the Premises and Landlord shall minimize the disruption to the Tenant to the
degree reasonably practicable.

 

For the purposes of separately owning and/or financing the portions of the
Building comprising retail space and/or the Parking Garage below the Building
from the remainder of the Building, the Property may be subdivided into separate
lots, submitted to a condominium regime or divided into separate leasehold lots
by ground leases to permit such separate ownership and financing of portions of
the Property, provided that (a) Tenant’s rights and obligations under this Lease
shall not be diminished or negatively affected in anything more than a de
minimis manner, (b) there shall not be material interference with (I) access to
the Premises from Northern Avenue, (II) Tenant’s ability to otherwise use the
number of parking spaces as provided under Section 2.01(d) below, or (III) the
ability to use and occupy the Premises for the Permitted Uses, and (c) if the
Property is submitted to a condominium regime, the entire Premises shall be
contained within a single condominium unit.  In the event the Property, as
originally defined herein, is subdivided, then the term “Property” shall be
deemed to refer only to the portions of the parcel or parcels of land or air
rights on which the Building is located and, at the request of either Landlord
or Tenant, Exhibit 1.05 and any Notice of Lease recorded pursuant Section 16.06
shall be amended accordingly.  In the event the Property is submitted to a
condominium regime, the Property shall be deemed to be the condominium unit in
which the Premises are located (but any such condominium unit shall have the
appurtenant rights to which Tenant expressly is entitled under this Lease) and,
at the request of either Landlord or Tenant, Exhibit 1.05 and any Notice of
Lease recorded pursuant Section 16.06 shall be amended accordingly.  Tenant
agrees to enter into any instruments reasonably requested by Landlord in
connection with the foregoing, so long as the same are not inconsistent with the
rights of Tenant under this Lease and are otherwise reasonably acceptable to
Tenant.  Without limiting the generality of the foregoing, such instruments may
include a subordination of this Lease to a ground lease or documents creating a
condominium on the Property, provided that in the case of a condominium Tenant’s
rights under this Lease are not materially affected and that in the case of a
ground lease Tenant shall receive a non-disturbance agreement reasonably
acceptable to Tenant from any ground lessor having a priority interest over this
Lease.  If the Property is subject to a condominium

 

9

--------------------------------------------------------------------------------


 

regime under this paragraph, then Landlord shall not exercise its right to vote
as a member of the owner’s association of the condominium in a manner that
materially and adversely affects Tenant’s rights under this Lease without
Tenant’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, and, so long as Tenant is not in default of
any of its payment obligations under this Lease, Landlord shall promptly pay all
assessments against the condominium unit containing the Premises (which
assessments shall be includable within Operating Costs) within the period
required under the condominium regime so that no liens for unpaid assessments
attach to the Premises.  In the event of any failure by Landlord to pay
condominium assessments for any reason (other than Tenant’s failure to pay
Operating Costs) such that the condominium association commences an enforcement
process against the condominium unit containing the Premises, Tenant shall have
the right to pay such assessments directly (and shall provide evidence of such
payments to Landlord) and Tenant may offset such expenditures against the next
payment or payments of Additional Rent under this Lease.  Following any such
event, to the extent permissible under law, the condominium documents shall
either be revised to provide for provision of copies of any notice of default to
Tenant or Landlord shall otherwise require the condominium association to copy
Tenant as a notice party in addition to Landlord, and thereafter copies of
invoices for condominium assessments or other material notices that Landlord
receives from the condominium association shall be delivered to Tenant and
Landlord.  Landlord shall promptly provide Tenant with copies of any notice of
nonpayment of condominium assessments (provided that Landlord shall not be in
default of this sentence if such amounts are paid by Landlord prior to the
exercise of any remedies against the condominium unit containing the Premises).

 

(d)                                 Parking. During the Term, Landlord shall
cause the Parking Garage operator to enter into contracts with Tenant for the
number of parking access devices set forth in Section 1.14, permitting the
parking of such number of vehicles in unreserved parking spaces in the Parking
Garage.  In furtherance of such rights, Landlord has entered into and recorded
that certain Garage Reciprocal Easement Agreement (the “Parking Agreement”)
described on Exhibit 2.01(f).  Landlord covenants that it shall not grant any
other tenant in the Building the right to park exclusively in the portion of the
Parking Garage located beneath the Building unless such rights affect a de
minimis number of parking spaces for the benefit of the retail tenants in the
Building and Landlord offers comparable rights to Tenant.  The monthly rate to
be paid by Tenant and its employees under such contracts shall be the prevailing
monthly parking rate charged by the Parking Garage operator at the Parking
Garage (or surface parking, as applicable), which parking rate may change at any
time and from time to time, as determined by such Parking Garage operator,
provided that the rate shall not exceed the Designated Percentage (as defined
below) of the average full monthly rate offered from time to time to monthly
parkers at the One International Place, 125 High Street, and Rowe’s Wharf
parking garages (or a replacement public garage serving first class office
buildings in the City of Boston Financial District reasonably identified by the
parking operator in the event that any such garage ceases to offer monthly
parking passes for any 30 or more day period) for the first five Lease Years
during the term of this Lease.  Tenant shall have the right to

 

10

--------------------------------------------------------------------------------


 

provide Landlord with recommendations from time to time regarding the exercise
of the Landlord’s rights to approve the parking garage operator under the
Parking Agreement, and Landlord agrees that it shall not vote such rights in
favor of employing any particular parking garage operator to which Tenant has
bona fide, good faith objections as reasonably and previously described to
Landlord in writing (Tenant acknowledging that the Parking Garage requires a
parking operator and that Tenant shall reasonably cooperate with Landlord to
identify viable recommended candidates for the parking operator position).  As
of the date hereof, Tenant acknowledges that Pilgrim Parking, Inc. and Standard
Parking Corporation are approved candidates for the position of parking garage
operator.  “Designated Percentage” shall mean 45% for the period of the Term
ending on the date that is six months following the Final Commencement Date, 65%
for the next six month period, and 85% thereafter through the end of the fifth
Lease Year.

 

In addition to the foregoing parking rights, during the first four Lease Years
of the Initial Term, for so long as Landlord or its affiliates shall operate
surface parking at the Project and subject to the available capacity of such
surface parking, Landlord shall cause the operator of such surface parking to
enter into contracts with Tenant for the number of parking access devices
determined pursuant to the immediately following sentence, permitting the
parking of such number of vehicles in unreserved parking spaces in surface
parking areas within the Project, for the use of Tenant’s employees at the
monthly rate in effect from time to time.  The number of such additional access
devices for surface lots shall be the number necessary to achieve a parking
ratio of 0.9 spaces per 1,000 rentable square feet of the Premises when
aggregated with the parking permitted in the Parking Garage pursuant to this
Section 2.01(d).

 

“Parking Garage”  shall collectively mean (i) the three (3) level subterranean
parking garage located below the Building and constructed as part of the Base
Building Work, and (ii) such other parking garages as may be constructed from
time to time within the Project and subsequently made available to the Building
under reciprocal easement agreements, operating agreements or other such
agreements now or hereafter in effect.  Payments under the parking contracts
shall constitute Additional Rent for purposes of this Lease.  Payments under
this Section shall be made directly to the Parking Garage or applicable parking
operator in accordance with the provisions of the parking contracts.  Without
limiting Landlord’s other remedies under this Lease, if Tenant shall fail to pay
the amounts due under any parking contract for more than ten (10) days after
notice of such failure given by Landlord or the applicable parking operator, or
if Tenant shall cease to contract for any access device for more than 60
consecutive days, or if Tenant relinquishes in any manner any parking
contract(s), then Landlord may permanently terminate Tenant’s rights to the
applicable number of access devices immediately upon notice by Landlord to
Tenant (such terminations, if any, to be applied first to parking contracts for
surface parking hereunder and then to parking contracts in the Parking Garage). 
Tenant may irrevocably relinquish any such parking contract(s) on 30 days’ prior
written notice to Landlord (in which event the number of parking access devices
specified in Section 1.14 shall be deemed to have been reduced accordingly).  If

 

11

--------------------------------------------------------------------------------


 

Landlord shall fail to provide any or all of the parking spaces for Tenant
parking hereunder other than due to (i) temporary interruptions of not more than
one (1) business day, (ii) the operation of the South Boston Parking Freeze
Regulations as set forth in the following paragraph or (iii) Tenant’s default as
specified in the preceding sentence, then Tenant shall not be required to make
payments under the parking contracts for such parking spaces during the period
in which such parking spaces are unavailable.  The Parking Garage operator’s
failure to provide the Parking Spaces to Tenant, other than in the event of a
temporary closure of the Parking Garage due to casualty, governmental action or
other cause beyond Landlord’s and such Parking Garage operator’s reasonable
control, or as otherwise permitted hereunder, shall constitute a default by
Landlord hereunder, subject to applicable notice and cure periods.

 

Tenant acknowledges that the Parking Garage and any such surface parking areas
are subject to the provisions of the South Boston Parking Freeze Regulations and
to one or more Parking Freeze Permits issued thereunder by the City of Boston
Air Pollution Control Commission, which regulations and permits require that 20%
of the total parking supply in the Parking Garage be set aside for Off-Peak use,
and not be available weekdays between 7:30 a.m. and 9:30 a.m.  Tenant
acknowledges that the administration of such requirement may from time to time
limit the ability of certain of the parking access device holders to enter the
Parking Garage or the surface parking areas between 7:30 a.m. and 9:30 a.m. (the
“Limited Parking Period”).  Landlord agrees to use commercially reasonable
efforts to cause the Parking Garage operator to use reasonable efforts to manage
the Parking Garage in a manner that allocates any inconvenience associated with
the administration of such requirement proportionately among all tenants using
the Parking Garage, so that Tenant’s parking access device holders are not
disproportionately inconvenienced.  Furthermore, commencing at such time as the
surface parking areas at the Project are no longer sufficient to fulfill the
foregoing 20% requirement during the Limited Parking Period, Landlord shall
cause the Parking Garage operator to offer a two-tiered rate to tenants at the
Project, with a lower rate (the “Restricted Parking Rate”) for the purposes of
encouraging use of the Parking Garage at hours other than the Limited Parking
Period.  Landlord’s obligation pursuant to the immediately preceding sentence
shall not apply during any periods in which the operation of the Parking Garage
does not result in Tenant’s being unable to use substantially all of its parking
passes during the Limited Parking Period.  Tenant may, however, by 30 days’
prior written notice to Landlord and the parking garage operator, elect to
maintain (or cease to maintain, to the extent Tenant previously has elected to
maintain) certain of Tenant’s parking passes hereunder at the Restricted Parking
Rate; provided, however, that any such election to maintain passes at the
Restricted Parking Rate shall be subject to availability, and in no event in
excess of the aggregate number of passes then offered at Restricted Parking
Rates.

 

Tenant’s rights under this Section 2.01(d) shall not be assigned or sublicensed
except in connection with an assignment or sublease permitted under Article 13.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Measurement.  The parties acknowledge and
agree that the square footages set forth herein have been conclusively
determined pursuant to a modified ANSI/BOMA Z65.1-1996 method of measurement for
useable space in office buildings and consistent as set forth on
Exhibit 2.01(e) attached (the “Measurement Standard”).

 

(f)                                   Matters to Which Lease is Subject.  This
Lease, and Tenant’s rights hereunder, are subject and subordinate to the matters
listed on Exhibit 2.01(f) and all Legal Requirements, including, without
limitation: (i) that certain Declaration of Covenants, Easements and
Restrictions by and between Fan Pier Development LLC, a Delaware limited
liability company, and Fan Pier Owners Corporation, a Massachusetts corporation
(“FPOC”), dated January 31, 2008 and recorded with the Suffolk County Registry
of Deeds in Book 43059, Page 1, as amended by that certain First Amendment dated
as of the date hereof, to be recorded in the Suffolk County Registry of Deeds,
as the same may be further amended from time to time (the “Declaration” ), and
any rules or regulations promulgated by or on behalf of the “Developer” or
“FPOC” under the Declaration, whether recorded or unrecorded, to the extent of
and in accordance with the provisions of the next succeeding sentence,
(ii) Consolidated Written Determination dated June 28, 2002 (final decision
dated November 21, 2002) issued by issued by the Massachusetts Department of
Environmental Protection (“DEP” ) for the Fan Pier Project, as extended by
letter from DEP dated April 18, 2007, and the Chapter 91 license for the
Building to be issued by DEP, and Chapter 91 License No. 11907 issued by DEP for
all of the public realm areas of the Fan Pier Project, recorded with the Suffolk
Registry of Deeds in Book 42568, Page 89; (iii) the Development Plan, and
(iv) all agreements with the BRA or the City of Boston relating to the Building
or the Project (collectively, and as may be amended or supplemented from time to
time, the “Project Documents,”  and each individually a “Project Document” ). 
There are no existing rules or regulations promulgated under the Declaration as
of the date of this Lease and Landlord shall not promulgate such rules or
regulations nor enter into an amendment to the Declaration nor shall Landlord
enter into any new Project Document or any amendment, termination, cancellation,
revision or modification to an existing Project Document that materially,
adversely affects Tenant’s rights or privileges under this Lease without the
written consent of Tenant, which consent may be granted or withheld in Tenant’s
sole discretion.  Landlord shall not be liable to Tenant for any injury, loss,
costs, expenses, liabilities, claims or damage (including attorneys’ fees and
disbursements) to any person or property arising from or in any related to the
proper exercise of the rights of the Developer or FPOC under the Declaration. 
Tenant shall cooperate with Landlord as reasonably requested from to time to
time in order to permit Landlord or its affiliates to meet reporting
requirements under the Project Documents, including without limitation under the
Transportation Access Plan Agreement for the Project or the Building, as they
may be amended.

 

(g)                                  Lease Contingency.  Simultaneously with the
execution of this Lease, Tenant and an affiliate of Landlord (“Building B
Landlord”) are entering into a lease for a building to be constructed on Parcel
B of the Project (such building to be referred to as “Building B”, as such
Parcel B is more particularly described on

 

13

--------------------------------------------------------------------------------


 

Exhibit 3.03(b), attached, and any such lease of Building B to be referred to as
the “Building B Lease”).  This Lease and the Building B Lease (together, the
“Leases”) are each contingent upon the issuance of an “approval letter” by the
Federal Drug Administration (the “FDA”) of Tenant’s new drug application for
telaprevir as a so-called “listed drug”, as such terms are defined in 21 C.F.R
314.3 (the “Telaprevir Approval”).  If the Telaprevir Approval is not issued by
the FDA, or the FDA issues a written refusal to approve telaprevir, on or before
December 31, 2011, then this Lease shall terminate and be of no further force
and effect as of December 31, 2011 except for the obligations that expressly
survive the termination hereof.

 

In the event that this Lease terminates pursuant to the immediately preceding
paragraph, then Tenant shall reimburse Fan Pier Development LLC, an affiliate of
Landlord, for the actual cost (without mark-up) of (i) fifty percent (50%) of
all third party costs and expenses incurred by Fan Pier Development LLC in
progressing the design of the Building and (ii) one hundred percent (100%) of
all third party costs and expenses incurred by Fan Pier Development LLC in
progressing the design of certain elements of Finish Work, including in each
case without limitation the fees and expenses payable to the design team for the
Building (collectively, “Reimbursable Expenditures”) prior to the execution of
the Leases.  Reimbursable Expenditures shall not exceed $3,619,105.00 as
detailed on the schedule attached as Exhibit 2.01(g), which schedule reflects a
budget of anticipated Reimbursable Expenditures with respect to the Building to
(i) progress to the design through the date of the Lease, (ii) re-design the
Building to conform the design to The Commonwealth of Massachusetts State
Building Code, 7th/8th (as applicable) Edition, and (iii) progress the design of
certain elements of Finish Work.  Reimbursable Expenditures shall not include
(i) the purchase of any construction materials, (ii) the performance of any
construction activity, (iii) payment for any necessary governmental approvals
including, but not limited to a building permit, or (iv) the cost of Landlord or
its affiliates Fan Pier Development LLC or The Fallon Company, LLC’s overhead,
personnel, legal and/or accounting expenses.  Reimbursable Expenditures shall be
invoiced in a format and supported by such supporting documentation as Tenant
may reasonably require.  Tenant will make payment within thirty (30) days of
invoice and upon payment shall receive copies of all design documents for the
Building (which copies shall be subject to the terms of architect’s agreements
governing use and ownership, copies of which shall be provided to Tenant).  The
obligation of Tenant to reimburse Fan Pier Development LLC for Reimbursable
Expenditures pursuant to this paragraph shall survive the termination of this
Lease, provided, however that all work that results in further Reimbursable
Expenditures shall cease as of the date of such termination.  Payments
previously made by Tenant to Fan Pier Development LLC pursuant to that certain
Feasibility Assessment and Reimbursement Agreement (“Feasibility Agreement”)
dated May 29, 2008 by and between Tenant and Fan Pier Development LLC in the
amount of $1,450,000.00 shall be treated as a credit against Reimbursable
Expenditures as shown on Exhibit 2.01(g) and shall be included in repayments
made by the Landlord upon Telaprevir Approval.  The agreement set forth in this
paragraph supersedes and terminates the Feasibility Agreement.

 

14

--------------------------------------------------------------------------------


 

In the event Tenant pays the Reimbursable Expenditures as set forth above and
within twelve months thereafter Landlord enters into a new lease or leases using
the Base Building Work Plans, with a comparable effective rent, then Landlord
shall cause its affiliate to return the Reimbursable Expenditures previously
received by Landlord or its affiliates to Tenant.

 

ARTICLE 3.
LEASE TERM

 

3.01.                     Lease Term; Delay in Commencement.

 

(a)                                 The Initial Term of this Lease is set forth
in Article 1.  Following each Commencement Date, Landlord and Tenant shall enter
into a recordable instrument confirming the occurrence of the applicable
Commencement Date in the form of Exhibit 3.01(a), attached (provided, however,
that the failure to enter into such instrument shall not be deemed to delay the
occurrence of the applicable Commencement Date).

 

(b)                                 Landlord shall endeavor in good faith to
Substantially Complete (as defined in Exhibit 10.03) the Landlord Work (as
defined in Exhibit 10.03) such that the Final Commencement Date will occur on or
before the Estimated Commencement Date, subject to extension for Force Majeure
and Tenant Delays (as defined in Exhibit 10.03).  If the Final Commencement Date
has not occurred by the Estimated Commencement Date, as extended by Tenant Delay
(but not for Force Majeure), then, as Tenant’s sole remedy at law or equity
(except as provided in Sections 3.01(c), below), Tenant shall receive a credit
against Base Rent in an amount equal to Tenant’s Damages.  “Tenant’s Damages”
shall mean the amount of holdover rent, occupancy charges, and additional rent
on account of operating expenses, common area maintenance expenses and taxes,
and/or damages resulting from Tenant holding over occupancy actually paid by
Tenant under the existing leases to which Tenant is a party as such leases are
further described in Exhibit 3.01(b), attached (“Tenant’s Existing Leases”) in
excess of the amount of rent that otherwise would have been payable in the
absence of Tenant’s holdover under Tenant’s Existing Leases for the period
commencing on the Estimated Commencement Date, as extended by Tenant Delays (but
not Force Majeure), and continuing through the Final Commencement Date. 
Responsibility for Tenant’s Damages shall be allocated between the Landlord and
the Building B Landlord pursuant to this Section 3.01(b) and Section 3.01(b) of
the Building B Lease in proportion to the respective rentable square feet of the
premises under such leases.  In no event shall Tenant’s Damages, for which
Landlord is responsible to reimburse Tenant, include amounts not described in
Exhibit 3.01(b).  Tenant represents to Landlord that the terms set forth in
Exhibit 3.01(b), attached, are a true, complete and accurate description of the
terms of the Tenant’s Existing Leases governing rent and holdover under Tenant’s
Existing Leases and that the term of each of Tenant’s Existing Leases expires as
more particularly set forth on Exhibit 3.01(b).  Tenant shall have the right to
mitigate both potential Tenant’s Damages and potential occupancy risk by
negotiating and entering into extensions of lease term under one or

 

15

--------------------------------------------------------------------------------


 

more of Tenant’s Existing Leases or new leases for space in substitution for
space under one or more of Tenant’s Existing Leases (“Substitute Leases”),
provided that Tenant shall not amend Tenant’s Existing Leases or enter into
Substitute Leases in a manner affecting the amount of Tenant’s Damages without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  As it is an important concern for Tenant to
protect against occupancy risk, it shall not be per se reasonable to withhold
consent solely on the basis that any extension period rent is higher than
holding over rent.  In the event Tenant enters into extensions of term for one
or more of Tenant’s Existing Leases or one or more Substitute Leases to mitigate
potential Tenant’s Damages, Tenant’s Damages with respect to any such extended
term or Substitute Lease term shall be calculated on a day-for-day basis based
on the amount, if any, by which the rent in effect following the commencement of
such extension or Substitute Lease term exceeds the rent in effect prior to the
commencement of such extension or a Substitute Lease term (e.g., if a lease
currently expires December 31, 2013 with rent at $25 per rentable square foot,
Tenant negotiates an extension of the term or Substitute Lease at $35 per
rentable square foot, and Landlord delivers the Premises one month following the
Estimated Commencement Date (without any Tenant Delay), Landlord would be
responsible to Tenant for the $10 per rentable square foot rent differential for
one month).  Landlord and Tenant shall cooperate in good faith and reasonably
(a) to determine a strategy to deal with any such delay in delivery of the
Premises that meets Tenant’s space needs while minimizing excess costs and
(b) to mitigate Tenant’s Damages.

 

(c)                                  Tenant shall have the right to terminate
this Lease in accordance with the provisions of this Subsection 3.01(c) if any
of the following milestones are not met:  (i) if Landlord has not closed a
construction loan to finance construction of the Building on or before the later
of (A) the date Tenant delivers to Landlord the Security Deposit if any to the
extent required pursuant to Section 17.01, or (B) the date that is ninety (90)
days following the Telaprevir Approval for any reason (including without
limitation Force Majeure) other than Tenant Delays; (ii) a building permit is
not issued for the Building on or before the later of (A) the date Tenant
delivers to Landlord the Security Deposit if and to the extent required pursuant
to Section 17.01, or (B) the date that is ninety (90) days following the
Telaprevir Approval for any reason (including without limitation Force Majeure)
other than Tenant Delays (clauses (i) and (ii) above, the “Building A Initial
Construction Milestones”); or (iii) the Building B Landlord does not meet all
the Building B Initial Construction Milestones, as defined in the Building B
Lease.  In the event that any of the foregoing milestones are not met, then
Tenant may terminate this Lease upon thirty (30) days’ prior written notice
(provided that such termination will not take effect if the construction loan
closing, issuance of a building permit and compliance with the Building B
Initial Construction Milestones’, to the extent any such milestone had not been
met prior to the Tenant’s termination notice hereunder, occurs within such 30
day period), as Tenant’s sole remedy at law or equity.  In the event Tenant
terminates this Lease pursuant to the provisions of this Subsection 3.01(c),
Tenant shall terminate the Building B Lease and that certain lease (the
“Building F Lease”) by and between Tenant and an affiliate of Landlord dated as
of the date hereof with respect to the building known as One Marina Park Drive
and located on Parcel F (as

 

16

--------------------------------------------------------------------------------


 

described in Exhibit 3.03(b)).  Notwithstanding anything to the contrary in this
Lease, Landlord shall have no obligation to apply for a building permit or to
commence construction of the Landlord Work prior to the date of Telaprevir
Approval.  To advance the Final Completion Date, Tenant may elect by written
notice (the “Acceleration Notice”) to Landlord to cause Landlord to apply for
the building permit prior to Telaprevir Approval by agreeing in such notice to
include 100% of the cost of the building permit for the Building as a
Reimbursable Expenditure and increase the cap on Reimbursable Expenditures by an
equivalent amount; provided, however, that such notice shall only have force and
effect if Tenant simultaneously gives an Acceleration Notice to the landlord
under the Building B Lease pursuant to Section 3.01(c) of the Building B Lease.

 

(d)                                 Intentionally Omitted.

 

(e)                                  The foregoing remedies are Tenant’s sole
remedies in the event of a delay in the construction of the Landlord Work,
except that if construction of the Landlord Work is materially abandoned for a
period of (x) at least ninety (90) consecutive days or (y) at least ninety (90)
days in any one-hundred twenty (120) day period, in each case after excavation
for the Building foundation commences (for reasons other than Tenant Delays or
Force Majeure), then Landlord shall be deemed to be in default under this Lease
subject to Landlord’s right to notice and cure under Section 16.02 of this
Lease, with a copy of any such default notice simultaneously being delivered to
Landlord’s construction lender (the cessation of such abandonment within the
period required by Section 16.02 being deemed to be a cure of such default). 
Tenant’s sole remedies at law or equity for any default pursuant to the
immediately preceding sentence beyond applicable notice and cure periods shall
be (x) termination of this Lease by thirty (30) days’ prior written notice to
Landlord if such default first arises prior to the time that either Landlord
first commences the erection of structural steel for the Building or the
Building B Landlord first commences the erection of structural steel for
Building B, and/or (y) a claim for actual, direct damages.

 

3.02.                     Hold Over.  If Tenant (or anyone claiming through
Tenant) shall remain in occupancy of the Premises or any part thereof after the
expiration or early termination of the Term without a written agreement therefor
executed and delivered by Landlord, then, without limiting Landlord’s other
rights and remedies, the person remaining in possession shall be deemed a tenant
at sufferance, and Tenant shall thereafter pay monthly rent (pro rated for such
portion of any partial month as Tenant shall remain in possession) at a rate
equal to the higher of 125% for the first 30 days, and 150% thereafter, of
(x) the Base Rent rate applicable during the last monthly period immediately
preceding such expiration or termination or (y) the fair market rent for Base
Rent (which shall be determined on a so-called “triple net” basis), in each case
with all Additional Rent also payable as provided in this Lease.  The foregoing
provisions shall not serve as permission for Tenant or anyone claiming by,
through, or under Tenant to hold-over, nor serve to extend the Term (although
Tenant shall remain bound to comply with all provisions of this Lease until
Tenant vacates the Premises) and Landlord shall have the right at any time after
the expiration or earlier termination of this Lease to enter and possess the

 

17

--------------------------------------------------------------------------------


 

Premises and remove all property and persons therefrom or to require Tenant to
surrender possession of the Premises as provided in this Lease upon the
expiration or earlier termination of the Term.  If Tenant fails to surrender the
Premises upon the expiration or termination of this Lease, Tenant agrees to
indemnify, defend and hold harmless Landlord from all costs, loss, expense or
liability, including without limitation, claims made by any succeeding tenant
and real estate brokers’ claims and attorneys’ fees.  No acceptance by Landlord
of any Rent during or for any period following the expiration or termination of
this Lease shall operate or be construed as an extension or renewal of this
Lease.  Should Tenant remain in the Premises on a month-to-month basis with
Landlord’s prior and express written approval, such month-to-month tenancy may
be cancelled by either party with thirty (30) days’ prior written notice or such
lesser time period as may be permitted by Law.  In any case, Tenant shall be
liable to Landlord for all damages actually resulting from any failure by Tenant
to vacate the Premises or any portion thereof when required hereunder.  The
provisions of this Section 3.02 shall survive the termination or earlier
expiration of this Lease.

 

3.03.                     Right to Extend.

 

(a)                                 First Extension Term.  This Lease may be
extended for one (1) additional ten-year period (the “First Extension Term”) by
unconditional written notice from Tenant to Landlord delivered at least twenty
(20) months before the end of the Initial Term, time being of the essence.  If
Tenant does not timely exercise this option, or if on the date of such notice or
at the beginning of the First Extension Term an Event of Default is then
continuing, then Tenant’s right to extend the Term pursuant to this
Section 3.03(a) shall irrevocably lapse, Tenant shall have no further right to
extend, and this Lease shall expire at the end of the Initial Term.

 

(b)                                 Alternative Extension Term.  Simultaneously
herewith, Tenant has entered into an agreement (the “Parcel E Agreement”) with
an affiliate of Landlord for certain rights to lease a building that is
contemplated for construction on Parcel E of the Project (such building to be
referred to as “Building E”), as such Parcel E is more particularly described on
Exhibit 3.03(b), attached.  If Tenant enters into a lease for Building E
pursuant to the Parcel E Agreement (such lease of Building E to be referred to
as the “Building E Lease”), then Tenant shall have the following additional
extension option with respect to the Building: (a) if Tenant’s right to extend
the term of the Building E Lease in compliance with the terms of the Parcel E
Agreement has expired without exercise or has been waived, then Tenant may elect
to extend the Term of this Lease for such period as will result in the Term of
this Lease being coterminous with the term of the Building E Lease, or (b) if
Tenant shall have exercised the First Extension Option, and Tenant has extended
the term of the Building E Lease in compliance with its terms for a period of
ten (10) years, then Tenant may elect to extend the First Extension Term of this
Lease for such period as will result in the Term of this Lease being coterminous
with the term of the Building E Lease, as so extended, in each case by
unconditional written notice from Tenant delivered to Landlord at least twenty
(20) months before the end of the Initial Term (with respect to option (a)) or
the First Extension Term (with respect to option (b)), time being of the essence
(either such extended term being referred to as the

 

18

--------------------------------------------------------------------------------


 

“Alternative Extension Term”).  If Tenant does not timely exercise the options
set forth in this paragraph, or if on the date of such notice or at the
beginning of the Alternative Extension Term an Event of Default is then
continuing, Tenant’s right to extend pursuant to this Section 3.03(b) shall
irrevocably lapse, Tenant shall have no further right to extend, and this Lease
shall expire at the end of the Initial Term or First Extension Term, as
applicable.

 

All references to the Term shall mean the Initial Term as it may be extended by
the First Extension Term and/or the Alternative Extension Term, if any (each, an
“Extension Term”).  Each Extension Term shall be on all the same terms and
conditions applied to the Initial Term (including without limitation the
obligation to pay Additional Rent) except that the Base Rent for each Extension
Term shall be as set forth below and Tenant shall have no further right to
extend the term of this Lease except as expressly set forth in subparagraph (b),
above.

 

(c)                                  Market Rent.  If Tenant gives Landlord
timely notice of its intention to extend the then-current Term of this Lease,
whether for the First Extension Term or the Alternative Extension Term, then at
least nineteen (19) months before the end of the then-scheduled expiration Term,
Landlord shall give Tenant written notice of the then applicable market rent for
Tenant’s space, based on similar space in similar Class A office and laboratory
buildings in the Seaport District or the Longwood Medical Area (excluding
owner-occupied space) of the City of Boston, Massachusetts (such buildings, the
“Comparable Properties,” and such rent, the “Market Rent”), taking into account
all of the factors that a landlord and tenant would consider in negotiating an
arms-length rent for a lease (including without limitation whether or not a
brokerage fee is payable in connection therewith).  Base Rent for any Extension
Term shall be established as one-hundred percent (100%) of the Market Rent. 
Within thirty (30) days after Tenant receives such notice, Tenant shall notify
Landlord of its agreement with or objection to Landlord’s determination of the
Market Rent, whereupon, if the Tenant objects to such determination, the Market
Rent shall be determined in the manner set forth below.  If Tenant does not
notify Landlord within such thirty (30) day period of Tenant’s agreement with or
objection to Landlord’s determination of the Market Rent, then the Market Rent
for the applicable Extension Period shall be deemed to be Landlord’s
determination of the Market Rent as set forth in the notice from Landlord
described in this subsection and Tenant shall be irrevocably bound to lease the
Premises for the applicable Extension Term.  In the event Tenant’s notice
objects to such determination, from the date Tenant provides such notice through
the date that is seventeen (17) months before the end of the then scheduled
expiration Term (the “Decision Date”), Landlord and Tenant shall negotiate in an
attempt to reach agreement on the Base Rent for the applicable Extension
Period.  Prior to the Decision Date, Tenant shall send a notice rescinding its
exercise of the right to extend or requesting arbitration pursuant to
Section 3.03(d) below (a “Decision Notice”).  If Tenant fails to send such
Decision Notice prior to the Decision Date or sends a notice requesting
arbitration pursuant to Section 3.03(d) below, then Tenant shall be irrevocably
bound to lease the Premises for the applicable Extension Term and the Market
Rent for such Extension Term shall be determined by arbitration in the manner
set forth in Section 3.03(d).

 

19

--------------------------------------------------------------------------------


 

(d)                                 Arbitration of Market Rent.  If Tenant
notifies Landlord of Tenant’s objection to Landlord’s determination of Market
Rent and sends a Decision Notice requesting arbitration under the preceding
subsection, such Decision Notice shall also set forth a request for arbitration
and Tenant’s appointment of an MAI appraiser having at least ten (10) years’
experience in the Class A office and laboratory leasing market in the Seaport
District or the Longwood Medical Area of the City of Boston, Massachusetts, and
who shall not be affiliated with either Landlord or Tenant and has not worked
for either party or its affiliates at any time during the prior five (5) years
(an “Arbitrator”).  Within five (5) days thereafter, Landlord shall by notice to
Tenant appoint a second Arbitrator having such experience.  Each Arbitrator
shall be advised to determine the Market Rent for the applicable Extension Term
within thirty (30) days after Landlord’s appointment of the second Arbitrator. 
On or before the expiration of such thirty-(30)-day period, the two Arbitrators
shall confer to compare their respective determinations of the Market Rent.  If
the difference between the amounts so determined by the two Arbitrators is less
than or equal to ten percent (10%) of the lower of said amounts, then the final
determination of the Market Rent shall be equal to the average of said amounts. 
If such difference between said amounts is greater than ten percent (10%), then
the two Arbitrators shall have ten (10) days thereafter to appoint a third
Arbitrator (the “Third Arbitrator”), who shall be instructed to determine the
Market Rent for the applicable Extension Term within ten (10) days after its
appointment by selecting one of the amounts determined by the other two
Arbitrators.  Each party shall bear the cost of the Arbitrator selected by such
party.  The cost for the Third Arbitrator, if any, shall be shared equally by
Landlord and Tenant.  Failure of the Arbitrators, singly or collectively, to
complete this process within the time frame set forth (i) shall not terminate
the Tenant’s exercise of the applicable Extension Term, or (ii) cause the
arbitration process to end; the parties shall thereafter continue to work in
good faith to conclude the arbitration process.

 

ARTICLE 4.
RENT

 

4.01.                     Base Rent.  On the Commencement Date and thereafter on
the first day of each month during the Term, Tenant shall pay Landlord the
monthly installment of Base Rent in the manner and as further provided in
Section 4.05, below.  If the Commencement Date occurs in Phases, then Tenant
shall be entitled to a credit against Base Rent due for the period (the “Early
Access Period”) beginning with the first Commencement Date to occur and ending
on the day immediately preceding the Final Commencement Date in the amount of
any Phasing Premium actually paid by Tenant on account of Finish Work Changes
for Phasing under the Work Letter (provided, however, that no such credit shall
be due to Tenant from and after the Final Commencement Date, and in no event
shall such credit be deemed to exceed the total Base Rent due with respect to
the Early Access Period).

 

20

--------------------------------------------------------------------------------


 

4.02.                     Additional Rent.

 

(a)                                 General.  “Additional Rent” has the meaning
set forth in Section 1.16.  “Rent” means Base Rent and Additional Rent. 
Landlord shall estimate in advance (i) all Taxes under Article 5, (ii) all
utility costs (unless separately metered to or separately contracted for by
Tenant) under Article 6, (iii) all insurance premiums to be paid by Landlord
under Article 7, and (iv) all Operating Expenses under Section 8.01
(individually all such items in clauses (i) through (iv) being “Operating Costs”
and collectively, “Total Operating Costs”) and, commencing on the Commencement
Date Tenant shall pay one-twelfth of Tenant’s Pro Rata Share of such estimated
Total Operating Costs monthly in advance together with Base Rent.  Landlord
shall provide Tenant with such estimate on or before the Commencement Date and
on or before each subsequent December 1, for the next ensuing calendar year,
during the term of the Lease.  Landlord may adjust its estimates of Total
Operating Costs at any time based upon its experience and reasonable
anticipation of costs.  Such adjustments shall be effective as of the next Rent
payment date after notice to Tenant.  On or before each December 1 following the
Commencement Date, Landlord shall provide Tenant with a reasonably detailed
statement of the Total Operating Costs paid or incurred by Landlord during the
then-current fiscal year (including an estimate on an accrual basis for the
period, if any, of such fiscal year following December 1) and Tenant’s Pro Rata
Share of such expenses and shall provide Tenant with a final statement within 60
days after the end of each such fiscal year of the Property during the Term
(Tenant acknowledging that any Operating Costs on account of the Declaration
shall be reconciled separately following Landlord’s receipt of annual
accountings thereunder during the term and need not be provided within such 60
day period, but Landlord shall endeavor to provide Tenant with a reconciliation
statement for such charges as soon as reasonably practicable following receipt
of the annual statement, or any permitted subsequent billing or adjustment,
under the Declaration).  Within the next thirty (30) days following delivery of
such statements, Tenant shall pay Landlord any underpayment, or Landlord shall
credit against Additional Rent next due any overpayment, of Tenant’s Pro Rata
Share of such Total Operating Costs.  If the Term expires or this Lease is
terminated as of a date other than the last day of a fiscal year, Tenant’s
payment of Additional Rent pursuant to this Section 4.02(a) for such partial
fiscal year shall be based on Landlord’s best estimate of the items otherwise
includable in Total Operating Costs and shall be made on or before the later of
(a) thirty (30) days after Landlord delivers such estimate to Tenant or (b) the
last day of the Term, with an appropriate payment or refund to be made upon
Tenant’s receipt of Landlord’s statement of Total Operating Costs for such
fiscal year.  This Section 4.02(a) shall survive expiration or earlier
termination of the Term.

 

This Lease requires Tenant to pay directly to suppliers, vendors, carriers,
contractors, etc., certain insurance premiums, utility costs, personal property
taxes, maintenance and repair costs and other expenses.  If Landlord pays any of
these amounts in accordance with this Lease, Tenant shall reimburse such costs
in full upon demand with the next monthly Rent payment.  Unless this Lease
provides otherwise, Tenant shall pay all Additional Rent then due on or before
the date for the next monthly Rent payment.  In no event shall Landlord’s
failure to demand payment of Additional Rent be deemed a waiver of Landlord’s
right to such payment.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Allocation of Certain Operating Costs.  If
at any time during the Term, Landlord provides services only with respect to
particular portions of the Building or incurs other Operating Costs allocable to
particular portions of the Building, then such Operating Costs shall be charged
entirely to those tenants, including Tenant, if applicable, of such portions,
notwithstanding the provisions hereof referring to Tenant’s Pro Rata Share.  In
furtherance of and not in limitation of the foregoing, if it is feasible to
differentiate between Taxes allocable to (i) the retail portion of the Building
and (ii) the Parking Garage, on the one hand, and Taxes allocable to the
remainder of the Building, on the other hand, based on the records of the City
of Boston assessors’ office, then Landlord shall allocate such Taxes accordingly
such that the retail tenants shall pay 100% of the Taxes allocable to retail
space, the Parking Garage owner shall pay 100% of the Taxes allocable to the
Parking Garage, and Tenant shall pay 100% of the Taxes allocable to the
remainder of the Building.  Landlord acknowledges that it shall use commercially
reasonable efforts to have the retail portion of the Building and the Parking
Garage assessed separately from the remainder of the Building for the purposes
of facilitating the allocation set forth in the immediately preceding sentence
(provided that nothing in this sentence shall require Landlord to subject the
Building to a condominium or subdivision).

 

4.03.                     Late Charge.  Tenant acknowledges that if it pays Rent
late, Landlord shall incur unanticipated costs, which shall be extremely
difficult to ascertain exactly.  Such costs include processing and accounting
charges, and late charges that may be imposed on Landlord by any mortgage on the
Property.  Accordingly, if Landlord does not receive any Rent payment within
five (5) days following its due date, Tenant shall pay Landlord a late charge
equal to five (5%) percent of the overdue amount.  The parties agree that this
late charge represents a fair and reasonable estimate of the costs Landlord
shall incur by reason of Tenant’s payment default.  Payment of the late charge
shall not cure Tenant’s payment default or prevent Landlord from exercising
other rights and remedies.  No late charges under this Section 4.03 shall accrue
until Landlord provides notice of such late payment to Tenant and five (5) days
elapse from such notice without Tenant having made such payment; provided,
however, that Landlord shall not be required to give such notice more than two
times in any 12-month period.

 

4.04.                     Interest.  Any late Rent shall bear interest from the
date due until paid at the annual rate of the Bank of America (or its successor)
prime rate of interest plus four percent (4%) per annum (the “Default Rate”)
except to the extent such interest would cause the total interest to be in
excess of that legally permitted.  Payment of interest shall not cure Tenant’s
payment default or prevent Landlord from exercising other rights and remedies. 
No interest under this Section 4.04 shall accrue until Landlord provides notice
of such late payment to Tenant and five (5) days elapse from such notice without
Tenant having made such payment; provided, however, that Landlord shall not be
required to give such notice more than one time in any 12-month period.

 

4.05.                     Method of Payment.  Tenant shall pay the Base Rent to
Landlord in advance in equal monthly installments by the first of each calendar
month during the Term and the monthly installment of Tenant’s Pro Rata Share of
Total Operating Costs as provided in Section 4.02, without offset, deduction or
prior demand, except as otherwise expressly set

 

22

--------------------------------------------------------------------------------


 

forth herein.  Tenant shall make a ratable payment of Base Rent and Additional
Rent for any period of less than a month at the beginning or end of the Term. 
All payments of Base Rent, Additional Rent and other sums due shall be paid,
without demand, set-off or other deduction, except as otherwise expressly set
forth herein, in current U.S. exchange by check drawn on a clearinghouse bank at
the Original Address of Landlord or such other place as Landlord may from time
to time direct.  Tenant acknowledges that the initial monthly periodic payments
under the Lease, including without limitation Base Rent, Taxes and Operating
Expenses, will all be made by electronic fund transfer pursuant to wire
instructions to be provided by Landlord unless and until otherwise directed by
Landlord.

 

Without limiting the foregoing, except as expressly provided in the immediately
following sentence, Tenant’s obligation to pay Rent shall be absolute,
unconditional, and independent of any Landlord covenants and shall not be
discharged or otherwise affected by any law or regulation now or hereafter
applicable to the Premises, or any other restriction on Tenant’s use, or, except
as expressly provided herein, any casualty or taking, or any failure by Landlord
to perform or other occurrence; and Tenant waives all rights now or hereafter
existing to quit or surrender this Lease or the Premises or any part thereof, or
to assert any counterclaim or defense in any action seeking to recover Rent
(unless such counterclaim or defense would be lost by Tenant if not raised in
such proceeding).  Notwithstanding the foregoing to the contrary, nothing in
this paragraph shall be deemed to limit Tenant’s express right to an abatement
of Rent or to terminate the Lease, as applicable, on the terms and conditions
set forth in Sections 3.01(c), 3.01(e), 6.01, 10.03(c), and 15.02 and Article 12
of this Lease.  Subject to the provisions of this Lease, however, Tenant shall
have the right to seek judgments for direct money damages occasioned by
Landlord’s breach of its Lease covenants (but may not set-off any such judgment
against any Rent or other amount owing hereunder).

 

It is intended that Base Rent payable hereunder shall be a net return to
Landlord throughout the term of this lease, as it may be extended (the “Term”),
free of expense, charge, offset, diminution or other deduction whatsoever
(except as expressly provided herein) on account of the Premises (excepting
Landlord’s financing expenses, federal and state income taxes of general
application, and those expenses that this Lease expressly makes the
responsibility of Landlord), and all provisions hereof shall be construed in
light of such intent.

 

4.06.                     Audit.  Landlord shall keep books and records
regarding Total Operating Costs.  All records shall be retained for at least
three (3) years.  At the request of Tenant (“Tenant’s Audit Notice”) given
within one hundred eighty (180) days after Landlord delivers Landlord’s
statement of Total Operating Costs with respect to any fiscal year during the
Term, Tenant (at Tenant’s expense) shall have the right to examine Landlord’s
books and records applicable to Total Operating Costs for such fiscal year. 
Such right to examine the records shall be exercisable:  (i) upon reasonable
advance notice to Landlord and at reasonable times during Landlord’s business
hours and (ii) only during the 60-day period (the “Audit Period”) following
Tenant’s Audit Notice.  Landlord shall make such books and records available at
Landlord’s office in Massachusetts or at the Property, or in electronically
accessible form.  In the event an audit of Landlord’s Total Operating Costs

 

23

--------------------------------------------------------------------------------


 

for such year, conducted by either a certified public accountant from a
nationally-recognized accounting firm or a nationally-recognized commercial real
estate services firm, in either case as approved by Landlord for such purpose
(such approval not to be unreasonably withheld, conditioned or delayed),
indicates that certain items were improperly included in Landlord’s Total
Operating Costs and resulted in an overcharge to Tenant and Landlord disputes
the results of said audit, then Tenant may request in writing that the disputed
amount of Additional Rent for Total Operating Costs for the year in question be
determined by an audit conducted by a certified public accountant reasonably
selected by both parties, provided that if the parties are unable so to agree
within ten (10) days after receipt of Tenant’s notice, then within twenty (20)
days after Tenant’s notice is given, Tenant may submit the dispute for
determination by an arbitration conducted by the Boston Office of the American
Arbitration Association (“AAA”) in accordance with the AAA’s commercial real
estate arbitration rules.  The arbitrator shall be selected by AAA and shall be
a certified public accountant with at least ten (10) years of experience in
auditing Class A commercial office and laboratory buildings and who shall not be
affiliated with either Landlord or Tenant and has not worked for either party or
its affiliates at any time during the prior five (5) years.  If the Additional
Rent due as finally determined for such fiscal year is less than the Additional
Rent paid by Tenant, Landlord shall credit the excess against Additional Rent
next due from Tenant; Tenant may off-set the same against Additional Rent if
Landlord fails to provide such credit to Tenant within fifteen (15) days
following notice from Tenant of such overpayment.  Any auditing firm retained by
Tenant pursuant to this paragraph shall not be compensated on a contingent fee
basis. Notwithstanding the foregoing, Tenant’s request to audit Landlord’s books
and records shall not extend the time within which Tenant is obligated to pay
the amounts shown on Landlord’s statement of Total Operating Costs, and Tenant
may not make the request to audit Landlord’s books and records at any time
Tenant is in default of such payments.  In the event the audit determines that
Tenant has been overcharged by five percent (5.0%) or more of the Additional
Rent due with respect to Total Operating Costs, Landlord shall pay for the cost
of said audit.  In all other cases, Tenant shall pay for the cost of said audit.

 

As a condition precedent to performing any such examination of Landlord’s books
and records, Tenant’s examiners shall be required to execute and deliver to
Landlord an agreement in form reasonably acceptable to Landlord agreeing to keep
confidential any non-public, confidential information that they discover about
Landlord or the Building or the Property in connection with such examination and
not to disclose the results of such examination except as required by law. 
Notwithstanding any prior approval of any examiners by Landlord, Landlord shall
have the right to rescind such approval at any time if in Landlord’s reasonable
judgment the examiners have breached any confidentiality undertaking to Landlord
or cannot provide reasonably acceptable assurances and procedures to maintain
confidentiality.

 

4.07.                     Phasing.  Landlord and Tenant may agree to phase
certain aspects of the Landlord Work to accommodate Tenant’s transition into the
Building and to mitigate the potential for Tenant’s Damages.  Pursuant to the
terms of the Work Letter, Landlord and Tenant shall agree upon a Phasing
Schedule, if applicable.  Landlord shall endeavor to complete each portion of
the Landlord Work described on the Phasing Schedule by the

 

24

--------------------------------------------------------------------------------


 

date referenced thereon, provided that it shall not be a default by Landlord if
such milestones are not met.  Each phase described on the Phasing Schedule shall
be individually referred to herein as a “Phase” and, collectively, as the
“Phases”.  Substantial Completion and the Commencement Date shall be deemed to
occur only with respect to the applicable Phase, and Base Rent and Additional
Rent on account of Operating Expenses and Taxes shall be pro-rated based on the
ratio of occupied floors to total floors (excluding mechanical floors and
penthouses in each case) of the Premises to reflect Tenant’s partial occupancy
of the Premises until such time as the Final Commencement Date occurs.  The
determination of each such Commencement Date shall be documented separately by
the parties in accordance with the terms of this Lease.

 

ARTICLE 5.
TAXES

 

5.01.                     Taxes.  Tenant covenants and agrees to pay to Landlord
as Additional Rent Tenant’s Pro Rata Share of the Taxes for each fiscal tax
period, or ratable portion thereof, included in the Term.  If Landlord receives
a refund of any such Taxes, Landlord shall credit against Additional Rent next
due or, at Landlord’s election, pay Tenant its Pro Rata Share of the refund, in
each case after deducting Landlord’s reasonable costs and expenses incurred in
obtaining the refund (to the extent such costs and expenses were not previously
included in Operating Expenses or Taxes), but in any event such refund to Tenant
shall not exceed amounts paid by Tenant for Taxes on account of the period
subject to such refund.  Upon Tenant’s request, Landlord shall furnish Tenant
with copies of the applicable real estate tax bill.  Tenant shall make estimated
payments on account of Taxes in monthly installments on the first day of each
month, in amounts reasonably estimated from time to time by Landlord pursuant to
Section 4.02(a).

 

5.02.                     Definition of “Taxes”.  “Taxes” means all taxes,
assessments, betterments, excises, user fees and all other governmental charges
and fees of any kind or nature, or impositions or agreed payments in lieu
thereof or voluntary payments made in connection with the provision of
governmental services or improvements of benefit to the Building or the
Property, and all penalties and interest thereon (if due to Tenant’s failure to
make timely payments), assessed or imposed against the Premises or the Property
(including without limitation any personal property taxes levied on the Property
or on fixtures or equipment used in connection therewith), other than a federal
or state income tax of general application.  Taxes shall not include:  any of
the foregoing which are levied or assessed against the Property to the extent
not attributable to the Term; inheritance, estate, gift, excise, franchise,
income, gross receipts, capital levy, revenue, rent, state, payroll, stamp or
profit taxes, however designated; or any interest or penalties resulting from
the late payment of taxes by Landlord (except to the extent due to Tenant’s
failure to make timely payments), any environmental assessments, charges or
liens arising in connection with the remediation of Hazardous Substances (as
hereinafter defined) from the Premises or Building, the causation of which arose
prior to the Commencement Date of this Lease, or to the extent caused by
Landlord, its agents, employees or contractors or any tenant of the Building
(other than Tenant or its sublessees or assignees); costs or fees payable to
public authorities in connection with any future construction, renovation and/or
improvements to the Premises or Building other than the Finish Work, the Tenant

 

25

--------------------------------------------------------------------------------


 

Work or improvements to the Premises made by or for Tenant, including fees for
transit, housing, schools, open space, child care, arts programs, traffic
mitigation measures, environmental impact reports, traffic studies, and
transportation system management plans (except to the extent included in the CAM
Charges under the Declaration or in the definition of Operating Expenses);
reserves for future Taxes; or Taxes allocable to the Parking Garage.  If during
the Term the present system of taxation of real or personal property shall be
changed so that, in lieu of or in addition to the whole or any part of such tax
there shall be assessed, levied or imposed on such property or Premises or on
Landlord any kind or nature of federal, state, county, municipal or other
governmental capital levy, income, sales, franchise, excise or similar tax,
assessment, levy, charge or fee (as distinct from the federal and state income
tax in effect on the Date of Lease) measured by or based in whole or in part
upon Building valuation, mortgage valuation, rents, services or any other
incidents, benefits or measures of real property or real property operations,
then any and all of such taxes, assessments, levies, charges and fees shall be
included within the term of Taxes; provided, however, that Tenant’s obligation
with respect to such substitute taxes shall be limited to the amount thereof as
computed at the rates that would be payable if the Building and Property were
the only property of Landlord.  Taxes shall also include reasonable expenses,
including reasonable fees of attorneys, appraisers and other consultants,
incurred by Landlord in connection with any efforts to obtain abatements or
reduction or to assure maintenance of Taxes for any year wholly or partially
included in the Term, whether or not successful and whether or not such efforts
involved filing of actual abatement applications or initiation of formal
proceedings.  Landlord shall endeavor to have the Property separately assessed
from the remainder of the Project by subdivision, condominium regime, or
otherwise.  In the event that the Building is not taxed separately from the
remainder of the Project, Landlord will allocate the taxes on a square footage
basis or on such other basis that is reasonably appropriate and equitable.  Any
exemption from real property taxes for the Property due to any Tax Increment
Financing Agreement entered into by the Tenant and the City of Boston shall be
allocated entirely to Tenant (i.e. not Tenant’s Pro Rata Share) so that Taxes
payable by Tenant reflects such exemption.

 

Landlord shall, upon the written request of Tenant, commence a proceeding for
abatement of real estate Taxes, provided Landlord shall thereafter have the
right to settle such proceeding for the benefit of tenants in its reasonable
discretion.  From and after the date that Landlord or its affiliates cease to
own (directly or indirectly) at least two parcels in the Project (as described
in Exhibit 3.03(b)), Tenant may, in its sole discretion and as an alternative to
directing Landlord to commence such proceeding, initiate an abatement proceeding
for real estate Taxes payable during the Term at Tenant’s sole cost and expense
by prior written notice to Landlord and in compliance with any Legal
Requirements applicable to such proceeding.  If Tenant pursues an abatement of
real estate Taxes pursuant to the immediately preceding sentence, then any
abatement proceeds shall be payable to Landlord after deducting Tenant’s
reasonable expenses incurred in obtaining such abatement.  In the event of any
abatement of Taxes for a period occurring during the term of this Lease, Tenant
shall be entitled to Tenant’s Pro Rata Share of any refund (after deducting
Landlord’s or Tenant’s, as applicable, reasonable cost in obtaining an
abatement, if any, to the extent not previously included in Operating Expenses)
but in any event such refund to Tenant shall not exceed the amounts

 

26

--------------------------------------------------------------------------------


 

on account of Taxes actually paid by Tenant with respect to the period subject
to the abatement.

 

5.03.                     Personal Property Taxes.  Tenant shall pay directly
all taxes charged against Tenant’s trade fixtures, furnishings, equipment,
inventory, or other personal property (collectively, “Tenant Property”).  Tenant
shall use its best efforts to have Tenant Property taxed separately from the
Property.  Landlord shall notify Tenant if any of Tenant Property is taxed with
the Property, and Tenant shall pay such taxes to Landlord within thirty (30)
days of such notice.

 

ARTICLE 6.
UTILITIES

 

6.01.                     Utilities.  Tenant shall pay all charges for water,
sewer, gas, electricity and other utilities or like services used or consumed on
the Premises (each, a “Utility Service” and collectively the “Utility
Services”), and used or consumed by all mechanical equipment serving the
Premises, wherever located, whether called use charge, tax, assessment, fee or
otherwise as the same become due.  It is understood and agreed that Landlord
shall be responsible for bringing each Utility Service described in the Base
Building Work to a common switching point(s) at the Building as shown on the
Base Building Work Plans (as defined in the Work Letter)(collectively, the
“Utility Switching Points”).  As part of the Base Building Work, Landlord shall
install a direct meter to measure electricity serving the Premises and, with
respect to all other Utility Services being installed as Base Building Work, a
direct, sub- or “check” meter for measuring Tenant’s consumption of such Utility
Service.  Tenant shall pay all costs and expenses associated with any separately
metered utilities (such as electricity and telephone) directly to the applicable
service provider.  Tenant shall pay all costs and expenses associated with
utility charges that are based on a check- or sub-metering metering
installation, based on Landlord’s reading of such meters, directly to Landlord
at the same rate paid by Landlord to the provider thereof.  Additional Rent for
any check- or sub-metered utilities may be reasonably estimated monthly by
Landlord, based on actual readings of sub — and “check” meters where applicable,
and shall be paid monthly by Tenant within thirty (30) days after being billed
with a final accounting based upon actual bills received from the utility
providers following the conclusion of each fiscal year of the Building.  Tenant
shall pay for any and all costs to install and connect Utility Services from the
Utility Switching Points to the Premises.  Landlord shall be under no obligation
as to any Utility Services beyond the foregoing responsibility to bring such
Utility Services to the Utility Switching Points and as required in the
completion of the Finish Work and Landlord shall not be liable for any
interruption or failure in the supply of any utilities or Utility Services,
except to the extent expressly set forth below.

 

To the extent permitted by law, Landlord shall have the right at any time and
from time to time during the Term to contract for or purchase one or more
Utility Services not being obtained directly by Tenant from any company or third
party providing Utility Services (“Utility Service Provider”), subject to Tenant
approval of the proposed Utility Service Provider, such approval not to be
unreasonably withheld, conditioned or delayed, and provided that such alternate
Utility Service Provider shall be retained on market

 

27

--------------------------------------------------------------------------------


 

terms and conditions.  In requesting Tenant consent to a proposed Utility
Service Provider, Landlord shall provide Tenant with reasonable documentation
regarding the proposed contract to permit Tenant to determine whether such terms
meet the foregoing standard.  The parties acknowledge that, initially, the only
Utility Services not being obtained directly by Tenant are water, sewer and gas,
and the City of Boston and Boston Gas Company are the approved initial providers
of such respective Utility Services.  Provided there shall be no unreasonable
interference with Tenant’s operations within the Premises, Tenant agrees
reasonably to cooperate with Landlord and the Utility Service Providers and at
all times as reasonably necessary, and on reasonable advance notice, shall allow
Landlord and the Utility Service Providers reasonable access to any utility
lines, equipment, feeders, risers, fixtures, wiring and any other such machinery
or personal property within the Premises and associated with the delivery of
Utility Services.

 

In the event that there shall be an interruption, curtailment or suspension of
any Utility Service (and no reasonably equivalent alternative service or supply
is provided by Landlord) that shall materially interfere with Tenant’s use and
enjoyment of all or a portion of the Premises (a “Service Interruption”), and if
(i) such Service Interruption shall continue for five consecutive business days
following receipt by Landlord of written notice from Tenant describing such
Service Interruption (the “Service Interruption Notice”) and (ii) such Service
Interruption shall not have been caused, in whole or in part, by reasons beyond
Landlord’s reasonable control (provided, however, that causes beyond Landlord’s
reasonable control may be deemed to result in a Material Service Interruption if
and to the extent that such cause actually results in coverage under Landlord’s
rental interruption insurance) or by an act or omission in violation of this
Lease by Tenant or by any negligence of any of Tenant’s agents, employees,
contractors, invitees, successors or others using the Premises with Tenant’s
expressed or implied permission (collectively, with Tenant, the “Tenant Parties”
or any one of them, including Tenant, a “Tenant Party”) (a Service Interruption
that satisfies the foregoing conditions being referred to hereinafter as a
“Material Service Interruption”), then Tenant shall be entitled to an equitable
abatement of Base Rent and Tenant’s Pro Rata Share of Total Operating Costs,
based on the nature and duration of the Material Service Interruption, the area
of the Premises affected, and the then current Rent amounts, for the period that
shall begin on the commencement of such Material Service Interruption and that
shall end on the day such Material Service Interruption shall cease.  A Material
Service Interruption lasting more than ninety (90) days shall constitute damage
or destruction of Premises and shall be governed by Section 12.01 of this Lease.

 

Notwithstanding the foregoing, if Landlord disputes whether, or the extent to
which, an event is a Material Services Interruption or the amount of Tenant’s
abatement of Base Rent and Tenant’s Pro Rata Share of Total Operating Costs,
such dispute shall be resolved in accordance with Article 14 of Exhibit 10.03 to
this Lease prior to the exercise of any of Tenant’s remedies under this
Section 6.01.  The remedies provided in this Section 6.01 shall not apply to
casualty or condemnation, which shall be covered elsewhere in this Lease.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 7.
INSURANCE

 

7.01.                     Coverage.  Tenant shall maintain during the Term
insurance for the benefit of Tenant and Landlord (as their interests may appear)
from insurers rated at least A-/X by A. M. Best (subject to the provisions of
Section 7.02, below), with terms and coverages reasonably satisfactory to
Landlord and with such increases in limits as Landlord may from time to time
reasonably request consistent with requirements at other Comparable Properties. 
Initially, Tenant shall maintain the following:

 

(a)                                 Commercial general liability insurance
naming Landlord, Landlord’s management agents and Landlord’s mortgagee(s) from
time to time as additional insureds, with coverage for premises/operations,
personal injury, and contractual liability with combined single limits of
liability of not less than $10,000,000 for bodily injury and property damage per
occurrence with a per location aggregate.

 

(b)                                 Property insurance that shall be primary on
the Tenant Work and Finish Work and Tenant’s property, including its laboratory
equipment, office furniture, trade fixtures, office equipment, inventory,
merchandise and all other items of Tenant Property, in an amount adequate to
cover their replacement cost, including a vandalism and malicious mischief
endorsement, and sprinkler leakage coverage; business interruption insurance,
loss of income and extra expense insurance covering all perils covered by a
standard, “Special Form” (as defined from time-to-time by the insurance
industry) property insurance policy.  Such insurance, with respect only to
Tenant Work, Finish Work, and Tenant’s BBW, as defined in Exhibit 10.03, shall
name Landlord, and Landlord’s mortgagee(s) from time to time as additional loss
payees as their interests may appear.  Such insurance shall cover special perils
including theft and such other risks Landlord may from time to time reasonably
designate if such risks are required by landlords to be insured by tenants of
similar properties under similar circumstances, for the full replacement cost
value of the covered items and in amounts that meet any co-insurance clause of
the policies of insurance, with a deductible amount not to exceed $100,000.

 

(c)                                  Workers’ compensation insurance with
statutory benefits and employers’ liability insurance in the following amounts:
 each accident, $1,000,000; disease (policy limit), $1,000,000; disease (each
employee), $1,000,000.

 

In addition, Tenant shall carry such other coverages, and in such amounts, as
are required by Landlord from time to time, so long as such coverages and
amounts are consistent with Comparable Properties.  Prior to the Date of Lease
and on each anniversary of that date (or on the policy renewal date), Tenant
shall give Landlord certificate(s) evidencing such coverage and with an
affirmative statement of the agent issuing such certificate that it may not be
canceled or coverage limits reduced without at least thirty (30) days’ prior
written notice to Landlord and Tenant.  Liability insurance maintained by Tenant
shall be deemed to be primary insurance, and any liability insurance maintained
by Landlord shall be deemed secondary to it.

 

29

--------------------------------------------------------------------------------


 

Tenant may use blanket or excess umbrella coverage to satisfy any of the
requirements of this Section 7.01 provided that the Premises is specifically
named in any blanket coverage and the limits thereon are available on a per
property basis and on such basis comply with the required limits set out herein
and that any umbrella coverage is provided on a “following form” basis.

 

7.02.                     Action Increasing Rates.  Tenant shall comply with
Sections 9.01, 9.02, 9.03, and 9.04 and in addition shall not, directly or
indirectly, use the Premises in any way that is prohibited by law (nothing in
this sentence being deemed to relieve Landlord of its obligations under Sections
9.02 and 9.03).  If Tenant, directly or indirectly, uses the Premises in any way
that jeopardizes any insurance coverage carried by Landlord or Tenant as
reasonably documented by evidence provided by Landlord to Tenant, then Tenant
shall, if such use is in violation of the other terms and conditions of this
Lease, promptly stop such use.  Tenant shall, in any event, reimburse Landlord
upon demand for all of Landlord’s costs incurred in providing any insurance to
the extent attributable to any special endorsement or increase in premium
resulting from the particular business or operations of Tenant, and any special
or extraordinary risks or hazards resulting therefrom, including without
limitation, any risks or hazards associated with the generation, storage and
disposal of so-called biohazards or medical waste.  Notwithstanding the
foregoing, Tenant’s use of the Premises for the Permitted Uses, generally (as
opposed to Tenant’s particular use) in compliance with the terms and conditions
of this Lease shall not be deemed legally prohibited or dangerous to people or
property for the purposes of this Section 7.02.  Tenant shall cure any breach of
this Lease on account of Tenant’s failure to carry the insurance required by
this Section 7.02 within ten (10) days after notice from Landlord and Tenant
shall have no further notice or cure right under Article 14 for any such breach.

 

The parties acknowledge and agree that, as of the date hereof, their respective
insurers maintaining the property and commercial general liability insurers
coverages required hereunder currently have an A.M. Best rating of A/XII (i.e.
in excess of the requirement otherwise set forth in this Article Seven).  If at
any time during the term of this Lease the Landlord’s or Tenant’s applicable
insurance carriers no longer meet the A/XII standard (but otherwise meets the
A-/X standard set forth herein), then, upon at least 30 days’ prior written
notice from the other party, such party shall use commercially reasonable
efforts to obtain such coverages from an insurer meeting the A/XII standard at
the sole cost and expense of the requesting party (to the extent that any such
change in carrier results in additional costs) provided that nothing in this
sentence shall obligate either party to change its insurance carrier if it would
adversely affect coverages being provided to any other property under any
blanket policy, result in a default under any other agreement to which the
insured is a party, or otherwise be prohibited by the terms of the applicable
insurance policy (and provided that in no event can any such request be made
more than once in any 12-month period).  Furthermore, to the extent that any
provision of Section 7.01 or 7.04 cannot be complied with by Tenant or Landlord,
as applicable, due to (i) the general unavailability of any such insurance
(rather than unavailability due to condition or risks associated with Tenant or
Landlord specifically), or (ii) the inability of any general insurance firms to
meet the financial standards set forth herein, such noncompliance shall not
constitute an Event of Default hereunder, but

 

30

--------------------------------------------------------------------------------


 

instead Landlord and Tenant shall collaborate on a reasonably acceptable
alternative (it being agreed that any alternative must be satisfactory to any
then-mortgagee of the Property).  If Landlord and Tenant cannot so agree on what
is “reasonable” within seven (7) days of their initial meeting, then the matter
shall be submitted to arbitration in accordance with the provisions set forth
below.

 

The parties shall direct the Boston office of the AAA to appoint an arbitrator
who shall have a minimum of twenty (20) years’ experience in risk management
services for buildings of the type and nature of the Building and who has
provided such services to buildings and property valued in excess of
$100,000,000.00 in the aggregate and who shall not be affiliated with either
Landlord or Tenant and has not worked for either party or its affiliates at any
time during the prior five (5) years.  Both Landlord and Tenant shall have the
opportunity to present evidence and outside consultants to the arbitrator.

 

The arbitration shall be conducted in accordance with the expedited commercial
arbitration rules of the AAA insofar as such rules are not inconsistent with the
provisions of this Lease (in which case the provisions of this Lease shall
govern).  The cost of the arbitration (exclusive of each party’s witness and
attorneys’ fees, which shall be paid by such party) shall be borne equally by
the parties.  Any such arbitration shall be commenced within 10 days after
demand (or, if later, appointment of the arbitrator).

 

Within ten (10) days of appointment, the arbitrator shall determine a reasonable
alternative to meeting the insurance provision with which the party to this
Lease was unable to comply.  The arbitrator’s decision shall be final and
binding on the parties.

 

7.03.                     Waiver of Subrogation.  Landlord and Tenant each waive
any and every claim for recovery from the other for any and all loss of or
damage to the Property or any part of it, or to any of its contents, to the
extent such loss or damage is covered by property insurance or would have been
covered by property insurance required hereunder.  Landlord waives any and every
such claim against Tenant that would have been covered had the insurance
policies required to be maintained by Landlord by this Lease been in force, to
the extent that such loss or damage would have been recoverable under such
policies.  Tenant waives any and every such claim against Landlord that would
have been covered had the insurance policies required to be maintained by Tenant
under this Lease been in force, to the extent that such loss or damage would
have been recoverable under such policies.  This mutual waiver precludes the
assignment of any such claim by subrogation (or otherwise) to an insurance
company (or any other person), and Landlord and Tenant each agree to give
written notice of this waiver to each insurance company that has issued or shall
issue any property insurance policy to it, and to have the policy properly
endorsed, if necessary, to prevent invalidation of the insurance coverage
because of this waiver.

 

7.04.                     Landlord’s Insurance.  Landlord shall purchase and
maintain during the Term with insurance companies rated at least A-/X by A.M.
Best (subject to the provisions of Section 7.02, above) the following: 
(i) commercial general liability insurance for incidents occurring in the common
areas, with coverage for premises/operations, personal and advertising injury,
products/completed operations and contractual liability with

 

31

--------------------------------------------------------------------------------


 

combined single limits of liability of not less than $10,000,000 for bodily
injury and property damage per occurrence; and (ii) All Risk property insurance
covering property damage to the Building (other than Tenant Work), and loss of
rental income (covering off-site events to the extent then available, if such
coverage is available at commercially reasonable rates), covering special perils
including theft for the full replacement cost value of the Building above
foundation walls, with a deductible not to exceed $100,000 unless otherwise
agreed by Tenant, with co-insurance waived by inclusion of an agreed amount
endorsement together with such other coverages and risks as Landlord shall
reasonably decide or a mortgagee or ground lessor may require.  As set forth in
Section 4.02(a), a portion of the cost thereof shall be borne by Tenant.  In
addition, Landlord shall name Tenant as an additional insured (except with
respect to acts of Tenant Parties) on its Pollution Legal Liability policy and
any replacement policy obtained by Landlord from time to time during the term
hereof (any such policy being referred to herein as “Environmental Insurance”).

 

ARTICLE 8.
OPERATING EXPENSES

 

8.01.                     Operating Expenses.  “Operating Expenses” shall mean
all costs and expenses associated with the operation, management, maintenance
and repair of the Property, together with the Building’s share of costs
associated with the operation, management, maintenance and repair of the common
areas of the Project.  Operating Expenses include without limitation costs of: 
compliance with Landlord’s obligations under Section 10.03(c); planting and
landscaping; snow removal; utility, water and sewage services; maintenance of
signs (other than tenants’ signs); supplies, materials and equipment purchased
or rented; total wage and salary costs paid to, and all contract payments made
on account of, all persons engaged in the operation, maintenance, security,
cleaning and repair of the Property, including Social Security, old age and
unemployment taxes and so-called “fringe benefits” prorated to the extent
engaged in such services to or for the Building; services furnished to tenants
of the Property, generally; maintenance, repair and replacement of Building
equipment and components; utilities consumed and expenses incurred in the
operation, maintenance and repair of the Property including, without limitation,
oil, gas, hot/chilled water, and electricity (other than electricity to tenants
in their demised premises if Tenant is directly responsible for payment under
this Lease on account of electricity consumed by Tenant); workers’ compensation
insurance and property, liability and other insurance premiums; personal
property taxes; rental or lease payments paid by Landlord for rented or leased
personal property used in the operation or maintenance of the Property; fees for
required licenses and permits; refuse removal; security; an administrative fee
in the initial amount of forty (40) cents per rentable square foot, increasing
by five (5) cents per rentable square foot after the third (3rd) Lease Year and
every third (3rd) Lease Year thereafter, subject to a cap of fifty-five (55)
cents per rentable square foot during the initial term of this Lease and then
increasing to a flat sixty (60) cents per rentable square foot (i.e. without
further increases) effective on the commencement of the Extension Term;
Landlord’s “Percentage Share” of “CAM Charges” (as defined in the Declaration);
any periodic assessments, both regular and special, for which Landlord is or
becomes responsible under the Project Documents; and costs incurred by Landlord
to comply with the terms and conditions of any governmental

 

32

--------------------------------------------------------------------------------


 

approvals affecting operations of the Property (including without limitation the
Project Documents).  Landlord may use third parties or affiliates to perform any
of these services (subject to the limitations on Operating Expenses attributable
to services performed by affiliates expressly set forth in the immediately
following paragraph), and the cost thereof shall be included in Operating
Expenses, provided that Operating Expenses shall not include any property
management fee, other than the administrative fee described above.  Landlord
shall reasonably allocate the cost of any Operating Expenses incurred jointly
for the Property and any other property.  In addition, if Landlord from time to
time repairs or replaces any existing improvements or equipment or installs any
new improvements or equipment to the Building (including without limitation
energy conservation improvements or other improvements), then the cost of such
items that are treated as capital expenses pursuant to generally accepted
accounting principles (to the extent not excluded below) shall be amortized over
their useful life, as reasonably determined by Landlord, together with interest
at an actual or imputed interest rate (at the prime rate of interest then being
charged by the Bank of America or its successors, plus 4%) and included in
Operating Expenses.

 

Notwithstanding the foregoing, Operating Expenses shall not include:  the cost
of designing and constructing the Landlord Work; the costs of initial
contributions, exactions, and costs of a capital nature, for which Landlord is
or becomes responsible under the Project Documents (except (i) housing exactions
in the amount of $5.49 per square foot of gross floor area, as defined in the
Boston Zoning Code, of the Building, payable in 12 equal annual installments
following the issuance of a certificate of occupancy in accordance with the
“Development Impact Project Agreement” listed on Exhibit 2.01(f) and (ii) such
costs to the extent included in the CAM Charges paid to FPOC for administration
of the Common Areas and Facilities); and costs incurred by Landlord in order to
construct the Building and any other improvements at the Property and Project in
compliance with the terms and conditions of any governmental approvals affecting
operations of the Property (including without limitation the Project Documents),
the cost of casualty repairs to the extent covered by insurance (except for
reasonable deductibles paid by Landlord under insurance policies maintained by
Landlord); costs associated with the operation of the business of Landlord
and/or the sale and/or financing of the Property, as distinguished from the cost
of Property operations, maintenance and repair; any ground or underlying lease
rental; costs of disputes between Landlord and its employees, tenants or
contractors; bad debt expenses and interest, principal, points and fees on debts
or amortization on any mortgage or other debt instrument encumbering the
Building or the Property; costs incurred by Landlord to the extent that Landlord
is reimbursed by insurance proceeds or is otherwise reimbursed by third parties;
expenses in connection with services or other benefits that are not offered to
Tenant or to the extent that any other tenant is charged for directly;
management fees paid or charged by Landlord in connection with the management of
the Building; amounts paid to Landlord or to subsidiaries or affiliates of
Landlord for goods and/or services in the Building to the extent the same
exceeds the costs of such goods and/or services rendered by unaffiliated third
parties on a competitive basis; costs associated with the operation of the
business of the entity which constitutes Landlord as the same are distinguished
from the costs of operation of the Building, including accounting and legal
matters; costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the

 

33

--------------------------------------------------------------------------------


 

Building; salaries of executives and owners not directly employed in the
management/operation of the Building; the cost of work done (including without
limitation leasehold improvements and redecoration work) or services furnished
by Landlord exclusively for a particular tenant; the cost of soil and
groundwater testing, remediation and other response actions, except to the
extent the need therefor arises from any negligence or willful misconduct of
Tenant or Tenant’s employees, agents or contractors, or any default of Tenant
under this Lease; advertising and other fees and costs (including without
limitation legal, architectural and brokerage fees and tenant improvement
allowances) incurred in procuring tenants; costs incurred in connection with
causing the Base Building Work to comply with Legal Requirements existing as of
the Commencement Date; repairs, alterations, additions, improvements or
replacements made to rectify or correct any defect in the design, materials or
workmanship of the Base Building Work or common areas during any warranty period
(to the extent covered by warranty) or to comply with any requirements of any
governmental authority in effect as of the Commencement Date; costs of repairs,
restoration, replacements or other work occasioned by (i) fire, windstorm or
other casualty and either (a) paid by insurance required to be carried by
Landlord under this Lease, or (b) otherwise paid by insurance (not including any
deductible paid by Landlord) then in effect obtained by Landlord, (ii) the
exercise by governmental authorities of the right of eminent domain, whether
such taking be total or partial, to the extent that Landlord is compensated by
such governmental authority for such repairs, restoration, replacements or other
work, or (iii) the act of any other tenant in the Building, or any other
tenant’s agents, employees, licensees or invitees to the extent the applicable
cost is recovered from such person; Landlord’s general overhead and
administrative expenses not related to the Building; non-cash items, such as
deductions for depreciation and amortization of the Building (except with
respect to capital expenditures as specified above) and the Building equipment,
or interest on capital invested; costs incurred due to violation by Landlord or
any other tenant in the Building of the terms and conditions of any lease;
salaries, wages, or other compensation to any employee of Landlord to the extent
not assigned to the operation, management, maintenance, or repair of the
Building, including accounting or clerical personnel and other overhead expenses
of Landlord (except to the extent providing services, such as accounting, for
which Landlord would otherwise use a third-party provider); costs of the initial
construction of the Base Building Work; repair of defects in the Base Building
Work identified in the one year period after substantial completion of the Base
Building Work; any expenses related to real estate taxes, insurance, and all
expenses for the construction, operation, repair and maintenance of the Parking
Garage.  None of the foregoing exclusions from Operating Expenses shall be
deemed to entitle Tenant to an exclusion on account of any portion of CAM
Charges, Tenant acknowledging that Landlord may vote as part of FPOC on matters
affecting the CAM Charges but does not control FPOC.  Landlord agrees that it
shall not exercise its vote as part of FPOC in a manner that modifies the items
includable in CAM Charges such that there would be a material increase in CAM
Charges resulting from the inclusion of items that would otherwise be excludable
as an Operating Expense hereunder (if not part of CAM Charges) without Tenant’s
prior approval.

 

Tenant shall pay Tenant’s Pro Rata Share of Operating Expenses in accordance
with Section 4.02.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 9.
USE OF PREMISES

 

9.01.       Permitted Uses.  Tenant may use the Premises only for the Permitted
Uses described in Section 1.10.  Tenant shall keep the Premises equipped with
appropriate safety appliances to the extent required by applicable laws or
insurance requirements relating to Tenant’s use of the Premises.  Tenant shall
comply with Landlord’s rules and regulations (the “Rules and Regulations”)
promulgated from time to time, provided the same are not inconsistent with or in
limitation of the provisions of this Lease and are reasonable, and Tenant shall
use reasonable efforts to cause its agents, contractors, customers and business
invitees to comply therewith.  Landlord’s initial Rules and Regulations are
attached hereto as Exhibit 9.01.

 

9.02.       Indemnification.  From and after the Commencement Date, Tenant shall
assume exclusive control of all areas of the Premises, including all
improvements, utilities, equipment, and facilities therein.  Tenant is
responsible for the Premises and all of Tenant’s improvements, equipment,
facilities and installations, wherever located on the Property and all
liabilities, including without limitation tort liabilities incident thereto. 
Tenant shall indemnify, save harmless and defend Landlord, and its members,
managers, officers, directors, mortgagees, and employees (collectively,
“Indemnitees”) from and against any and all claims, damages, losses, penalties,
costs, expenses and fees (including reasonable attorneys’ fees) arising in whole
or in part out of (i) any injury, loss, theft or damage (except to the extent
due to the negligence or willful misconduct of the Indemnitees and their
respective agents, contractors or Landlord or its employees) to any person or
property while on or about the Premises or, to the extent caused by the
negligence or willful misconduct of Tenant, the Property; (ii) any condition
within the Premises, or, to the extent caused by the negligence or willful
misconduct of Tenant, the Property and, in each, except for conditions existing
prior to the date that Tenant first takes occupancy of the Premises; and
(iii) the use of the Premises by, or any act or omission of, Tenant or persons
claiming by, through or under Tenant, or any of its agents, employees,
independent contractors, suppliers or invitees.

 

Landlord shall indemnify, save harmless and defend Tenant, and its members,
managers, officers, directors, and employees from and against any and all
claims, damages, losses, penalties, costs, expenses and fees (including without
limitation reasonable legal fees) arising in whole or in part out of any injury,
loss, theft or damage (except to the extent due to the negligent acts or
omissions of Tenant, its employees, contractors or agents) to any person or
property while on or about the common areas of the Property to the extent
resulting from the negligent acts or omissions or willful misconduct of
Landlord, its employees, agents or contractors.

 

The provisions of this Section 9.02 shall survive the expiration or earlier
termination of this Lease.

 

9.03.       Compliance With Legal Requirements.  Tenant shall not cause or
permit the Premises, or cause (or permit Tenant Parties to cause) the portions
of the Property other than the Premises, to be used in any way that violates any
law, code, ordinance,

 

35

--------------------------------------------------------------------------------


 

restrictive covenant, encumbrance, governmental regulation, order, permit,
approval, Project Document, or any provision of this Lease (each a “Legal
Requirement”, and collectively the “Legal Requirements”), or constitutes a
nuisance or waste, and shall comply with all Legal Requirements applicable to
the Premises and Property.  Tenant shall obtain and pay for all permits and
shall promptly take all actions necessary to comply with all Legal Requirements,
including without limitation the Occupational Safety and Health Act, applicable
to Tenant’s use of the Premises.  Notwithstanding the foregoing two sentences to
the contrary, Landlord shall be responsible for the compliance of the Base
Building Work and the Finish Work with all Legal Requirements as of the
Commencement Date.  Tenant shall maintain in full force and effect all
certifications or permissions required for Tenant’s operations at the Premises. 
Tenant shall be solely responsible for procuring and complying at all times with
any and all necessary permits, certifications, permissions and the like and
complying with all reporting requirements directly relating or incident to:  the
conduct of its activities on the Premises; its scientific experimentation;
transportation, storage, handling, use and disposal of any chemical or
radioactive or bacteriological or pathological substances or organisms or other
hazardous wastes or environmentally dangerous substances or materials or medical
waste.  Within ten (10) days of a request by Landlord, which request shall be
made not more than once during each period of twelve (12) consecutive months
during the Term hereof, unless otherwise requested by any mortgagee of Landlord,
Tenant shall furnish Landlord with copies of all such permits that Tenant
possesses or has obtained together with a certificate certifying that such
permits are all of the permits that Tenant possesses or has obtained with
respect to the Premises.  Tenant shall promptly give notice to Landlord of any
written orders, warnings or violations relative to the above received from any
federal, state, or municipal agency or by any court of law and shall promptly
comply with and cure the conditions causing any such violations in accordance
with applicable Legal Requirements.  Tenant shall not be deemed to be in default
of its obligations under the preceding sentence to promptly cure any condition
causing any such violation in the event that, in lieu of such cure, Tenant shall
contest the validity of such violation by appellate or other proceedings
permitted under applicable law, provided that:  (i) any such contest is made
reasonably and in good faith, (ii) Tenant makes provisions, including, without
limitation, posting bond(s) or giving other security, reasonably acceptable to
Landlord to protect Landlord, the Building and the Property from any liability,
costs, damages or expenses arising in connection with such violation and failure
to cure, (iii) Tenant shall agree to indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold Landlord harmless from and against any and all
liability, costs, damages, or expenses arising in connection with such condition
and/or violation, (iv) Tenant shall promptly cure any violation in the event
that it exhausts all available appeals without success, and (v) Tenant shall
certify to Landlord’s reasonable satisfaction that Tenant’s decision to delay
such cure shall not result in any actual or threatened bodily injury or property
damage to Landlord, any tenant or occupant of the Building or the Property, or
any other person or entity.

 

Landlord shall be responsible for the compliance of the structural elements,
roof and building systems to the Utility Switching Points of the Building, and
the common areas of the Building and the Property, with all Legal Requirements
except to the extent

 

36

--------------------------------------------------------------------------------


 

compliance is required due to Tenant’s particular use of the Premises, as
opposed to the Permitted Uses generally.

 

9.04.       Hazardous Substances.  “Environmental Law” means all statutes, laws,
rules, regulations, codes, ordinances, authorizations and orders of federal,
state and local public authorities pertaining to any Hazardous Substances or to
environmental compliance, contamination, cleanup or disclosures of any release
or threat of release to the environment, of any Hazardous Substances, including,
without limitation, the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.;
the Clean Water Act, 33 U.S.C. § 1251, et seq.; the Clean Air Act, 42 U.S.C. §
7401, et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f-300j, et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1321, et seq.; the Solid Waste
Disposal Act, 42 U.S.C § 6901, et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C.  Section 9601 et
seq.; the Federal Resource Conservation and Recovery Act, 42 U.S.C. 
Section 6901 et seq.; the Superfund Amendments and Reauthorization Act of 1986,
Public Law No. 99-499 (signed into law October 17, 1986); M.G.L. c.21C; and oil
and hazardous materials as defined in M.G.L. c.21E, as any of the same are from
time to time amended, and the rules and regulations promulgated thereunder, and
any judicial or administrative interpretation thereof, including any judicial or
administrative orders or judgments, and all other federal, state and local
statutes, laws, rules, regulations, codes, ordinances, standards, guidelines,
authorizations and orders regulating the generation, storage, containment or
disposal of any Hazardous Substances, including but not limited to those
relating to lead paint, radon gas, asbestos, storage and disposal of oil,
biological, chemical, radioactive and hazardous wastes, substances and
materials, and underground and above-ground oil storage tanks; and any
amendments, modifications or supplements of any of the foregoing.

 

“Hazardous Substances” means, but shall not be limited to, any hazardous
substances, hazardous waste, environmental, biological, chemical, radioactive
substances, oil, petroleum products and any waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious or other characteristics, constitutes or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including without limitation any
asbestos (whether or not friable) and any asbestos-containing materials, lead
paint, waste oils, solvents and chlorinated oils, polychlorinated biphenyls
(PCBs), toxic metals, etchants, pickling and plating wastes, explosives,
reactive metals and compounds, pesticides, herbicides, radon gas, urea
formaldehyde foam insulation and chemical, biological and radioactive wastes, or
any other similar materials that are regulated by any Environmental Law.

 

Tenant may generate, produce, bring upon, use, store or treat Hazardous
Substances in the Premises in connection with its operations at the Premises
provided that (x) such use is in compliance with all applicable Legal
Requirements, including without limitation Environmental Laws, and in compliance
with the terms and conditions of this Lease, (y) as to any Hazardous Substances,
processes, or procedures not then subject to Legal Requirements, such activities
are conducted in accordance with standard laboratory practices for tenants
conducting similar operations in Comparable Properties, and do not

 

37

--------------------------------------------------------------------------------


 

endanger or create a hazard to public health, safety or welfare or to the
environment, within the Building or in the area of the Property, generally, and
(z) in no event shall Tenant generate, produce, bring upon, use, store or treat
Hazardous Substances with a risk category higher than Biosafety Level 2 as
established by the Department of Health and Human Services (“DHHS”) and as
further described in the DHHS publication Biosafety in Microbiological and
Biomedical Laboratories (5th Edition) (as it may be or may have been further
revised, the “BMBL”) or such nationally recognized new or replacement standards
as may be reasonably selected by Landlord if applicable to similar facilities in
the City of Boston, provided that such new or replacement standards may update
requirements but shall not be materially more restrictive on Tenant’s use than
Biosafety Level 2 as of the Date of Lease.  In all events Tenant shall comply
with all applicable provisions of the BMBL.  Furthermore, beginning on the
Commencement Date, on an annual basis or upon Landlord’s request following the
occurrence of any Environmental Incident, or on no more than one additional
occasion during any year if reasonably requested by Landlord’s mortgagee(s) in
connection with any financing or refinancing of the Property, Tenant shall
provide Landlord with a list detailing the types and amounts of all Hazardous
Substances being generated, produced, brought upon, used, stored, treated or
disposed of by or on behalf of Tenant in or about or on the Premises, Building
or Property and, upon Landlord’s request, copies of any manifests or other
federal, state or municipal filings by Tenant with respect to such Hazardous
Substances (redacted to protect confidential information to the extent such
redactions are permitted by the applicable federal, state or municipal
authorities having jurisdiction over such filings).  Tenant agrees to pay the
reasonable cost of any environmental inspection or assessment requested by any
lender that holds a security interest in the Property or this Lease, or by any
insurance carrier, to the extent that such inspection or assessment pertains to
any release, reasonable threat of release, contamination, or a loss or damage or
determination of condition related to the foregoing (together, “Environmental
Incidents”) in the Premises other than Environmental Incidents arising prior to
the Commencement Date or migrating to the Premises from some other part of the
Building or Property due to environmental conditions existing prior to the
Commencement Date or through no fault, act or omission of Tenant.

 

If any transportation to or from, or any storage, use or disposal of Hazardous
Substances on or about, the Property by any Tenant Party results in any escape,
or release, reasonable threat of release, contamination of the soil or surface
or ground water or any loss or damage to person or property (any such event, a
“Tenant Environmental Incident”), Tenant agrees to:  (a) notify Landlord
immediately of the occurrence; (b) after consultation with Landlord, clean up
the occurrence in full compliance with all applicable Environmental Laws and
(c) indemnify, save harmless and defend the Indemnitees from and against any and
all claims, damages, losses, penalties, costs, expenses and fees (including
reasonable attorneys’ fees) arising in whole or in part out of such occurrence. 
In the event of such occurrence, Tenant agrees to cooperate fully with Landlord
and provide such documents, affidavits, and information and take such actions as
may be requested by Landlord from time to time (1) to comply with any
Environmental Law or Legal Requirement, (2) to comply with any request of any
mortgagee, insurer or tenant, and/or (3) for any other reason deemed necessary
by Landlord in its sole discretion.  In the event of any such occurrence that is
required to be reported to a governmental

 

38

--------------------------------------------------------------------------------


 

authority under any Environmental Law or Legal Requirement, Tenant shall
simultaneously deliver to Landlord copies of any notices given or received by
Tenant and shall promptly pay when due any fine or assessment against Landlord,
Tenant, or the Premises or Property relating to such occurrence.

 

Tenant acknowledges that it has received and reviewed certain environmental
reports listed on Exhibit 9.04 (the “Environmental Reports”) regarding the
condition of the Property and that, upon the Commencement Date, subject to the
provisions of this paragraph, Tenant shall accept the Premises in the condition
existing as of the date of this Lease with respect to the presence of Hazardous
Substances.  Notwithstanding the foregoing, Landlord shall and hereby does
indemnify Tenant and hold Tenant harmless from and against any and all expense,
loss, and liability suffered by Tenant on account of response actions arising
out of any Environmental Incidents, in, around, or under the Premises, Building
or the Property, but in any case only to the extent that all of the following
conditions are satisfied:  (A) such Environmental Incident was caused by
Landlord or by any third party (including prior owners or operators of the
Property) whether accidental, intentional, or negligent, (B) either legal action
has been commenced or threatened in writing against Tenant by a third party
(other than a Tenant Party) for failure to undertake a response action with
respect to such Environmental Incident or a governmental agency has issued an
order to Tenant to undertake response actions with respect to such Environmental
Incident, and (C) Tenant is denied coverage under the Environmental Insurance,
following any applicable appeals from such denial, with respect to such
Environmental Incident (any event meeting the foregoing criteria, but excluding
any Tenant Environmental Incident, being referred to herein as “Occurrences”). 
For the purposes of this paragraph, “response” has the meaning set forth in
Section 2 of Chapter 21E of the Massachusetts General Laws.  Expenses, losses
and liabilities, as described above, shall include, without limitation (i) any
and all expenses that Tenant may incur to comply with any Environmental Laws on
account of such Occurrences; (ii) any and all costs that Tenant may incur in
studying or remedying any Occurrences at or arising from the Premises, Building
or the Property; (iii) any and all costs that Tenant may incur in studying,
removing, disposing or otherwise addressing any Hazardous Substances on account
of such Occurrences; (iv) any and all fines, penalties or other sanctions
assessed upon Tenant on account of such Occurrences; (v) any and all reasonable
legal and professional fees and costs incurred by Tenant in connection with the
foregoing; and (vi) losses due to bodily injury or physical damage to property
incurred by Tenant due to Landlord’s failure to undertake response actions
required pursuant to, and within time periods required by, Legal Requirements on
account of any such Occurrences.  Tenant’s right to the foregoing indemnities
shall be conditioned on Tenant giving prompt written notice to Landlord of any
claim, demand or threat of claim or demand made upon Tenant by any governmental
agency or other person.  Landlord shall have the right, but not any obligation,
to control the defense of any such matter which could result in an
indemnification obligation by Landlord under this provision.  Landlord shall be
subrogated to any and all claims, rights and defenses Tenant has against other
persons with respect to any such matter, and Tenant shall not settle, compromise
or adjust any such claim or right or any indemnified matter without the prior
written consent of Landlord.

 

39

--------------------------------------------------------------------------------


 

The provisions of this Section 9.04 shall survive the expiration or earlier
termination of this Lease.

 

9.05.       Signs and Auctions.  Tenant, at Tenant’s expense and subject to
Landlord’s reasonable approval with respect to the location and design, shall
have the exclusive right to install and maintain (i) reasonable amounts of
non-retail signage in the Building lobby identifying Tenant and (ii) reasonable
amounts of non-retail exterior signage on the Building identifying Tenant to the
extent permitted by all Legal Requirements.  Tenant shall be entitled, at
Tenant’s sole cost and expense, to Tenant’s Pro Rata Share of any monument
signage to which the Building has rights in the Project.  Tenant shall not
conduct or permit any auctions or sheriff’s sales at the Property.  Landlord
shall have the reserved right to install directional signage in the main lobby
of the Building to direct visitors to the Parking Garage, subject to Tenant’s
approval of the location of such signage (which approval shall not be
unreasonably withheld, conditioned or delayed), to install signage identifying
the retail tenants in the Building on (x) the exterior of the Building in the
locations and subject to the limitations set forth on Exhibit 9.05, attached,
and (y) subject to Tenant’s approval of the location, size and aesthetics of
such signage (which approval shall not be unreasonably withheld, conditioned or
delayed) in the Building lobby (if such retail tenants’ premises are accessible
from the lobby), and to install signage identifying Landlord and Landlord’s
property manager at the Building (but not within the Premises).  Landlord shall
cooperate with Tenant as is reasonably required, in Landlord’s capacity as owner
of the Building, to apply for and obtain approvals from municipal authorities
for any exterior signage pursuant to clause (ii) above, without any obligation
for Landlord to incur any out-of-pocket expenses on account of such cooperation
except to the extent that Tenant reimburses Landlord for the same.

 

9.06.       Landlord’s Access.  Landlord or its agents may enter the Premises at
all reasonable times (i) to show the Premises to potential and actual buyers,
investors, lenders, or, in the last eighteen (18) months of the Term (provided
that Tenant has not timely exercised its right to extend the Term pursuant to
Section 3.03), prospective tenants; (ii) to inspect and monitor Tenant’s
compliance with Legal Requirements governing Hazardous Substances, and to
inspect the Premises to determine whether Tenant is in compliance with the terms
of this Lease, but any entries pursuant to this clause (ii) shall require at
least two (2) business days’ prior notice, shall be during normal business hours
(unless otherwise agreed by Tenant) and shall not occur more often than once
annually during the term of this Lease except where a notice of default has been
provided to Tenant or where such inspections are required by Landlord’s
mortgagees or insurers; (iii) for purposes described in Sections 2.01(c), 9.04
and/or 10.04(b), or (iv) for any other purpose Landlord reasonably deems
necessary in connection with the exercise of Landlord’s rights and obligations
under this Lease.  Landlord shall give Tenant reasonable prior notice (which
shall be not less than 24 hours and may be via e-mail to
vertex_operations@vrtx.com or an alternative e-mail address provided to Landlord
in writing from time to time) of such entry.  Landlord shall cooperate with
Tenant to schedule any such entry and activity at a time designed to reduce any
inconvenience to Tenant.  Tenant shall have the right to have a representative
of Tenant accompany Landlord during any such entry, but entry shall not be
prohibited if Tenant fails to

 

40

--------------------------------------------------------------------------------


 

provide an accompanying representative (in the event of which failure, Landlord
shall attempt at least one phone call to each Tenant’s Designated Representative
(as defined below), if any then exists, to notify Tenant of such failure prior
to any entry).  However, in case of emergency, Landlord may enter any part of
the Premises with such notice as is reasonably practicable or without prior
notice if notice is impracticable and without Tenant’s representative, if
necessary, and shall, if no notice was provided (Landlord agreeing that it shall
endeavor to provide an e-mail notice to the e-mail address provided above),
promptly notify Tenant of the nature and extent of such entry.  During
Landlord’s access of the Premises, Landlord shall comply with reasonable
security provisions required by Tenant to preserve the confidential nature of
information in whatever form maintained within the Premises.  For safety,
security, confidentiality or compliance with law purposes, Tenant may designate
certain limited areas as limited access areas to be shown on plans provided by
Tenant to Landlord and updated by Tenant as reasonably necessary in the future
to which Landlord and related parties shall not have access except in an
emergency or as otherwise reasonably necessary and then only in accordance with
a mutually agreed-upon plan to protect Tenant’s reasonable concerns regarding
safety, security and confidentiality, provided that such limited access areas
shall be reasonably identified and necessary to protect the health of persons or
security of confidential and proprietary information.  Landlord and Tenant will
develop a protocol limiting and controlling the distribution of Landlord’s keys
or other access devices to the Premises.  “Tenant’s Designated Representative”
shall mean (a) a person with an office at the Premises identified by Tenant in
writing to Landlord from time to time as the primary point of contact for
Landlord’s access to the Premises and (b) the on-site supervisor of Tenant’s
private security, if any, that is then on duty.  Tenant shall provide Landlord
with a phone number for Tenant’s Designated Representative with any notice
designating such person, and any change in the identification of Tenant’s
Designated Representative shall take effect five (5) business days following
delivery of such notice to Landlord.

 

9.07.       Security.  Tenant shall be solely responsible, at Tenant’s sole cost
and expense, to provide any security measures that Tenant requires within, and
at the entries to, the Premises.  Tenant shall provide Landlord with a written
description of its security plan from time to time, outlining Tenant’s security
measures to the extent applicable to visitors, guests, and others entitled to
access the Premises (Tenant being permitted to redact from such security plan
any Confidential Information, as defined in Section 16.14).  Tenant’s security
plan shall include the designation of a person or persons who shall be on the
Premises 24 hours, seven days a week to the extent required for the purposes of
fulfilling municipal fire command obligations (Landlord acknowledging that such
person may be a third-party contractor or designee thereof).  Tenant shall have
reasonable access to the Property outside the Premises to install and operate
any such security measures, including installation of security video cameras in
the Premises and Common Areas and Facilities located on the Property (and the
retail loading docks on the Property), subject to Landlord’s reasonable
approval.  In no event may Tenant’s security measures restrict or impede access
to the Parking Garage through the main lobby of the Building.

 

Landlord shall develop, or cause to be developed by FPOC, jointly with Tenant
and subject to Tenant approval, such approval not to be unreasonably withheld,

 

41

--------------------------------------------------------------------------------


 

conditioned or delayed, a commercially reasonable security and operations plan
(the “Security Plan” ) for the exterior perimeter and common areas of the
Building and the Parking Garage.  Operating Costs of security outside of the
Premises related to Tenant’s use of the Premises that are in excess of those
typically anticipated for the other uses at the Project will be allocated
entirely to Tenant.  Landlord shall provide for security to the Property in
accordance with the Security Plan.  Notwithstanding the fact that Landlord
provides security services at the Property at any time during the Term, to the
extent permitted by applicable law, Landlord shall not be deemed to owe Tenant,
or any person claiming by, through or under Tenant, any special duty or standard
of care as a result of Landlord’s provision of such security services other than
the duty or standard of care that would have applied without such services and
in no event shall Landlord be responsible for the efficacy of any such security
measures.

 

Tenant acknowledges and agrees that all maintenance, repair, replacement,
operation and administration of the “Fan Pier Project Common Areas and
Facilities” (as defined in the Declaration) are under the control of the
Developer or FPOC and that the Developer’s or FPOC’s election to provide
mechanical surveillance or to post security personnel in the Fan Pier Project
Common Areas and Facilities is subject to the Developer’s or FPOC’s sole
discretion.  Landlord will provide, and cause Landlord affiliates owning parcels
within the Project to provide, in the Declaration a definition of “First
Class Standard” for the maintenance and operation of Fan Pier Project Common
Areas and Facilities, as follows: “the standard according to which first class
multi-use developments including office, research laboratory, hotel and
residential buildings therein of a size and otherwise reasonably comparable to
the Project are then being maintained in major urban areas within the United
States. Without limiting the generality of the foregoing, with respect to the
level of security in the Fan Pier Project Common Areas and Facilities, First
Class Standard shall not be less than the following from and after the
Substantial Completion of the Building: a sufficient number of trained security
personnel shall patrol the Fan Pier Common Areas and Facilities so as to walk
the perimeter of all of the Initial Improvements (as defined in the Declaration)
and through the Open Space Areas (as defined in the Declaration) at intervals of
approximately every hour on a 24 hour/7 days per week basis. Such security
personnel shall be equipped with communication equipment for contacting 911 in
case of emergency, and shall log their rounds using fobs such as Detex system.” 
The Landlord shall exercise reasonable efforts to prevent future amendment of
the Declaration to reduce this level of security.  Notwithstanding anything to
the contrary contained in this Lease, Landlord’s sole responsibility with
respect to the maintenance, repair, replacement, operation, administration or
the provision of surveillance or security in the Fan Pier Project Common Areas
and Facilities shall be to use commercially reasonable efforts to enforce the
obligations of the Developer or FPOC under the Declaration.  Tenant shall hold
Landlord harmless from any claim concerning the failure to maintain any portion
of the Fan Pier Project Common Areas and Facilities, other than a failure of
Landlord to use commercially reasonable efforts to enforce the Developer or
FPOC’s obligations under the Project Documents or to the extent such failure
results from a failure to fund Landlord’s share of assessments under the
Declaration (other than as a result of Tenant’s default).

 

42

--------------------------------------------------------------------------------


 

ARTICLE 10.
CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

 

10.01.     Condition of Premises and Property.  Tenant acknowledges that except
for any express representations in this Lease, neither Landlord nor any person
acting under Landlord has made any representation as to the condition of the
Property or the suitability of the Property for Tenant’s intended use.  Tenant
represents and warrants that Tenant has made its own inspection and inquiry
regarding the Property and is not relying on any representations of Landlord or
any Broker or persons acting under either of them except for any express
representations in this Lease.

 

10.02.     Exemption and Limitation of Liability.

 

(a)           Exemption from Liability.  Tenant shall insure its personal
property under a “Special Form” (as defined by the insurance industry). 
Landlord shall not be liable for any damage or injury to the person, property or
business (including loss of revenue, profits or data) of any Tenant Party except
to the extent of any damage or injury to persons or property arising from
Landlord’s negligence or willful misconduct (but subject to the provisions of
Section 7.03 and exclusions from liability set forth in Section 10.02(c), and
nothing in this sentence shall be construed to limit Tenant’s express remedies
pursuant to Sections 6.01 and 12.01 of this Lease).  Except as otherwise
expressly provided in this Lease, this exemption shall apply whether such damage
or injury is caused by (among other things): (i) fire, steam, electricity,
water, gas, sewage, sewer gas or odors, snow, ice, frost or rain; (ii) the
breakage, leaking, obstruction or other defects of pipes, faucets, sprinklers,
wires, appliances, plumbing, windows, air conditioning or lighting fixtures or
any other cause; (iii) any other casualty or any Taking; (iv) theft;
(v) conditions in or about the Property or from other sources or places; or
(vi) any act or omission of any other tenant.

 

(b)           Limitations On Liability.  Tenant agrees that Landlord shall be
liable only for breaches of its covenants occurring while it is owner of the
Property (provided, however, that if Landlord from time to time is lessee of the
ground or improvements constituting the Building, then Landlord’s period of
ownership of the Property shall be deemed to mean only that period while
Landlord holds such leasehold interest).  Upon any sale or transfer of the
Building (or Landlord’s interest as ground lessee, as applicable), the
transferor Landlord (including any mortgagee) shall be freed of any liability or
obligation thereafter arising to the extent that such liabilities and
obligations are assumed by such transferee and, thereafter, Tenant shall look
solely to the transferee Landlord as aforesaid for satisfaction of such
liability or obligation.  Tenant and each person acting under Tenant agrees to
look solely to Landlord’s interest from time to time in the Property, including
the rents, insurance proceeds and condemnation proceeds therefrom, for
satisfaction of any claim against Landlord.  No owner, trustee, beneficiary,
partner, member, manager, agent, or employee of Landlord (or of any mortgagee or
any lender or ground or improvements

 

43

--------------------------------------------------------------------------------


 

lessor) nor any person acting under any of them shall ever be personally or
individually liable to Tenant or any person claiming under or through Tenant for
or on account of any default by Landlord or failure by Landlord to perform any
of its obligations hereunder, or for or on account of any amount or obligations
that may be or become due under or in connection with this Lease or the
Premises; nor shall it or they ever be answerable or liable in any equitable
judicial proceeding or order beyond the extent of their interest in the
Property.  No owner, trustee, beneficiary, partner, member, manager, agent or
employee of Tenant nor any person acting under any of them shall ever be
personally or individually liable to Landlord or any person acting under or
through Landlord for or on account of any default by Tenant or failure by Tenant
to perform any of its obligations that may be or become due under or in
connection with this Lease or the Premises.  No deficit capital account of any
member or partner of Landlord shall be deemed to be a liability of such member
or partner or an asset of Landlord.

 

(c)                                  No Indirect or Consequential Damages.  In
no event shall Landlord or Tenant ever be liable to the other for indirect or
consequential damages (including loss of revenue, profits, or data); provided,
however, that no remedies or damages expressly provided in this Lease shall be
considered indirect or consequential, and that the provisions of this Section
10.02(c) shall not apply to Sections 3.02 and 9.04 of this Lease.

 

10.03.              Landlord’s Obligations.

 

(a)                                 Base Building Work. Landlord shall construct
the Base Building Work as further set forth on Exhibit 10.03, attached.

 

(b)                                 Finish Work.  Landlord shall construct the
Finish Work as further set forth in Exhibit 10.03, attached.  Payments for such
Finish Work and other provisions relating to Finish Work will be as provided in
Exhibit 10.03.

 

(c)                                  Repair and Maintenance.  Subject to the
provisions of Article 12, and except for damage caused by any act or omission of
Tenant or persons acting under Tenant, Landlord shall make such repairs and
replacements to the roof structure and roof membrane; exterior walls; floor
slabs, footings, foundations, columns, and other structural components of the
Building; glass in exterior windows and exterior doors of the Building; and
other Building systems up to the Utility Switching Points, as may be necessary
to properly maintain them in good repair and condition.  Landlord shall have no
obligation to repair or maintain any portion of the Premises or perform any
service, except as specifically set forth in this paragraph.  Tenant shall
promptly report in writing to Landlord any defective condition known to it that
Landlord is required to repair.  Tenant waives the benefit of any present or
future law that provides Tenant the right to repair the Premises or Property at
Landlord’s expense or to terminate this Lease because of the condition of the
Property or Premises (but nothing in this sentence shall be deemed to limit
Tenant’s exercise of the remedies expressly provided in the immediately
following paragraph).

 

44

--------------------------------------------------------------------------------


 

If Landlord is in default in the performance of any of its obligations under
this Section 10.03(c), beyond applicable notice and cure periods, then Tenant
shall have the right to remedy such default on Landlord’s behalf (provided that
Tenant uses reasonable efforts to avoid violating or rendering void any
warranties maintained by Landlord), in which event Landlord shall reimburse
Tenant within thirty (30) days after invoice for all reasonable costs and
expenses incurred by Tenant in connection therewith. If (i) Landlord disputes
Tenant’s right to have undertaken any such remedy or the amount of reimbursement
claimed by Tenant, (ii) Tenant obtains a final, unappealable judgment against
Landlord for failure to reimburse Tenant for such costs, and (iii) Landlord
fails to pay such costs to Tenant within fifteen (15) days following notice from
Tenant of such judgment, then Tenant shall have the right to recover the same
plus reasonable costs of enforcement by an abatement of Base Rent, provided that
such abatement (and the accrual of any interest on such amounts) shall cease at
such time as and to the extent that payment is tendered to Tenant.
Notwithstanding the foregoing, if the amount of the abatement is more than 5% of
the aggregate amount of Base Rent due in any month, then the amount abated in
any one month shall not exceed 5% of the Base Rent and the excess amount of the
abatement shall be carried forward with interest at the Default Rate.

 

Tenant’s self-help rights under this Section 10.03(c) shall be exercised by
Tenant only (i) with respect to conditions actually existing within the Premises
(and not affecting the structural components of the Building or systems serving
other tenants of the Building) or repairs to the roof of the Building required
to prevent water infiltration into, or water damage to, the Premises (and
conducted in accordance with the roof warranty for the Building, Tenant to
provide Landlord with evidence that such warranty remains in effect upon
completion of any such repairs), (ii) with respect to conditions that materially
affect Tenant’s ability to use and enjoy the Premises, and (iii) after Tenant
has provided Landlord with notice of Tenant’s intention to exercise such right,
and Landlord has failed to commence action to remedy the condition complained of
within ten (10) days after its receipt of such notice (or if Landlord commences
to do the act required within such period but fails to proceed diligently
thereafter). Tenant’s remedies under this Section 10.03(c) are personal to
Tenant and may not be exercised by any subtenants or assignees (other than an
assignee that is a Related Party or Successor Entity) against Landlord. Tenant
shall indemnify, save harmless and defend Landlord and its members, managers,
officers, mortgagees, agents, employees, independent contractors, invitees and
other persons acting under them from and against all liability, claim or cost
(including reasonable attorneys’ fees) arising in whole or in part out of any
negligence or willful misconduct in connection with Tenant’s exercise of its
remedies pursuant to this Section 10.03(c).

 

10.04.              Tenant’s Obligations.

 

(a)                                 Repair and Maintenance.  Except for work
that Section 10.03 or Article 12 requires Landlord to do, Tenant at its sole
cost and expense shall keep the Premises including without limitation all
elevators; elevator shafts; heating, ventilation and air conditioning equipment;
fixtures, systems and equipment of any

 

45

--------------------------------------------------------------------------------


 

type serving the Premises, and now or hereafter on the Premises, or elsewhere
serving the Premises, in good order, condition and repair (and at least as good
order, condition and repair as they are in on the Commencement Date or may be
put in during the Term), normal wear and tear, casualty and condemnation (to the
extent the responsibility of Landlord pursuant to Article 12 hereof) excepted;
shall keep in a safe, secure and sanitary condition all trash and rubbish
temporarily stored at the Premises; and shall make all repairs and replacements
and do all other work necessary for the foregoing purposes whether the same may
be ordinary or extraordinary, foreseen or unforeseen.  The foregoing shall
include without limitation Tenant’s obligation to repair, maintain, and replace
floors and floor coverings, to paint and repair walls and doors, to replace and
repair all glass in windows and doors of the Buildings (except glass in the
exterior walls of the Buildings and in exterior doors), ceiling tiles, lights
and light fixtures, pipes, conduits, wires, drains and the like in the Premises
and to make as and when needed as a result of misuse by, or neglect or improper
conduct of Tenant or any Tenant Party or otherwise, all repairs necessary, which
repairs and replacements shall be in quality and class equal to the original
work.  Tenant shall secure, pay for, and keep in force third-party maintenance
and service contracts with appropriate and reputable service companies approved
by Landlord (such approval not to be unreasonably withheld, conditioned or
delayed) providing for the regular maintenance of all elevators, elevator
shafts, heating, ventilation and air conditioning equipment, Building systems,
the Building life safety system including the emergency generator connected to
the Building life safety system and the fire command center; and other elements
of the Premises within Tenant’s repair and maintenance responsibility that
landlords of Comparable Properties typically service by use of third-party
service companies (collectively, the “Service Contracts”), copies of which shall
be provided to Landlord, and Tenant shall provide to Landlord in a timely manner
such periodic inspection reports (but no less frequently than annually) as are
prepared by the service providers under the Service Contracts.

 

Without limitation, Tenant shall be responsible for heating, ventilating and
air-conditioning systems to the extent exclusively serving the Premises and
Utility Services serving the Premises from the Utility Switching Points.  If
anything required pursuant to this Section 10.04(a) to be repaired cannot be
fully repaired or restored, Tenant upon prior notice to Landlord shall replace
it at Tenant’s cost, even if the benefit or useful life of such replacement
extends beyond the Term provided, however that if, in the last three years of
the Term, (i) the replacement has been approved in advance and in writing by
Landlord, not to be unreasonably withheld, and (ii) the property subject to
replacement will become the property of Landlord pursuant to the terms of this
Lease at the conclusion of the Term, then within ninety (90) days after the
expiration of the Term, Landlord shall reimburse Tenant for the unamortized
portion of the capital replacement calculated as follows:  upon receipt of
notice from Tenant of the need for such capital replacement, Landlord and Tenant
shall cooperate to determine the estimated cost of such replacement.  The actual
cost of the replacement, as documented by Tenant and subject to Landlord’s
approval (which shall not be unreasonably withheld), shall be amortized over the
useful life of such replacement as reasonably determined by Landlord on a
straight line basis

 

46

--------------------------------------------------------------------------------


 

together with interest at the prime interest rate from time to time announced by
Bank of America (or any successor financial institution).  Tenant shall transfer
to Landlord all of its rights and interests in any warranties, together with
copies of the same, related to said replacement at the conclusion or earlier
expiration of the Term.  Tenant acknowledges that Landlord has the right, but
not the obligation, to reduce the amount payable at the conclusion of the Term
to Tenant pursuant to this paragraph by any amounts of Rent then due and payable
to Landlord.

 

Tenant shall hire its own cleaning contractor for the Premises.  Notwithstanding
anything to the contrary in this Lease, it is expressly understood and agreed
that Landlord shall have no liability or responsibility for the storage,
containment or disposal of any Hazardous Substances generated, stored or
contained by Tenant, Tenant hereby agreeing to store, contain and dispose of any
and all such Hazardous Substances at Tenant’s sole cost and expense in
accordance with the provisions of Article 9 hereof.

 

Tenant acknowledges that the Parking Garage is open to the general public and
that access to the Parking Garage must be maintained open to the public through
the main Building lobby and the common stairways and stairwells providing access
to the Parking Garage from the lobby at all times during the Term, subject to
matters described in Article 12.  Stairways and stairwells and elevators serving
the Parking Garage shall be differentiated and secured from stairways,
stairwells and elevators serving the Building so that there is no direct access
from the Parking Garage to the upper floors of the Building without entering the
lobby.  Notwithstanding anything to the contrary herein, such lobby shall be
maintained by Tenant in a condition consistent with main building lobbies in
Class A office buildings in the Seaport District of the City of Boston,
Massachusetts.

 

(b)                       Landlord’s Right to Cure.  If Tenant does not perform
any of its obligations under Section 10.04(a), Landlord upon twenty (20) days’
prior notice to Tenant (or without prior notice in the case of an emergency) may
perform such maintenance, repair or replacement on Tenant’s behalf, and Tenant
shall reimburse Landlord for all costs reasonably incurred, plus an
administrative charge of ten percent (10%) of such costs, within thirty (30)
days following invoice from Landlord.

 

(c)                        Other Tenant Work.  Tenant shall perform all work,
other than the Landlord Work, required to prepare the Premises for Tenant’s use
and occupancy.

 

10.05.              Tenant Work.

 

(a)                       General.  “Tenant Work” shall mean all work, including
demolition, improvements, additions and alterations, in or to the Premises other
than the Landlord Work.  Without limitation, Tenant Work includes any
penetrations in the walls, partitions, ceilings or floors and all attached
carpeting, all signs visible from the exterior of the Premises, and any change
in the exterior appearance of the windows in the Premises (including shades,
curtains and the like).  All Tenant Work shall be subject to Landlord’s prior
written approval and shall be arranged and paid for by

 

47

--------------------------------------------------------------------------------


 

Tenant all as provided herein; provided that any interior, non-structural Tenant
Work (including any series of related Tenant Work projects) that (a) costs less
than $500,000.00 (the “Tenant Work Threshold Amount” , (b) does not adversely
affect any fire-safety, telecommunications, electrical, mechanical, or plumbing
systems of the Building (“Core Building Systems”) (it being agreed that the mere
use of such Core Building Systems in a manner within the designed load and
capacity of such Core Building Systems, and in accordance with applicable
operating specifications, is not deemed to have an adverse affect in and of
itself), and (c) does not adversely affect any penetrations in or otherwise
affect any walls, floors, roofs, or other structural elements of the Building or
any signs visible from the exterior of the Premises or any change in the
exterior appearance of the windows in the Premises (including shades, curtains
and the like) shall not require Landlord’s prior approval if Tenant delivers the
Construction Documents (as defined in Section 10.05(b)) for such work to
Landlord at least five (5) business days’ prior to commencing such work.  When
Tenant requests Landlord’s approval pursuant to the foregoing sentence with
respect to Tenant Work requiring Landlord’s prior written approval, such
approval shall be granted or denied by Landlord within ten (10) business days
after Landlord’s actual receipt of such request provided that Tenant indicates
in a prominent location and in prominent bold type, that Landlord is obligated
to respond to such request within ten (10) business days.  Landlord shall not
unreasonably withhold, condition or delay Landlord’s approval of Tenant Work,
but Landlord’s disapproval of proposed Tenant Work shall not be unreasonable
where, in Landlord’s reasonable judgment, such proposed Tenant Work
(i) adversely affects any structural component of the Building, (ii) would be
incompatible with the Core Building Systems, (iii) affects the exterior or the
exterior appearance of the Building or common areas within or around the
Building or other property than the Premises, (iv) diminishes the value of the
Premises or the Property, or (v) requires any unusual expense to readapt the
Premises.  Landlord shall cooperate with Tenant, at no cost and liability to
Landlord, to execute any permit applications requiring execution by the Building
owner in connection with Tenant Work.  Prior to commencing any Tenant Work
affecting air disbursement from ventilation systems serving the Premises or the
Building, including without limitation the installation of Tenant’s exhaust
systems, Tenant shall provide Landlord with a third party report from a
consultant, and in a form, reasonably acceptable to Landlord, showing that such
work will not adversely affect the ventilation systems of the Building (or of
any other tenant in the Building) and shall, upon completion of such work,
provide Landlord with a certification reasonably satisfactory to Landlord from
such consultant confirming that no such adverse effects have resulted from such
work.  In its grant of approval of any Tenant Work, in order to require that
Tenant remove at Tenant’s cost such Tenant Work at the end of the Term, Landlord
must notify Tenant of such restoration requirement contemporaneously with
Landlord’s approval of the plans and specifications for such Tenant Work.  If
Tenant Work did not require prior approval by Landlord, Landlord may require
that such Tenant Work be removed at the end of the Term if such Tenant Work is
not readily useable for first class office and laboratory purposes.

 

(b)                       Construction Documents.  No Tenant Work shall be
effected except in accordance with complete, coordinated construction drawings
and specifications

 

48

--------------------------------------------------------------------------------


 

(“Construction Documents”) prepared in accordance with Exhibit 10.05(b).  Before
commencing any Tenant Work requiring Landlord’s approval hereunder, Tenant shall
obtain Landlord’s prior written approval of the Construction Documents for such
work, which approval shall not be unreasonably withheld, conditioned or
delayed.  The Construction Documents shall be prepared by an architect or, where
applicable, a qualified engineer (in either case, “Tenant’s Architect”)
registered in the Commonwealth of Massachusetts, experienced in the construction
of tenant space improvements in comparable buildings in the area where the
Premises are located and, if the value of such Tenant Work will equal or exceed
the Tenant Work Threshold Amount or will affect any Core Building Systems or
structural components of the Building, the identity of such Tenant’s Architect
shall be approved by Landlord in advance, such approval not to be unreasonably
withheld.  Tenant shall be solely responsible for the liabilities associated
with and expenses of all architectural and engineering services relating to
Tenant Work and for the adequacy, accuracy, and completeness of the Construction
Documents even if approved by Landlord (and even if Tenant’s Architect has been
otherwise engaged by Landlord in connection with the Building).  The
Construction Documents shall set forth in detail the requirements for
construction of the Tenant Work and shall show all work necessary to complete
the Tenant Work including all cutting, fitting, and patching and all connections
to the mechanical, electrical, and plumbing systems and components of the
Building.  Submission of the Construction Documents to Landlord for approval
shall be deemed a warranty that, except as is specifically and expressly set
forth therein, all Tenant Work described in the Construction Documents (i)
complies with all applicable laws, regulations, building codes, and highest
design standards, (ii) does not materially and adversely affect any structural
component of the Building, (iii) is compatible with and does not adversely
affect the Core Building Systems, (iv) does not affect any property other than
the Premises, and (v) conforms to floor loading limits specified by Landlord. 
The Construction Documents shall comply with Landlord’s requirements for the
uniform exterior appearance of the Building.  Landlord’s approval of
Construction Documents shall signify only Landlord’s consent to the Tenant Work
shown and shall not result in any responsibility of Landlord concerning
compliance of the Tenant Work with laws, regulations, or codes, or coordination
or compatibility with any component or system of the Building, or the
feasibility of constructing the Tenant Work without damage or harm to the
Building, all of which shall be the sole responsibility of Tenant.

 

(c)                        Performance.  The identity of any person or entity
(including any employee or agent of Tenant) performing or designing any Tenant
Work (“Tenant Contractor”) shall, if the cost of such work in any instance is in
excess of the Tenant Work Threshold Amount or will affect any Core Building
Systems or structural components of the Building or involves any work other than
interior, nonstructural alterations, be approved in advance by Landlord, such
approval not to be unreasonably withheld.  Once any Tenant Contractor has been
approved, then the same Tenant Contractor may thereafter be used by Tenant for
the same type of work until Landlord notifies Tenant that such Tenant Contractor
is no longer approved.  Tenant shall procure at Tenant’s expense all necessary
permits and licenses before undertaking any Tenant Work.  Tenant shall perform
all Tenant Work at Tenant’s risk

 

49

--------------------------------------------------------------------------------


 

in compliance with all applicable laws and in a good and workmanlike manner
employing new materials of good quality and producing a result at least equal in
quality to the other parts of the Premises.  When any Tenant Work is in
progress, Tenant shall cause to be maintained insurance as described in the
Tenant Work Insurance Schedule attached as Exhibit 10.05(c) and such other
insurance as may be reasonably required by Landlord covering any additional
hazards due to such Tenant Work, and, if the cost of such Tenant Work exceeds
$500,000 also such bonds or other assurances of satisfactory completion and
payment as Landlord may reasonably require, in each case for the benefit of
Landlord.  If the Tenant Work in any instance requires Landlord’s approval
hereunder, Tenant shall reimburse Landlord for Landlord’s reasonable third
party, out of pocket costs of reviewing the Construction Documents and proposed
Tenant Work and inspecting installation of the same, such reimbursement to be
made within thirty (30) days after submission by Landlord of invoices for such
costs and expenses.  So long as the Construction Documents and Tenant Work
comply with the requirements of this Lease, Tenant’s obligation to reimburse
Landlord pursuant to the immediately preceding sentence for review of
Construction Documents shall not exceed $25,000, which amount shall be increased
annually to reflect increases in the Consumer Price Index for all Urban Wage
Earners and Clerical Workers, All Items, for Boston, Massachusetts published by
the Bureau of Labor Statistics of the United States Department of Labor (base
year 1982-84 = 100), with respect to any one project.  At all times while
performing Tenant Work, Tenant shall require any Tenant Contractor to comply
with all applicable Legal Requirements and Landlord’s Rules and Regulations
relating to such work.  Each Tenant Contractor working on the roof of the
Building shall coordinate with Landlord’s roofing contractor, shall comply with
its requirements and shall not violate existing roof warranties.  Each Tenant
Contractor shall work on the Premises without causing delay to or impairing of
any guaranties, warranties or the work of any other contractor.

 

(d)                       Payment.  Tenant shall pay the entire cost of all
Tenant Work, including without limitation any services provided to Tenant or
those claiming by or through Tenant in connection with Tenant Work giving rise
to a lien pursuant to the Massachusetts General Laws, so that the Premises,
including Tenant’s leasehold, shall always be free of liens for labor or
materials or as otherwise provided under such statutes.  If any such lien is
filed, then Tenant shall promptly (and always within twenty (20) days) discharge
the same.

 

(e)                        LEED Certification.  The Base Building Work has been
registered to qualify for Leadership in Energy and Environmental Design (“LEED”)
Core & Shell status as established by the U.S. Green Council based on the LEED
Core & Shell standards in effect as of the date of such registration.  Any
Tenant Work shall comply with the standards necessary to maintain the applicable
LEED Core & Shell certification of the Building.

 

(f)                         Other.  Tenant must schedule and coordinate all
aspects of Tenant Work with the Landlord’s property manager or designated
representative.  If an operating engineer is required by any union regulations,
Tenant shall pay for such

 

50

--------------------------------------------------------------------------------


 

engineer.  If shutdown of risers and mains for electrical, mechanical and
plumbing work is required, such work shall be supervised by Landlord’s
representative (the reasonable costs of which shall be included in Operating
Expenses, notwithstanding anything to the contrary set forth in Section 8.01). 
No work shall be performed to portions of Building systems that serve other
tenants without Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed, and all such work shall be performed under
Landlord’s supervision.  Except in case of emergency, at least two (2) business
days’ prior notice must be given to the Building management office prior to the
shutdown of fire, sprinkler and other alarm systems, and in case of emergency,
prompt notice shall be given.  In the event that such work unintentionally
alerts the Fire or Police Department or any private alarm monitoring company
through an alarm signal, Tenant shall be responsible for any fees or charges
levied in connection with such alarm.  Tenant shall pay to Landlord such charges
as may from time to time be in effect with respect to any such shutdown.  All
demolition, installations, removals or other work that is reasonably likely to
inconvenience other tenants of the Building or disturb Building operations must
be scheduled with the Building manager at least twenty-four (24) hours in
advance.

 

Each Tenant Contractor and Tenant shall assure that any Tenant Work is carried
out without disruption from labor disputes arising from whatever cause,
including disputes concerning union jurisdiction and the affiliation of workers
employed by said Tenant Contractor or its subcontractors.  Tenant shall be
responsible for, and shall reimburse Landlord for, all actual costs and
expenses, including reasonable attorneys’ fees incurred by Landlord in
connection with the breach by any Tenant Contractor of such obligations.  If
Tenant does not promptly resolve any labor dispute caused by or relating to any
Tenant Contractor, Landlord may in its sole discretion request that Tenant
remove such Tenant Contractor from the Property, and if such Tenant Contractor
is not promptly removed, Landlord may prohibit such Tenant Contractor from
entering the Property.

 

Upon completion of any Tenant Work, Tenant shall give to Landlord (i) a
permanent certificate of occupancy and any other final governmental approvals
required for such work, (ii) copies of “as built” plans, (iii) proof of payment
for all labor and materials, and (iv) an assignment of all warranties for such
Tenant Work to the extent such warranties extend beyond the then-scheduled
expiration of the Term in compliance with, and subject to the terms of, such
contracts or warranties.

 

10.06.              Condition upon Termination.  At the expiration or earlier
termination of the Term, Tenant (and all persons claiming through Tenant) shall
without the necessity of notice deliver the Premises broom-clean, in compliance
with the requirements of Section 10.07 and in good and tenantable condition,
reasonable wear and tear and (subject to the provisions of Article 12) damage by
casualty or taking excepted.  As part of such delivery, Tenant shall also
provide keys (or lock combinations, codes or electronic passes) to any locks in
and to the Premises to Landlord; provide Landlord with copies of any owners’
manuals or software required for the operation of equipment or systems remaining
in the Premises; remove all signs installed by Tenant wherever located (other
than those that are required under applicable laws, such as exit signs), all
Tenant

 

51

--------------------------------------------------------------------------------


 

Work or Finish Work designated by Landlord for removal by Tenant at the time of
approval of such Tenant Work or Finish Work or, with respect to work not
requiring Landlord’s approval, at the time Tenant gives notice to Landlord that
Tenant is undertaking such work pursuant to this Article 10 (provided, however,
that Landlord may only require the removal of Finish Work that results in
changes to the structural components (including without limitation columns and
floor slabs), exterior walls, and, other than Rooftop Equipment and related
Finish Work that is integral to the function of Finish Work installations,
equipment or systems that will remain in the Premises in compliance with this
Lease, the roof of the Building); and remove all Tenant Property and other
personal property whether or not bolted or otherwise attached (provided,
however, than in no event shall the items described on Exhibit 10.06, attached,
be considered Tenant Property or personal property, and such items shall remain
in the Premises notwithstanding anything to the contrary in this Lease).
 Notwithstanding the foregoing or anything to the contrary herein, Landlord may
not, as a condition to Landlord’s approval of any Alterations or Finish Work,
require Tenant to remove or restore the Premises at the expiration of the Term
with respect to any Alteration or Finish Work that is standard laboratory
equipment and improvements customarily found in comparable first class
laboratory buildings.  Tenant shall repair all damage that results from such
removal and restore the Premises substantially to the condition it was in prior
to installation of the removed property (including the filling of all floor and
wall holes, the removal of all disconnected wiring back to junction boxes and
the replacement of all damaged ceiling tiles).  Any property not so removed
shall be deemed abandoned, shall at once become the property of Landlord, and
may be disposed of in such manner as Landlord shall see fit; and Tenant shall
pay the cost of removal and disposal to Landlord upon demand to the extent such
cost exceeds the value received, if any, from any sale of such property.  The
covenants of this Section shall survive the expiration or earlier termination of
the Term.

 

10.07.              Decommissioning of the Premises.  Prior to the expiration of
this Lease (or within sixty (60) days after any earlier termination), Tenant
shall clean and otherwise decommission all interior surfaces (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing
in and/or serving the Premises, and all exhaust or other ductwork in and/or
serving the Premises, in each case which has carried or released or been exposed
to any Hazardous Substances (as defined in Section 9.04 hereof), and shall
otherwise clean the Premises so as to permit the report hereinafter called for
by this Section 10.07 to be issued.  Prior to the expiration of this Lease (or
within sixty (60) days after any earlier termination), Tenant, at Tenant’s
expense, shall obtain for Landlord a report addressed to Landlord (and, at
Tenant’s election, Tenant) by a reputable licensed environmental engineer that
is designated by Tenant and acceptable to Landlord in Landlord’s reasonable
discretion, which report shall be based on the environmental engineer’s
inspection of the Premises and shall show:

 

(a)                       that the Hazardous Substances described in the first
sentence of the immediately preceding paragraph, to the extent, if any, existing
prior to such decommissioning, have been removed in accordance with applicable
Environmental Laws; and

 

52

--------------------------------------------------------------------------------


 

(b)                       that Hazardous Substances described in the first
sentence of this Section 10.07, if any, have been removed in accordance with
applicable Environmental Laws from the interior surfaces of the Premises
(including floors, walls, ceilings, and counters), piping, supply lines, waste
lines and plumbing, and all such exhaust or other ductwork in the Premises, may
be reused by a subsequent tenant or disposed of in compliance with applicable
Environmental Laws (as defined in Section 9.04 hereof) without incurring special
costs or undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of such Hazardous Substances and without giving
notice in connection with such Hazardous Substances; and

 

(c)                        that the Premises may be reoccupied for office or
laboratory use, as applicable, demolished or renovated without incurring special
costs or undertaking special procedures for disposal, investigation, assessment,
cleaning or removal of Hazardous Substances and without incurring regulatory
requirements or giving notice in connection with Hazardous Substances.

 

Further, for purposes of clauses (b) and (c), “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Substances as Hazardous
Substances instead of non-hazardous materials (and in no event shall “special
costs” or “special procedures” mean costs or procedures incurred in the removal
of any materials, property or equipment that (i) contain Hazardous Substances as
a component material, or which component materials are inherently hazardous
(i.e., copper piping/wiring), and (ii) are ordinarily and customarily used in
connection with first class office use, such as the component parts of light
bulbs, joint compounds, ordinary building materials and the like).  The report
shall include reasonable detail concerning the clean-up location, the tests run
and the analytic results.

 

If Tenant fails to perform its obligations under this Section 10.07, without
limiting any other right or remedy, Landlord may, on five (5) Business Days’
prior written notice to Tenant perform such obligations at Tenant’s expense, and
Tenant shall promptly reimburse Landlord upon demand for all costs and expenses
incurred by Landlord in connection with such work.  In addition, any such
reimbursement shall include a ten percent (10%) administrative fee (but in no
event less than $1,000) to cover Landlord’s overhead in undertaking such work.
 Tenant’s obligations under this Section 10.07 shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 11.
ROOFTOP LICENSE; ANTENNAS

 

11.01.              Rooftop License.  Effective as of the Commencement Date and
subject to Legal Requirements, including without limitation Federal Aviation
Administration height restrictions, Landlord grants Tenant the appurtenant and
irrevocable (except upon the expiration or earlier termination of this Lease)
rights at no additional rental charge, but otherwise subject to the terms and
conditions of this Lease, to install, operate, maintain, repair, replace,
upgrade and remove, at no additional cost to Tenant and solely for

 

53

--------------------------------------------------------------------------------


 

accessory use to operations within the Premises, certain equipment customarily
installed on rooftops at Class A office and laboratory buildings in the City of
Boston including, without limitation, cable, wiring, rooftop antennae, satellite
dishes, microwave dishes and other equipment associated with telecommunications
on the roof of the Building (the “Rooftop Equipment”) in locations reasonably
approved by Landlord (Tenant acknowledging that Landlord requires certain
rooftop areas on the roof of the upper mechanical penthouse of the Building for
use by other tenants in the Building and for use by Landlord) and as necessary
to connect such equipment, in the common areas of the Building.

 

11.02.              Installation and Maintenance of Rooftop Equipment.  Tenant
shall install the Rooftop Equipment at its sole cost and expense (except as
otherwise provided with respect to the Finish Work), at such times and in such
manner as Landlord may reasonably designate and in accordance with all of the
applicable provisions of this Lease regarding Tenant Work.  Tenant shall not
install or operate the Rooftop Equipment until it receives prior written
approval of the Construction Documents in accordance with Section 10.05(a). 
Landlord may withhold approval of the installation or operation of the Rooftop
Equipment if the same reasonably would be expected to damage the structural
integrity of the Building or interfere with Building operations or systems.

 

Tenant shall engage Landlord’s roofer (or another roofing contractor reasonably
approved by Landlord and approved by Landlord’s roof manufacturer) before
beginning any rooftop installations or repairs of the Rooftop Equipment, whether
under this Article 11 or otherwise, and shall always comply with the roof
warranty governing the protection of the roof and modifications to the roof. 
Tenant shall obtain a letter from Landlord’s roof manufacturer following
completion of such work stating that the roof warranty remains in effect, if
required pursuant to the terms of the roof warranty.  Tenant, at its sole cost
and expense, shall inspect areas on the rooftop where the Rooftop Equipment is
located at least twice annually and correct any loose bolts, fittings or other
appurtenances and shall repair any damage to the roof caused by the installation
or operation of the Rooftop Equipment.  Tenant covenants that the installation,
existence, maintenance and operation of the Rooftop Equipment shall not violate
any Legal Requirements or constitute a nuisance under law.  Tenant shall pay
Landlord on demand (i) all applicable taxes or governmental charges, fees, or
impositions imposed on Landlord because of Tenant’s use of the Rooftop Equipment
under this Article 11 and (ii) the amount of any increase in Landlord’s
insurance premiums as a result of the installation or existence of the Rooftop
Equipment.  Landlord shall provide in every other lease of space in the Building
that permits rooftop access, and in every license or other agreement regarding
use of the roof of the Building, (any of the foregoing, a “Rooftop Agreement”)
that if such other tenant’s rooftop equipment interferes with Tenant’s Rooftop
Equipment, such other tenant will remove or relocate its equipment as necessary
to avoid such interference.  Landlord assumes no responsibility for interference
in the operation of the Rooftop Equipment caused by other tenants’ equipment, or
for interference in the operation of other tenants’ equipment caused by the
Rooftop Equipment, but Landlord shall reasonably cooperate with Tenant (at no
cost to Landlord) to resolve any such interference and shall use commercially
reasonable efforts to (at no

 

54

--------------------------------------------------------------------------------


 

cost to Landlord) enforce Landlord’s rights under any Rooftop Agreements to
prevent such interference.

 

11.03.              Interference by Rooftop Equipment.  If Tenant’s Rooftop
Equipment (i) causes physical damage to the structural integrity of the
Building, or (ii) materially, adversely interferes with any of the Building’s
mechanical or other systems, Tenant shall within five (5) business days of
notice (which may be by e-mail if given to vertex_operations@vrtx.com or an
alternative e-mail address provided to Landlord in writing from time to time) of
a claim of interference or damage reasonably cooperate with Landlord to
determine the source of the damage or interference and effect a prompt solution
at Tenant’s expense (if Rooftop Equipment caused such interference or damage). 
In the event Tenant disputes Landlord’s allegation that Rooftop Equipment is
causing a problem with the Building (including, but not limited to, the
electrical, HVAC, and mechanical systems of the Building), in writing delivered
within five (5) days of receiving Landlord’s notice claiming such interference,
then Landlord and Tenant shall meet to discuss a solution, and if within seven
(7) days of their initial meeting Landlord and Tenant are unable to resolve the
dispute, then the matter shall be submitted to arbitration in accordance with
the provisions set forth below.

 

The parties shall direct the Boston office of the AAA to appoint an arbitrator
who shall have a minimum of ten (10) years’ experience in commercial real estate
disputes and who shall not be affiliated with either Landlord or Tenant and has
not worked for either party or its affiliates at any time during the prior five
(5) years.  Both Landlord and Tenant shall have the opportunity to present
evidence and outside consultants to the arbitrator.

 

The arbitration shall be conducted in accordance with the expedited commercial
arbitration rules of the AAA insofar as such rules are not inconsistent with the
provisions of this Lease (in which case the provisions of this Lease shall
govern).  The cost of the arbitration (exclusive of each party’s witness and
attorneys’ fees, which shall be paid by such party) shall be borne equally by
the parties.  Any such arbitration shall be commenced within ten (10) days after
demand (or, if later, appointment of the arbitrator).

 

Within ten (10) days of appointment, the arbitrator shall determine whether or
not the Rooftop Equipment is causing a problem with the Building or Property
and/or any other tenants’ equipment in the Building or Property as set forth
above, and the appropriate resolution, if any.  The arbitrator’s decision shall
be final and binding on the parties.  If Tenant shall fail to cooperate with
Landlord in resolving any such interference or if Tenant shall fail to implement
the arbitrator’s decision within twenty (20) days after it is issued, Landlord
may at any time thereafter and at Tenant’s sole costs and expense relocate the
item(s) of the Rooftop Equipment in dispute in a manner consistent with the
arbitral decision in addition to pursuing any other remedies under this Lease.

 

11.04.              Relocation of Rooftop Equipment.  Based solely on Landlord’s
good faith determination that such a relocation is necessary for the use of the
upper penthouse roof for retail and restaurant tenants of the Building, Landlord
reserves the right to cause Tenant to relocate any (x) Rooftop Equipment or
(y) any other pipes, ducts, conduits,

 

55

--------------------------------------------------------------------------------


 

wires and appurtenant fixtures, in each case to the extent necessary for use of,
and access to, the lower penthouse roof to comparably functional space on the
roof, penthouse, or Premises, as applicable (which space shall be subject to the
prior written approval of Tenant, which approval shall not be unreasonably
withheld, conditioned or delayed) by giving Tenant prior notice of such
intention to relocate.  If within thirty (30) days after receipt of such notice
Tenant has not agreed with Landlord on the space to which such equipment is to
be relocated, the timing of such relocation, and the terms of such relocation,
then the parties may arbitrate the dispute in accordance with the process set
forth in Section 11.03 above.  Landlord agrees to pay the reasonable cost of
moving such equipment to such other space, taking such other steps necessary to
ensure comparable functionality of equipment, and finishing such space to a
condition comparable to the then condition of the current location of such
equipment.  Tenant shall arrange for the relocation of the affected equipment
within sixty (60) days after a comparable space is agreed upon or selected by
Landlord.  Any actions by Landlord in connection with a relocation under this
Section 11.04 shall be performed in a manner designed to minimize interference
with Tenant’s business.

 

ARTICLE 12.
DAMAGE OR DESTRUCTION; CONDEMNATION

 

12.01.              Damage or Destruction of Premises.  If the Premises or any
part thereof shall be damaged by fire or other insured casualty, then, subject
to the last paragraph of this Section, Landlord shall proceed with diligence,
subject to then applicable Legal Requirements, and at the expense of Landlord
(but only to the extent of insurance proceeds made available to Landlord by any
mortgagee of the Building and any ground lessor) to repair or cause to be
repaired such damage (other than any Tenant Work).  In no event shall Landlord
be responsible for contributing more than one hundred thousand dollars
($100,000.00) of any deductible or co-payment towards the completion of such
repairs unless (a) (i) Tenant and any mortgagee of the Property have agreed that
Landlord may carry a larger deductible and (ii) Tenant pays its Pro Rata Share
of the amount of any such deductible or co-payment in excess of one hundred
thousand dollars ($100,000.00) (it being the intent that Tenant shall share in
the payment of such increased deductible in consideration for any savings of
Operating Expenses that would result) or (b) Landlord is then maintaining a
higher deductible in violation of the provisions of Section 7.04.  All such
repairs made necessary by the negligence or willful misconduct of Tenant shall
be made at the Tenant’s expense to the extent that the cost of such repairs are
less than the deductible amount in Landlord’s insurance policy.  The cost of any
repairs performed under this Section by Landlord at Tenant’s expense (including
costs of design fees, financing, and charges for administration, overhead and
construction management services by Landlord and Landlord’s contractor) shall
constitute Additional Rent hereunder.  All repairs to and replacements of
Tenant’s personal property shall be made by and at the expense of Tenant, and
Tenant shall promptly restore any Tenant Work, or, if the Lease has been
terminated pursuant to the provisions of this Section 12.01, demolish and remove
any damaged Tenant Work prior to surrendering the Premises (but in any event
only to the extent of insurance proceeds received by Tenant or, if Tenant fails
to carry any required insurance hereunder, the insurance proceeds that would
have been received by Tenant if Tenant had been maintaining the required

 

56

--------------------------------------------------------------------------------


 

coverages).  If the Premises or any part thereof shall have been rendered unfit
for use and occupation for the Permitted Use hereunder by reason of such damage,
the Base Rent, Tenant’s Pro Rata Share of Total Operating Costs, and (other than
then-outstanding amounts of Rent and reimbursements or payments that are not in
the nature of an occupancy charge, such as applicable reimbursements of
Landlord’s third-party costs under Section 10.05, allocations of excess security
services under Section 9.07, reimbursements of Tenant Shortfall under
Section 18.01(b), reimbursements under Section 10.04(b), or Additional Rent
payable under this Article 12) all other Additional Rent, or a just and
proportionate part thereof, according to the nature and extent to which the
Premises shall have been so rendered unfit, shall be abated until the Premises
(except as to Tenant Property, and any Tenant Work) shall have been restored as
nearly as practicable to the condition in which they were immediately prior to
such fire or other casualty, plus an additional thirty (30) day period. 
Landlord shall not be liable for delays in the making of any such repairs that
are due to Force Majeure, nor shall Landlord be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting from delays in
repairing such damage, provided, however, that Base Rent, Tenant’s Pro Rata
Share of Total Operating Costs, and all other Additional Rent (other than
then-outstanding amounts of Rent and reimbursements or payments that are not in
the nature of an occupancy charge, such as applicable reimbursements of
Landlord’s third-party costs under Section 10.05, allocations of excess security
services under Section 9.07, reimbursements of Tenant Shortfall under Section
18.01(b), reimbursements under Section 10.04(b), or Additional Rent payable
under this Article 12) shall be abated to the extent set forth above during any
delay not caused by Tenant.

 

If (i) the Premises are so damaged by fire or other casualty (whether or not
insured) at any time during the last eighteen (18) months of the Term, as the
Term may have been extended, that the cost to repair such damage is reasonably
estimated to exceed one-half of the total Base Rent payable hereunder for the
period from the estimated completion date of repair until the end of the Term,
(ii) Legal Requirements prohibit Landlord from restoring the Building to the
condition substantially existing prior to such casualty, or (iii) at any time
damage to the Building occurs by fire or other insured casualty and any
mortgagee or ground lessor shall refuse to permit insurance proceeds to be
utilized for the repair or replacement of such property and Landlord determines
not to repair such damage, then and in any of such events, this Lease and the
term hereof may be terminated at the election of Landlord by a notice from
Landlord to Tenant within sixty (60) days, or such longer period as is required
to complete arrangements with any mortgagee or ground lessor regarding such
situation, following such fire or other casualty; the effective termination date
pursuant to such notice shall be not less than thirty (30) days after the day on
which such termination notice is received by Tenant.  If any mortgagee or ground
lessor refuses to permit insurance proceeds to be applied to replacement of the
Premises, and neither Landlord, such mortgagee or ground lessor has commenced
such replacement within three (3) months following adjustment of such casualty
loss with the insurer, then Tenant may, until any such replacement commences,
terminate this Lease by giving at least thirty (30) days prior written notice
thereof to Landlord and such termination shall be effective on the date
specified if such replacement has not then commenced.  In the event of any
termination, the Term shall expire as though such effective termination date
were the date originally stipulated in Article 1 for

 

57

--------------------------------------------------------------------------------


 

the end of the Term and the Base Rent and Additional Rent (to the extent not
abated as set forth above) shall be apportioned as of such date.

 

If less than eighteen (18) months remain in the Term at the time of such
casualty (or Material Service Interruption, as applicable) and (i) a Material
Service Interruption shall have occurred and service has not been restored
within ninety (90) days or (ii) in Landlord’s reasonable estimate the time to
restore the Premises will take more than one-half of the then remaining Term,
then Tenant may upon thirty (30) days’ prior written notice terminate this Lease
provided that such termination election shall be null and void if Landlord
completes such restoration within thirty (30) days of such notice or if Tenant
exercises its right to extend the term pursuant to Section 3.03(a) of this
Lease.

 

12.02.              Eminent Domain.  In the event that all or any substantial
part of the Premises or the Building or the common areas at the Property
necessary for use and operation of the Premises or Building are taken (other
than for temporary use, hereafter described) by public authority under power of
eminent domain (or by conveyance in lieu thereof), then by notice given within
three months following the recording of such taking (or conveyance) in the
appropriate registry of deeds, this Lease may be terminated at either party’s
election thirty (30) days after such notice, and Rent shall be apportioned as of
the date of termination.  If this Lease is not terminated as aforesaid, subject
to the rights of mortgagees Landlord shall within a reasonable time thereafter,
diligently restore what may remain of the Premises (excluding any personal
property of Tenant, Tenant Work or other items installed or paid for by Tenant
that Tenant is permitted or may be required to remove upon expiration) to a
tenantable condition for occupancy by Tenant for the Permitted Uses.  In the
event some portion of rentable floor area of the Premises is taken (other than
for temporary use) and this Lease is not terminated, Base Rent shall be
proportionally abated for the remainder of the Term.  In the event of any taking
of the Premises or any part thereof for temporary use, (i) this Lease shall be
and remain unaffected thereby and rent shall not abate, and (ii) Tenant shall be
entitled to receive for itself such portion or portions of any award made for
such use with respect to the period of the taking that is within the Term,
provided that if such taking shall remain in force at the expiration or earlier
termination of this Lease, then Tenant shall pay to Landlord a sum equal to the
reasonable cost of performing Tenant’s obligations hereunder with respect to
surrender of the Premises and upon such payment shall be excused from such
obligations.

 

If in the last two years of the Term of this Lease, any Taking renders 50% or
more of the Premises untenantable, and in either case restoration of the effects
of such Taking cannot be repaired or restored in Landlord’s reasonable estimate
within the lesser of one (1) year or one-half of the then-remaining Term from
the date of such Taking, Tenant may upon thirty (30) days’ prior written notice
terminate this Lease provided that such termination election shall be null and
void if Landlord completes such restoration within thirty (30) days of such
notice or if Tenant exercises its right to extend the Term pursuant to
Section 3.03(a) of this Lease.

 

Any damages that are expressly awarded to Tenant on account of its relocation
expenses, and specifically so designated, shall belong to Tenant.  Except as
provided in

 

58

--------------------------------------------------------------------------------


 

the preceding sentence of this paragraph, Landlord reserves to itself, and
Tenant releases and assigns to Landlord, all rights to damages accruing on
account of any taking or by reason of any act of any public authority for which
damages are payable, provided, however, that Tenant shall receive, subordinate
to the repayment of any mortgage lender holding a mortgage on the Property out
of any amount actually received by Landlord and pari passu with amounts payable
to Landlord, an amount equal to the unamortized expense of the Excess Costs
actually paid by Tenant under the Work Letter, amortized on a straight line item
over the initial Term of this Lease.  Subject to its rights hereunder, Tenant
agrees to execute such further instruments of assignment as may be reasonably
requested by Landlord, and to turn over to Landlord any damages that may be
recovered in any proceeding or otherwise.

 

ARTICLE 13.
ASSIGNMENT AND SUBLETTING

 

13.01.              Landlord’s Consent Required.  Except for a Permitted
Transfer, as defined below, Tenant shall not transfer any part of the Premises
or of its interest in this Lease to any other entity, whether by sale,
assignment, mortgage, sublease, license, transfer, operation of law (including,
without limitation by merger, consolidation, sale or other transfer of all or
substantially all of the stock or assets of Tenant, or otherwise) or act of
Tenant (each a “Transfer” ) without Landlord’s prior written consent as provided
in Section 13.02 below.  Consent to one Transfer does not imply consent to any
other Transfer or waive the consent requirement.  Any attempted Transfer without
consent shall be void at the election of Landlord.  Any entity to which a
Transfer is made is a “Transferee.”

 

The following transactions (any of them, a “Permitted Transfer”) shall not
require the consent of Landlord provided that Landlord shall receive prior
notice thereof plus reasonable evidence upon closing that the transaction is in
fact one of the following (and provided further that the proposed Transfer
complies with all other provisions of this Lease, including, without limitation,
this Article 13 (other than the first paragraph of this Section 13.01), does not
alter Landlord’s rights under this Lease, and does not impose any additional
obligation on Landlord):

 

(a)                                 Any Transfer to an entity acquiring all or
substantially all of the stock or assets of Tenant, whether by way of merger,
consolidation, acquisition or otherwise (any such entity, a “Successor Entity”),
so long as the resulting tenant under the Lease has a creditworthiness at least
equal to or greater than Tenant’s as of the date of this Lease or at the time of
proposed Transfer, whichever is greater; or

 

(b)                                 Any Transfer to an entity directly or
indirectly controlled, controlling, or under common control with Tenant (any
such entity, a “Related Entity”) so long as in the case of an assignment either
the original Tenant or the assignee has a creditworthiness at least equal to or
greater than Tenant’s as of the date of this Lease or at the time of proposed
Transfer, whichever is greater.  For purposes of this clause (b), “control”
shall mean possession of more than 50 percent ownership of the shares

 

59

--------------------------------------------------------------------------------


 

of beneficial interest of the entity in question together with the power to
control and manage the affairs thereof either directly or by election of
directors and/or officers.

 

For purposes of this Section 13.01, “substantially all” of Tenant’s assets shall
include without limitation the transfer of assets having a value of more than
75% of the total value, as opposed to number, of Tenant’s assets other than
(i) by license of the right to use pharmaceutical products developed by Tenant
in the ordinary course of Tenant’s business, or (ii) in an arm’s length
transaction in which Tenant obtains market value for such assets and the
consideration paid to Tenant is retained by Tenant and available to pay amounts
due under the Lease as they become due, and/or otherwise used by Tenant in the
ordinary course of business (i.e., such consideration is not distributed to
stockholders or otherwise transferred to another party).

 

Notwithstanding anything to the contrary herein, so long as Tenant’s shares are
traded on a nationally recognized stock exchange, any sale of Tenant’s shares
shall not be deemed a Transfer subject to the provisions of this Article 13.

 

Tenant acknowledges that the covenants contained in this Section 13.01 are
material to the transaction contained herein and that Landlord shall have, in
addition to any other rights and remedies available under this Lease or at law,
the right to seek injunctive relief and/or specific performance in order to
enforce such covenants.

 

13.02.              Landlord’s Consent.  Tenant’s request for Landlord’s consent
to any Transfer shall be made at least thirty (30) days prior to the effective
date of the proposed Transfer, describe the details of the proposed Transfer,
including the name, business and financial condition of the prospective
Transferee, and the financial terms of the proposed Transfer (e.g., payments in
consideration of the proposed Transfer, term, rent and security deposit); Tenant
shall also provide any other information Landlord reasonably deems relevant,
including without limitation the proposed form of Transfer documentation. 
Landlord shall not unreasonably withhold, condition or delay (more than ten
(10) business days following receipt of Tenant’s request for consent with all
information required herein) its consent to any assignment or subletting of the
Premises, provided that Tenant is not then in default under this Lease
(following the giving of notice of such default, where applicable) but it shall
not be deemed unreasonable for Landlord to deny consent for the following
reasons, among others:  (i) the business of the proposed Transferee and the
proposed use of the Premises are inconsistent with the Permitted Uses;
(ii) Landlord’s reasonable dissatisfaction with the net worth and financial
condition of the proposed Transferee as it relates to such Transferee’s proposed
obligations if such Transfer, together with other transfers then in effect, is
for more than forty percent (40%) of the Premises; (iii) Tenant’s failure to be
in compliance with all of its obligations under this Lease, (iv) the
Transferee’s proposed particular use of the Premises is reasonably incompatible
with a first class mixed use office and laboratory building, taking into account
the existing tenant and use mix at the Project, due to Landlord’s reasonable
dissatisfaction with the Transferee’s business reputation (meaning objective,
reported facts, such as a current or recent criminal conviction or indictment,
that would lead a disinterested third person to have reasonable, serious
concerns about the moral or ethical integrity of the Transferee’s business
standards), or an occupancy that will result in a use

 

60

--------------------------------------------------------------------------------


 

of the Building that is open to the general public, (v) the Transferee is either
a municipal, national or foreign governmental agency or instrumentality thereof,
(vi) the Transferee has filed a petition for insolvency or for appointment of a
receiver, trustee or assignee or for adjudication, reorganization or arrangement
under any bankruptcy act, or if any similar petition has been filed against such
Transferee, within the previous 30 months, (vii) the Transfer in question would
result in a violation of any Legal Requirement, including without limitation any
Legal Requirement governing contracts or agreements with so-called “prohibited
persons” under the laws, rules and regulations promulgated by the Office of
Foreign Asset Control in the United States Department of the Treasury or any
Legal Requirement under the Employee Retirement Income Security Act of 1974, as
amended.

 

Subject to the next sentence, during the Applicable Preclusion Period (as
defined below) with respect to either Building E or Building F, it shall not be
unreasonable for Landlord to withhold consent to an assignment of this Lease or
sublease of greater than of 100,000 rentable square feet of the Premises that
solely consists of office space in each instance to: (i) any tenant at the
Project or entity directly or indirectly controlled by, controlling, or under
the common control with, any other tenant at the Project, unless there is no
comparable space then available to be offered for lease by Landlord or its
affiliates at the Project; or (ii) any party then negotiating with Landlord or
its affiliates (as evidenced by a then-effective lease term sheet or proposal
prepared by any party to the proposed transaction or its agents) to lease other
space at the Project, unless there is no comparable space then available to be
offered for lease by Landlord or its affiliates at the Project. For the purposes
of this paragraph, “comparable” space shall mean space available for an initial
term of at least 75% (and not more than 150%) of the term offered by Tenant,
with a rentable square footage of not less than 75% (and not more than 125%) of
that offered by Tenant, and, to the extent Tenant’s proposed Transfer is for
laboratory uses (as determined on a full-floor by full-floor basis), is
laboratory space. It shall not be a breach of this Lease for Tenant to offer to
make, or enter into negotiations with, an entity not actually known by it to be
covered by clauses (i) or (ii) above, provided that it shall not be unreasonable
for Landlord to disapprove any proposed assignment, sublet or transfer to any of
the foregoing entities under such circumstances and for such reasons, and if
Tenant unknowingly makes an offer or enters into negotiations with any of the
foregoing, Tenant shall withdraw the offer and terminate negotiations
immediately upon written notice from Landlord that the provisions of this
paragraph are applicable. The “Applicable Preclusion Period” shall mean,
(a) with respect to Parcel F, commencing on the Date of Lease and expiring on
the first to occur of the date that at least 75% of the building located on
Parcel F has been initially leased, or the later of (i) thirty-six (36) months
following the first Commencement Date to occur under either this Lease or the
Building B Lease or (ii) one year following the effective date, if any, of
Tenant’s early termination of the Building F Lease pursuant to Section 3.04
thereof, and, (b) with respect to Building E, commencing on the first to occur
of (x) January 1, 2014 or (y) such date as Tenant waives its rights to lease
Building E pursuant to the Parcel E Agreement and expiring on the first to occur
of (A) the date that at least 75% of the building located on Parcel E (as
described in Exhibit 3.03(b)) at the Project pursuant to the Development Plan
has been initially leased or (B) forty-two months following the expiration of
Tenant’s right to lease Parcel E pursuant to the Parcel E Agreement.

 

61

--------------------------------------------------------------------------------


 

At Landlord’s election, Tenant shall pay to Landlord as Additional Rent fifty
percent (50%) of the Profits on any Transfer other than a Permitted Transfer as
and when received by Tenant, unless Landlord notifies Tenant and the Transferee
that the Transferee shall pay Landlord’s share of the Profits directly to
Landlord.  “Profits” means (A) all rent, fees and other consideration paid for
or in respect of the Transfer, including fees in excess of reasonable amounts
under any collateral agreements (the intent being to prohibit Tenant from
shifting occupancy costs to collateral agreements), less (B) the Rent and other
sums payable under this Lease (or if the Transfer is a sublease of part of the
Premises, allocable to the subleased premises) and all reasonable costs and
expenses directly incurred by Tenant for reasonable real estate broker’s
commissions and reasonable costs of renovation or construction of tenant
improvements required by the Transfer, and reasonable legal fees (collectively,
“Transfer Expenses”).  Without limiting the generality of the first sentence of
this section, any lump-sum payment or series of payments (including for the
purchase or use of Tenant Work and Finish Work) on account of any Transfer shall
be deemed to be Profits to the extent to which such lump sum payments exceed the
sum of (x) the present value of the Rent and other charges to be paid hereunder
discounted at the rate of four percent (4%) and (y) Tenant’s Transfer Expenses
(pro rated based (a) on floor area in the case of a subletting, license or other
occupancy of less than the entire area of the Premises and (b) over the
remaining Term).  Tenant may recover these reasonable costs and expenses before
paying Profits to Landlord.  Tenant shall give Landlord a written statement
certifying all amounts to be paid from any Transfer (including any collateral
agreements) within thirty (30) days after the transfer agreement is signed and
from time to time thereafter on Landlord’s request, and Landlord may inspect
Tenant’s books and records to verify the accuracy of such statements.  On
written request, Tenant shall promptly furnish to Landlord copies of all
Transfer documents, certified by Tenant to be complete, true and correct.

 

13.03.              No Release.  Notwithstanding any Transfer and whether or not
the same is consented to, the liability of Tenant to Landlord shall remain
direct and primary.  Any Transferee (other than a subtenant of less than all or
substantially all of Tenant’s interest in the Premises) shall be jointly and
severally liable with Tenant to Landlord for the performance of all of Tenant’s
covenants under this Lease; and such Transferee shall upon request execute and
deliver such instruments as Landlord reasonably requests in confirmation thereof
(and agrees that its failure to do so shall be a default).  Tenant hereby
irrevocably authorizes Landlord, upon the occurrence of a default (following the
giving of notice of such default, where applicable) to collect Rent from any
Transferee (and upon notice any Transferee shall pay directly to Landlord) and
apply the net amount collected to the Rent and other charges reserved under this
Lease.  No Transfer (whether or not consented to by Landlord, and whether or not
such consent is required) shall be deemed a waiver of the provisions of this
Section, or the acceptance of the Transferee as a tenant, or a release of Tenant
from direct and primary liability for the performance of all of the covenants of
this Lease.  The consent by Landlord to any Transfer shall not relieve Tenant or
any Transferee from the obligation of obtaining the express consent of Landlord
to any modification of such Transfer or a further Transfer by Tenant or such
Transferee.  Notwithstanding anything to the contrary in the documents effecting
the Transfer, Landlord’s consent shall not alter in any manner whatsoever the
terms of this Lease, to which any Transfer at all times shall be subject and
subordinate.

 

62

--------------------------------------------------------------------------------


 

13.04.              Transfer Disputes.  In the event that Tenant disputes
whether Landlord’s disapproval of a Transfer is reasonable, either party may
submit such dispute to mediation and the parties shall seek to identify within
ten (10) days after initiation of mediation a mutually acceptable mediator, who
shall mediate the dispute in accordance with the AAA Commercial Mediation Rules,
except that the mediator selected pursuant to this paragraph shall act as the
administrator of the mediation and shall have all of the powers and duties
conferred on the AAA pursuant to said Rules.  Any conflicts between said
Rules and this paragraph shall be resolved in favor of this paragraph.  If the
parties are unable or fail timely to agree upon the mediator, upon request of
either party, the dispute shall be submitted for mediation to Boston office of
the AAA or its successor entity.  If neither the AAA nor any successor entity
exists at the time of the dispute, the dispute shall be submitted for mediation
to the largest private provider of dispute resolution services then doing
business in the greater Boston area.

 

Attendance at the mediation shall be limited to the parties and their counsel. 
All information exchanged or presented to the mediator in these proceedings,
whether in oral, written, or other form, and the results of the proceedings,
shall be confidential and except as required by law shall not be disclosed to
any person or entity, without prior written permission from both parties.  A
party offering evidence or information in mediation shall not be precluded
thereby from offering that evidence or information in any other proceeding.  The
mediation proceeding shall take place, and the mediator shall issue his or her
report, within 30 days following the submission of the dispute to mediation. 
Following any such mediation, if any such dispute remains unresolved, either
party may initiate litigation to resolve such dispute and, notwithstanding
anything to the contrary contained in this paragraph, the mediator’s report
shall be admissible in any such court proceeding as evidence.

 

Anything contained in the foregoing provisions of this section to the contrary
notwithstanding, neither Tenant nor any Transferee nor any other person having
an interest in the possession, use, occupancy or utilization of the Premises
shall enter into any lease, sublease, assignment, license, concession or other
agreement for use, occupancy or utilization of space in the Premises that
provides for rental or other payment for such use, occupancy or utilization
based, in whole or in part, on the net income or profits derived by any person
from the Premises leased, used, occupied or utilized (other than an amount based
on a fixed percentage or percentages of receipts or sales), and any such
purported lease, sublease, assignment, license, concession or other agreement
shall be absolutely void and ineffective as a conveyance of any right or
interest in the possession, use, occupancy or utilization of any part of the
Premises.

 

13.05.              Additional Procedures.  At least five (5) days prior to any
Transfer for which Tenant has already received Landlord’s consent hereunder, or
any Transfer for which no consent is required, Tenant shall deliver to Landlord
(i) a true and complete copy of the fully executed instrument or instruments
evidencing any Transfer, and (ii) a written agreement of the Transferee agreeing
with Landlord to perform and observe all of the terms, covenants, and conditions
of this Lease undertaken by such Transferee.  Tenant shall pay to Landlord, as
Additional Rent, Landlord’s reasonable attorneys’ fees in reviewing any proposed
Transfer, whether or not Landlord consents.

 

63

--------------------------------------------------------------------------------


 

ARTICLE 14.
EVENTS OF DEFAULT AND REMEDIES

 

14.01.              Covenants and Conditions.  Tenant’s performance of each of
its obligations under this Lease is a condition as well as a covenant.  Tenant’s
right to continue in possession of the Premises is conditioned upon such
performance.  Time is of the essence in performance of all covenants and
conditions set forth herein.

 

14.02.              Events of Default.  If Tenant fails to pay amounts of Base
Rent or regular monthly recurring payments of Additional Rent (such as Operating
Costs or parking charges) when due and such default continues for five (5) days,
or, with respect to any non-recurring payment of Additional Rent, fails to pay
any such Additional Rent when due and such default continues for five (5) days
following notice from Landlord, or if more than three default notices are
properly given in any 12-month period, or if Tenant (or any Transferee of
Tenant) makes any Transfer of the Premises in violation of this Lease, or if a
petition is filed by Tenant (or any Transferee) for insolvency or for
appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act, or if any similar
petition is filed against Tenant (or any transferee) and such petition filed
against Tenant or any transferee is not dismissed within sixty (60) days
thereafter, or if any representation or warranty made by Tenant is untrue in any
material respect, or if Tenant fails to perform any other covenant or condition
hereunder and such default continues longer than any period (following notice,
if expressly required) expressly provided for the correction thereof (and if no
period is expressly provided then for thirty (30) days after notice is given,
provided, however, that such period shall be reasonably extended in the case of
any such non-monetary default that cannot be cured within such period (but in
any event shall not exceed 180 days in the aggregate) only if the matter
complained of can be cured, Tenant begins promptly and thereafter diligently
completes the cure, and Tenant gives Landlord notice of such intent to cure
within ten (10) days after notice of such default), then, and in any such case,
Landlord and its agents lawfully may, in addition to any remedies for any
preceding breach, immediately or at any time thereafter without further demand
or notice in accordance with process of law, enter upon any part of the Premises
in the name of the whole, or mail or deliver a notice of termination of the Term
of this Lease addressed to Tenant at the Premises or any other address herein,
and thereby terminate the Term and repossess the Premises as of Landlord’s
former estate.  Any default beyond applicable notice and cure periods by Tenant
is referred to herein as an “Event of Default”.  At Landlord’s election such
notice of termination may be included in any notice of default, subject to any
applicable cure period.  Upon such entry or mailing the Term shall terminate,
all executory rights of Tenant and all obligations of Landlord will immediately
cease, and Landlord may expel Tenant and all persons claiming under Tenant and
remove their effects without any trespass and without prejudice to any remedies
for arrears of Rent or prior breach; and Tenant waives all statutory and
equitable rights to its leasehold (including rights in the nature of further
cure or redemption, if any, to the extent such rights may be waived).  If
Landlord engages attorneys in connection with any failure to perform by Tenant
hereunder, Tenant shall reimburse Landlord for the reasonable fees of such
attorneys on demand as Additional Rent.  Without implying that other provisions
do

 

64

--------------------------------------------------------------------------------


 

not survive, the provisions of this Article shall survive the Term or earlier
termination of this Lease.

 

14.03.              Remedies for Default.

 

(a)                                 Reletting Expenses Damages.  If the Term of
this Lease is terminated for default, Tenant covenants, as an additional
cumulative obligation after such termination, to pay all of Landlord’s
reasonable costs, including reasonable attorneys fees, related to Tenant’s
default and in collecting amounts due and all reasonable expenses in connection
with reletting, including tenant inducements to new tenants, brokerage
commissions, fees for legal services, expenses of preparing the Premises for
reletting and the like (together, “Reletting Expenses”).  It is agreed that
Landlord may (i) relet the Premises or part or parts thereof for a term or terms
that may be equal to, less than or exceed the period that would otherwise have
constituted the balance of the Term, and may grant such tenant inducements,
including free rent, as Landlord in its sole discretion considers advisable, and
(ii) make such alterations to the Premises as Landlord in its sole discretion
considers advisable, and no failure to relet or to collect rent under any
reletting shall operate to reduce Tenant’s liability.  Landlord shall use
reasonable efforts to relet the Premises.  Any such obligation to relet will be
subject to Landlord’s reasonable objectives of developing its property and the
Project in a harmonious manner with appropriate mixes of tenants, uses, floor
areas, terms and the like.  Landlord’s Reletting Expenses together with all
other sums provided for whether incurred prior to or after such termination will
be due upon demand.

 

(b)                                 Termination Damages.  If the Term of this
Lease is terminated for default, unless and until Landlord elects lump sum
liquidated damages described in the next paragraph, Tenant covenants, as an
additional, cumulative obligation after any such termination, to pay punctually
to Landlord all the sums and perform all of its obligations in the same manner
as if the Term had not been terminated.  In calculating such amounts Tenant will
be credited with the net proceeds of any rent then actually received by Landlord
from a reletting of the Premises after deducting all Rent that has not then been
paid by Tenant, provided that Tenant shall never be entitled to receive any
portion of the re-letting proceeds, even if the same exceed the Rent originally
due hereunder.

 

(c)                                  Lump Sum Liquidated Damages.  If this Lease
is terminated for default, Tenant covenants, as an additional, cumulative
obligation after any such termination, to pay forthwith to Landlord at
Landlord’s election made by written notice at any time after termination, as
liquidated damages a single lump sum payment equal to either (x) the sum of
(i) all sums to be paid by Tenant and not then paid at the time of such
election, plus, (ii) the excess of the present value of all of the Rent reserved
for the residue of the Term (with Additional Rent deemed to increase 5% in each
year on a compounding basis) over the present value of the aggregate fair market
rent and Additional Rent payable (if less than the Rent payable hereunder) on
account of the Premises during such period, which fair market rent shall be
reduced by reasonable projections of vacancies and by Landlord’s Reletting
Expenses

 

65

--------------------------------------------------------------------------------


 

described above to the extent not theretofore paid to Landlord) or (y) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant under
this Lease.  (The Federal Reserve discount rate (or equivalent) shall be used in
calculating such present values under clause (x)(ii), and in the event the
parties are unable to agree on such fair market rent, the matter shall be
submitted, upon the demand of either party, to the office of the AAA closest to
the Property, with a request for arbitration in accordance with the rules of the
Association by a single arbitrator who shall be a licensed real estate broker
with at least ten (10) years experience in the leasing of 1,000,000 or more
square feet of floor area of buildings similar in character and location to the
Premises, and who shall not be affiliated with either Landlord or Tenant and has
not worked for either party or its affiliates at any time during the prior five
(5) years, whose decision shall be conclusive and binding on the parties.)

 

(d)                                 Remedies Cumulative; Jury Waiver; Late
Performance.  The remedies to which Landlord may resort under this Lease, and
all other rights and remedies of Landlord are cumulative, and any two or more
may be exercised at the same time except where this Lease specifically provides
otherwise, such as the provisions of Sections 14.03(b) and (c) and the
provisions of Sections 14.03(c)(x) and (y).  Nothing in this Lease shall limit
the right of Landlord to prove and obtain in proceedings for bankruptcy or
insolvency an amount equal to the maximum allowed by any statute or rule of law
in effect at the time, but not to exceed the limitations set forth in this
Section 14.03; and Tenant agrees that the fair value for occupancy of all or any
part of the Premises at all times shall never be less than the Base Rent and all
Additional Rent payable from time to time.  Tenant shall also indemnify and hold
Landlord harmless in the manner provided in Section 9.02 if Landlord shall
become or be made a party to any claim or action necessary to protect Landlord’s
interest under this Lease in a bankruptcy proceeding, or other proceeding under
Title 11 of the United States Code, as amended.  LANDLORD AND TENANT WAIVE TRIAL
BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES, and further agree that any
action arising out of this Lease (except an action for possession by Landlord,
which may be brought in whatever manner or place provided by law) shall be
brought in the Trial Court, Superior Court Department, in the county where the
Premises are located.

 

(e)                                  Waivers; Accord and Satisfaction.  No
consent by Landlord or Tenant to any act or omission that otherwise would be a
default shall be construed to permit other similar acts or omissions.  Neither
party’s failure to seek redress for violation or to insist upon the strict
performance of any covenant, nor the receipt by Landlord of Rent with knowledge
of any breach of covenant, shall be deemed a consent to or waiver of such
breach.  No breach of covenant shall be implied to have been waived unless such
is in writing, signed by the party benefiting from such covenant and delivered
to the other party; and no acceptance by Landlord of a lesser sum than the Rent
due shall be deemed to be other than on account of the earliest installment of
such Rent.  No endorsement or statement on any check or in any letter
accompanying any check or payment shall be deemed an accord and satisfaction;
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the

 

66

--------------------------------------------------------------------------------


 

balance of such installment or pursue any other right or remedy.  The acceptance
by Landlord of any Rent following the giving of any default and/or termination
notice shall not be deemed a waiver of such notice.  Tenant shall not interpose
any counterclaim or counterclaims (other than compulsory counterclaims that
would be lost if not interposed) in a summary proceeding or in any action based
on non-payment of Rent.

 

(f)                                   Landlord’s Curing.  If Tenant fails to
perform any covenant within any applicable cure period, then Landlord at its
option may (without waiving any right or remedy for Tenant’s non-performance) at
any time thereafter perform the covenant for the account of Tenant.  Tenant
shall upon demand reimburse Landlord’s cost (including reasonable attorneys’
fees) of so performing on demand as Additional Rent.  Notwithstanding any other
provision concerning cure periods, Landlord may cure any non-performance for the
account of Tenant after such notice to Tenant, if any, as is reasonable under
the circumstances if curing prior to the expiration of the applicable cure
period is reasonably necessary to prevent likely damage to the Premises or
Building or possible injury to persons, or to protect Landlord’s interest in the
Premises or Building.

 

ARTICLE 15.
PROTECTION OF LENDERS

 

15.01.              Subordination and Superiority of Lease.  Tenant agrees that
this Lease and the rights of Tenant hereunder will be subject and subordinate to
any lien of the holder of any future mortgage, and to the rights of any lessor
under any ground or improvements lease of the Building (all mortgages and ground
or improvements leases of any priority are collectively referred to in this
Lease as “mortgage,” and the holder or lessor thereof from time to time as a
“mortgagee”), and to all advances and interest thereunder and all modifications,
renewals, extensions and consolidations thereof; provided that any subordination
of this Lease shall be conditioned upon Landlord delivering to Tenant a written,
recordable subordination, non-disturbance and attornment agreement from the
mortgagee seeking to have this Lease subordinated to its interest in the form
attached as Exhibit 15.01 (or in such other form as such mortgagee may
reasonably request).  Tenant shall not be required to execute any subordination,
non-disturbance and attornment agreement and this Lease shall not be subordinate
to any junior mortgage where a mortgagee having priority over such junior
mortgage has prohibited execution of a further subordination, nondisturbance and
attornment agreement in any agreement with Tenant and has not consented to
Tenant so executing a subordination, nondisturbance and attornment agreement
with respect to such junior mortgage.  Landlord represents and warrants that the
only mortgage to which this Lease is subject as of the execution date is that
certain mortgage (the “Existing Mortgage”) to Anglo Irish Bank Corporation plc,
dated September 29, 2005, and recorded at Book 38144, Page 301 of the Suffolk
County Registry of Deeds.  Landlord shall provide to Tenant, within 45 days
after the date of this Lease, a written agreement from the lender (and upon
which Tenant may rely) under the Existing Mortgage confirming that such lender
will deliver a discharge or partial release of the Existing Mortgage upon the
issuance of a building permit and closing of the construction loan for the Base
Building Work.

 

67

--------------------------------------------------------------------------------


 

Tenant agrees that this Lease shall survive the merger of estates of ground (or
improvements) lessor and lessee, if any.  Until a mortgagee (either superior or
subordinate to this Lease) forecloses Landlord’s equity of redemption (or
terminates or succeeds to a new lease in the case of a ground or improvements
lease) no mortgagee shall be liable for failure to perform any of Landlord’s
obligations (and such mortgagee shall thereafter be liable only after it
succeeds to and holds Landlord’s interest and then only as limited herein). 
Tenant shall, if requested by Landlord or any mortgagee, give notice of any
alleged non-performance on the part of Landlord to any such mortgagee provided
that an address for such mortgagee has been designated to Tenant in writing, and
Tenant agrees that such mortgagee shall have a separate, consecutive reasonable
cure period of no less than thirty (30) days (to be reasonably extended in the
same manner Landlord’s cure period is to be extended and for such additional
periods as is necessary to allow such Mortgagee to take possession of the
Property) following Landlord’s cure period during which such mortgagee may, but
need not, cure any non-performance by Landlord.  The agreements in this Lease
with respect to the rights and powers of a mortgagee constitute a continuing
offer to any person that may be accepted by taking a mortgage (or entering into
a ground or improvements lease) of the Premises.  This Section shall be
self-operative, but in confirmation thereof, Tenant shall execute and deliver
the subordination, nondisturbance and attornment agreement in the form of
Exhibit 15.01 (or in such other form as such mortgagee may reasonably request).

 

15.02.              Attornment.  If Landlord’s interest in the Property is
acquired by mortgagee or purchaser at a foreclosure sale, Tenant shall, at the
election of such mortgagee or purchaser, attorn to the transferee of or
successor to Landlord’s interest in the Property and recognize it as Landlord
under this Lease.  Tenant waives the protection of any statute or rule of law
which gives Tenant any right to terminate this Lease or surrender possession of
the Premises upon the transfer of Landlord’s interest.  Upon such attornment,
this Lease shall continue in full force and effect as a direct lease between the
mortgagee and Tenant upon all of the terms, conditions and covenants as are set
forth in this Lease, except that the mortgagee shall not be (i) liable in any
way to Tenant for any act or omission, neglect or default on the part of
Landlord under this Lease (nothing in this clause (i) being deemed to relieve
any mortgagee succeeding to the interest of Landlord hereunder of its continuing
obligations as landlord under this Lease from and after the date of such
succession), (ii) responsible for any monies owing by or on deposit with
Landlord to the credit of Tenant (except to the extent any such deposit is
actually received by such mortgagee), (iii) subject to any counterclaim or
setoff which theretofore accrued to Tenant against Landlord, (iv) bound by any
amendment or modification of this Lease subsequent to such mortgage, or by any
previous prepayment of Rent for more than one (1) month, which was not approved
in writing by the mortgagee, or bound by the indemnity set forth in
Section 9.04, (v) liable beyond mortgagee’s interest in the Property,
(vi) responsible for the performance of any work to be done by the Landlord
under this Lease to render the Premises ready for occupancy by the Tenant or the
payment of the Finish Work Allowance, or (vii) required to remove any person
occupying the Premises or any part thereof, except if such person claims under
the mortgagee.  Tenant agrees that any present or future mortgagee may at its
option unilaterally elect to subordinate, in whole or in part and by instrument
in form and substance satisfactory to such mortgagee alone, the lien of its
mortgagee (or the priority

 

68

--------------------------------------------------------------------------------


 

of its ground lease) to some or all provisions of this Lease.  Nothing in the
preceding sentences of this Section 15.02 shall prohibit Tenant from exercising
its right to terminate this Lease pursuant to Section 3.01(c) and clause (x) of
Section 3.01(e) of this Lease on the conditions set forth therein. 
Notwithstanding the foregoing, in the event that mortgagee or, other than an
entity controlling, controlled by or under common control with Landlord, a
purchaser at a foreclosure sale (a “Successor”) succeeds to the interest of
Landlord prior to the completion of Building (including Base Building and Finish
Work), such Successor shall have thirty (30) days to send written notice to
Tenant stating whether or not it intends to be bound to perform work remaining
to be done by the Landlord under this Lease to render the Premises ready for
occupancy by the Tenant and agrees to advance the Finish Work Allowance.  For
the purposes of the immediately preceding sentence, control shall have the
meaning set forth in Section 13.01(b).  In the event in such notice it states
that it intends to be so bound, then such provisions of this Lease shall be
binding on the Successor.  In the event the Successor states that it does not
intend to be so bound or fails to timely provide notice to Tenant within such
thirty (30) day period, then (A) prior to the date that Tenant has made Tenant’s
first payment towards the Excess Costs under the FW Contract under the Work
Letter, Tenant shall have the right, by written notice to the Successor (a
“Succession Election Notice”) within sixty (60) days following notice of such
acquisition, to either (I) terminate this Lease, or (II) continue this Lease,
deposit such Excess Costs in escrow with the Successor to be held and disbursed
against the costs to construct the Finish Work as they are incurred on behalf of
Tenant in the manner provided under the Work Letter, and complete the Finish
Work itself at its expense and otherwise in accordance with the terms of this
Lease and to the extent the Finish Work Allowance is not disbursed by the
Successor) reduce the Rent by the amount of the unadvanced Finish Work Allowance
amortized over the Term with interest at the rate of 8% per annum; or (B) from
and after the date that Tenant has made Tenant’s first payment towards the
Excess Costs under the FW Contract under the Work Letter, Tenant shall have the
right, by giving a Succession Election Notice to the Successor within sixty (60)
days following notice of such acquisition, to either (X) terminate this Lease,
or (Y) continue this Lease and complete the Finish Work itself at its expense
and otherwise in accordance with the terms of this Lease and (to the extent the
Finish Work Allowance is not disbursed by the Successor reduce the Rent by the
amount of the unadvanced Finish Work Allowance amortized over the Term with
interest at the rate of 8% per annum; provided, however, that the Successor can
render any Succession Election Notice pursuant to clause (A) or (B), above, null
and void and of no force and effect if, within thirty (30) days after the giving
of such notice by Tenant, the Successor agrees to be bound by the applicable
provisions of this Lease.  Tenant’s failure to give a Succession Election Notice
in the time period(s) required above shall be deemed to be an election pursuant
to the clause (II) or (Y) of the immediately preceding sentence, as applicable.

 

15.03.              Rent Assignment.  If from time to time Landlord assigns this
Lease or the rents payable hereunder to any person, whether such assignment is
conditional in nature or otherwise, such assignment shall not be deemed an
assumption by the assignee of any obligations of Landlord; but, subject to the
limitations herein including Sections 15.01 and 10.02(b), the assignee shall be
responsible only for non-performance of Landlord’s obligations that occur after
it succeeds to, and only during the period it holds possession

 

69

--------------------------------------------------------------------------------


 

of, Landlord’s interest in the Premises after foreclosure or voluntary deed in
lieu of foreclosure.

 

15.04.              Other Instruments.  The provisions of this Article shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements or other instruments
conforming to the provisions of this Lease (and being otherwise commercially
reasonable) from time to time requested by Landlord or any mortgagee, consistent
with the terms of this Lease with respect to the rights of Tenant, and further
agrees that its failure to do so within ten (10) days after written request
shall be a default for which this Lease may be terminated without further
notice.  Without limitation, where Tenant in this Lease indemnifies or otherwise
covenants for the benefit of mortgagees, such agreements are for the benefit of
mortgagees as third party beneficiaries; and at the request of Landlord, Tenant
from time to time will confirm such matters directly with such mortgagee.

 

15.05.              Estoppel Certificates.  Within ten (10) days after request
by a party to this Lease, the other party shall execute, acknowledge and deliver
a written statement certifying:  (i) that none of the terms or provisions of
this Lease have been changed (or if they have been changed, stating how);
(ii) that this Lease has not been canceled or terminated; (iii) the last date of
payment of Base Rent and other charges and the time period covered; (iv) that to
the knowledge of the party executing the certificate, the party requesting such
certificate is not in default under this Lease (or, if in default, describing it
in reasonable detail); and (v) such other information with respect this Lease as
may be reasonably requested or which any prospective purchaser or encumbrancer
of the Property may require (which with respect to a statement requested of the
Tenant may include whether the Tenant then meets the Financial Standard).  Any
certificate delivered under this Section shall be for the benefit of specified
third parties only and neither party to this Lease shall have the right to rely
on a certification delivered under this Section by the other party to this
Lease, except to the extent that Landlord relies on such statements when making
any certifications, representations or warranties to such third parties.  The
party receiving any such statement may deliver the statement to any such
prospective purchaser or encumbrancer, or with respect to a statement requested
by Tenant, Tenant’s auditor, which may rely conclusively upon such statement as
true and correct.  The party requesting such estoppel certificate shall promptly
reimburse the other party upon written demand for the reasonable out-of-pocket
attorneys’ fees and expenses incurred to review, modify, and prepare such
certificate, but in any event not to exceed $1,500 in any one instance.

 

ARTICLE 16.
MISCELLANEOUS PROVISIONS

 

16.01.              Landlord’s Consent Fees.  In addition to fees and expenses
in connection with Tenant Work, as described in Section 10.05, Tenant shall pay
Landlord’s reasonable fees and expenses, including legal, engineering and other
consultants’ fees and expenses, incurred in connection with Tenant’s request for
Landlord’s consent under Article 13 (Assignment and Subletting) or in connection
with any other act by Tenant which requires Landlord’s consent or approval under
this Lease.

 

70

--------------------------------------------------------------------------------


 

16.02.              Notice of Landlord’s Default.  Tenant shall give notice of
Landlord’s failure to perform any of its obligations under this Lease to
Landlord, and to any mortgagee or beneficiary under any deed of trust
encumbering the Property whose name and address have been given to Tenant. 
Landlord shall not be in default under this Lease unless Landlord (or such
mortgagee or beneficiary) fails to cure such non-performance within thirty (30)
days after receipt of Tenant’s notice.  However, if such non-performance
requires more than thirty (30) days to cure, such period shall be reasonably
extended in the case of any such non-performance that cannot be cured by the
payment of money where such non-performance can be cured (but in any event shall
not exceed 180 days in the aggregate), and Landlord begins promptly within said
thirty (30) day period and thereafter diligently completes the cure.  In no
event shall Landlord be liable for indirect or consequential damages arising out
of any default by Landlord under this Lease.

 

16.03.              Quiet Enjoyment.  Landlord agrees that, so long as Tenant is
not in default under the terms of this Lease, Tenant shall lawfully and quietly
hold, occupy and enjoy the Premises during the Term of this Lease without
disturbance by Landlord or by any person claiming through or under Landlord,
subject to the terms of this Lease.

 

16.04.              Cooperation With Accounting.  Upon the written request of
Tenant, not more often than quarterly (other than as set forth in the Work
Letter), Landlord will provide Tenant with financial information with respect to
Operating Expenses and Taxes incurred to date for the then-current year
(including capital expenditures for the Building even if not includable within
Operating Expenses hereunder) to the extent available to Landlord, as is
reasonably required by Tenant’s accountants and auditors for Tenant to comply
with lease accounting requirements applicable to Tenant (provided that nothing
herein shall be deemed to expand, modify or limit Tenant’s rights under
Article 4 of this Lease, and any such information and Tenant’s rights to the
same shall be subject to the provisions of Section 4.06 as if it were an audit
of Landlord’s books and records).  Tenant shall reimburse Landlord for the
reasonable out-of-pocket costs to provide such information as Additional Rent
within 30 days after invoice.

 

16.05.              Notices.  All notices, requests and other communications
required under this Lease shall be in writing, addressed as specified in
Article 1, and shall be (i) personally delivered, (ii) sent by certified mail,
return receipt requested, postage prepaid, or (iii) delivered by a national
overnight delivery service that maintains delivery records.  All notices shall
be effective upon delivery (or refusal to accept delivery).  Either party may
change its notice address upon written notice to the other party.  Notices under
this Lease may be given by counsel for either party.

 

16.06.              No Recordation.  Tenant shall not record this Lease.  Either
Landlord or Tenant may require that a statutory notice, short form or memorandum
of this Lease executed by both parties be recorded.  Tenant may record any
subordination agreement (notifying Landlord of the date and book and
page number) or request Landlord to record it on Tenant’s behalf.  The party
requesting or requiring such recording shall pay all expenses, transfer taxes
and recording fees.

 

71

--------------------------------------------------------------------------------


 

16.07.              Corporate Authority.  Tenant warrants and represents that
(a) Tenant is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which such entity was organized; (b) Tenant has the
authority to own its property and to carry on its business as contemplated under
this Lease; (c) Tenant has duly executed and delivered this Lease; (d) the
execution, delivery and performance by Tenant of this Lease (i) are within the
powers of Tenant, (ii) have been duly authorized by all requisite action,
(iii) will not violate any provision of law or any order of any court or agency
of government, or any agreement or other instrument to which Tenant is a party
or by which it or any of its property is bound, and (iv) will not result in the
imposition of any lien or charge on any of Tenant’s property, except by the
provisions of this Lease; and (e) this Lease is a valid and binding obligation
of Tenant in accordance with its terms.  This warranty and representation shall
survive the termination of the Term.

 

Landlord represents and warrants that (a) Landlord is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) Landlord has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) Landlord has duly
executed and delivered this Lease; (d) the execution, delivery and performance
by Landlord of this Lease (i) are within the powers of Landlord, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provisions
of law or any order of any court or agency of government, or any agreement or
other instrument to which Landlord is a party or by which it or any of its
property is bound, and (iv) will not result in the imposition of any lien or
charge on any of Landlord’s property, except by the provisions of this Lease;
and (e) this Lease is a valid and binding obligation of Landlord in accordance
with its terms.  This warranty and representation shall survive the termination
of the Term.

 

16.08.              Joint and Several Liability.  If more than one party signs
this Lease as Tenant, they shall be jointly and severally liable for all
obligations of Tenant.

 

16.09.              Force Majeure.  Except where Force Majeure is expressly
excluded elsewhere in this Lease, if a party cannot perform any of its
obligations due to events beyond its reasonable control (other than the
inability to make payments when due), the time provided for performing such
obligations shall be extended by a period of time equal to the duration of the
events.  Events beyond a party’s reasonable control include without limitation
acts of God, war, civil commotion, labor disputes, strikes, terrorist attacks,
fire, flood or other casualty, the inability to obtain labor or material from
customary sources on customary terms, government regulation or restriction (as
distinguished from inability to obtain permits in the ordinary course), abnormal
weather conditions (meaning circumstances in which adverse weather conditions
significantly exceed those that have historically been encountered, or may
reasonably be expected to be encountered, at the Property, and, with respect to
the construction of Landlord Work, solely to the extent the applicable
contractor is entitled to a delay in time for performance on account of such
abnormal weather conditions), neglects or delays of the other party, or any
similar event to the foregoing.  Events described in this Section 16.09 are
referred to herein as “Force Majeure”.

 

72

--------------------------------------------------------------------------------


 

16.10.              Limitation of Warranties.  Landlord and Tenant expressly
agree that, other than those warranties expressly set forth in this Lease, there
are and shall be no implied warranties of merchantability, habitability,
suitability, fitness for a particular purpose or of any other kind arising out
of this Lease.

 

16.11.              No Other Brokers.  Landlord and Tenant represent and warrant
to each other that the Broker(s) named in Article 1 are the only agents,
brokers, finders or other parties with whom such party has dealt who may be
entitled to any commission or fee with respect to this Lease or the Premises or
the Property.  Landlord and Tenant agree to indemnify and hold the other
harmless from any claim, demand, cost or liability, including attorneys’ fees
and expenses, asserted by any party other than the brokers named in Article 1
based upon dealings of that party with the indemnifying party.  Landlord shall
be responsible for the payment of any brokerage fees to the brokers named in
Article 1.  The provisions of this Section shall survive the Term or early
termination of this Lease.

 

16.12.              Applicable Law and Construction.  This Lease may be executed
in counterparts, shall be construed as a sealed instrument, and shall be
governed exclusively by the provisions hereof and by the laws of the state where
the Property is located without regard to principles of choice of law or
conflicts of law.  A facsimile signature to this Lease shall be sufficient to
prove the execution by a party.  If any provisions shall to any extent be
invalid, the remainder shall not be affected.  Other than contemporaneous
instruments executed and delivered of even date, if any, this Lease contains all
of the agreements between Landlord and Tenant relating in any way to the
Premises and supersedes all prior agreements and dealings between them.  There
are no oral agreements between Landlord and Tenant relating to this Lease or the
Premises.  This Lease may be amended only by instrument in writing executed and
delivered by both Landlord and Tenant.  The provisions of this Lease shall bind
Landlord and Tenant and their respective successors and assigns, and shall inure
to the benefit of Landlord and its successors and assigns and of Tenant and its
permitted successors and assigns, subject to Article 13.  The titles are for
convenience only and shall not be considered a part of this Lease.  This Lease
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared primarily by counsel
for one of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Lease.  If
Tenant is granted any extension or other option, to be effective the exercise
(and notice thereof) shall be unconditional; and if Tenant purports to condition
the exercise of any option or to vary its terms in any manner, then the
purported exercise shall be ineffective.  The enumeration of specific examples
of a general provision shall not be construed as a limitation of the general
provision.  Unless a party’s approval or consent is required by the express
terms of this Lease not to be unreasonably withheld, such approval or consent
may be withheld in the party’s sole discretion.  The submission of a form of
this Lease or any summary of its terms shall not constitute an offer by Landlord
to Tenant; but a leasehold shall only be created and the parties bound when this
Lease is executed and delivered by both Landlord and Tenant and approved by the
holder of any mortgage of the Premises having the right to approve this Lease. 
Nothing herein shall be construed as creating the relationship between Landlord
and Tenant of principal and agent, or of partners or joint venturers or any
relationship other than landlord and tenant.  This Lease and all consents,
notices,

 

73

--------------------------------------------------------------------------------


 

approvals and all other related documents may be reproduced by any party by any
electronic means or by facsimile, photographic, microfilm, microfiche or other
reproduction process and the originals may be destroyed; and each party agrees
that any reproductions shall be as admissible in evidence in any judicial or
administrative proceeding as the original itself (whether or not the original is
in existence and whether or not reproduction was made in the regular course of
business), and that any further reproduction of such reproduction shall likewise
be admissible.  If any payment in the nature of interest provided for in this
Lease shall exceed the maximum interest permitted under controlling law, as
established by final judgment of a court, then such interest shall instead be at
the maximum permitted interest rate as established by such judgment.

 

16.13.              Construction on the Property or Adjacent Property.

 

(a)                                 Tenant acknowledges that Landlord and/or its
affiliates is or are undertaking or may undertake major renovations and/or
construction at the Project.  Landlord shall have the right, in connection with
the development, redevelopment, alteration, improvement, operation, maintenance,
or repair of the Project, to subject the Property and its appurtenant rights to
easements for the construction, reconstruction, alteration, improvement,
operation, repair or maintenance of elements thereof, for access and egress, for
parking, for the installation, maintenance, repair, replacement or relocation of
utilities serving the Project and to subject the Property to such other rights,
agreements, and covenants for such purposes as Landlord may determine.  Tenant
hereby agrees that this Lease shall be subject and subordinate to any such
matters that do not materially interfere with Tenant’s use of the Premises. 
Neither Tenant nor any persons acting under Tenant shall take any action to
oppose the Project, nor, to the extent within Tenant’s control, shall the Tenant
knowingly permit any Tenant Parties to take any action in opposition to the
Project.

 

Landlord and its affiliates and their respective agents, employees, licensees
and contractors shall also have the right to enter on the Property or Building
to undertake work pursuant to any easement granted pursuant to the above
paragraph; to shore up the foundations and/or walls of the Building; to erect
scaffolding and protective barricades around, within or adjacent to the
Building; and to do any other act necessary for the safety of the Building or
the expeditious completion of such work.  Landlord shall not be liable to Tenant
for any compensation or reduction of Rent by reason of inconvenience or
annoyance or for loss of business resulting from any act by Landlord pursuant to
this Section provided that Landlord complies with this Section 16.13.  Landlord
shall use reasonable efforts to minimize the extent and duration of any
inconvenience, annoyance or disturbance to Tenant resulting from any work
pursuant to this Section in or about the Building, consistent with accepted
construction practice.  Landlord shall inform Tenant and work reasonably with
Tenant to create an operating plan to ensure the minimization of inconvenience,
annoyance and disturbance to Tenant and shall continue such consultative process
throughout the course of completion of the work (provided that Landlord shall
not be obligated to incur additional costs in excess of $50,000 as a result). 
For the purposes of mitigating against potential adverse impacts on Tenant’s
operations as a result of activities permitted under this Section 16.13,
Landlord and Tenant agree to cooperate

 

74

--------------------------------------------------------------------------------


 

with each other as is reasonably required during the design of the Finish Work
and any Tenant Work to identify reasonable measures to reduce vibration risk to
any unusually vibration-sensitive Tenant equipment in the Premises.

 

Tenant acknowledges that, in connection with the Building B Lease and the
exercise of its rights under this Section 16.13, Landlord shall cause (or permit
to be caused) the construction of a pedestrian bridge from Building B to the
Premises in a location to be reasonably approved by Tenant.  Any such pedestrian
bridge (the “Pedestrian Bridge”) shall be considered part of Building B, subject
to Tenant’s appurtenant rights as set forth in Section 2.01(b) above. Landlord
shall (if required), with Tenant’s cooperation, re-balance Building heating,
ventilation and air-conditioning systems following the construction of the
Pedestrian Bridge.

 

16.14.              Confidentiality of Information.

 

Landlord agrees to hold any proprietary information identified as confidential
by Tenant in writing and supplied to Landlord pursuant to this Lease, excluding
any information required to be filed with a governmental agency (“Confidential
Information”) in confidence.  Notwithstanding the foregoing, Landlord may
disclose such Confidential Information to its attorneys, accountants, property
managers, real estate brokers, investors, lenders, attorneys, and consultants in
connection with the financing or sale of the Property or Landlord’s review of
such information to the extent (a) such parties need to know the Confidential
Information for the purpose of evaluating the proposed transaction, (b) Landlord
informs such parties of the confidential nature of the Confidential Information
and (c) such parties agree to hold the Confidential Information in confidence. 
Landlord will use reasonable efforts to cause such parties to observe the terms
of this agreement, and Landlord will be responsible for any breach of this
provisions by any such parties.

 

Landlord acknowledges and agrees that Tenant shall not have an adequate remedy
at law in the event of a breach of this provision by Landlord, that Tenant will
suffer irreparable damage and injury if Landlord breaches this Section 16.14,
and that Tenant, in addition to any other rights and remedies available under
this Lease or otherwise, shall be entitled to an injunction to be issued by a
court of competent jurisdiction restricting Landlord from committing or
continuing any violation of this Section 16.14.

 

The term “Confidential Information” does not include information that (i) is
publicly known at the time of delivery, (ii) subsequently becomes publicly known
through no breach of this Section 16.14 by Landlord or its representatives,
(iii) Landlord can demonstrate was in its possession at the time of disclosure
and was not acquired by it directly or indirectly from Tenant on a confidential
basis, (iv) becomes available to Landlord on a non-confidential basis from a
source other than the Tenant and which source, to the best of Landlord’s
knowledge, is not under an obligation of confidence to Tenant or (v) is
disclosed in the course of litigation between Landlord and Tenant or Landlord
and any other third party.

 

75

--------------------------------------------------------------------------------


 

16.15.              Equal Employment Opportunity.  If and to the extent
applicable to each of them, Landlord and Tenant shall comply with the
requirements of 41 C.F.R. Sections 60-1.4(a)(7), 60-300.5(d), 60-741.5(d), and
29 C.F.R. part 471, Appendix A to Subpart A.

 

ARTICLE 17.
SECURITY DEPOSIT

 

17.01.              Letter of Credit.  If, at any time following the Telaprevir
Approval, Tenant has an unrestricted cash, cash equivalent and marketable
securities balance of less than $300,000,000, as determined in accordance with
generally accepted accounting principles, consistently applied (the “Financial
Standard”) then Tenant shall provide to Landlord as security for the performance
of the obligations of Tenant hereunder a letter of credit in the amount
specified in Section 1.13 in accordance with this Section (as renewed, replaced,
and/or reduced pursuant to this Section, the “Letter of Credit” ).  The Letter
of Credit shall be in the form attached as Exhibit 17.01 to this Lease or such
other form as Landlord may reasonably approve.  If there is more than one Letter
of Credit so delivered by Tenant, such Letters of Credit shall be collectively
hereinafter referred to as the “Letter of Credit”.  The Letter of Credit
(i) shall be irrevocable and shall be issued by a commercial bank reasonably
acceptable to Landlord that has an office in Boston, Massachusetts, (ii) shall
require only the presentation to the issuer of a certificate of the holder of
the Letter of Credit stating either (a) that Landlord is entitled to draw on the
Letter of Credit in accordance with this Lease or (b) that Tenant has not
delivered to Landlord a new Letter of Credit having a commencement date
immediately following the expiration of the existing Letter of Credit in
accordance with the requirements of this Lease, (iii) shall be payable to
Landlord and its successors in interest as the Landlord and shall be freely
transferable at nominal cost, (iv) shall be for an initial term of not less then
one year and contain a provision that such term shall be automatically renewed
for successive one-year periods unless the issuer shall, at least sixty (60)
days prior to the scheduled expiration date, give Landlord written notice of
such nonrenewal, and (v) shall otherwise be in form and substance reasonably
acceptable to Landlord.  Notwithstanding the foregoing, the term of the Letter
of Credit for the final period of the Term shall be for a term ending not
earlier then the date sixty (60) days after the last day of the Term.

 

If (x) Tenant shall be in default under this Lease, after the expiration of any
applicable notice or cure period (or if transmittal of a default or other notice
is stayed or barred by applicable bankruptcy or other law); (y) not less then
thirty (30) days before the scheduled expiration of the Letter of Credit, Tenant
has not delivered to Landlord a new Letter of Credit having a commencement date
immediately following the expiration of the existing Letter of Credit in
accordance with this Section; or (z) (i) the credit rating of the long-term debt
of the issuer of the Letter of Credit (according to Moody’s, Standard & Poor’s
or similar national rating agency reasonably identified by Landlord) is
downgraded to a grade below investment grade; or (ii) the issuer of the Letter
of Credit enters into any supervisory agreement with any governmental authority;
or (iii) the issuer of the Letter of Credit fails to meet any capital
requirements imposed by applicable law, then, in any of such events under this
clause (z), unless Tenant delivers to Landlord a replacement Letter of Credit
complying with the terms of this Lease within ten (10) days after demand
therefor from Landlord, Landlord shall have the right to draw upon the

 

76

--------------------------------------------------------------------------------


 

Letter of Credit in full or in part without giving any further notice to
Tenant.  Such failure to timely deliver a new Letter of Credit pursuant to this
Section 17.01 shall be deemed to be an Event of Default by Tenant (without the
necessity of further notice or cure period notwithstanding anything in this
Lease to the contrary).  Landlord may, but shall not be obligated to, apply the
amount so drawn to the extent necessary to cure Tenant’s default and/or any
other damages to which Landlord is entitled under this Lease.  Any funds drawn
by Landlord on the Letter of Credit and not applied against amounts due
hereunder shall be held by Landlord as a cash security deposit, provided that
Landlord shall have no fiduciary duty with regard to such amounts, shall have
the right to commingle such amounts with other funds of Landlord, and shall pay
no interest on such amounts.  After any application of the Letter of Credit
against amounts due hereunder by Landlord in accordance with this paragraph,
Tenant shall reinstate the Letter of Credit to the amount then required to be
maintained hereunder, within thirty (30) days of demand.  Within sixty (60) days
after the expiration or earlier termination of the Term the Letter of Credit and
any cash security deposit then being held by Landlord, to the extent not
applied, shall be returned to Tenant provided that no default of which Tenant
then has notice (to the extent that such notice is required) is then continuing.

 

17.02.              Letter of Credit Pledge.  The Landlord may pledge its right
and interest in and to the Letter of Credit to any mortgagee or ground lessor
and, in order to perfect such pledge, have such Letter of Credit held in escrow
by such mortgagee or ground lessee or grant such mortgagee or ground lessee a
security interest therein.  In connection with any such pledge or grant of
security interest by the Landlord to a mortgagee or ground lessee (“Letter of
Credit Pledgee”), Tenant covenants and agrees to cooperate as reasonably
requested by the Landlord, in order to permit the Landlord to implement the same
on terms and conditions reasonably required by such mortgagee or ground lessee. 
In the event that the Letter of Credit is ever held by any party in escrow
including but not limited to a Letter of Credit Pledgee, Landlord shall provide
in the documentation of any such escrow or pledge or other assignment of the
Letter of Credit to a Letter of Credit Pledgee, and the Letter of Credit Pledgee
or other party given possession of the Letter of Credit shall agree, that the
Letter of Credit Pledgee or such other party shall release the Letter of Credit
in the event Landlord is required to release the Letter of Credit pursuant to
Section 17.04 hereunder.

 

17.03.              Transfer of Security Deposit.  In the event of a sale or
other transfer of the Building or transfer of this Lease, Landlord shall
transfer the Letter of Credit to the transferee, and Landlord shall thereupon be
released by Tenant from all liability for the return of such security.  The
provisions hereof shall apply to every transfer or assignment made of the
security to such a transferee.  Tenant shall be responsible for any of the costs
associated with such transfer that are in excess of nominal costs.  Tenant
further covenants that it will not assign or encumber or attempt to assign or
encumber the Letter of Credit or the proceeds thereof, and that neither Landlord
nor its successors or assigns shall be bound by any assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

17.04.              Release of the Security Deposit.  At any time (but no more
than once per calendar year) after Tenant provides the Letter of Credit
hereunder, if Tenant meets the

 

77

--------------------------------------------------------------------------------


 

Financial Standard and provided that there is not an ongoing Event of Default
hereunder at the time of such request, Landlord shall release the Letter of
Credit, if any, then held by Landlord.  If Landlord has so released the Letter
of Credit (whether one or more times), and thereafter Tenant fails to meet the
Financial Standard, as reasonably determined by Landlord, Tenant shall, within
ten (10) days thereafter, be obligated to reinstate the Letter of Credit.

 

17.05.              Reporting Obligations.  Unless Tenant is a public company,
and Tenant’s applicable quarterly and annual filings clearly set forth the
information necessary to determine whether Tenant meets the Financial Standard
in connection with the periodic determination of whether Tenant meets the
Financial Standard, Tenant shall, upon request in each instance by Landlord,
furnish to Landlord the following: (x) within sixty (60) days after each of its
first three fiscal quarters during each fiscal year of the Term (and ninety (90)
days after the fourth fiscal quarter during each fiscal year) an unaudited
financial statement of Tenant together with a letter from the chief financial
officer of Tenant stating, to the best of his or her knowledge, whether or not
Tenant meets the Financial Standard (together with a copy of the most recently
filed United States Securities and Exchange Commission form 10Q, if Tenant is
lawfully required to file such a report), and (y) within one hundred fifty (150)
days after each of Tenant’s fiscal years during the Term audited financial
statements of the Tenant for the prior fiscal year (together with a copy of the
most recently filed United States Securities and Exchange Commission form 10K,
if Tenant is lawfully required to file such a report).  If any of the financial
documentation required under Section 17.05 is not provided when required, and if
Tenant fails to furnish the same to Landlord within fifteen (15) days of
Landlord’s written request therefor, and if Tenant has not cured such failure
within five (5) business days after receiving a second written request from
Landlord (provided both of such notices contain a prominent reference to this
Section in bold print stating that the failure to provide such financial
statements shall result in a default under this Lease), then Tenant shall be in
default under this Lease and the unrestricted cash, cash equivalent and
marketable securities of the Tenant shall be deemed to be zero until financial
statements are provided in accordance with this Section 17.05. Unless public by
other means, Landlord will maintain confidential such statements, except as
required by applicable law or Court order; however Landlord may provide
information from such statements to Landlord’s accountants, lenders, attorneys
and partners, as long as Landlord advises the recipients of the existence of
Landlord’s confidentiality obligation.

 

ARTICLE 18.
GOVERNMENT INCENTIVES

 

18.01.              Government Incentives.

 

(a)                                                         The parties
acknowledge that Landlord or an affiliate of Landlord has submitted to The
Commonwealth of Massachusetts an application for approval of the Project as an
Economic Development District under St. 2006, c.293 §§ 5-12, as amended by St.
2008, c.129 (the “I3 Program”) for state infrastructure development assistance
that

 

78

--------------------------------------------------------------------------------


 

will finance, through tax exempt bonds issued by The Massachusetts Development
Finance Agency, the cost of certain of the utilities, streets, sidewalks, water
transportation facilities, parks and other public infrastructure to be
constructed at the Project in the amount of $50,000,000.00 pursuant to a
Preliminary Economic Development Proposal dated April 8, 2011, as supplemented
on April 22, 2011, to the Secretary of the Massachusetts Executive Office of
Administration and Finance (the “Secretary”), the Mayor of the City of Boston,
the Massachusetts Development Finance Agency (the “Agency”) and the Commissioner
of the Massachusetts Department of Revenue, a copy of which has been provided to
Tenant (the “Preliminary Application”).  Pursuant to the Preliminary Application
and the I3 Program, such bonds would be paid by dedication of new state tax
revenue from income taxes to be generated by eligible new jobs created by Tenant
in the Building and the premises leased under the Building B Lease and, to the
extent includable under the I3 Program, the Building F Lease and the Building E
Lease.  Tenant shall reasonably cooperate with Landlord and/or an affiliate of
Landlord in providing employment and wage information in connection with such
application and the I3 Program.  Landlord shall use commercially reasonable,
good faith efforts to obtain approval for the funding of such infrastructure
development under the I3 Program, including without limitation the submission of
an Economic Development Proposal (the “Final Application”) to the Secretary and
the Agency for final approval if the Preliminary Application (as it may be
supplemented or amended in accordance with the I3 Program) is approved by the
Secretary and the City of Boston, but it shall not be a default of the Landlord
hereunder if the Preliminary Application or the Final Application is not so
approved or if by reason of any condition in the approved Final Application any
portion of the bonds are not issued.  Landlord’s obligations under this
Section 18(a) and Section 18(b) below shall terminate on the earlier to occur of
the date that either the Preliminary Application or the Final Application for
coverage under the I3 Program is first denied or rejected, whether by the City
of Boston, the Secretary, the Agency or any other state agency with jurisdiction
over the I3 Program, or the I3 Program is no longer in full force and effect.

 

(b)                                                         Tenant shall be
entitled to an increase in the Finish Work Allowance equal to an amount (the
“I3 Amount”) equal to fifty-one percent (51%) of the amount of the net proceeds
(i.e. net of all transaction and issuance costs associated therewith incurred by
Landlord or its affiliates) of that portion of the state infrastructure
development assistance actually received by the Landlord or its affiliates for
the Project based upon the new state tax revenue from eligible new jobs created
by Tenant to the extent approved by the Commonwealth of Massachusetts (the
“Tenant Supported Bonds”), as such assistance is actually received from time to
time by Landlord or its affiliates on account of I3 Program funds obtained
pursuant to the application by Landlord as described in Section 18(a), above.

 

If and to the extent that Landlord or any of its affiliates is required to
reimburse the City of Boston the amount of any shortfall of the allocable debt
service apportioned to the Property under the I3 Program (the “Tenant
Shortfall”) from time to time, in consideration of any Finish Work Allowance
actually received by Tenant on account of the I3 Program, then Tenant shall pay
to Landlord, as Additional Rent, one hundred percent (100%) of the amount of any
Tenant Shortfall that Landlord is required to pay

 

79

--------------------------------------------------------------------------------


 

(whether contractually, through liens placed by the City of Boston on the
Property, or otherwise) within thirty (30) days following written demand by
Landlord so that Landlord can pay such amounts as and when due from Landlord or
an affiliate of Landlord to the City of Boston.  From and after the date the
Final Application is approved, if Tenant is entitled to an increase in the
Finish Work Allowance pursuant to the terms of this subsection (b), then Tenant
shall provide to Landlord, within 10 days of Landlord’s written request from
time to time, such information regarding the number of Tenant’s current and
projected employees, payroll, and income taxes withheld thereon as may be
required for compliance by Landlord or any affiliate of Landlord with respect to
Chapter 293 §§ 5 through 12 of the 2006 Massachusetts Acts and Resolves, as
amended by Chapter 129 of the 2008 Massachusetts Acts and Resolves; 801 C.M.R
51.00 et seq;  and Technical Information Release 08-18 issued by the
Massachusetts Department of Revenue.  Tenant’s obligations to pay any Tenant
Shortfall to Landlord pursuant to this paragraph shall survive the termination
or earlier expiration of this Lease.

 

(c)                                                          Prior to the Final
Commencement Date, Landlord and Landlord affiliates shall reasonably cooperate
with Tenant at no cost and expense to Landlord and Landlord affiliates in
applying for available forms of state financial assistance for life science
companies at the Building, including without limitation for a MassWorks
Infrastructure Program grant (a “MIP grant”), if legally possible.  Such
cooperation shall include Landlord’s (and as applicable, Landlord affiliates’)
application for a MIP grant to be used for infrastructure costs at the Project,
if legally possible.  Landlord will increase the Finish Work Allowance by an
amount equal to fifty-one percent (51%) of the amount of the net proceeds (i.e.
net of all transaction costs incurred by Landlord or its affiliates) of any MIP
grant or financial assistance actually received by Landlord expressly by reason
of Tenant’s tenancy in the Premises and as a result of an application filed
prior to the Commencement Date, as such MIP grant funds or other assistance are
actually received from time to time by Landlord.  Landlord shall use
commercially reasonable, good faith efforts to obtain a MIP grant for
infrastructure costs at the Project prior to the Commencement Date, if legally
possible, but it shall not be a default of the Landlord hereunder if the Project
is not so approved.

 

(d)                                                         Landlord shall
reasonably cooperate with Tenant at no cost and expense to Landlord in making
application for other available forms of state financial assistance with respect
to Tenant’s relocation to the Building.  The whole of any economic benefit from
any such state financial assistance based solely on Tenant’s occupancy of the
Premises shall inure solely to Tenant.  If legally required, Landlord or its
affiliate shall join as applicant with Tenant for a Tax Increment Financing
Agreement for the Project with the City of Boston, but all of the benefits from
such agreement (and any obligations associated therewith) shall accrue solely to
Tenant.

 

(e)                                                          To the extent any
costs, expenses or benefits must be allocated among one or more buildings
occupied by Tenant at Fan Pier under this Section 18.01 and equivalent
provisions under other leases between Tenant and Landlord or its affiliates,
such allocations shall be made based upon the square footage of the buildings,
the qualified Tenant employees therein, or such other method as is reasonably
determined by Landlord.

 

80

--------------------------------------------------------------------------------


 

(f)                                                           Tenant intends to
apply to the Massachusetts Economic Assistance Coordinating Council for
designation of the Building as a Certified Project, as defined in 402 C.M.R.
Section 2, and for approval of a Tax Increment Financing Agreement (a “TIFA”)
with the City of Boston with respect to the Premises.  If Tenant actually so
applies and the Certified Project Application, including a TIFA providing for an
exemption percentage as would result in a projected total savings of
approximately $12,000,000 commencing July 1, 2014 in the aggregate with all
other TIFAs Tenant obtains at the Project applicable during such period from the
real estate taxes that would otherwise be payable with respect to the Premises
and the premises under the Building B Lease, in the aggregate, is not approved
by the City of Boston on or before June 1, 2011, then Tenant at Tenant’s option
by notice to the Landlord given no earlier than June 2, 2011 and no later than
June 10, 2011 may, in conjunction with a simultaneous termination of all other
Tenant leases at the Project, terminate this Lease by written notice to
Landlord, effective as of the date of such notice (provided, however, that
Landlord may render such termination notice null and void by, within thirty (30)
days thereafter, irrevocably committing in writing to provide Tenant with an
alternate economic benefit of equal or better value based on the standards set
forth on Exhibit 18.01(f), attached).  If legally required, Landlord and any
affiliate of Landlord, including Fan Pier Development LLC, shall join as
applicant with Tenant for a TIFA with the City of Boston.

 

(g)                                                          To the extent the
Finish Work Allowance as increased by the I3 Amount and, if legally possible,
the MIP Grant (collectively, the “Governmental Incentives”)  exceeds the Excess
Costs, or any portion of the Governmental Incentives is received by Landlord
after the Tenant has paid all of the Excess Costs such that Tenant would not
otherwise receive the benefit of such Governmental Incentives, Landlord shall
pay to Tenant such excess following the final reconciliation contemplated by
Sections 11.02 and 11.06 of the Work Letter.

 

[BALANCE OF PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Lease to be executed as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

FIFTY NORTHERN AVENUE LLC, a Delaware limited liability company

 

 

 

By:

Fan Pier Development LLC, a Delaware limited liability company, its Manager

 

 

 

 

 

 

By:

Cornerstone Real Estate Advisers LLC, a Delaware limited liability company, its
Manager

 

 

 

 

 

 

 

 

 

By:

/s/ David J. Reilly

 

 

Name:

David J. Reilly

 

 

Title:

President/Chief Executive Officer

 

 

 

 

TENANT:

 

 

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED, a Massachusetts corporation

 

 

 

By:

/s/ Ian F. Smith

 

 

Name:

Ian F. Smith

 

 

Title:

Chief Financial Officer

 

 

 

 

By:

/s/ Matthew W. Emmens

 

 

Name:

Matthew W. Emmens

 

 

Title:

President & CEO

 

82

--------------------------------------------------------------------------------


 

EXHIBIT 1.05

 

PROPERTY

 

A certain parcel of land located on the northeast side of Northern Avenue near
the intersection of Courthouse Way in Boston, Massachusetts, bounded and
described as follows:

 

Beginning at a point on the northeasterly sideline of Northern Avenue, said
point being S 58°06’49”E, a distance of 9.47 feet along said sideline of
Northern Avenue from the intersection of the southeasterly sideline of
Courthouse Way;

 

Thence turning and running N 31°53’11”E, a distance of 210.00 feet;

 

Thence turning and running S 58°06’49”E, a distance of 230.50 feet by Subsurface
Parcel A;

 

Thence turning and running S 31°53’11”W, a distance of 210.00 feet by Subsurface
Parcel A to a point on the northeasterly sideline of Northern Avenue;

 

Thence turning and running N 58°06’49”W, a distance of 230.50 feet by said
sideline of Northern Avenue to the point of beginning.

 

The above described parcel of land contains an area of about 48,405 square feet
(about 1.111 acres) and is shown as Parcel A on a plan titled “Subdivision Plan
of Land, Fan Pier, Northern Avenue, Boston, Massachusetts,” dated April 15,
2011, prepared by Nitsch Engineering, Inc.

 

SUBSURFACE PARCEL A

 

A certain parcel of land located on the northeast side of Northern Avenue near
the intersection of Courthouse Way in Boston, Massachusetts, bounded and
described as follows:

 

Beginning at a point on the northeasterly sideline of Northern Avenue, said
point being S 58°06’49”E, a distance of 239.97 feet along said sideline of
Northern Avenue from the intersection of the southeasterly sideline of
Courthouse Way;

 

Thence turning and running N 31°53’11”E, a distance of 210.00 feet by Parcel A;

 

Thence turning and running N 58°06’49”W, a distance of 230.50 feet by Parcel A;

 

Thence turning and running N 31°53’11”E, a distance of 13.25 feet;

 

Thence turning and running S 58°06’49”E, a distance of 256.00 feet by Subsurface
Parcel B;

 

Thence turning and running S 31°53’11”W, a distance of 223.25 feet by
Sub-Surface Parcel F to a point on the northeasterly sideline of Northern
Avenue;

 

83

--------------------------------------------------------------------------------


 

Thence turning and running N 58°06’49”W, a distance of 25.50 feet along said
sideline of Northern Avenue to the point of beginning.

 

The above described parcel of land has an upper limit that ends at Elevation
15.67 (Boston City Base), contains an area of about 8,747 square feet, and is
shown as Sub-Surface Parcel A on a plan titled “Subdivision Plan of Land, Fan
Pier, Northern Avenue, Boston, Massachusetts,” dated April 15, 2011, prepared by
Nitsch Engineering, Inc.

 

BELOW GRADE DISCONTINUANCE PARCEL

 

A certain parcel of land located on the northeast side of Northern Avenue, in
Boston, Massachusetts, bounded and described as follows:

 

Beginning at a point on the northeasterly sideline of Northern Avenue, said
point being S 58°06’49”E, a distance of 8.03 feet from Courthouse Way;

 

Thence continuing S 58°06’49”E, a distance of 257.44 feet along said
northeasterly sideline of Northern Avenue;

 

Thence turning and running S 31°53’11”W, a distance of 3.00 feet;

 

Thence turning and running N 58°06’49”W, a distance of 257.44 feet;

 

Thence turning and running N 31°53’11”E, a distance of 3.00 feet to the point of
beginning.

 

The above described parcel is vertically below the street from elevation -18.0,
Boston City Base, to elevation -23.5, Boston City Base, contains an area of
about 772 square feet, and is shown as “Area of Below Grade Discontinuance “A”,”
on a plan titled “Subdivision Plan of Land, Fan Pier, Northern Avenue, Boston,
Massachusetts,” dated April 15, 2011, prepared by Nitsch Engineering, Inc.

 

ABOVE GRADE DISCONTINUANCE PARCEL

 

A certain parcel of land located on the northeast side of Northern Avenue in
Boston, Massachusetts, bounded and described as follows:

 

Beginning at a point on the northeasterly sideline of Northern Avenue, said
point being S 58°06’49”E, a distance of 106.97 feet from Courthouse Way;

 

Thence continuing S 58°06’49”E, a distance of 50.00 feet along said
northeasterly sideline of Northern Avenue;

 

Thence turning and running S 31°53’11”W, a distance of 10.50 feet;

 

Thence turning and running N 58°06’49”W, a distance of 50.00 feet;

 

84

--------------------------------------------------------------------------------


 

thence turning and running N 31°53’11”E, a distance of 10.50 feet to the point
of beginning.

 

The above described parcel is vertically above the street from elevation 35.4,
Boston. City Base, to elevation 38.9, Boston City Base, contains an area of
about 525 square feet and is shown as “Area of Above Grade Discontinuance” on a
plan titled “Subdivision Plan of Land, Fan Pier, Northern Avenue, Boston,
Massachusetts,” dated April 15, 2011, prepared by Nitsch Engineering, Inc.

 

85

--------------------------------------------------------------------------------


 

EXHIBIT 1.06

 

PREMISES

 

See attached plan.

 

86

--------------------------------------------------------------------------------


 

[g114111ks19i001.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i002.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i003.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i004.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i005.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i006.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i007.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i008.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i009.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i010.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i011.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i012.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i013.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i014.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i015.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i016.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i017.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i018.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i019.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i020.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i021.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ks19i022.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.01(e)

 

MEASUREMENT STANDARD

 

Measurements as shown on those certain plans dated May 2, 2011 and prepared by
Tsoi/Kobus & Associates entitled “50 Northern Avenue Fan Pier Building “A”,
Boston MA, Shell and Core Progress Print, consisting of 21 sheets from V-A1.01D
through and including V-Al.P3D and the table entitled “The Fallon Company — Fan
Park Parcel “A” attached hereto.

 

87

--------------------------------------------------------------------------------


 

[g114111ks19i023.jpg]

 

88

--------------------------------------------------------------------------------


 

EXHIBIT 2.01(f)

 

PERMITTED ENCUMBRANCES

 

Record Title Matters:

 

1.              Any facts, rights, interests, or claims which are not shown by
the records but which would be ascertained by an inspection of said land or by
making inquiry of persons in possession thereof.

 

2.              Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.

 

3.              Any lien, or right to a lien, for services, labor or material
heretofore or hereafter furnished, imposed by law and not shown by the public
records.

 

4.              Defects, liens, encumbrances, adverse claims or other matters,
if any, created, first appearing in the public records or attaching subsequent
to the date hereof.

 

5.             Real estate taxes and municipal charges as follows:

 

Real estate taxes and municipal charges which may constitute liens.

 

6.              Rights of the United States Government in the nature of the
Federal Navigational Servitude to establish and move harbor, bulkhead and
pierhead lines, and to remove or compel the removal of fill and improvements
thereon lying below the original high water mark without compensation, as
affected by Department of Army Permit dated October 17, 2007, Permit
No. 2006-4108.

 

7.              Terms, conditions and provisions of the following licenses to
fill issued by the Commonwealth of Massachusetts:

 

a.                                      License #229, dated July 24, 1874;

 

b.                                      License #555, dated August 5, 1890;

 

c.                                       License #167 dated January 10,1916 and
recorded in Book 3932, Page 541;

 

d.                                      License #647 of the Department of Public
Works, dated April 12, 1926, recorded at Book 4786, Page 472;

 

e.                                       License #1681 of the Department of
Public Works, dated June 11, 1935, recorded in Book 5532, Page 573;

 

f.                                        License #2712 of the Board of Harbor
and Land Commissioners, dated February 3, 1903, recorded in Book 2881, Page 507;

 

89

--------------------------------------------------------------------------------


 

g.                                       License #4888 recorded in Book 7990,
Page 263;

 

h.                                      License #5554 of the Department of
Public Works dated May 28, 1969, recorded in Book 8289, Page 343;

 

i.                                          License #5882 of the Department of
Public Works, dated April 21,1971, recorded in Book 8441, Page 332.

 

8.                                      Terms, conditions, reservations,
restrictions and provisions of Consolidated Written Determination pursuant to
M.G.L. c. 91, Waterways Application No. W02-0404-N, issued by the Commonwealth
of Massachusetts, Executive Office of Environmental Affairs, Department of
Environmental Protection and dated June 28, 2002 (the “CWD”), extension issued
by the Commonwealth of Massachusetts, Executive Office of Environmental Affairs,
Department of Environmental Protection dated April 18, 2007 (as so extended, the
“CWD”) and as affected by:

 

(1)                                 Terms, conditions and provisions of Chapter
91 (Parking/Interim Harborwalk) License No. 9968 between the Commonwealth of
Massachusetts Department of Environmental Protection and the Fan Pier Land
Company dated April 23, 2004 and recorded in Book 34676, Page 146;

 

as replaced and superseded by License No. 9968A, dated June 2, 2010, recorded in
Book 46483, Page 118 and License Plan 9968, as supplemented by License Plan
9968A, recorded in Plan Book 2010, Page 174;

 

(2)                                 Terms, conditions and provisions of a
Chapter 91 to be issued by the Commonwealth of Massachusetts Department of
Environmental Protection to Fifty Northern Avenue LLC, recorded.*

 

(3)                                 Terms, conditions and provisions of Chapter
91 License No. 11907 between the Commonwealth of Massachusetts Department of
Environmental Protection and the Fan Pier Development LLC, recorded on
October 4, 2007 in Book 42568, Page 89; as affected by Partial Certificate of
Compliance Pursuant to Waterways Licensing Regulations 310 CMR 9.19, dated
May 5, 2010, recorded in Book 46393, Page 165 (affects appurtenant rights under
Declaration of Covenants, Easements and Restrictions recorded on February 4,
2008 in Book 43059, Page 1, only).

 

9.                                 Public Easement for Courthouse Way pursuant
to Public Improvements Commission L11328 and L11329 of 1998.

 

10.                          Avigational Easement pursuant to the provisions of
49 U.S.C. §1501 and Notice under Federal Avigational Regulations (14 C.F.R.,
Part 77) as affected by Determinations of No Hazard issued under the
2005-ANE-605-OE (Building A) dated September 16, 2005, as extended by extension
dated March 7, 2007, as affected by Supplemental Notice dated September 7, 2008:

 

90

--------------------------------------------------------------------------------


 

11.                               License, Maintenance and Indemnification
Agreement, dated as of October 25, 2007, by and between the City of Boston, by
and through its Public Improvement Commission and Fan Pier Development LLC,
recorded on February 4, 2008 in Book 43058, Page 252.

 

12.                               Declaration of Covenants, Easements and
Restrictions, dated as of January 31, 2008, by and between Fan Pier Development
LLC and Fan Pier Owners Corporation, recorded on February 4, 2008 in Book 43059,
Page 1.

 

as affected by a First Amendment to Declaration of Covenants, Easements and
Restrictions, dated as of the date hereof, by and among Fan Pier Development
LLC, Fan Pier Owners Corporation and Fallon Cornerstone One MPD LLC, to be
recorded.*

 

13.                               The covenants and restrictions set forth in
the Quitclaim Deed of Fan Pier Development LLC to Fifty Northern Avenue LLC,
dated as of the date hereof and to be recorded.*

 

14.                              Garage Reciprocal Easement Agreement dated as
of the date hereof, by and among Fan Pier Development LLC, Fallon Cornerstone
One MPD LLC, Fifty Northern Avenue LLC, and Eleven Fan Pier Boulevard LLC, to be
recorded.*

 

15.                               Easement Agreement dated as of the date hereof
by and between Fifty Northern Avenue LLC and Eleven Fan Pier Boulevard LLC to be
recorded.*

 

16.                               Temporary Construction Easement, dated as of
the date hereof from Fan Pier Development LLC, as Grantor, to Fifty Northern
Avenue LLC and Eleven Fan Pier Boulevard LLC, as Grantees, to be recorded.*

 

17.                               Permanent Groundwater Cut-Off Easement (Fan
Pier Parcel A), dated as of the date hereof by Fan Pier Development LLC, as
Grantor, to Fifty Northern Avenue LLC, as Grantee, to be recorded.

 

18.                               Fan Pier Parcel F Temporary Groundwater
Cut-Off Easement dated January 31, 2008 from Fan Pier Development LLC, as
Grantor, to Fallon Cornerstone One MPD LLC , as Grantee, as amended by Amendment
to Fan Pier Parcel F Temporary Groundwater Cut-Off Easement (Fan Pier Parcels A,
F) dated as of the date hereof by and between Fifty Northern Avenue LLC and
Fallon Cornerstone One MPD LLC, to be recorded.*

 

The following matters affect appurtenant rights under the Declaration of
Covenants, Easements and Restrictions recorded on February 4, 2008 in Book
43059, Page 1, only:

 

19.                               Order of Conditions dated May 5, 1970 and
recorded in Book 8363, Page 474 and Permit under G. L. c 130 s. 27A, dated
January 27, 1971 and recorded in Book 8418, Page 471.

 

91

--------------------------------------------------------------------------------


 

20.                               Order of Conditions issued by the Boston
Conservation Commission DEP File Number 006-0973 dated June 18, 2003 and
recorded in Book 34849, Page 62.

 

21.                               a. Order of Conditions issued by the Boston
Conservation Commission DEP File Number 006-1111, dated May 21, 2007 and
recorded in Book 42080, Page 107;

 

b. as affected by a Partial Certificate of Compliance, dated April 14, 2010,
recorded in Book 46393, Page 161;

 

c. as affected by an Extension Permit for Orders of Conditions, dated March 24,
2010, recorded in Book 46393, Page 163;

 

d. as affected by an Amended Order of Conditions by the Boston Conservation
Commission, dated June 7, 2010, recorded in Book 46588, Page 58.

 

22.                               Order of Conditions by the Conservation
Commission of the City of Boston recorded on June 16, 2008 in Book 43677,
Page 300..

 

23.                               a. Grant of Easement and Easement Agreement,
dated as of February 28, 2008, by and between Fan Pier Development LLC, as
Grantor, and Boston Water and Sewer Commission, recorded on March 25, 2008 in
Book 43294, Page 257;

 

b. see also plan entitled, “Sewer & Water Easement Plan Fan Pier Development
Northern Avenue, Boston, Massachusetts,” recorded as Plan No. 178 of 2008.;

 

24.                               Easement for Electric Service from Fan Pier
Land Company to Boston Edison Company dated September 14, 2005 and recorded in
Book 38054, Page 136.

 

25.                               Easement for Electric Service by Fan Pier
Development LLC to NStar Electric Company, dated as of August 6, 2008, recorded
in Book 44041, Page 107.

 

26.                               Easement for Gas Service by Fan Pier
Development LLC to Boston Gas Company, dated as of January 27, 2009, recorded in
Book 44549, Page 210.

 

27.                               Other below-grade utility easements as may be
required to serve the Project so long as such easements do not materially and
adversely affect Tenant’s rights under the Lease.

 

--------------------------------------------------------------------------------

*Landlord shall provide Tenant with copies of these agreements as recorded and
with the relevant recording information promptly following receipt by Landlord.

 

92

--------------------------------------------------------------------------------


 

Project Approvals:

 

1.                                      The following documents submitted to the
Executive Office of Environmental Affairs - MEPA Unit by Fan Pier Land Company
(the “Prior Developer”) with respect to the Fan Pier Project:

 

Environmental Notification Form filed November 15, 1999;

Draft Environmental Impact Report filed April 18, 2000; and

Final Environmental Impact Report filed July 31, 2001 (“FEIR”).

 

2.                                      Certificate of the Secretary of
Environmental Affairs (the “Secretary”) on the FEIR dated September 14, 2001.

 

3.                                      Request for Advisory Opinion dated
November 17, 2007 submitted on behalf of Fan Pier Development LLC to the
Secretary, and Advisory Opinion of the Secretary dated December 20, 2007 issued
in response thereto.

 

4.                                      Determination of “no adverse effect” for
the Fan Pier Project issued by the Massachusetts Historical Commission dated
July 5, 2000.

 

5.                                      South Boston Waterfront District
Municipal Harbor Plan submitted by the City of Boston and the Boston
Redevelopment Authority (“BRA”) to the Secretary in July, 2000; Decision on the
City of Boston’s South Boston Waterfront District Municipal Harbor Plan issued
by the Secretary on December 6, 2000; Amendment to the City of Boston’s South
Boston Waterfront District Municipal Harbor Plan submitted by the City of Boston
and the Boston Redevelopment Authority to the Secretary in November, 2002; and
Decision on the City of Boston’s South Boston Waterfront District Municipal
Harbor Plan Amendment issued by the Secretary on December 31 2002.

 

6.                                      Application dated January 4, 2002
submitted on behalf of the Prior Developer to the Massachusetts Department of
Environmental Protection (“DEP”) for a Consolidated Written Determination.

 

7.                                      Consolidated Written Determination dated
June 28, 2002 (final decision dated November 21, 2002) issued by DEP for the Fan
Pier Project (the “CWD”).

 

8.                                      Application dated September 8, 2008 by
Fifty Northern Avenue LLC to DEP for a Chapter 91 License for Parcel A pursuant
to the CWD, and the Chapter 91 License to be issued pursuant thereto.

 

9.                                      Development Plan for the Fan Pier
Development, Planned Development Area #54 approved by the Boston Redevelopment
Authority on November 14, 2001, and adopted by the Boston Zoning Commission on
February 27, 2002, effective February 28, 2001, as amended by First Amendment to
the Development Plan for the Fan Pier Development, Planned Development Area #54
approved by the Boston Redevelopment Authority on December 20, 2007, and adopted
by the Boston Zoning Commission on January 30,

 

93

--------------------------------------------------------------------------------


 

2008, effective January 30, 2008.

 

10.                               Map Amendment No. 397 approving the
Development Plan and creating Planned Development Area special purpose overlay
district No. 54 adopted by the Zoning Commission on February 27, 2002 and
approved by the Mayor of the City of Boston on March 1, 2002.

 

11.                               Letter Agreement dated November 14, 2001
between the Prior Developer and the BRA with respect to, inter alia, affordable
housing, as affected by Letter Agreement dated November 7, 2007 from the BRA to
Fan Pier Development LLC regarding the revised Affordable Housing Plan for Fan
Pier.

 

12.                               The following documents submitted to the BRA
by the Prior Developer pursuant to Article 80, Subpart B, Large Project Review
and Related Approvals, Sections 80B-1 through 80B-6 of the Boston Zoning Code:

 

Project Notification Form filed November 15, 1999;

Draft Project Impact Report filed April 18, 2000; and

Final Project Impact Report filed July 31, 2001 (“FPIR”).

 

13.                               Final Adequacy Determination for the Fan Pier
Project issued by the BRA with respect to the FPIR on November 28, 2001.

 

14.                               Boston Civic Design Commission approval for
Fan Pier Parcel A dated February 5, 2008.

 

15.                               Partial Certificate of Compliance and Partial
Certification of Consistency for the Parcel A Project to be issued by the BRA to
the Commissioner of the City of Boston Inspectional Service Department (“ISD”).

 

16.                               Building Permit to be issued by ISD for the
Parcel A Project.

 

17.                               Letter dated October 10, 2007 from the
Secretary of the Executive Office of Transportation to the Commissioner of ISD
authorizing issuance of building permits for structures on Fan Pier under
Massachusetts General Laws, Chapter 40, Section 54A.

 

18.                               Intentionally Omitted.

 

94

--------------------------------------------------------------------------------


 

19.                               Votes of the City of Boston Public Improvement
Commission adopted on October 25, 2007 as follows:

 

Approving the street names of Marina Park Drive, Bond Drive and Fan Pier
Boulevard as private ways open to public travel

Approving the line and grade of Marina Park Drive, Bond Drive and Fan Pier
Boulevard as private ways open to public travel;

Approving Specific Repairs to the public ways of Courthouse Way and Northern
Avenue.

 

20.                               Votes of the City of Boston Public Improvement
Commission adopted on March 24, 2011 as follows:

 

Approving the street names Liberty Drive and the extension of Fan Pier Boulevard
from Bond Drive to Liberty Drive as private ways open to public travel;

Approving the line and grade of Liberty Drive and the extension of Fan Pier
Boulevard from Bond Drive to Liberty Drive as private ways open to public
travel;

Approving Specific Repairs to the public ways of Courthouse Way

Approving an earth retention system in Courthouse Way

 

21.                               Agreement Re: Non Exclusive Permit To
Construct Temporary Earth Retention System And Temporary Support of Subsurface
Construction (Fan Pier Project, Building A and Building F, Northern Avenue and
Courthouse Way) dated October 25, 2007 by and between the City of Boston and Fan
Pier Development LLC.

 

22.                               License, Maintenance and Indemnification
Agreement, Petition By Fan Pier Development LLC for Approval of Specific Repairs
(Northern Avenue and Courthouse Way), dated October 25, 2007 by and between the
City of Boston by and through its Public Improvement Commission and Fan Pier
Development LLC.

 

23.                               License, Maintenance and Indemnification
Agreement, Petition By Fan Pier Development LLC for Approval of Marquee or
Canopy (Northern Avenue) dated October 25, 2007 by and between the City of
Boston by and through its Public Improvement Commission and Fan Pier Development
LLC.

 

24.                               Agreement Re: Non Exclusive Permit To
Construct Temporary Earth Retention System And Temporary Support of Subsurface
Construction (Fan Pier Project, Building A and Building B, Courthouse Way) to be
entered into by and between the City of Boston and. Fifty Northern Avenue LLC
and Eleven Fan Pier Boulevard LLC.

 

25.                               License, Maintenance and Indemnification
Agreement, Petition By Fan Pier Development LLC for Approval of Specific Repairs
(Courthouse Way), to be entered into by and between the City of Boston and.
Fifty Northern Avenue LLC and Eleven Fan Pier Boulevard LLC.

 

95

--------------------------------------------------------------------------------


 

26.                               Parking Freeze Permit issued by the City of
Boston Air Pollution Control Commission APCC ID # 32.00, 61.04c dated
September 30, 2007, Revised December 12, 2007, authorized to be revised by the
Commission at its meeting on April 13, 2011*.

 

27.                              Parking Freeze Permit to be issued by the City
of Boston Air Pollution Control Commission for the Parcel A Project.

 

28.                               Determinations of No Hazard issued under the
2005-ANE-605-OE (Building A) dated September 16, 2005, as extended by extension
dated March 7, 2007, as affected by Supplemental Notice dated September 7, 2008,
and by various email correspondence with the FAA.

 

29.                               National Pollutant Discharge Elimination
System General Permit for Storm Water Discharges from Construction Activities
issued by the US Environmental Protection Agency (“EPA”), and the Storm Water
Pollution Prevention Plan adopted in connection therewith.

 

30.                               NPDES General Permit MAG07000 (the “Dewatering
General Permit”) and the Notice of Intent submitted by McPhail Associates, Inc.
on behalf of Parcels A and B on April 25, 2011 to EPA for coverage under the
Dewatering General Permit to the EPA, including without limitation the
requirements to monitor discharges to insure that the discharges comply with the
effluent and other limitations contained in the Dewatering General Permit.

 

31.                               Department of the Army Permit (Corps of
Engineers) No. 2006-4108.

 

32.                               Application for 401 Water Quality
Certification submitted by Fan Pier Development LLC to DEP, and 401 Water
Quality Certification dated August 31, 2007 issued in response thereto.

 

33.                               Federal Consistency Certification dated
October 2, 2007 issued by the Massachusetts Office of Coastal Zone Management.

 

96

--------------------------------------------------------------------------------


 

Article 80 Agreements

 

1.                                      Development Impact Project Agreement for
Parcel A Project at Fan Pier by and between Fifty Northern Avenue LLC and the
Boston Redevelopment Authority (the “BRA”)*;

 

2.                                      Cooperation Agreement for Fan Pier
Parcel A by and between Fifty Northern Avenue LLC and the BRA*;

 

3.                                      Transportation Access Plan Agreement by
and between Fifty Northern Avenue LLC and the City of Boston, acting through its
Transportation Department, which shall be substantially similar to the
Transportation Access Plan Agreement for Parcel F dated August 5, 2008, by and
between the City of Boston acting through its Transportation Department and
Fallon Cornerstone One MPD LLC*.

 

4.                                      Boston Residents Construction Employment
Plan for Fan Pier Parcel A by and among Fifty Northern Avenue LLC, the BRA, and
Boston Employment Commission*;

 

5.                                      Memorandum of Understanding for Fan Pier
Parcel A by and between Fifty Northern Avenue LLC and the City of Boston acting
by and through its Economic Development and Industrial Commission Office of Jobs
and Community Services*; and

 

6.                                      First Source Agreement for Fan Pier
Parcel A by and between Fifty Northern Avenue LLC and the City of Boston acting
by and through its Economic Development and Industrial Commission/Office of Jobs
and Community Services.*

 

--------------------------------------------------------------------------------

*Landlord shall provide Tenant with copies of these agreements as fully executed
or issued, as applicable, promptly following receipt by Landlord.

 

97

--------------------------------------------------------------------------------


 

EXHIBIT 2.01(g)

 

SCHEDULE OF REIMBURSABLE EXPENSES

 

98

--------------------------------------------------------------------------------


 

[g114111ks21i001.gif]

 

99

--------------------------------------------------------------------------------


 

EXHIBIT 3.01(a)

 

FORM OF CONFIRMATION OF
COMMENCEMENT DATE

 

Reference is made to the Lease for Parcel A, Fan Pier, Boston, Massachusetts
dated                                between Fifty Northern Avenue LLC, as
landlord, and Vertex Pharmaceuticals Incorporated, as tenant (the “Lease”). The
terms listed below are used as defined in the Lease.

 

Landlord and Tenant confirm the following:

 

Commencement Date for             Phase:

 

[If applicable: Final Commencement Date:                                       ]

 

[If applicable: Expiration of Initial Term:   
                                      ]

 

 

 

LANDLORD:

 

 

 

FIFTY NORTHERN AVENUE LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED, a Massachusetts corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

100

--------------------------------------------------------------------------------


 

[g114111ks21i002.jpg]

 

101

--------------------------------------------------------------------------------


 

[g114111ks21i003.jpg]

 

102

--------------------------------------------------------------------------------


 

[g114111ks21i004.jpg]

 

103

--------------------------------------------------------------------------------


 

[g114111ks21i005.jpg]

 

104

--------------------------------------------------------------------------------


 

[g114111ks21i006.jpg]

 

105

--------------------------------------------------------------------------------


 

[g114111ks21i007.jpg]

 

106

--------------------------------------------------------------------------------


 

[g114111ks21i008.jpg]

 

107

--------------------------------------------------------------------------------


 

[g114111ks21i009.jpg]

 

108

--------------------------------------------------------------------------------


 

EXHIBIT 3.03(b)

 

PARCEL B AND E DESCRIPTION

 

PARCEL B

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at the southwest corner of the herein described parcel, said corner is
located N 31°53’11”E, a distance of 252.00 feet from the northeasterly sideline
of Northern Avenue;

 

Thence continuing N 31°53’11”E, a distance of 172.00 feet;

 

Thence turning and running S 58°06’49”E, a distance of 230.50 feet by Subsurface
Parcel B;

 

Thence turning and running S 31°53’11”W, a distance of 172.00 feet by Subsurface
Parcel B;

 

Thence turning and running N 58°06’49”W, a distance of 230.50 feet by Subsurface
Parcel B to the point of beginning.

 

The above described parcel contains an area of about 39,646 square feet and is
shown as Parcel B on a plan titled “Subdivision Plan of Land, Fan Pier, Northern
Avenue, Boston, Massachusetts” dated April 15, 2011, prepared by Nitsch
Engineering, Inc.

 

SUBSURFACE PARCEL B

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at the southwest corner of the herein described parcel, said corner is
located N 31°53’11”E, a distance of 223.25 feet from the northeasterly sideline
of Northern Avenue;

 

Thence continuing N 31°53’11”E, a distance of 28.75 feet;

 

Thence turning and running S 58°06’49”E, a distance of 230.50 feet by Parcel B;

 

Thence turning and running N 31°53’11”E, a distance of 172.00 feet by Parcel B;

 

Thence turning and running N 58°06’49”W, a distance of 230.50 feet by Parcel B;

 

Thence turning and running N 31°53’11”E, a distance of 40.00 feet;

 

Thence turning and running S 58°06’49”E, a distance of 273.00 feet;

 

Thence turning and running S 31°53’11”W, a distance of 214.50 feet by Subsurface
Parcel E;

 

109

--------------------------------------------------------------------------------


 

Thence turning and running N 58°06’49”W, a distance of 17.00 feet by Subsurface
Parcel F;

 

Thence turning and running S 31°53’11”W, a distance of 26.25 feet by Subsurface
Parcel F;

 

Thence turning and running N 58°06’49”W, a distance of 256.00 feet by Subsurface
Parcel A to the point of beginning.

 

The above described parcel has an upper limit that ends at Elevation 15.67
(Boston City Base), contains an area of about 25,632 square feet and is shown as
Subsurface Parcel B on a plan titled “Subdivision Plan of Land, Fan Pier,
Northern Avenue, Boston, Massachusetts” dated April 15, 2011, prepared by Nitsch
Engineering, Inc.

 

AIR SPACE PARCEL B

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at a point of the northerly line of Parcel A, said point being S
58°06’49”E, a distance of 84.08 feet from the northwest corner of Parcel A and
being the southwest corner of the herein described parcel;

 

Thence turning and running N 31°53’11”E, a distance of 42.00 feet to a point on
the southerly line of Parcel B;

 

Thence turning and running S 58°06’49”E, a distance of 12.75 feet along said
line of Parcel B;

 

Thence turning and running S 31°53’11”W, a distance of 42.00 feet to a point on
the northerly line of Parcel A;

 

Thence turning and running N 58°06’49”W, a distance of 12.75 feet by said line
of Parcel A to the point of beginning.

 

The above described parcel begins at elevation 72.75, Boston City Base, and
extends to Elevation 110.42 Boston City Base, contains an area of about 536
square feet and is shown as Air Space Parcel B on a plan titled “Subdivision
Plan of Land, Fan Pier, Northern Avenue, Boston, Massachusetts” dated April 15,
2011, prepared by Nitsch Engineering, Inc.

 

PARCEL E

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at the at southwest corner of the herein described parcel, said point
being N 31°53’11”E, a distance of 252.00 feet from the northeasterly sideline of
Northern Avenue at a point S 58°06’49”E, a distance of 307.97 feet along said
sideline of Northern Avenue from the intersection of the southeasterly sideline
of Courthouse Way;

 

110

--------------------------------------------------------------------------------


 

Thence running N 31°53’11”E, a distance of 172.00 feet by Subsurface Parcel E;

 

Thence turning and running S 58°06’49”E, a distance of 136.99 feet by Subsurface
Parcel E;

 

Thence turning and running S 31°53’11”W, a distance of 172.00 feet by Subsurface
Parcel E;

 

Thence running and running N 58°06’49”W, a distance of 136.99 feet by Subsurface
Parcel E to the point of beginning.

 

The above described parcel contains an area of about 23,561 square feet and is
shown as Parcel E on a plan titled “Subdivision Plan of Land, Fan Pier, Northern
Avenue, Boston, Massachusetts” dated April 15, 2011, prepared by Nitsch
Engineering, Inc.

 

SUBSURFACE PARCEL E

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at a point on the northerly line of Subsurface Parcel F, said point
being S 58°06’49”E, a distance of 17.00 feet from the northwest corner of
Subsurface Parcel F and being the southwest corner of the herein described
parcel;

 

thence turning and running N 31°53’11”E, a distance of 214.50 feet by Subsurface
Parcel B;

 

thence turning and running S 58°06’49”E, a distance of 199.51 feet;

 

thence turning and running S 31°53’11”W, a distance of 214.50 feet;

 

thence turning and running N 58°06’49”W, a distance of 199.51 feet by Subsurface
Parcel F to the point of beginning.

 

Excluded from the above described parcel is Parcel E shown on the aforementioned
plan.

 

The above described parcel has an upper limit that ends at elevation 15.67,
Boston City Base, contains an area of about 19,233 square feet and is shown as
Subsurface Parcel E on a plan titled “Subdivision Plan of Land, Fan Pier,
Northern Avenue, Boston, Massachusetts” dated April 15, 2011, prepared by Nitsch
Engineering, Inc.

 

111

--------------------------------------------------------------------------------

 


 

EXHIBIT 9.01

 

RULES AND REGULATIONS

 

1.                                      The common entrances, lobbies,
elevators, sidewalks, and stairways of the Building and the Property shall not
be encumbered or obstructed by Tenant, Tenant’s agents, servants, employees,
licensees or visitors or used by them for any purposes other than ingress or
egress to and from the Building.

 

2.                                      Landlord reserves the right to have
Landlord’s structural engineer review Tenant’s floor loads on the Building at
Landlord’s expense, unless such study reveals that Tenant has exceeded the floor
loads, in which case Tenant shall pay the cost of such survey.

 

3.                                      Tenant, or the employees, agents,
servants, visitors or licensees of Tenant shall not at any time place, leave or
discard any rubbish, paper, articles, or objects of any kind whatsoever outside
of the Building. Bicycles shall not be left unattended in common areas of the
Building or Property except in designated areas.

 

4.                                      The exterior windows and doors that
reflect or admit light and air into the Premises or the halls, passage ways or
other public places in the Building, shall not be covered or obstructed by
Tenant except as permitted pursuant to approved Construction Documents. Tenant
shall not place objects against glass partitions or doors, or windows or
adjacent to any common space, that would be unsightly from the exterior of the
Building and will promptly remove the same upon notice from Landlord.

 

5.                                      Tenant shall not make noises, create
vibrations, odors or noxious fumes or use or operate any electric or electrical
devices or other devices that emit sound waves or that would be in violation of
applicable Legal Requirements or detectible in any material respect outside of
the Premises.

 

6.                                      No awning or other projections shall be
attached to the outside walls or windows. Except as otherwise permitted in the
Lease, no curtains, blinds, shades, screens or signs, other than those, if any,
specified by Landlord, shall be attached to, hung in, or used in connection with
any exterior window or door of the Building without the prior written consent of
Landlord.

 

7.                                      Tenant shall keep its doors locked and
other means of entry to its space in the Building closed and secured.

 

8.                                      The water and wash closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were constructed, and no sweepings, rubbish, rags, or other substances
shall be thrown therein.

 

112

--------------------------------------------------------------------------------


 

9.                                      Discharge of industrial sewage shall
only be permitted if Tenant, at its sole expense, shall have obtained all
necessary permits and licenses therefor, including without limitation permits
from state and local authorities having jurisdiction thereof.

 

10.                               No smoking is permitted in the Building.

 

11.                               All removals, or the carrying in or out of any
safes, freight, furniture or bulky matter of any description through any
Building common areas must take place in the manner and during the hours which
Landlord or its agent reasonably may determine from time to time. There shall
not be used in any common areas of the Building, either by Tenant or by jobbers
or others, in the delivery or receipt of merchandise, any hand trucks, except
those equipped with rubber tires and side guards.

 

12.                               Tenant shall not disturb, solicit or canvas
any owners or occupants of any adjacent properties and shall cooperate to
prevent same.

 

13.                               No person shall go on the roof of the Property
without Landlord’s permission except to perform Tenant’s obligations, or to
exercise Tenant’s rights, under the Lease.

 

14.                               Tenant shall appoint an Emergency Coordinator
who shall be responsible for assuring notification of the local fire department
in the event of an emergency, assuring that sprinkler valves are kept open and
implementing a program of inspections, tests and maintenance system including
weekly visual inspection of all sprinkler system valves on or within the
Premises, quarterly and annual inspections and tests of the devices by licensed
third party professionals, and periodic training of personnel responsible for
the system.

 

15.                               In the event of any conflict between the
provisions of these Rules and Regulations and the provisions of the Lease, the
provisions of the Lease shall govern. Wherever Landlord’s consent is required
under these Rules and Regulations, such consent shall not be unreasonably
withheld conditioned, or delayed. These Rules and Regulations shall not be
enforced in a discriminatory manner against Tenant.

 

113

--------------------------------------------------------------------------------


 

EXHIBIT 9.04

 

ENVIRONMENTAL REPORTS

 

Reports prepared by Haley & Aldrich, Inc. as follows:

 

1.                                      Preliminary Geotechnical Evaluations for
The Proposed Development of Piers 1, 2 and 3, South Boston, Massachusetts, dated
October 1984.

 

2.                                      Phase I Geotechnical Data Report, Fan
Pier Development, South Boston, Massachusetts dated April 30, 1986.

 

3.                                      Report on Preliminary Characterization
of Soil, Proposed Fan Pier Development, Northern Avenue, Boston, Massachusetts
dated February, 2000.

 

4.                                      Phase II Comprehensive Site Assessment
Report and Response Action Outcome Statement, Fan Pier, South Boston,
Massachusetts RTN-19647 dated June 17, 2004.

 

Reports prepared by McPhail Associates, Inc. as follows:

 

Entire Fan Pier Site

 

Phase I Environmental Site Assessment, 28 - 120 Northern Avenue, October 7,
2005.

 

Fan Pier Cove

 

1.                                      Marine Sediment Sampling Plan, Fan Pier
Cove, November 1, 2007.

 

2.                                      Results of Marine Sediment Sampling —
Fan Pier Cove, January 7, 2008.

 

3.                                      Geotechnical Data Report, Fan Pier Cove,
January 8, 2008.

 

Parcel A

 

1.                                      Soil Management Plan, Fan Pier - Parcel
A, April 1, 2011.

 

2.                                      Foundation Engineering Report, Fan Pier
- Parcel A, March 10, 2011.

 

114

--------------------------------------------------------------------------------


 

EXHIBIT 9.05

 

RETAIL SIGNAGE

 

115

--------------------------------------------------------------------------------


 

[g114111ks23i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.03

 

WORK LETTER

 

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to said terms in the Lease to which this Work Letter is
attached as Exhibit 10.03. This Work Letter is expressly subject to the
provisions of the Lease and supplements the Lease. The provisions herein should
be read consistently with the Lease, provided, however, in the event of any
inconsistency between this Work Letter and the Lease, the terms and conditions
of the Lease shall, in all instances, and for all purposes, control.

 

ATTACHMENTS:

 

Attachment 1 - Base Building Work Plans (Including Allocation of Responsibility
and Tenant’s Base Building Work)
Attachment 2 - Critical Dates
Attachment 3 - Construction Schedule

 

116

--------------------------------------------------------------------------------


 

ARTICLE 1

 

Definitions

 

1.01.                     Definitions. The following terms shall have the
meanings indicated or referred to below:

 

“Agreed Tenant Delay” — See Section 4.01.

 

“Base Building Work” means the base building shell and core, base building
mechanical systems and site work contemplated by the Base Building Work Plans,
subject to Permitted Base Building Changes.

 

“Base Building Work Plans” see Section 3.01.

 

“Base Building Work Change” see Section 8.01.

 

“Base Building Work Change Notice” see Section 8.01.

 

“Base Price” — See Section 11.01.

 

“BPC Documents” means Construction Documents (as defined in Section 10.05 of the
Lease, and which shall meet the requirements set forth as Exhibit 10.05(b) to
the Lease) that are 100% complete and sufficient for the determination of the
guaranteed maximum price of the Finish Work as well as for obtaining a building
permit from the City of Boston Inspectional Services Department.

 

“BBW Architect” means Tsoi/Kobus & Associates, Inc.

 

“Construction Lender” — See Section 15.1.

 

“Construction Loan” — See Section 15.1.

 

“Construction Schedule” — See Section 7.04.

 

“Critical Dates” means the design and construction milestones set forth on
Attachment 2 attached hereto.

 

“Delay” means a Tenant Delay or a Landlord Delay.

 

“Development Fee” — See Section 11.05.

 

“Direct Costs” — See Section 11.05.

 

“Dispute” — See Section 14.01.

 

117

--------------------------------------------------------------------------------


 

“Final Punchlist” — See Section 13.01.

 

“Finish Work” — See Section 4.01.

 

“Finish Work Allowance” — See Section 11.01.

 

“Finish Work Change” — See Section 8.03.

 

“Finish Work Reconciliation Statement” — See Section 11.06.

 

“FF&E” — See Section 4.01.

 

“FF&E Work” — See Section 4.01.

 

“FW Architect” — See Section 2.01.

 

“FW Plans” — See Section 4.01.

 

“Hard Costs” — See Section 11.01.

 

“Landlord Delay” — See Section 12.02.

 

“Landlord’s Authorized Representative” — See Section 2.03.

 

“Landlord’s MEP Engineer” means AHA Consulting Engineers, Inc..

 

“Landlord’s Structural Engineer” means McNamara/Salvia, Inc..

 

“Landlord Work” — means the Finish Work and the Base Building Work.

 

“Occupancy Documentation” — See Section 9.01.

 

“Permitted Base Building Changes” — See Section 8.01.

 

“Phase” and “Phasing” — See Section 4.07 of the Lease.

 

“Phasing Premium” — See Section 11.01.

 

“Phasing Schedule” — See Section 11.01.

 

“Qualified Arbitrator” means an independent third party real estate professional
with at least twenty (20) years of experience in disputes involving the design
and construction of multi-tenant, first-class, office and laboratory
developments that has not worked for either party or its affiliates at any time
during the prior five (5) years.

 

“Soft Costs” — See Section 11.01.

 

“Space Plan” — See Section 4.01.

 

118

--------------------------------------------------------------------------------


 

“Substantial Completion” — See Section 12.01.

 

“Tenant’s Architect” means a licensed architect reasonably approved by Landlord.

 

“Tenant Delay” — See Section 12.02.

 

“Tenant’s Authorized Representative” — See Section 2.03.

 

“Tenant’s BBW” — See Section 11.01.

 

ARTICLE 2

 

Engagement of Architect and Engineers; and Tenant’s
and Landlord’s Representative

 

2.01.                     Landlord has engaged the BBW Architect for the Base
Building Work. The BBW Architect has retained Landlord’s MEP Engineer as the
electrical, fire protection, and mechanical engineer and Landlord’s Structural
Engineer as the structural engineer in connection with the design of the Base
Building Work.

 

2.02.                     Landlord shall retain an architect (the “FW
Architect”) for the Finish Work. Tenant shall have the right to approve (such
approval not to be unreasonably withheld, conditioned or delayed) the identity
of the FW Architect. Tenant acknowledges that any of Tsoi/Kobus & Associates,
Elkus-Manfredi Associates, Ltd., or ARC/Architectural Resources Cambridge are
hereby deemed approved for such purpose. Landlord shall issue a mutually
agreed-upon Request for Proposals with respect to the selection of the FW
Architect and the parties shall collaborate on review of proposals received by
the Landlord. Tenant shall approve the FW Architect no later than the Critical
Date for such approval set forth on Attachment 2. The FW Architect shall retain
Landlord’s MEP Engineer and, if necessary due to the nature of the Finish Work
(as defined below), will retain Landlord’s Structural Engineer in connection
with the design of the Finish Work. Even though such architect and engineers may
have been otherwise engaged by Landlord in connection with the Building, Tenant
shall be responsible for the expenses of all architectural and engineering
services relating to the Finish Work (subject to reimbursement from the Finish
Work Allowance as provided in Section 11.01). The FW Architect and engineers
will comply with the provisions of this Exhibit 10.03, including without
limitation the Critical Dates.

 

2.03.                     Landlord shall engage the services of the BBW
Architect and the FW Architect, respectively, under contracts that properly
allocate the design responsibilities to each of the respective architects, and
to ensure that the construction of the Base Building Work and Finish Work are
well coordinated. Tenant shall have the right to review and approve the
architectural contract for the Finish Work prior to execution, which approval
shall not be unreasonably withheld or conditioned and shall be deemed granted if
not given or withheld with specific explanation within five (5) business days
following Landlord’s delivery of the proposed contract to Tenant. It is intended
by the parties that the preparation of the FW Architect’s contract shall take
into account the terms of the BBW Architect’s contract so as

 

119

--------------------------------------------------------------------------------


 

to avert gaps or inconsistent standards and requirements. In the event that
Tenant timely and reasonably objects to any matters in the proposed FW
Architect’s contract, Landlord and Tenant shall attempt to resolve such
objections and in the event any such objection is not resolved within ten
(10) business days following Tenant’s objection, such unresolved matters shall
constitute a Dispute which shall be resolved pursuant to Article 14 of this Work
Letter. Landlord’s agreement with the FW Architect shall require the FW
Architect to incorporate the Landlord’s MEP Engineer and the Landlord’s
Structural Engineer into its team and to work closely with such parties so as to
ensure coordination of the complete design package. If Landlord should elect to
replace the BBW Architect, Landlord’s MEP Engineer, Landlord’s Structural
Engineer, or the FW Architect and engage a replacement architect or engineer to
fulfill the responsibilities contemplated to be undertaken by the respective
architect or engineer on behalf of Landlord (the parties hereby agreeing that
such a replacement of an architect or engineer will not be implemented without
good cause), the identity of the replacement shall be subject to the Tenant’s
approval, which shall not be unreasonably withheld or delayed. Tenant may
request in writing the replacement of the FW Architect provided Tenant has good
cause to do so, in which event, if Landlord consents, Landlord shall follow the
process set forth in the preceding sentence. If Landlord does not consent to
replacement of the FW Architect, the parties shall attempt to resolve such
dispute and, in the event such dispute is not resolved within ten (10) business
days following Tenant’s request, such unresolved matters shall constitute a
Dispute which shall be resolved pursuant to Article 14 of this Work Letter. In
no event may Tenant request the replacement of the FW Architect prior to the
later of (i) commencement of the FW Architect’s construction administration
duties under the FW Architect’s contract and (ii) the FW Architect’s performance
of its duties necessary for the issuance of a building permit for the Finish
Work. The parties shall cooperate to provide information to each other regarding
the design of the Base Building Work and Finish Work, respectively, as they
progress, including by inviting each other to regularly scheduled design team
meetings.

 

2.04.                     Alfred Vaz is Tenant’s Authorized Representative and
shall have full power and authority to act on behalf of Tenant on any matters
relating to Finish Work. Tenant may name a replacement Authorized Representative
from time to time by written notice to Landlord making reference to this
Exhibit 10.03. Richard Martini is Landlord’s Authorized Representative and shall
have full power and authority to act on behalf of Landlord on any matters
relating to Landlord Work. Landlord may name a replacement Landlord’s Authorized
Representative from time to time by written notice to Tenant making reference to
this Exhibit 10.03.

 

ARTICLE 3

 

Base Building Work Plans and Specifications

 

3.01.                     BBW Architect has prepared, and Tenant has approved,
the Guaranteed Maximum Price and Permit Set of plans and the allocation of
responsibility listed on Attachment 1 to this Exhibit 10.03 (collectively, and
as they may be further developed into construction documents and/or revised
pursuant to this Work Letter, the “Base Building Work Plans”). The Base Building
Work shall be further described in final construction documents, which

 

120

--------------------------------------------------------------------------------


 

construction documents shall be consistent with a first class office and
laboratory building and Attachment 1 (subject to changes not requiring Tenant’s
approval pursuant to Section 8.01, below, and changes otherwise approved by
Tenant in accordance with this Work Letter). Landlord shall provide Tenant with
copies of the construction documents for Tenant’s review, comment and, to the
extent applicable under Section 8.01, approval prior to finalization by
Landlord. Tenant shall review, comment upon (if desired) and approve to the
extent provided in Section 8.01 such plans by written notice in sufficient
detail for Landlord to be able to reply, within ten (10) business days following
the delivery of such plans to Tenant. If Tenant fails to review, comment and/or
approve such plans within such ten (10) business day period, then Tenant shall
be deemed to have waived its right to comment and/or approve, as applicable.
Nothing in the preceding two sentences shall be deemed to provide Tenant with a
right to approve such construction documents except to the extent that Base
Building Work Changes require Tenant’s approval pursuant to Section 8.01.
Landlord shall endeavor to provide Tenant with copies of changes to the Base
Building Work Plans as such changes are made, subject to the provisions of
Section 8.01. Landlord represents and warrants that, upon completion of the Base
Building Work, the Building and the common facilities serving the Building shall
be in compliance with all applicable laws, codes, ordinances, rules and
regulations, including without limitation the Americans with Disabilities Act,
but such representation excludes other tenant improvements being constructed by
or on behalf of other tenants at the Property and the design and construction of
the FF&E Work (it being acknowledged that neither Landlord nor Tenant is
responsible for the compliance of the Building, and common facilities serving
the Building, with all applicable laws, codes, ordinances, rules and regulations
to the extent that any noncompliance is caused by such other tenant’s work).
Landlord shall take commercially reasonable efforts to enforce any applicable
lease provisions to cause any other tenants at the Building to comply with such
laws, codes, ordinances, rules and regulations and promptly correct any such
noncompliance prior to the Commencement Date.

 

ARTICLE 4

 

Finish Work Plans and Specifications

 

4.01.                     Tenant shall prepare the program for the design of the
Finish Work (“Tenant’s Program”) for the initial improvements to the entire
Premises necessary to make the entire Premises ready for Tenant’s occupancy and
as contemplated by the allocation of responsibility attached as Attachment 1 to
this Exhibit 10.03 (the “Finish Work”) for use by the FW Architect in developing
the FW Plans, such Tenant’s Program to be produced no later than the Critical
Date set forth on Attachment 2. The FW Architect shall prepare, at Tenant’s
expense (subject to the Finish Work Allowance as provided in Section 11.01)
Schematic Drawings, Design Development Documents and the BPC Documents that are
reasonably consistent with the Tenant’s Program and any interim plans and
specifications previously approved by Tenant, as further set forth below. For
purposes of this Work Letter, any interim plans and specifications submitted to
Tenant for approval and the BPC Documents prepared by the FW Architect for the
Finish Work are referred to herein as “FW Plans”. The Finish Work does not
include any installation of Tenant’s trade fixtures, technology equipment,
furniture, special equipment, and the like (the “FF&E”). The installation of
Tenant’s FF&E (the “FF&E Work”) shall be performed by Tenant pursuant to
Article 9, below. FW Plans shall be submitted by Landlord to

 

121

--------------------------------------------------------------------------------


 

Tenant for Tenant’s review and approval pursuant to the Critical Dates as set
forth on Attachment 2; Landlord’s approval of Tenant’s Program and Tenant’s
approval of the FW Plans shall signify only the party’s consent to the Finish
Work shown and shall not result in any responsibility of Landlord (with respect
to Tenant’s Program) or Tenant (with respect to all other FW Plans) concerning
compliance of the Finish Work with laws, regulations, or codes, or coordination
with any component or system of the Building, all of which shall be the sole
responsibility of Tenant (with respect to Tenant’s Program ) and Landlord (with
respect to all other FW Plans).

 

Tenant shall review and approve, or disapprove by written notice in sufficient
detail for Landlord to be able to reply, within ten (10) business days following
delivery of any FW Plans to Tenant by Landlord, including without limitation the
BPC Documents. The schematic design documents for the Finish Work and any
subsequently submitted plans and specifications for the Finish Work must comply
with the intent of Tenant’s Program, as affected by any modifications reasonably
necessary to comply with Legal Requirements and to be compatible with the Base
Building Work. If Tenant fails to review and approve, or disapprove by written
notice in sufficient detail for Landlord to be able to reply within such ten
(10) business days, FW Plans properly submitted to Tenant for approval by Tenant
hereunder pursuant to the Critical Dates (provided that such submittal by
Landlord was accompanied by a cover letter with a statement, in bold and
prominent print and referencing this Section 4.01, stating that failure to
respond may result in deemed approval), and Landlord transmits a second,
subsequent written notice, and Tenant shall fail to reply within an additional
five (5) business day period following delivery of such second, subsequent
written notice, then Tenant shall be deemed to have approved such FW Plans. All
approvals, inspections, and requirements of Tenant with respect to the FW Plans
and Finish Work shall be for Tenant’s benefit only, may not be relied on by
Landlord, and shall not affect Landlord’s responsibility for the same.
Simultaneously with its approval of the BPC Documents for the Finish Work,
Tenant shall, as a Finish Work Change, notify Landlord of Tenant’s proposed
schedule for phased occupancy of the Premises, if any, in writing with
reasonable detail sufficient for the bidding of the Finish Work in a manner that
will allow delivery of the Landlord Work in accordance with such schedule, and
with all material aspects of such phasing schedule included therein.

 

Tenant has no obligation to approve any Finish Work not consistent with Tenant’s
Program or FW Plans previously approved by Tenant or reasonably inferable
therefrom, other than inconsistencies resulting from changes necessary to make
the Finish Work comply with Legal Requirements or compatible with the Base
Building Work. Landlord has no obligation to approve any Finish Work Changes
requested by Tenant if, in Landlord’s reasonable judgment, such Finish Work
Changes (i) would delay completion of any of the Landlord Work or cause Landlord
to miss any Critical Date unless Tenant agrees in writing that such work
constitutes an Agreed Tenant Delay and Landlord and Tenant agree in writing to
the amount of time of such Agreed Tenant Delay (Landlord having no obligation to
agree to any such delays to the extent such delays in completion of the Base
Building Work exceed thirty (30) days in the aggregate or otherwise delay
Landlord from obtaining a building permit for the Landlord Work beyond the date
Landlord is obligated to obtain the same pursuant to this Lease, or cause
Landlord to miss any deadline set forth in Landlord’s construction loan, in each
case as determined by Landlord in its reasonable discretion); (ii) would
materially increase the cost of operating the Building or increase the cost of
performing any other work in the Building, unless in each case Tenant agrees

 

122

--------------------------------------------------------------------------------


 

to pay such costs, (iii) is incompatible with, or adversely affects, the design,
function, quality, equipment, structural integrity, or systems of the Building,
or otherwise is not fully coordinated with the Base Building Work, (iv) is
inconsistent with the construction of tenant improvements in a long term
large-user, first class office and laboratory lease, (v) requires a change in
the Base Building Work, (vi) causes the Base Building Work to violate any Legal
Requirement, or (vii) otherwise does not comply with the provisions of this
Lease (including, without limitation, Section 10.05). By its execution of the
Lease, and its submission of the Tenant Program and Finish Work Changes, Tenant
will be deemed to have approved of, and shall be legally responsible for, such
Tenant Program and Finish Work Changes. Notwithstanding the foregoing or
anything herein to the contrary, if, following the date for Tenant’s approval of
Tenant’s Long Lead Package (as set forth in the Critical Dates) any Finish Work
or Finish Work Change reasonably specifies a long lead item, such as custom
cabinetry or a piece of specialized equipment, that Landlord reasonably
determines could not be delivered and installed in a manner consistent with the
completion of the applicable portion of the Finish Work by the Estimated
Commencement Date and Landlord notifies Tenant of such fact promptly after such
long lead item is identified by Landlord, which notification shall be no later
than forty-five (45) days following Tenant approval of the BPC Documents, then
such long lead item may be completed by Landlord following the date of
Substantial Completion based on an installation schedule reasonably determined
by Landlord without constituting a Landlord or Tenant Delay hereunder or
otherwise delaying the occurrence of the Commencement Date. Landlord shall
cooperate with Tenant to assist Tenant in identifying any such long lead items
as Tenant’s design progresses and, subject to the provisions of this Work
Letter, Tenant shall be permitted to substitute or delete such item for the
purposes of completing the applicable portion of the Finish Work by the
applicable Critical Dates.

 

ARTICLE 5

 

Engagement of Contractor

 

5.01.                     Tenant shall have the right to approve (such approval
not to be unreasonably withheld, conditioned or delayed) the identity of the
general contractor for the Base Building Work, which contractor shall be
retained pursuant to a construction contract with Landlord. Tenant acknowledges
that any of Turner Construction Company, Walsh Construction, Skanska Building
(USA), or John Moriarty & Associates are hereby deemed approved for such
purpose. Landlord shall endeavor to provide that, under the terms of Landlord’s
construction contract, the contractor shall take remedial action to correct
material delays in the progress of the construction of Base Building Work (as
measured in relation to certain milestones to be identified in such contract) to
the extent that such delays are within the reasonable control of the contractor.
If such a provision is included in the construction contract, Landlord shall use
good faith, commercially reasonable efforts to enforce the rights described in
the immediately preceding sentence.

 

5.02.                     Landlord shall retain a general contractor to
construct the Finish Work that is reasonably approved by Tenant for such purpose
(Tenant agreeing that any of Turner Construction Company, Walsh Construction, or
John Moriarty & Associates are hereby deemed approved). Tenant shall have the
right to review and approve the construction contract for the

 

123

--------------------------------------------------------------------------------


 

Finish Work, which approval shall not be unreasonably withheld or conditioned
and shall be deemed granted if not given or withheld with specific explanation
within five (5) business days following Landlord’s delivery of the proposed
contract to Tenant. Such contract shall provide that the contractor must take
remedial action to correct material delays in the progress of the construction
of Finish Work (as measured in relation to certain milestones to be identified
in such contract) to the extent that such delays are within the reasonable
control of the contractor. Landlord shall use good faith, commercially
reasonable efforts to enforce the rights described in the immediately preceding
sentence. Tenant, acting through Landlord, shall, to the extent such contract
requires approval of the use of contingency, have the right to reasonably
approve the contractor’s use of the contingency under the construction contract
for the Finish Work to ensure that the contingency is first applied to matters
other than those arising out of Tenant Delay, Finish Work Changes, or change
orders for which Landlord is responsible under this Lease.

 

ARTICLE 6

 

Construction of the Base Building Work

 

6.01.                     Landlord shall perform Base Building Work in a good
and workmanlike manner, using new materials of first quality, and in accordance
with applicable laws and all applicable ordinances, orders and regulations of
governmental authorities. The Base Building Work shall be at Landlord’s sole
cost and expense except as set forth in this Exhibit 10.03 and shall be
performed substantially in accordance with the Base Building Work Plans.

 

From time to time during the construction of the Base Building Work, Landlord
shall allow Tenant’s authorized representatives to review and make copies of
plans and specifications including all changes thereto and generally to review
the progress of Landlord Work. Such reviews shall be scheduled so as not to
interfere with the conduct of Landlord Work. Tenant shall have the right,
subject to reasonable protocols established by Landlord, to have representatives
of Tenant attend project meetings relating to the Base Building Work (which
meetings shall be held at reasonable intervals, taking into consideration the
status of design and construction).

 

6.02.                     The Base Building Work has been registered to qualify
for Leadership in Energy and Environmental Design (“LEED”) Core & Shell status
as established by the U.S. Green Council based on the LEED Core & Shell
standards in effect as of the date of such registration. Landlord will use
commercially reasonable efforts to obtain LEED Core & Shell certification upon
completion of the Base Building Work; Tenant acknowledging that it shall not be
a default of Landlord hereunder if the Building does not obtain such
certification so long as Landlord files an application for certification in good
faith and in compliance with the terms of the LEED program. Any Tenant Work, and
the design of the Finish Work, shall comply with the standards necessary to
maintain the applicable LEED Core & Shell certification of the Building.

 

124

--------------------------------------------------------------------------------

 


 

ARTICLE 7

 

Construction of the Finish Work

 

7.01.                     Landlord shall cause the Finish Work to be constructed
at Tenant’s sole cost and expense (subject to reimbursement from the Finish Work
Allowance to the extent applicable and subject to exclusion of certain costs as
expressly set forth in this Work Letter) in accordance with, and subject to, the
provisions of this Work Letter. Landlord shall not be responsible for any
aspects of the design of Tenant’s Program. Landlord shall not charge any
supervisory or management fees with respect to the Finish Work other than the
Development Fee.

 

At all times, Tenant will act promptly (and in any case within five (5) business
days following delivery of written notice from Landlord unless expressly
provided otherwise herein) on any construction-related questions or matters,
including without limitation requests for information, product and material
submittals, shop drawings, final color approvals and substitutions, and LEED,
commissioning, balancing and testing related correspondence and questions.

 

7.02.                     Landlord shall cause the construction of the Finish
Work to occur in a good and workmanlike manner substantially in accordance with
the BPC Documents, and using new materials of first quality. Landlord shall use
reasonable efforts to cause the Finish Work to be constructed in accordance with
the Construction Schedule; provided, however, that Tenant’s sole rights and
remedies for Landlord’s failure to do so are as set forth in Section 3.01 of the
Lease. Landlord is authorized to proceed with the Finish Work shown on the
final, approved BPC Documents, on the date that is ten (10) days after Landlord
first delivers the Base Price to Tenant. With respect to Finish Work Changes (as
defined in Section 8.03) submitted after Landlord is initially authorized (or
deemed authorized) to proceed with Finish Work, Landlord shall be deemed
authorized to proceed with such Finish Work Change upon approval thereof by
Landlord without further notice to or from Tenant.

 

7.03.                     Landlord shall cause FW Architect to inspect the
Finish Work periodically as appropriate to the stage of construction, but in any
event no less often than weekly, as it progresses and to sign off on each
requisition by the Finish Work contractor contemporaneously with Landlord’s
review and approval of such requisition. FW Architect’s acceptance of Finish
Work shall be deemed conclusive on behalf of Tenant. Tenant shall have the right
to attend the meetings in which such requisition is reviewed by Landlord and the
FW Architect, and, from the date of this Lease through the completion of payment
to the general contractor, architects and engineers related to the Base Building
Work and the Finish Work, Landlord will provide to Tenant within five (5) days
after each month end (or if not received by such time by Landlord, then
Landlord’s reasonable estimate as to such costs) with documentation of the hard
costs of constructing, and soft costs for architectural, engineering and other
consulting services for the design of, the Base Building Work and the Finish
Work, including a copy of each approved AIA form G702 and G703 requisition for
payment submitted by the contractor, and copies of invoices referenced therein
to the extent requested by Tenant following approval of such requisition by the
BBW Architect or FW Architect, as applicable, together with invoices submitted
by architects and engineers.

 

125

--------------------------------------------------------------------------------


 

7.04.                     A preliminary construction schedule for the completion
of the Landlord Work is attached hereto as Attachment 3 (the “Construction
Schedule”). The Construction Schedule may be revised from time to time by
Landlord with reasonable notice to Tenant as necessary for Landlord to
Substantially Complete the Landlord Work in accordance with the Critical Dates
or to reflect actual construction progress (nothing in this sentence, however,
being deemed to permit Landlord to extend the Critical Dates except as may be
reasonably approved by Tenant or otherwise permitted pursuant to the express
terms of this Work Letter, or to give Tenant less than 60 days to complete the
FF&E Work); any such revision of the Construction Schedule whether or not
reasonably approved by Tenant shall be independent of Tenant’s rights and
remedies for Landlord’s failure to Substantially Complete the Landlord Work by
the Estimated Commencement Date as set forth in the Lease (subject to Tenant
Delay and other limitations as set forth in the Lease), otherwise comply with
timeframes set forth in the Lease or this Work Letter, or meet the Critical
Dates (as they may be modified with Tenant’s reasonable approval or as permitted
pursuant to the express terms of this Work Letter).

 

7.05.                     Prior to the bidding of the Finish Work establishing
the Base Price, Landlord and Tenant shall determine whether Landlord, Tenant, or
the general contractor shall carry the so-called “builder’s risk” insurance on
the Finish Work and the amount of any deductibles to be carried (which shall be
commercially reasonable). The cost of such insurance and any such deductibles
shall be includable as a Direct Cost (as defined in Section 11.05, below) if and
to the extent incurred by Landlord or contractor and, for the purposes of
crediting any Governmental Incentives received by Landlord, shall be considered
a payment of Excess Costs by Tenant if and to the extent incurred by Tenant.
Regardless of who carries the builder’s risk coverage, Landlord and Tenant shall
each be identified as additional insureds and loss payees to the extent of their
interests (except to the extent that either Landlord or Tenant is the named
insured, as applicable).

 

7.06.                     Tenant may require that the FW Architect’s contract
provide for the Finish Work to be designed to qualify for then-applicable
Leadership in Energy and Environmental Design (“LEED”) Commercial Interior
status as established by the U.S. Green Council based on the LEED Commercial
Interior standards. If Tenant makes such election in writing during the course
of reviewing and approving the FW Architect’s contract, then Landlord will use
commercially reasonable efforts to obtain LEED Commercial Interior registration
of the Finish Work (such efforts to be a Direct Cost). Tenant acknowledges that
it shall not be a default of Landlord hereunder if the Premises does not obtain
such registration or any subsequent LEED certification so long as Landlord files
an application for registration or, if applicable, certification in good faith
and in compliance with the terms of the LEED program. The design and
construction of the Landlord Work shall comply with the standards necessary to
maintain the applicable LEED Commercial Interior certification of the Premises,
if any, and, if Tenant does not elect to pursue LEED Commercial Interior status
for the Finish Work, then Landlord and Tenant shall cooperate to see that the
design of the Finish Work is, to the extent feasible, used to enhance the LEED
designation of the Base Building Work (i.e. by the allocation of applicable
Finish Work items to the rating system checklist conditions necessary for the
Building to obtain a LEED determination of a higher level, such allocation being
solely for the purposes of obtaining such higher LEED designation and not to
shift Finish Work to Base Building Work).

 

126

--------------------------------------------------------------------------------


 

ARTICLE 8

 

Changes in the Work

 

8.01.                     Tenant shall have the right to approve any material
changes in the Base Building Work Plans (“Base Building Changes”), which
approval shall not be unreasonably withheld, conditioned or delayed and is
subject to the provisions of Section 3.01, above, and this Section  8.01.
Notwithstanding the foregoing to the contrary, in no event shall Tenant have the
right to disapprove any Base Building Changes that (x) are required to comply
with Legal Requirements (including without limitation to conform the design to
The Commonwealth of Massachusetts State Building Code, 7th/8th (as applicable)
Edition) or interpretations of Legal Requirements by municipal authorities
having jurisdiction over the Landlord Work or (y) affect only the retail portion
of the Building (collectively, (x)-(y), being referred to herein is the
“Permitted Base Building Changes”). Furthermore, and not in limitation of the
foregoing, implementation of alternatives or qualified substitutions as
described in approved Base Building Work Plans, further development of Base
Building Work Plans consistent with previously approved Base Building Work Plans
(or work reasonably inferable therefrom), and minor changes to reflect field
conditions or unforeseen conditions, are not material changes and do not require
Tenant’s approval hereunder. Tenant acknowledges that Landlord may engage in
value engineering of the Base Building Work and agrees to cooperate reasonably
to accomplish any such value engineering, including by reasonably approving Base
Building Changes prior to the final pricing of Base Building Work Plans by
Landlord’s contractor. If Tenant disapproves of any change that Landlord
believes is a Permitted Base Building Change or an immaterial change permitted
hereunder, Landlord may submit such dispute to Arbitration pursuant to
Article 14. Landlord shall endeavor to provide Tenant with copies of any changes
to the Base Building Work Plans at Tenant’s sole cost and expense and shall keep
the Base Building Work Plans and any change thereto in Landlord’s project site
office for Tenant’s inspection and copying from time to time (Tenant
acknowledges that minor changes not requiring Tenant’s consent hereunder and
field changes may not be reflected in such documentation until a reasonable
period after implementation).

 

If Landlord desires to make a material change to the Base Building Work that is
not a Permitted Base Building Change (a “Base Building Work Change”), then
Landlord shall promptly so notify Tenant and request Tenant’s approval of the
same (which notice shall include a description of the changes in text and/or
preliminary plans and/or specifications showing such change), shall provide
Tenant with programmatic or conceptual plans describing the changes to the
Finish Work required by the proposed Base Building Work Change, and shall also
notify Tenant of the additional costs, if any, that Landlord reasonably
estimates it will incur in the redesign and construction of the Finish Work as a
result of the Base Building Work Change (provided that no such additional costs
shall be deemed to accrue prior to the date that Tenant approves the schematic
design documents for the Finish Work). Within five (5) business days after
delivery of such notice (a “Base Building Work Change Notice”) to Tenant, Tenant
shall notify Landlord whether Tenant approves such change or, if not, the
revisions required to be made by Landlord (if any can be made to satisfy
Tenant). Tenant shall not unreasonably withhold any approval of a requested Base
Building Work Change and Tenant agrees to cooperate with Landlord in approving
changes in the Base Building Work necessary to satisfy Landlord’s schedule,
permitting, budgetary, and financing requirements so long as the Base

 

127

--------------------------------------------------------------------------------


 

Building Work is consistent with standards for a first class office and
laboratory building and Landlord pays for (i) all reasonable additional costs
for redesign of the Finish Work following the time that Tenant approves
Landlord’s schematic design documents, together with (ii) additional costs to
construct the Finish Work resulting from such changes, as such costs are
incurred. In any event, Landlord shall pay the additional costs of the FW
Architect, if any, necessary to redesign the Finish Work and the additional
costs, if any, necessary to construct the Finish Work due to a Base Building
Work Change. If Tenant does not respond to a Base Building Work Change Notice as
set forth above, the applicable Base Building Work Change shall be deemed
approved by Tenant. Any Base Building Work Change approved by Tenant, or deemed
approved by Tenant, shall thereafter be considered a Permitted Base Building
Change. Landlord shall provide Tenant all reasonable cost accounting information
regarding such work provided to Landlord by the FW Architect, and, at Landlord’s
sole cost and expense, shall cause the final amount due for such work to be
determined in accordance with Section 11.02 of this Exhibit 10.03. If and to the
extent that any Base Building Work Change causes a delay to Landlord’s
submission of any plans required to be submitted by Landlord to Tenant under
this Lease, the same shall constitute a Landlord Delay as further set forth in
Section 12.02 of this Exhibit 10.03.

 

8.02.                     Intentionally Omitted.

 

8.03.                     Subject to the provisions of Section 4.01 of this Work
Letter, Tenant may, from time to time, by written order to Landlord on a form
reasonably specified by Landlord (“Finish Work Change”), request Landlord
approval of a change in the Finish Work shown on the BPC Documents or FW Plans
previously approved by Tenant, which Landlord approval shall not be unreasonably
withheld or conditioned, and Landlord shall approve or disapprove any requested
Finish Work Change within ten (10) business days after delivery of such Finish
Work Change to Landlord. FW Plans shall not be modified in any material respect
except with Landlord’s and Tenant’s prior written approval; and all
modifications to FW Plans, whether material or not, shall be made only by Finish
Work Change submitted in timely fashion to Landlord and approved by Landlord.
Tenant shall pay the cost to design and construct any Finish Work Change as
further described in Section 11.02, below.

 

ARTICLE 9

 

FF&E Work/Tenant’s early entry

 

9.01.                     Any FF&E Work necessary to obtain a temporary
certificate of occupancy or other evidence that Tenant is lawfully entitled to
occupy the Premises for the Permitted Use (the “Occupancy Documentation”) from
the City of Boston shall be completed by Tenant in a timely manner (subject to
extension for Force Majeure, to the extent such events result in an extension of
the time for performance of the Landlord Work) and otherwise in accordance with
the Critical Dates. If Tenant does not perform the FF&E Work in a timely manner,
then Landlord shall have the right, at Tenant’s expense pursuant to
Section 14.03(f) of the Lease, to do such work as is necessary to obtain the
Occupancy Documentation upon prior written notice to Tenant.

 

128

--------------------------------------------------------------------------------


 

9.02.                     Prior to the Commencement Date, Tenant may, at
Tenant’s sole risk and expense, enter portions of the Premises reasonably
necessary for the FF&E Work, in each case in accordance with the Construction
Schedule.

 

As a condition to Tenant’s entry into the Premises prior to the Commencement
Date, Tenant shall comply with and perform, and shall cause its employees,
agents, contractors, subcontractors, material suppliers and laborers to comply
with and perform, all of Tenant’s insurance and indemnity obligations and other
obligations governing the conduct of Tenant at the Property under this Lease.
Any independent contractor of Tenant (or any employee or agent of Tenant)
performing any work or inspections in the Premises prior to the Commencement
Date shall be subject to all of the terms, conditions and requirements contained
herein (including without limitation the provisions of Article 7 of the Lease)
and, prior to such entry, Tenant shall provide Landlord with evidence of the
insurance coverages required pursuant to Article 7 of the Lease. Tenant and any
Tenant contractor performing any work or inspections in the Premises prior to
the Commencement Date shall use reasonable efforts not to interfere in any way
with construction of, and shall not damage the Landlord Work or the common areas
or other parts of the Building, and Landlord and Landlord’s contractor shall
make efforts to reasonably accommodate Tenant’s and Tenant’s contractor’s entry
into the Premises pursuant to this Section 9.02 so long as it is consistent with
the Construction Schedule. Neither Tenant, nor any Tenant contractor performing
any work or inspections in the Premises prior to the Commencement Date shall
cause any labor disharmony, and Tenant shall be responsible for all costs
required to produce labor harmony in connection with an entry under this
Section 9.02. Without limiting the generality of the foregoing, to the extent
that the commencement or performance of Landlord Work is delayed on account in
whole or in part of any act, omission, neglect, or default by Tenant or any
Tenant contractor, then such delay shall constitute a Tenant Delay as provided
in Section 12.02 of this Exhibit 10.03.

 

Any requirements of any Tenant contractor performing any work or inspections in
the Premises prior to the Commencement Date, for any reason, for services from
Landlord or Landlord’s contractor, such as hoisting, electrical or mechanical
needs, shall be paid for by Tenant and arranged between such Tenant contractor
and Landlord or Landlord’s contractor based on the actual, reasonable cost
thereof determined on a time and materials basis. Should the work of any Tenant
contractor performing any work or inspections in the Premises prior to the
Commencement Date depend on the installed field conditions of any item of
Landlord Work, such Tenant contractor shall ascertain such field conditions
after installation of such item of Landlord Work. Neither Landlord nor
Landlord’s contractor shall ever be required or obliged to alter the method,
time or manner for performing Landlord Work or work elsewhere in the Building,
on account of the work of any such Tenant contractor. Tenant shall cause each
Tenant contractor performing work on the Premises prior to the Commencement Date
to clean up regularly and remove its debris from the Premises and Building. The
FF&E Work shall be performed in accordance with the provisions of Section 10.05
of the Lease.

 

129

--------------------------------------------------------------------------------


 

ARTICLE 10

 

Cooperation

 

10.01.              Each party shall use reasonable efforts to cause its
contractors and/or consultants to cooperate so as to complete the Base Building
Work, Finish Work, and FF&E Work in an expeditious manner, provided that nothing
herein shall require the Landlord to incur any additional expense or delay in
construction of the Landlord Work.

 

ARTICLE 11

 

Payment of Costs

 

11.01.              Landlord shall provide Tenant with an allowance for the
costs of constructing the Finish Work (the “Hard Costs”) and architectural,
engineering and other project consulting fees incurred in the design of the
Finish Work (the “Soft Costs”) in the amount of the Finish Work Allowance (as
defined in Section 1.21 of the Lease) provided, however, that the Finish Work
Allowance is subject to increase pursuant to the express terms of Article 18 of
the Lease, and the Finish Work Allowance shall be reduced by (i) an amount equal
to the costs allocable to certain Base Building Work being done at Tenant’s
expense as further described on Attachment 1 hereto (such work being referred to
herein as “Tenant’s BBW”) as described below, and (ii) the cost of any Finish
Work Changes to the extent approved prior to the determination of the Excess
Costs (the Finish Work Allowance, as adjusted pursuant to this sentence being
referred to herein as the “Allowance Construction Amount”). All construction and
design costs for the Finish Work in excess of the Allowance Construction Amount
shall be paid for entirely by Tenant, and Landlord shall not provide any
reimbursement or allowance therefor. The cost of Tenant’s BBW shall mean the
Direct Costs of such work (with references to Finish Work in the definition of
Direct Costs meaning Tenant’s BBW for this purpose), provided, however, that
(x) the hard costs of Tenant’s BBW shall be specified as a line item or line
items in the schedule of values set forth in Landlord’s construction contract
for the Base Building Work and submitted to Tenant for Tenant’s review prior to
the execution of such contract, (y) the design costs of Tenant’s BBW shall be
segregated from other Base Building Work design costs by the BBW Architect, and
(z) other Direct Costs that are shared with costs of the Base Building Work
shall be equitably allocated between the Base Building Work and the Tenant’s
BBW. All such costs shall be deducted from the Finish Work Allowance prior to
establishing the Excess Costs pursuant to Section 11.03, below. Landlord shall
endeavor to keep an on-going separate accounting of the costs of Tenant’s BBW
and shall make such accounting available to Tenant upon Tenant’s request from
time to time. The additional costs of the FW Architect, if any, necessary to
redesign the Finish Work and the additional costs, if any, necessary to
construct the Finish Work due to a Base Building Work Change shall not
constitute Hard Costs or Soft Costs and shall be paid for by Landlord without
deduction against the Finish Work Allowance.

 

Landlord shall use reasonable efforts to notify Tenant of the estimated cost of
the Finish Work (taking into account the Direct Costs, as described in
Section 11.05, below) within thirty (30) days following Tenant’s approval of
design development drawings. Tenant shall have ten (10) business days following
Landlord’s delivery of the estimated cost of the Finish Work to Tenant to
propose any initial Finish Work Changes that Tenant may reasonably determine are

 

130

--------------------------------------------------------------------------------


 

necessary to keep the cost of the Finish Work within Tenant’s budget. Upon
Tenant’s approval of the BPC Documents, Landlord shall then direct its general
contractor to solicit at least three bids (or such fewer number of bids as
Landlord and Tenant may reasonably agree, if three bids are impractical in light
of the nature of the item and the Landlord’s Construction Schedule) for each
trade agreed to be so bid between Landlord and Tenant. The Finish Work shall be
bid in a manner allowing for the comparison of the cost to construct the Finish
Work pursuant to Tenant’s proposed phasing schedule, if any, and the cost to
construct the Finish Work without regard for Tenant’s proposed phasing schedule.
Landlord and Tenant shall determine the trades to be bid and whether such
subcontractors shall be required to obtain performance and/or payment bonds on
or before the Critical Date for submission of Tenant’s BPC Documents, and, if
they are unable to reach agreement on the identity of such trades and whether
performance and/or payment bonds shall be required, shall submit such dispute to
resolution by arbitration pursuant to Article 14, below. Tenant acknowledges and
agrees that Landlord shall be permitted to require performance and/or payment
bonds where required by Landlord’s lender and that such costs shall be
considered Direct Costs. Landlord shall promptly supply Tenant with such
detailed information about bid requests and negotiations with contractors as
Tenant may reasonably request, provided that any delays resulting from Tenant’s
failure to act within five (5) business days following Landlord’s delivery of
such information to Tenant shall constitute a Tenant Delay. In the case of each
bid request, Landlord will accept the lowest responsible bid from a
pre-qualified contractor that can meet the Construction Schedule (as defined
below), unless Landlord and Tenant reasonably determine otherwise. In the case
of each bid by a bidder that has not been pre-qualified by Landlord, Landlord
reserves the right to reject such bid if Landlord reasonably concludes, after
consultation with and reasonable input from Tenant, that the bidder is not
sufficiently experienced or otherwise is undesirable to Landlord and, if no
bidders have been pre-qualified, to select any qualified bidder that can meet
the Construction Schedule.

 

Landlord shall notify Tenant of the final guaranteed maximum price construction
cost of the Finish Work, including without limitation the cost premium, if any,
for the Landlord Work associated with meeting Tenant’s proposed phasing schedule
(the “Phasing Premium”), promptly upon receipt from the general contractor,
which notice shall set forth on a detailed line item basis the elements of such
cost, including, without limitation, the contractor’s fee, general conditions
costs, the contractor’s contingency, and the overhead and mark-up for change
orders (the “Base  Price”), to be calculated based on the approved BPC Documents
and Tenant’s proposed phasing plan, if any. Tenant shall have ten (10) business
days following Landlord’s delivery of the notice of the Base Price to Tenant to
propose any changes to the phasing schedule that Tenant may reasonably determine
are necessary to reduce the amount of any Phasing Premium, any such proposed
change being deemed to be a Finish Work Change. Within sixty (60) days following
the determination of the Base Price, Landlord and Tenant shall cooperate to
complete the details of the phasing schedule in a manner that will allow
Landlord to meet the Construction Schedule and, if desired by Tenant, allow the
parties to adjust the Phasing Premium. Such final phasing schedule shall be
referred to herein as the “Phasing Schedule”. Costs of Building services or
facilities (such as electricity, heating, ventilation, air-conditioning, and
cleaning) actually required to implement the Finish Work and other costs of the
Finish Work to the extent required to be paid by Tenant under this Work Letter
shall thereafter be added to the Base Price. To the extent that any of such
services are provided to the Base Building Work and Finish Work in a

 

131

--------------------------------------------------------------------------------


 

manner that cannot reasonably be segregated (e.g. where there are not separate
utility meters), the cost of such services shall be equitably allocated between
the Base Building Work and the Finish Work.

 

11.02.              To the extent that the Finish Work Allowance has not been
applied to Soft Costs or Hard Costs in accordance with this Section 11.02, then
Tenant may request no later than the date that is sixty (60) days following the
final reconciliation date pursuant to Section 11.06, below, that such amounts be
disbursed by Landlord to reimburse Tenant for Tenant’s out-of-pocket costs to
install the FF&E Work or any of Tenant’s reasonable third-party costs to move
into the Premises, in each case by written request to Landlord accompanied by
invoices for such costs.

 

11.03.              Any Finish Work the cost of which exceeds the Allowance
Construction Amount and any Finish Work Changes shall be performed and furnished
at the sole expense of Tenant except as expressly set forth herein. The extent
by which the cost of the Finish Work, as reasonably estimated by Landlord and
including the guaranteed maximum price under the construction contract for the
Finish Work (the “FW Contract”), but excluding any additional costs necessary to
redesign the Finish Work and construct the Finish Work due to a Base Building
Work Change, exceeds the Allowance Construction Amount, is referred to as the
“Excess Costs”. All costs being funded by the Allowance Construction Amount
shall be co-funded, on an ongoing basis, with Tenant and Landlord each bearing a
fifty (50%) percent share of such costs until Tenant has fully funded the Excess
Costs and thereafter the remainder of the amounts applied towards the cost of
the Finish Work shall be paid by Landlord using the Allowance Construction
Amount until the Finish Work Allowance has been used in full. Landlord shall be
responsible for only those change orders under the FW Contract that (i) result
from delay in delivering the Base Building Work (and then only to the extent
such delays are not attributable to Tenant’s Program or other Tenant Delay) and
(ii) arise on account of a Base Building Work Change as provided pursuant to
Section 8.01, above. Tenant shall be responsible for all other change orders
under the FW Contract, subject to Tenant’s rights under Section 5.02, above.

 

11.04.              Tenant shall pay Landlord for Excess Costs, Finish Work
Changes and any other amounts due under this Work Letter within fifteen (15)
days following delivery by Landlord of each invoice therefore (together with a
copy of the general contractor’s requisition, bills and/or invoices to which it
applies). Tenant shall pay the entire amount of each such invoice to Landlord as
Additional Rent.

 

11.05.              The cost of the Finish Work (including any Finish Work
performed pursuant to a Finish Work Change) shall be equal to Landlord’s Direct
Costs (as defined below) incurred in connection with undertaking the Finish
Work. Landlord’s “Direct Costs” shall mean a development fee (the “Development
Fee”) payable to Landlord or its affiliate in an amount equal to three percent
(3%) of the Base Price or Finish Work Changes, as applicable; costs to design
the Finish Work; all costs of insuring the Finish Work (to the extent not paid
directly by Tenant) and all costs of obtaining permits and inspections required
by governmental authorities in connection with the Finish Work; Landlord’s out
of pocket costs for office/reprographics/travel; Landlord’s out-of-pocket design
fees and costs for coordinating the Finish Work; third-party inspections (to the
extent not attributable to Base Building Work); special security, if any,

 

132

--------------------------------------------------------------------------------


 

requested by Tenant; peer review costs; the costs to employ a
clerk-of-the-works; and testing costs; plus the total cost payable by Landlord
(or its general contractor) to subcontractors, materialmen, laborers, etc.
(including any portions of such reasonable amounts designated subcontractor’s or
materialmen’s profit, fee, overhead, and the like) and, as provided in the FW
Contract, so-called general conditions items paid to the general contractor; a
general contractor’s fee payable to the general contractor; bonds; utilities;
temporary heating installation, maintenance and operation; stored materials; and
a reasonable general contractor’s contingency. The FW Contract shall provide for
a guaranteed maximum price and the FW Design contract shall provide for a fixed
fee, plus reimburseables, to the FW Architect. Tenant shall have no right to
object to the cost of any item of Landlord’s Direct Costs (other than objections
based on the inclusion of costs, or the amounts of such included costs, in
violation of the terms of Landlord’s contract with the general contractor) after
the time that Tenant has authorized Landlord to proceed with the applicable
Finish Work or been deemed to authorize Landlord to proceed pursuant to the
terms of this Exhibit 10.03. Landlord’s Direct Costs may include any materials
and equipment purchased to be part of Finish Work and stored on the Property or
some other location approved by Landlord and all deposits made on the purchase
of such materials and equipment, provided that any invoice for elements of work
stored at a location other than the Property shall contain copies of third party
invoices therefor and evidence that such property is covered by Landlord’s or
the general contractor’s insurance.

 

In addition to any other exclusions set forth herein, Direct Costs shall also
exclude the following (which shall not be considered a cost of the Finish Work
or, with respect to (b)-(g), Tenant’s BBW):

 

a)             Costs for improvements that are not substantially in accordance
with the FW Plans (or reasonably inferable therefrom), except to the extent of a
Finish Work Change submitted or approved by Tenant;

 

b)             Costs applicable to Base Building Work Changes requested by
Landlord as further described in Section 8.01, above;

 

c)              Landlord’s attorneys’ fees and other costs incurred in
connection with review, negotiation or preparation of construction contracts,
and Landlord’s attorneys’ fees, experts’ fees and other costs of legal and
arbitration proceedings to resolve construction disputes except as otherwise
provided pursuant to Article 14, below;

 

d)             Loan fees, mortgage brokerage fees, interest and other costs of
financing construction costs;

 

e)              Costs incurred as a consequence of construction defects within
the first year following the Commencement Date and costs resulting from delays
caused by Base Building Work Changes as expressly provided pursuant to
Section 11.03 above;

 

133

--------------------------------------------------------------------------------

 


 

f)               Costs covered by warranties and/or insurance; and

 

g)              Penalties and late charges attributable to Landlord’s failure to
timely pay construction costs in accordance with this Work Letter unless caused
by Tenant’s failure to timely pay Landlord as specified herein.

 

11.06.              Within ninety (90) days of the completion of all items of
Finish Work listed on the Final Punchlist, Landlord shall provide Tenant with a
final invoice prepared by Landlord for all Excess Costs and Finish Work Changes
(the “Finish Work Reconciliation Statement”). Such statement shall be conclusive
between the parties unless the statement is incorrect and is disputed by Tenant
by notice to Landlord given within ten (10) days of Landlord’s delivery to
Tenant’s of the statement. Upon issuance thereof, there shall be adjustments
between Landlord and Tenant to the end that Landlord shall have received the
exact amount due to Landlord hereunder on account of Excess Costs and Finish
Work Changes. Any overpayment by Tenant shall be credited against the next
payments of Base Rent due hereunder or, if the Lease has terminated for reason
other than a default by Tenant, shall be paid by Landlord to Tenant. Any
underpayment by Tenant shall be due and payable within twenty (20) days after
Landlord’s invoice.

 

All payments required to be made by Tenant under this Finish Work Letter,
whether to Landlord or to third parties, shall be deemed “Additional Rent” for
purposes of the Lease.

 

ARTICLE 12

 

Substantial Completion; Delays

 

12.01.              “Substantially Complete” “Substantial Completion” and
“Substantially Completed” shall mean that the Landlord Work is sufficiently
complete so that (i) a certificate of occupancy has been issued for the Building
(whether temporary or permanent) or, if with respect to a Phase, for the
applicable Phase, (ii) Tenant can lawfully occupy, use and enjoy the Premises
or, if with respect to a Phase, for the applicable Phase for the Permitted Use
(assuming Tenant completes the FF&E Work) without material interference on
account of the completion of the Final Punchlist (as provided under Article 13,
below), and (iii) all Base Building Work systems (for the applicable Phase,
where relevant) are tested, operational and balanced as required to ensure
proper functioning of such Base Building Work and with all necessary operational
permits in effect for the Base Building Work, in any event without regard for
Tenant’s particular use of the Premises, as opposed to office and laboratory
use, generally. BBW Architect’s determination of Substantial Completion shall be
conclusive as between the parties unless disputed by Tenant within five
(5) business days following written notice thereof. Any dispute regarding the
occurrence of Substantial Completion shall be resolved pursuant to Article 14,
below. Substantial Completion will be determined on a Phase-by-Phase basis.

 

12.02.              A delay in the commencement, performance or Substantial
Completion of Landlord Work as a result of any of the following is referred to
herein as a “Tenant Delay”:

 

134

--------------------------------------------------------------------------------


 

i.                                          any Finish Work Change requested by
Tenant (other than as expressly provided pursuant to Section 8.01, above with
respect to Base Building Changes);

 

ii.                                       the failure of Tenant to make any
submission or to respond to any submission to Tenant from Landlord (including
without limitation the submissions described on Attachment 2) on or before the
deadline for such submission or response as set forth in the Lease or this Work
Letter;

 

iii.                                    any other act, or failure to act within
the time periods required under this Work Letter or the Lease (where action by
Tenant is required under this Work Letter or the Lease), that results in a delay
to the completion of Landlord Work (provided that any Tenant Delay pursuant to
this clause (iii) shall not be deemed to accrue unless and until Landlord
delivers notice of such event with a statement, in bold and prominent print and
referencing this Section 12.02, that a Tenant Delay has occurred and describing
the event giving rise to such Tenant Delay); or

 

iv.                                   delays resulting from the installation,
prosecution, or failure to complete Tenant’s FF&E Work that affect Landlord’s
ability to obtain Occupancy Documentation for the Premises and Building
(provided that Landlord has then completed all Base Building Work necessary for
obtaining such Occupancy Documentation).

 

The occurrence of a Tenant Delay shall not in and of itself constitute an Event
of Default under the Lease or this Work Letter provided that Tenant shall
reimburse Landlord, as Additional Rent, for any increase in the actual
out-of-pocket costs of the Landlord Work (or other work being constructed by
Landlord in the Building) resulting from a Tenant Delay within thirty (30) days
after billing. Such reimbursement, together with the acceleration of the date
that the Landlord Work is deemed to be Substantially Complete as described below
and the extension of Landlord’s time to perform the Landlord Work as set forth
in the Lease, shall be Landlord’s sole recourse at law or in equity for delays
in construction of the Landlord Work on account of Tenant Delay (nothing in this
paragraph, however, shall be deemed to waive any other rights or remedies of
Landlord with respect to the event giving rise to a Tenant Delay, such as a
claim of default for Tenant’s failure to comply with the covenants of Article 10
of this Lease).

 

A delay in the final approval by Tenant of the BPC Documents for the Finish
Work, or any Tenant plans subject to a Critical Date pursuant to Section 4.01 of
this Exhibit 10.03 as a result of any of the following is referred to herein as
a “Landlord Delay”:

 

i.                                          any failure of Landlord to submit
such BPC Documents or plans for approval to Tenant by the applicable Critical
Date (subject to extension for Tenant Delay);

 

ii.                                       any Base Building Work Change
requested by Landlord;

 

135

--------------------------------------------------------------------------------


 

iii.            any other act or omission of Landlord, any Landlord contractor,
or any of their officers, employers, agents, or contractors (provided that any
Landlord Delay pursuant to this clause (iii) shall not be deemed to accrue
unless and until Tenant delivers notice of such event with a statement, in bold
and prominent print and referencing this Section 12.02, that a Landlord Delay
has occurred and describing the event giving rise to such Landlord Delay).

 

For each day of Landlord Delay, the Tenant’s obligation to approve the BPC
Documents (or other applicable FW Plans or other Tenant obligations pursuant to
Attachment 2) shall be deemed to be extended by one day.

 

12.03.              In calculating the length of Delays (as defined below),
Delays shall be determined on a net basis, i.e. taking into account the effect
of other Delays. Any Landlord Delay or Tenant Delay of less than a full day
shall be deemed to be equal to a delay of one full day. The date that the
Landlord Work is deemed to be Substantially Complete for the purpose of
determining Commencement Dates shall be deemed to occur one day earlier for each
day of Tenant Delay, taking into account any periods of Landlord Delay. In
connection therewith, Landlord and Tenant have agreed to determine the length of
any Tenant Delay and Landlord Delay (together, “Delays”) as follows: any Delays
pursuant to clause “(ii)” in the definition of Tenant Delay shall be equal to
one day for each day that the applicable Delay continues beyond the applicable
time period required for response under this Lease, (ii) in the event of any
“Agreed Tenant Delay” or “Agreed Landlord Delay” referenced in this Lease, the
length of such Delay shall be as agreed upon in writing by the parties at the
time such Delay arises, and (iii) with respect to any other Delay, the party
claiming such Delay shall notify the other in writing of the claimed estimated
length of such Delay within ten (10) business days after its occurrence and the
party to whom such claim is made may elect by written notice delivered to the
other within ten (10) business days thereafter to dispute the claimed estimated
Delay in accordance with Article 14, below. Unless such estimate is disputed by
written notice delivered within such ten (10) business day period, the claimed
estimated Delay shall be deemed the length of such Delay.

 

ARTICLE 13

 

Completion of Finish Work; Punch Lists

 

13.01.              On a date or dates reasonably specified by Landlord (but not
later than two days following Substantial Completion), Landlord and Tenant shall
inspect the Finish Work for the purpose of preparing a list of the items then
remaining to be completed (any such list, a “Final Punchlist”). The Final
Punchlist shall consist only of customary punchlist type items that can be
completed within 30 days following delivery of the Premises to Tenant (or such
longer period as is reasonably required provided that the completion of such
items shall not materially interfere with Tenant’s occupancy, use or enjoyment
of the Premises) and any items of a seasonal nature; all other Finish Work must
be complete (subject to latent defects, which Landlord shall remedy as provided
below) for Substantial Completion to occur. The Final Punchlist will be prepared
on a Phase-by-Phase basis. Landlord shall, within ten (10) business days after
the date of such inspection, submit such Final Punchlist to Tenant, and Tenant
shall sign and return the Final Punchlist to Landlord within five (5) business
days of Landlord’s delivery of such Final

 

136

--------------------------------------------------------------------------------


 

Punchlist to Tenant (or, if earlier, by the day before Tenant takes occupancy of
the Premises), noting any items which Tenant reasonably believes should be added
thereto. Items shall not be added to the Final Punchlist by Tenant after it is
delivered to Landlord, but this shall not relieve Landlord from its liability to
correct latent defects pursuant to the terms set forth below. If the Final
Punchlist is not executed by Tenant and returned to Landlord within such five
(5) business day period, then Tenant shall be deemed to have accepted the Final
Punchlist as submitted to Tenant by Landlord without modification and, except as
set forth on the Final Punchlist, Landlord shall have no further obligation to
cause any other Finish Work to be completed except as provided below with
respect to latent defects. With respect to items on the Final Punchlist not in
dispute, Landlord shall cause such items to be completed in a diligent manner
during regular business hours, but in a manner that will seek to minimize
interruption of Tenant’s use and occupancy. In any event, Landlord shall use
commercially reasonable efforts to complete all Finish Work punch list work
within thirty (30) days (or such longer period as is reasonably required with
respect to applicable items), other than matters that cannot be completed owing
to their seasonal nature, and subject to extension for Force Majeure and Tenant
Delays. With respect to any disputed Final Punchlist items, Landlord shall cause
such items to be completed in like manner, but Landlord may nevertheless reserve
Landlord’s rights to require Tenant to pay the costs therefor as Excess Costs
provided that Landlord gives Tenant notice that Landlord believes that such work
constitutes Excess Costs as soon as reasonably practicable.

 

Except for uncompleted items of Finish Work specified in the Final Punchlist and
for latent defects, Tenant shall be deemed to have accepted all elements of
Finish Work on the Commencement Date. In the case of a dispute concerning the
completion of items of Finish Work specified in the Final Punchlist, such items
shall be deemed completed and accepted by Tenant upon the delivery to Tenant of
a certificate of BBW Architect that such items have been completed unless the
certification reasonably is disputed by Tenant by a notice to Landlord given
within five (5) business days of Landlord’s delivery of the certification to
Tenant, in which case such dispute shall be resolved pursuant to Article 14 of
this Exhibit 10.03. In the case of latent defects in Finish Work appearing after
the Commencement Date, Tenant shall be deemed to have waived any claim for
correction or cure thereof on the earlier of the date that is eleven (11) months
following the Commencement Date if Tenant has not then given notice of such
defect to Landlord. For the purposes of this Lease, “latent defects” shall mean
defects in the construction of the Finish Work that are not readily observable
by visible inspection at the time the Final Punchlist is prepared or cannot be
ascertained by reason of seasonality, and were not observable at the time of any
FW Architect inspection pursuant to Section 7.03, above. Landlord shall cause
Landlord’s contractor so to remedy, repair or replace any such latent defects
identified by Tenant within the foregoing time periods, such action to occur as
soon as practicable during normal working hours and so as to avoid any
unreasonable interruption of Tenant’s use of the Premises. If timely and
adequate notice has been given and if Landlord has other guarantees, contract
rights, or other claims against contractors, materialmen or architects Landlord
shall, with regard to any such latent defects or any other defects in the Finish
Work not resulting from Tenant’s acts or omissions, exercise reasonable efforts
(which shall not require any litigation or alternative dispute resolution) to
enforce such guarantees or contract rights. The foregoing shall constitute
Landlord’s entire obligation with respect to all latent defects in the Finish
Work. Promptly following the Final Commencement Date, Landlord shall assign any
contractor or manufacturer

 

137

--------------------------------------------------------------------------------


 

warranties on the Finish Work to Tenant in compliance with, and subject to the
terms of, such contracts or warranties.

 

ARTICLE 14

 

Dispute Resolution

 

14.01.              In the event of a controversy, dispute or claim arising out
of, from or relating to the interpretation, performance or breach of the
provisions of this Work Letter whether based on contract, tort, equity or
statute and including disputes concerning entitlement to and exercise of
termination rights or default remedies (collectively, a “Dispute”), senior
representatives of the parties shall meet and attempt to resolve the Dispute in
good faith. If the Dispute is not resolved pursuant to this procedure within
five (5) business days after the commencement of such procedure, then either
party thereafter may pursue arbitration in accordance with, this Article 14.

 

Any Dispute that is not resolved by negotiation of the senior representatives of
the parties within the five (5) day time period described in the preceding
paragraph shall be subject to binding arbitration in accordance with this
Article 14. The agreement to arbitrate shall be specifically enforceable under
the prevailing arbitration laws. Unless the parties mutually agree otherwise,
such arbitration shall be in accordance with the expedited Construction Industry
Arbitration Rules of the American Arbitration Association (or any successor
organization) currently in effect, shall be binding and shall be concluded, with
a decision issued, no later than ten (10) business days after the date that such
dispute is submitted for arbitration. The demand for arbitration shall be filed
in writing with the other party and with the arbitrator(s). All arbitration
proceedings shall be heard and decided by a single arbitrator, who shall be as
follows, subject to availability (the parties agreeing that, in the event any
such arbitrator is unavailable, the next-listed arbitrator shall be used):

 

(a) First preference: Wally McDonough

 

(b) Second preference: Jack Spignesi

 

(c) Third preference: John Fieldsteel

 

Notwithstanding the foregoing, the parties may agree in writing from time to
time to modify or supplement the foregoing list of pre-approved arbitrators. Any
arbitration conducted pursuant to this Article 14 shall be conducted in as
expeditious manner as possible to avoid delays in the construction of Landlord
Work.

 

If none of the foregoing single arbitrators is available, than such proceeding
shall be heard and decided by three (3) Qualified Arbitrators (as defined in
Section 1.1), of whom at least one (1) shall be an attorney. The three
(3) arbitrators shall be appointed by the president of the Greater Boston Real
Estate Board. Unless the parties otherwise agree, pre-hearing discovery shall be
limited to production of documents and other things as contemplated by
Rule 34(a) of the Federal Rules of Civil Procedure. In all arbitration
proceedings, the award of the arbitrators shall not be limited to a single
dollar amount, but (a) shall indicate the arbitrator’s decision respecting the
various claims, Disputes or other matters in question presented by each party
and (b) shall contain a brief statement of the reasons supporting the
arbitrators’ decision. The parties

 

138

--------------------------------------------------------------------------------


 

shall comply with any orders of the arbitrator establishing deadlines for any
such proceeding. The fee of the arbitrator(s) shall be paid equally by the
parties. Each party shall pay all other costs incurred by it in connection with
the arbitration; provided, however, that the arbitrator(s) in any arbitration
proceeding between the parties shall have the power and authority to award to
the prevailing party all reasonable costs and expenses (including attorneys’
fees, arbitration fees, witness fees and court reporter costs) incurred by the
prevailing party in connection with such arbitration. The arbitrator or
arbitrators, if applicable, shall decide the dispute by written decision.

 

The Landlord and the Tenant agree that no Dispute at any time during or after
the completion of the Base Building Work or the Finish Work shall be brought
before any court except for purposes of enforcement.

 

Notwithstanding anything to the contrary, (i) in the event of any arbitration
proceeding between either Landlord or Tenant and the contractor for the Base
Building Work or Finish Work, or the BBW Architect or FW Architect, arising out
of or relating to the design or construction of the Landlord Work or any portion
thereof, the parties agree that each party may join the other, where
appropriate, in any such proceedings, and that such proceedings may be
consolidated with any proceedings between Tenant and Landlord under this
Article 14 as necessary to avoid inconsistent results and (ii) either Landlord
or Tenant may join other parties in any arbitration proceeding hereunder with
respect to any claim, dispute or other matter in question arising out of the
design or construction of the Landlord Work; provided, however, that (a) there
is one or more common questions of law or fact involving the Landlord or Tenant,
as applicable, and such third party and (b) the presence of the Landlord or
Tenant, as applicable, is reasonably required to afford complete relief to the
other party to the Lease or to avoid inconsistent outcomes affecting the other
party to the Lease. Each of the construction and design contracts for the Base
Building Work and Finish Work shall contain provisions requiring the respective
contractors and architects to comply with the provisions of this paragraph.

 

The provisions of this Article 14 shall not apply to disputes arising under the
Lease or Disputes relating to the Landlord Work first arising from or after the
date that is one year following the Final Commencement Date.

 

139

--------------------------------------------------------------------------------

 


 

Attachment 1

 

Base Building Work Plans
(Including Allocation of Responsibility and Tenant’s Base Building Work)

 

To the extent of any conflict between the attached list of plans and any
specifications attached, the plans shall govern.

 

The plans and specifications include Base Building elements to be constructed
and paid for by Landlord that are identified on the allocation of responsibility
attached hereto as “By Landlord” and certain elements of Finish Work that are
identified on the allocation of responsibility attached hereto as “By Tenant”
and “By Landlord at Tenant’s Cost” Such elements of Finish Work are shown in the
plans and specifications to insure coordination between Base Building Work and
Finish Work but are not part of the Base Building Work.

 

Latest Date Status

Table of Contents

01 April 11 GMP Edition

 

Section 00 3119 Existing Condition Information

01 April 11 GMP Edition

 

Section 00 5300 Computer File Transmittal Agreement

01 April 11 GMP Edition

 

Section 00 9318 Requests For Information

 

Division 01 General Requirements

 

 

 

01 April 11 GMP Edition

 

Section 01 1215 Other Contractors Employed By Owner

01 April 11 GMP Edition

 

Section 01 2300 Alternates

01 April 11 GMP Edition

 

Section 01 2500 Substitution Procedures

01 April 11 GMP Edition

 

Section 01 3000 Administrative Requirements

01 April 11 GMP Edition

 

Section 01 3300 Submittal Procedures

22 April 11 GMP Edition

 

Section 01 3329 Sustainable Design Reporting

01 April 11 GMP Edition

 

Section 01 3524 Safety Requirements

01 April 11 GMP Edition

 

Section 01 3544 Unknown Existing Materials Procedures

01 April 11 GMP Edition

 

Section 01 3560 Rodent Control

01 April 11 GMP Edition

 

Section 01 4000 Quality Requirements

01 April 11 GMP Edition

 

Section 01 4012 Abbreviations and Definitions

01 April 11 GMP Edition

 

Section 01 4320 Quality Assurance During Construction

01 April 11 GMP Edition

 

Section 01 4337 In Place Samples

01 April 11 GMP Edition

 

Section 01 4339 Mock Ups

01 April 11 GMP Edition

 

Section 01 4400 Engineering by Contractor

01 April 11 GMP Edition

 

Section 01 4517 Field Testing of Exterior Assemblies

01 April 11 GMP Edition

 

Section 01 4610 Remedial Work to Correct Errors

01 April 11 GMP Edition

 

Section 01 5000 Temporary Facilities and Controls

01 April 11 GMP Edition

 

Section 01 6000 Product Requirements

01 April 11 GMP Edition

 

Section 01 6115 Fastener Requirements

 

140

--------------------------------------------------------------------------------


 

01 April 11 GMP Edition

 

Section 01 6402 Owner Furnished Requirements

01 April 11 GMP Edition

 

Section 01 7302 Execution Requirements

01 April 11 GMP Edition

 

Section 01 7328 Cutting Requirements

22 April 11 GMP Edition

 

Section 01 7419 Construction Waste Management

01 April 11 GMP Edition

 

Section 01 7600 Protecting Installed Construction

01 April 11 GMP Edition

 

Section 01 7700 Closeout Procedures

01 April 11 GMP Edition

 

Section 01 7836 Warranties

22 April 11 GMP Edition

 

Section 01 8113 Sustainable Design Requirements

22 April 11 GMP Edition

 

Section 01 8119 Indoor Air Quality Requirements

01 April 11 GMP Edition

 

Section 01 8120 Air Quality Requirements

 

Division 02 Existing Conditions

 

Division 03 Concrete

 

 

 

22 April 11 GMP Edition

 

Section 03 3000 Cast-In-Place Concrete

01 April 11 GMP Edition

 

Section 03 3013 Cast-In-Place Concrete - Sitework

01 April 11 GMP Edition

 

Section 03 4500 Precast Architectural Concrete

22 April 11 GMP Edition

 

Section 03 6000 Grout

22 April 11 GMP Edition

 

Section 03 7000 Mass Concrete

 

Division 04 Masonry

 

 

 

01 April GMP Edition

 

Section 04 2110 Veneer Masonry

01 April GMP Edition

 

Section 04 2210 Concrete Unit Masonry

22 April GMP Edition

 

Section 04 2300 Reinforced Unit Masonry

 

Division 05 Metals

 

 

 

01 April 11 GMP Edition

 

Section 05 0502 Architecturally Exposed Structural Steel

01 April 11 GMP Edition

 

Section 05 0505 Welding Metals

01 April 11 GMP Edition

 

Section 05 0510 Hot Dip Galvanizing

01 April 11 GMP Edition

 

Section 05 0515 Factory Applied Metal Finishes

22 April 11 GMP Edition

 

Section 05 1200 Structural Steel

22 April 11 GMP Edition

 

Section 05 3000 Metal Decking

01 April 11 GMP Edition

 

Section 05 4110 Structural Light Gage Metal Framing

01 April 11 GMP Edition

 

Section 05 5002 Miscellaneous Metal Fabrications

01 April 11 GMP Edition

 

Section 05 5005 Steel Lintels

01 April 11 GMP Edition

 

Section 05 5006 Steel Pipe Bollards

01 April 11 GMP Edition

 

Section 05 5008 Elevator Metals

01 April 11 GMP Edition

 

Section 05 5009 Edge Angles

01 April 11 GMP Edition

 

Section 05 5010 Counter Top Supports

01 April 11 GMP Edition

 

Section 05 5012 Overhead Door Frames

01 April 11 GMP Edition

 

Section 05 5100 Metal Stairs

01 April 11 GMP Edition

 

Section 05 5133 Ladders

01 April 11 GMP Edition

 

Section 05 5200 Metal Railings

01 April 11 GMP Edition

 

Section 05 5300 Metal Gratings

01 April 11 GMP Edition

 

Section 05 5970 Garage Metals

 

141

--------------------------------------------------------------------------------


 

01 April 11 GMP Edition

 

Section 05 5980 Waste Container Metals

22 April 11 GMP Edition

 

Section 05 7500 Decorative Formed Metal

 

Division 06 Wood, Plastics, and Composites

 

 

 

22 April 11 GMP Edition

 

Section 06 1053 Miscellaneous Rough Carpentry

01 April 11 GMP Edition

 

Section 06 1643 Gypsum Sheathing

22 April 11 GMP Edition

 

DELETED Section 06 4024 Security Desk Assembly

 

Division 07 Thermal and Moisture Protection

 

 

 

01 April 11 GMP Edition

 

Section 07 1326 Self Adhering Sheet Waterproofing

01 April 11 GMP Edition

 

Section 07 1480 Containment Waterproofing

01 April 11 GMP Edition

 

Section 07 1615 Cementitious Waterproofing

01 April 11 GMP Edition

 

Section 07 1810 Traffic Bearing Waterproofing

01 April 11 GMP Edition

 

Section 07 1910 Water Repellent for Horizontal Concrete

22 April 11 GMP Edition

 

Section 07 2100 Façade Insulation & Safing

01 April 11 GMP Edition

 

Section 07 2110 Architectural Thermal Insulation

01 April 11 GMP Edition

 

Section 07 2135 Sprayed Mineral Fiber Insulation

01 April 11 GMP Edition

 

Section 07 2700 Air Barrier System

01 April 11 GMP Edition

 

Section 07 4222 Corrugated Metal Panels

22 April 11 GMP Edition

 

Section 07 4245 Composite Metal Panels

01 April 11 GMP Edition

 

Section 07 5400 Thermoplastic Membrane Roofing

01 April 11 GMP Edition

 

Section 07 6400 Flashings Built Into Walls

01 April 11 GMP Edition

 

Section 07 7110 Roof Edges

01 April 11 GMP Edition

 

Section 07 7233 Roof Hatches

01 April 11 GMP Edition

 

Section 07 8100 Applied Fireproofing

01 April 11 GMP Edition

 

Section 07 8410 Fire Stopping and Smoke Stopping

22 April 11 GMP Edition

 

Section 07 9100 Façade Sealants

01 April 11 GMP Edition

 

Section 07 9200 Joint Sealants

01 April 11 GMP Edition

 

Section 07 9201 Joint Sealants — Sitework

01 April 11 GMP Edition

 

Section 07 9220 Acoustical Joint Sealants

01 April 11 GMP Edition

 

Section 07 9800 Compressible Fillers

 

Division 08 Openings

 

 

 

01 April 11 GMP Edition

 

Section 08 1110 Steel Doors and Frames

22 April 11 GMP Edition

 

Section 08 1400 Wood Doors

01 April 11 GMP Edition

 

Section 08 3100 Access Doors and Panels

01 April 11 GMP Edition

 

Section 08 3323 Overhead Coiling Doors

01 April 11 GMP Edition

 

Section 08 4114 Garage Entrances and Vestibules

22 April 11 GMP Edition

 

Section 08 4120 Stainless Steel Entrances and Storefronts

22 April 11 GMP Edition

 

Section 08 4230 Revolving Doors

22 April 11 GMP Edition

 

Section 08 4430 Unitized Curtain Wall Systems

22 April 11 GMP Edition

 

Section 08 8100 Exterior Glass and Glazing

01 April 11 GMP Edition

 

Section 08 8300 Mirrors

01 April 11 GMP Edition

 

Section 08 8710 Door Hardware

 

142

--------------------------------------------------------------------------------


 

01 April 11 GMP Edition

 

Section 08 9110 Louvers

 

Division 09 Finishes

 

 

 

01 April 11 GMP Edition

 

Section 09 0510 Requirements for Subfloors

01 April 11 GMP Edition

 

Section 09 2215 Interior Non Structural Metal Framing

01 April 11 GMP Edition

 

Section 09 2225 Interior Suspension Systems

01 April 11 GMP Edition

 

Section 09 2618 Integrally Colored Plaster

01 April 11 GMP Edition

 

Section 09 2813 Cementitious Backing Boards

01 April 11 GMP Edition

 

Section 09 2900 Gypsum Board

01 April 11 GMP Edition

 

Section 09 2905 Exterior Gypsum Board

01 April 11 GMP Edition

 

Section 09 3000 Tiling

01 April 11 GMP Edition

 

Section 09 5100 Acoustical Ceilings

01 April 11 GMP Edition

 

Section 09 5410 Lay In Gypsum Board Ceiling

01 April 11 GMP Edition

 

Section 09 6120 Interior Concrete Treatment

01 April 11 GMP Edition

 

Section 09 6500 Resilient Flooring

01 April 11 GMP Edition

 

Section 09 6510 Resilient Base

01 April 11 GMP Edition

 

Section 09 6722 Mechanical Equipment Room Flooring

01 April 11 GMP Edition

 

Section 09 7810 Fiberglass Panel Finish

01 April 11 GMP Edition

 

Section 09 8100 Acoustic Insulation

01 April 11 GMP Edition

 

Section 09 9000 Painting and Coating

 

Division 10 Specialties

 

 

 

22 April 11 GMP Edition

 

Section 10 1400 Signage

22 April 11 GMP Edition

 

Section 10 1405 Fire Safety Partition Signs

01 April 11 GMP Edition

 

Section 10 2113 Toilet Compartments

01 April 11 GMP Edition

 

Section 10 2600 Wall and Door Protection

01 April 11 GMP Edition

 

Section 10 2618 Vehicular Bumpers

01 April 11 GMP Edition

 

Section 10 2813 Toilet Accessories

01 April 11 GMP Edition

 

Section 10 4116 Emergency Key Cabinets

01 April 11 GMP Edition

 

Section 10 4314 Automated External Defibrillators

01 April 11 GMP Edition

 

Section 10 4415 Fire Extinguishers and Cabinets

01 April 11 GMP Edition

 

Section 10 7315 Exterior Glass Canopy

 

Division 11 Equipment

 

 

 

22 April 11 GMP Edition

 

Section 11 0150 Parking Access & Revenue Control System

01 April 11 GMP Edition

 

Section 11 1300 Loading Dock Equipment

22 April 11 GMP Edition

 

DELETED Section 11 1400 Pedestrian Control Equipment

01 April 11 GMP Edition

 

Section 11 2425 Maintenance Anchors

01 April 11 GMP Edition

 

Section 11 8200 Solid Waste Handling Equipment

 

Division 12 Furnishings

 

 

 

01 April 11 GMP Edition

 

Section 12 3640 Stone Counter Tops

01 April 11 GMP Edition

 

Section 12 4813 Entrance Floor Mats and Frames

01 April 11 GMP Edition

 

Section 12 9300 Site Furnishings

 

143

--------------------------------------------------------------------------------


 

01 April 11 GMP Edition

 

Section 12 9313 Bicycle Racks

 

Division 14 Conveying Equipment

 

 

 

22 April 11 GMP Edition

 

Section 14 2100 Electric Traction Elevators

22 April 11 GMP Edition

 

Section 14 2150 Machine Room Less Elevators

 

Division 21 Fire Suppression

 

 

 

22 April 11 GMP Edition

 

Section 21 0000 Fire Protection

 

Division 22 Plumbing

 

 

 

22 April 11 GMP Edition

 

Section 22 0000 Plumbing

 

Division 23 Heating, Ventilating, and Air Conditioning

 

 

 

22 April 11 GMP Edition

 

Section 23 0000 Heating, Ventilation and Air Conditioning

 

Division 26 Electrical

 

 

 

22 April 11 GMP Edition

 

Section 26 0000 Electrical

22 April 11 GMP Edition

 

Section 26 0010 Fire Alarm

22 April 11 GMP Edition

 

Section 26 5113 Architectural Lighting Fixtures

01 April 11 GMP Edition

 

Section 26 5600 Exterior Lighting

22 April 11 GMP Edition

 

Section 26 5600 Schedule

 

Division 31 Earthwork

 

 

 

01 April 11 GMP Edition

 

Section 31 0000 Earthwork

01 April 11 GMP Edition

 

Section 31 2001 Management and Disposition of Excavated Material

01 April 11 GMP Edition

 

Section 31 2500 Erosion and Sedimentation Controls

01 April 11 GMP Edition

 

Section 31 4116 Excavation Support System

01 April 11 GMP Edition

 

Section 31 4117 Geotechnical Instrumentation

 

Division 32 Exterior Improvements

 

 

 

01 April 11 GMP Edition

 

Section 32 1000 Bases, Ballasts and Paving

01 April 11 GMP Edition

 

Section 32 1313 Portland Cement Concrete Pavement

01 April 11 GMP Edition

 

Section 32 1316 Bituminous Concrete Pavement

01 April 11 GMP Edition

 

Section 32 1413 Concrete Unit Paving

01 April 11 GMP Edition

 

Section 32 1440 Granite Pavers and Flush Curbs

01 April 11 GMP Edition

 

Section 32 8000 Irrigation

01 April 11 GMP Edition

 

Section 32 9115 Planting Soils

01 April 11 GMP Edition

 

Section 32 9119 Landscape Grading

01 April 11 GMP Edition

 

Section 32 9300 Trees

 

Division 33 Utilities

 

 

 

01 April 11 GMP Edition

 

Section 33 0000 Utilities

01 April 11 GMP Edition

 

Section 33 1000 Water Utilities

01 April 11 GMP Edition

 

Section 33 2400 Monitoring Wall

 

144

--------------------------------------------------------------------------------


 

01 April 11 GMP Edition

 

Section 33 3000 Sanitary Sewerage Utilities

01 April 11 GMP Edition

 

Section 33 4000 Storm Drain Utilities

 

Appendix A

 

22 April 11 GMP Edition

 

Cladding Wind Load Study — Draft Final Report by RWDI

 

Appendix B

 

22 April 11 GMP Edition

 

Finish Legend

 

End of Contents

 

Sheet #

 

Drawing Title

 

 

00 GENERAL

 

 

 

 

 

 

COVER SHEET

 

X

G0.00

 

DRAWING INDEX

 

X

G0.01

 

SITE PLAN

 

X

Volume 1

 

 

 

 

01 GEOTECHNICAL

 

 

 

 

GT1.00

 

APPROXIMATE PLAN LIMITS OF FORMER STRUCTURES

 

X

GT1.01

 

ADDITIONAL DETAILS OF FORMER STRUCTURES

 

X

GT1.02

 

ENLARGED PLAN AND SECTIONS THROUGH NORTHERN AVENUE SEAWALL

 

X

GT2.00

 

UNDERSLAB FOUNDATION DRAINAGE PLAN

 

X

GT3.00

 

BASE BID LIMITS OF OVEREXCAVATION WITHIN FORMER SLIP

 

X

 

 

 

 

 

02 CIVIL

 

 

 

 

C1.01

 

SITE UTILITY PLAN

 

X

C1.02

 

48” STORM DRAIN PLAN AND PROFILE

 

X

C2.01

 

SITE GRADING PLAN

 

X

C3.01

 

ROADWAY LAYOUT PLAN

 

X

C4.01

 

CIVIC DETAILS

 

X

C4.02

 

CIVIC DETAILS

 

X

C4.03

 

CIVIC DETAILS

 

X

C4.04

 

CIVIL DETAILS

 

X

C5.01

 

EROSION CONTROL PLAN

 

 

C6.01

 

SIGNAGE PAVEMENT MARKING PLAN

 

X

 

145

--------------------------------------------------------------------------------

 


 

03 LANDSCAPE

 

 

 

X

L1.01

 

MATERIALS PLAN

 

X

L1.02

 

LAYOUT PLAN

 

X

L1.04

 

IRRIGATION PLAN

 

X

L2.01

 

DETAILS

 

X

L2.02

 

PLANTING DETAILS

 

X

L2.03

 

SITE FURNISHING

 

X

 

 

 

 

 

04 ARCHITECTURAL

 

 

 

 

A0.00

 

GENERAL NOTES & ABBREVIATIONS

 

X

A0.01

 

CODE SUMMARY

 

 

A0.02

 

LEVEL P3 FIRE RATING AND EXIT DIAGRAM

 

X

A0.03

 

LEVEL P2 FIRE RATING AND EXIT DIAGRAM

 

X

A0.04

 

LEVEL P1 FIRE RATING AND EXIT DIAGRAM

 

X

A0.05

 

LEVEL 1 FIRE RATING AND EXIT DIAGRAM

 

X

A0.06

 

LEVEL 2 FIRE RATING AND EXIT DIAGRAM

 

X

A0.07

 

LEVELS 3-6 FIRE RATING AND EXIT DIAGRAM

 

X

A0.08

 

LEVEL 7 FIRE RATING AND EXIT DIAGRAM

 

X

A0.09

 

LEVEL 8 FIRE RATING AND EXIT DIAGRAM

 

X

A0.10

 

LEVEL 8M FIRE RATING AND EXIT DIAGRAM

 

X

A0.11

 

LEVELS 9-10 FIRE RATING AND EXIT DIAGRAM

 

X

A0.12

 

LEVELS 11-15 FIRE RATING AND EXIT DIAGRAM

 

X

A0.13

 

LEVEL 16 FIRE RATING AND EXIT DIAGRAM

 

X

A0.14

 

LEVEL 16M FIRE RATING AND EXIT DIAGRAM

 

X

A0.15

 

ROOF LEVEL FIRE RATING AND EXIT DIAGRAM

 

X

A0.20

 

SLAB EDGE

 

X

A0.50

 

OVERALL LEVEL P3 AND LEVEL P2 FLOOR PLANS

 

X

A0.51

 

OVERALL LEVEL P1 AND LEVEL 1 FLOOR PLANS

 

X

A0.52

 

OVERALL LEVEL 2 AND LEVEL 3-6 FLOOR PLANS

 

X

A0.53

 

OVERALL LEVEL 7, LEVEL 8 AND 8M FLOOR PLANS

 

X

A0.54

 

OVERALL LEVEL 9 AND LEVEL 10 FLOOR PLANS

 

X

A0.55

 

OVERALL LEVEL 11-15 AND LEVEL 16 FLOOR PLANS

 

X

A0.56

 

OVERALL LEVEL 16M AND ROOF FLOOR PLANS

 

X

A1.01

 

LEVEL P3 FLOOR PLAN - SOUTH

 

X

A1.02

 

LEVEL P3 FLOOR PLAN - NORTH

 

X

A1.03

 

LEVEL P2 FLOOR PLAN - SOUTH

 

X

A1.04

 

LEVEL P2 FLOOR PLAN - NORTH

 

X

A1.05

 

LEVEL P1 FLOOR PLAN - SOUTH

 

X

A1.06

 

LEVEL P1 FLOOR PLAN - NORTH

 

X

A1.07

 

LEVEL 1 FLOOR PLAN - SOUTH

 

X

 

146

--------------------------------------------------------------------------------


 

A1.08

 

LEVEL 1 FLOOR PLAN - NORTH

 

X

A1.09

 

LEVEL 2 FLOOR PLAN - SOUTH

 

X

A1.10

 

LEVEL 2 FLOOR PLAN - NORTH

 

X

A1.11

 

LEVELS 3-6 FLOOR PLAN - SOUTH

 

X

A1.12

 

LEVELS 3-6 FLOOR PLAN - NORTH

 

X

A1.13

 

LEVEL 7 FLOOR PLAN - SOUTH

 

X

A1.14

 

LEVEL 7 FLOOR PLAN - NORTH

 

X

A1.15

 

LEVEL 8 FLOOR PLAN

 

X

A1.16

 

LEVEL 8M FLOOR PLAN

 

X

A1.17

 

LEVEL 9 FLOOR PLAN

 

X

A1.18

 

LEVEL 10 FLOOR PLAN

 

X

A1.19

 

LEVELS 11-15 FLOOR PLAN

 

X

A1.20

 

LEVEL 16 FLOOR PLAN

 

X

A1.21

 

LEVEL 16M FLOOR PLAN

 

X

A1.22

 

ROOF PLAN

 

X

A1.30

 

LEVELS P3-P1 ENLARGED FLOOR PLAN

 

X

A1.31

 

LEVEL 1 ENLARGED FLOOR PLAN

 

X

A1.32

 

LEVEL 2-7 ENLARGED FLOOR PLAN

 

X

A1.33

 

LEVEL 8 ENLARGED FLOOR PLAN

 

X

A1.34

 

LEVEL 8M ENLARGED FLOOR PLAN

 

X

A1.35

 

LEVEL 9 ENLARGED FLOOR PLAN

 

X

A1.36

 

LEVELS 10-15 ENLARGED FLOOR PLAN

 

X

A1.37

 

LEVEL 16 ENLARGED FLOOR PLAN

 

X

A1.38

 

LEVEL 16M ENLARGED FLOOR PLAN

 

X

A2.01

 

LEVEL P3 REFLECTED CEILING SOUTH

 

X

A2.02

 

LEVEL P3 REFLECTED CEILING NORTH

 

X

A2.03

 

LEVEL P2 REFLECTED CEILING SOUTH

 

X

A2.04

 

LEVEL P2 REFLECTED CEILING NORTH

 

X

A2.05

 

LEVEL P1 REFLECTED CEILING SOUTH

 

X

A2.06

 

LEVEL P1 REFLECTED CEILING NORTH

 

X

A2.07

 

LEVEL 1 REFLECTED CEILING SOUTH

 

X

A2.08

 

LEVEL 1 REFLECTED CEILING NORTH

 

X

A2.09

 

LEVEL 2 REFLECTED CEILING SOUTH

 

X

A2.10

 

LEVEL 2 REFLECTED CEILING NORTH

 

X

A2.11

 

LEVELS 3-6 REFLECTED CEILING SOUTH

 

X

A2.12

 

LEVELS 3-6 REFLECTED CEILING NORTH

 

X

A2.13

 

LEVEL 7 REFLECTED CEILING SOUTH

 

X

A2.14

 

LEVEL 7 REFLECTED CEILING NORTH

 

X

A2.15

 

LEVEL 8 REFLECTED CEILING PLAN

 

X

A2.16

 

LEVEL 8M REFLECTED CEILING PLAN

 

X

A2.17

 

LEVEL 9 REFLECTED CEILING PLAN

 

X

 

147

--------------------------------------------------------------------------------


 

A2.18

 

LEVEL 10 REFLECTED CEILING PLAN

 

X

A2.19

 

LEVELS 11-15 REFLECTED CEILING PLAN

 

X

A2.20

 

LEVEL 16 REFLECTED CEILING PLAN

 

X

A2.21

 

LEVEL 16M AND STAIR PENTHOUSE REFLECTED CEILING PLAN

 

X

A3.01

 

SOUTH ELEVATION & HIDDEN ELEVATIONS

 

X

A3.02

 

WEST ELEVATION & HIDDEN ELEVATIONS

 

X

A3.03

 

NORTH ELEVATION & HIDDEN ELEVATIONS

 

X

A3.04

 

EAST ELEVATION & HIDDEN ELEVATIONS

 

X

A3.05

 

AXONOMETRIC VIEWS

 

X

A3.11

 

ENLARGED ELEVATION, PLAN AND SECTION AT STORE FRONT/ ENTRY

 

X

A3.12

 

TYPICAL CURTAINWALL SYSTEM A

 

X

A3.13

 

TYPICAL CURTAINWALL SYSTEM B

 

X

A3.14

 

TYPICAL CURTAINWALL SYSTEM C

 

X

A3.15

 

TYPICAL CURTAINWALL SYSTEM D

 

X

A3.51

 

BUILDING SECTIONS

 

X

A3.52

 

BUILDING SECTIONS

 

X

A4.01

 

WALL SECTIONS

 

X

A4.02

 

WALL SECTIONS

 

X

A4.11

 

PARTIAL SECTION AT BUILDING BASE AND STREET

 

X

A4.12

 

PARTIAL SECTION AT BUILDING BASE AND STREET (FAN PIER BLVD)

 

 

A4.13

 

PARTIAL WALL SECTIONS AT BUILDING BASE

 

X

A4.14

 

PARTIAL WALL SECTIONS AT BUILDING BASE

 

X

A4.15

 

PARTIAL WALL SECTIONS AT MID-LEVEL MECHANICAL

 

X

A4.16

 

PARTIAL WALL SECTIONS AT TYPICAL FLOORS

 

 

A4.17

 

PARTIAL WALL SECTIONS AND DETAILS AT TYPICAL FLOORS

 

 

A4.18

 

PARTIAL WALL SECTIONS AT PENTHOUSE

 

X

A4.19

 

PARTIAL WALL SECTIONS AT PENTHOUSE

 

X

A4.21

 

SECTION DETAILS @ BASE OF BUILDING

 

X

A4.22

 

SECTION DETAILS @ BASE OF BUILDING

 

X

A4.23

 

SECTION DETAILS @ BASE OF BUILDING

 

X

A4.24

 

SECTION DETAILS @ BASE OF BUILDING

 

 

A4.25

 

SECTION DETAILS @ LEVELS 2 AND 3

 

X

A4.26

 

SECTION DETAILS @ LEVELS 2 AND 3

 

X

A4.27

 

SECTION DETAILS AT LOUVERS AND PENTHOUSE

 

X

A4.28

 

SECTION DETAILS

 

 

A4.51

 

PLAN DETAILS

 

X

A4.52

 

PLAN DETAILS

 

X

A4.53

 

PLAN DETAILS

 

 

A4.54

 

PLAN DETAILS

 

 

A4.61

 

TYPICAL MULLION PROFILES AND DETAILS

 

X

A5.01

 

STAIR 1 PLANS AND SECTIONS

 

X

 

148

--------------------------------------------------------------------------------


 

A5.02

 

STAIR 2 PLANS AND SECTIONS

 

X

A5.03

 

STAIR 3 PLANS AND SECTIONS

 

X

A5.04

 

STAIR 4 & MISCELLANEOUS STAIRS PLANS AND SECTIONS

 

X

A5.05

 

STAIR DETAILS

 

X

A5.11

 

ELEVATORS 9-12 PIT, HOISTWAY, MACHINE ROOM PLANS AND SECTIONS

 

 

A5.12

 

ELEVATORS 1-8 PIT, HOISTWAY, MACHINE ROOM PLANS AND SECTION

 

 

A6.01

 

LOBBY INTERIOR ELEVATIONS

 

 

A6.11

 

TYP. TOILET CORE PLANS, RCP’s & INTERIOR ELEVATIONS

 

X

A6.12

 

TYP. GARAGE ELEV. LOBBY PLANS & DETAILS

 

X

A6.21

 

TYPICAL MOUNTING HEIGHTS

 

X

A6.31

 

INTERIOR DETAILS

 

 

A7.01

 

DOOR SCHEDULE

 

X

A7.02

 

DOOR FRAME TYPES AND DETAILS

 

X

A7.11

 

PARTITION TYPES

 

X

A8.01

 

FINISH PLANS

 

X

 

 

 

 

 

05 STRUCTURAL

 

 

 

 

S0.01

 

GENERAL NOTES

 

X

S1.P3a

 

LEVEL P3 FOUNDATION PLAN SOUTH

 

X

S1.P3b

 

LEVEL P3 FOUNDATION PLAN NORTH

 

X

S1.P2a

 

LEVEL P2 FOUNDATION PLAN SOUTH

 

X

S1.P2b

 

LEVEL P2 FOUNDATION PLAN NORTH

 

X

Sl.Pla

 

LEVEL P1 FOUNDATION PLAN SOUTH

 

X

S1.P1b

 

LEVEL P1 FOUNDATION PLAN NORTH

 

X

S1.01

 

LEVEL 1 / GROUND PLAN NOTES & SECTIONS

 

X

S1.01a

 

LEVEL 1 GROUD FRAMING PLAN SOUTH

 

X

S1.01b

 

LEVEL 1 GROUD FRAMING PLAN NORTH

 

X

S1.02a

 

LEVEL 2 FRAMING PLAN SOUTH

 

X

S1.02b

 

LEVEL 2 FRAMING PLAN NORTH

 

X

S1.03a

 

LEVEL 3 FRAMING PLAN SOUTH

 

X

S1.03b

 

LEVEL 3 FRAMING PLAN NORTH

 

X

S1.04a

 

LEVEL 4 THRU 7 FRAMING PLAN SOUTH

 

X

S1.04b

 

LEVEL 4 THRU 7 FRAMING PLAN NORTH

 

X

S1.08

 

LEVEL 8 MECHANICAL LEVEL FRAMING PLAN

 

X

S1.08M

 

LEVEL 8M MEZZANINE LEVEL FRAMING PLAN

 

X

S1.09

 

LEVEL 9 FRAMING PLAN

 

X

S1.10

 

LEVEL 10 FRAMING PLAN

 

X

S1.11

 

LEVEL 11 THRU 15 FRAMING PLAN

 

X

S1.16

 

LEVEL 16 MECH. FLOOR LOW ROOF FRAMING PLAN

 

X

S1.16M

 

LEVEL 16 MECH. PENTHOUSE FLOOR/ROOF FRAMING PLAN

 

X

S1.17

 

LEVEL 17 HIGH ROOF FRAMING PLAN

 

X

 

149

--------------------------------------------------------------------------------


 

S1.18

 

PART FRAMING PLANS

 

X

S2.01

 

COLUMN SCHEDULE I

 

X

S2.02

 

COLUMN SCHEDULE II

 

X

S2.03

 

COLUMN SCHEDULE III

 

X

S3.00

 

CORE SLAB PLANS I

 

X

S3.01

 

CORE SLAB PLANS II

 

X

S3.02

 

CORE SLAB PLANS III

 

X

S3.03

 

CORE SLAB PLANS IV

 

X

S3.04

 

CORE SLAB PLANS V

 

X

S3.05

 

CORE SLAB PLANS VI

 

X

S3.10

 

WALL DIMENSIONAL ELEVATIONS I

 

X

S3.11

 

WALL REINFORCING ELEVATIONS I

 

X

S3.12

 

WALL DIMENSIONAL ELEVATIONS II

 

X

S3.13

 

WALL REINFORCING ELEVATIONS II

 

X

S3.14

 

WALL DIMENSIONAL ELEVATIONS III

 

X

S3.15

 

WALL REINFORCING ELEVATIONS III

 

X

S3.16

 

WALL DIMENSIONAL ELEVATIONS IV

 

X

S3.17

 

WALL REINFORCING ELEVATIONS IV

 

X

S3.20

 

CORE WALL REINFORCING DETAILS I

 

X

S3.21

 

CORE WALL REINFORCING DETAILS II

 

X

S3.22

 

CORE WALL REINFORCING DETAILS III

 

X

S3.23

 

CORE WALL REINFORCING DETAILS IV

 

X

S4.01

 

TYPICAL CONCRETE DETAIL I

 

X

S4.02

 

TYPICAL CONCRETE DETAIL II

 

X

S4.03

 

TYPICAL CONCRETE DETAIL III

 

X

S4.04

 

TYPICAL CONCRETE DETAIL IV

 

X

S4.05

 

TYPICAL CONCRETE DETAIL V

 

X

S4.06

 

TYPICAL CONCRETE DETAIL VI

 

X

S4.07

 

TYPICAL CONCRETE DETAIL VII

 

X

S5.01

 

TYPICAL STEEL DETAIL I

 

X

S5.02

 

TYPICAL STEEL DETAIL II

 

X

S5.03

 

TYPICAL STEEL DETAIL III

 

X

S5.04

 

TYPICAL STEEL DETAIL IV

 

X

S5.05

 

TYPICAL STEEL DETAIL V

 

X

S5.06

 

TYPICAL STEEL DETAIL VI

 

X

S5.07

 

TYPICAL STEEL DETAIL VII

 

X

S5.08

 

TYPICAL STEEL DETAIL VIII

 

X

S5.09

 

TYPICAL STEEL DETAIL IX

 

X

S5.10

 

TYPICAL STEEL DETAIL X

 

X

S5.11

 

TYPICAL STEEL DETAIL XI

 

X

S5.12

 

TYPICAL STEEL DETAIL XII

 

X

 

150

--------------------------------------------------------------------------------


 

S5.13

 

TYPICAL STEEL DETAIL XIII

 

X

S5.14

 

TYPICAL STEEL DETAILS XIV

 

X

S5.15

 

TYPICAL STEEL DETAIL XV

 

X

S6.01

 

PRECAST CONNECTION DETAILS SHEET I

 

 

S6.02

 

PRECAST CONNECTION DETAILS SHEET II

 

 

 

 

 

 

 

Volume 2

 

 

 

 

00 GENERAL

 

 

 

 

G0.00

 

DRAWING INDEX

 

X

 

 

 

 

 

06 FIRE PROTECTION

 

 

 

 

FP0.01

 

FIRE PROTECTION LEGEND, NOTES AND DETAILS

 

X

FP1.P3A

 

FIRE PROTECTION LEVEL P3 PARKING GARAGE PLAN SOUTH

 

X

FP1.P3B

 

FIRE PROTECTION LEVEL P3 PARKING GARAGE PLAN NORTH

 

X

FP1.P2A

 

FIRE PROTECTION LEVEL P2 PARKING GARAGE PLAN SOUTH

 

X

FP1.P2B

 

FIRE PROTECTION LEVEL P2 PARKING GARAGE PLAN NORTH

 

X

FP1.P1A

 

FIRE PROTECTION LEVEL P1 PARKING GARAGE PLAN SOUTH

 

X

FP1.P1B

 

FIRE PROTECTION LEVEL P1 PARKING GARAGE PLAN NORTH

 

X

FP1.01A

 

FIRE PROTECTION LEVEL 1 GROUND FLOOR PLAN SOUTH

 

X

FP1.01B

 

FIRE PROTECTION LEVEL 1 GROUND FLOOR PLAN NORTH

 

X

FP1.02A

 

FIRE PROTECTION LEVEL 2 BUILDING BASE PLAN SOUTH (LABORATORY)

 

X

FP1.02B

 

FIRE PROTECTION LEVEL 2 BUILDING BASE PLAN NORTH (LABORATORY)

 

X

FP1.03A

 

FIRE PROTECTION LEVEL 3BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FP1.03B

 

FIRE PROTECTION LEVEL 3BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FP1.04A

 

FIRE PROTECTION LEVEL 4 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FP1.04B

 

FIRE PROTECTION LEVEL 4 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FP1.05A

 

FIRE PROTECTION LEVEL 5 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FP1.05B

 

FIRE PROTECTION LEVEL 5 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FP1.06A

 

FIRE PROTECTION LEVEL 6 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FP1.06B

 

FIRE PROTECTION LEVEL 6 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FP1.07A

 

FIRE PROTECTION LEVEL 7 TOWER PLAN (VIVARIUM)

 

X

FP1.07B

 

FIRE PROTECTION LEVEL 7 TOWER PLAN (VIVARIUM)

 

X

FP1.08

 

FIRE PROTECTION LEVEL 8 MECHANICAL FLOOR PLAN

 

X

FP1.09

 

FIRE PROTECTION LEVEL 9 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

FP1.10

 

FIRE PROTECTION LEVEL 10 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

FP1.11

 

FIRE PROTECTION LEVEL 11 TOWER PLAN (OFFICE)

 

X

FP1.12

 

FIRE PROTECTION LEVEL 12 TOWER PLAN (OFFICE)

 

X

FP1.13

 

FIRE PROTECTION LEVEL 13 TOWER PLAN (OFFICE)

 

X

FP1.14

 

FIRE PROTECTION LEVEL 14 TOWER PLAN (OFFICE)

 

X

FP1.15

 

FIRE PROTECTION LEVEL 15 TOWER PLAN (OFFICE)

 

X

 

151

--------------------------------------------------------------------------------


 

FP1.16

 

FIRE PROTECTION LEVEL 16 PENTHOUSE FLOOR PLAN

 

X

FP1.16M

 

FIRE PROTECTION LEVEL 16M PENTHOUSE MEZZANINE FLOOR PLAN

 

X

FP1.17

 

FIRE PROTECTION ROOF PLAN

 

X

FP2.00

 

FIRE PROTECTION RISER DIAGRAM

 

X

 

 

 

 

 

07 FIRE ALARM

 

 

 

 

FA0.01

 

FIRE ALARM LEGEND, NOTES, DETAILS AND RISER DIAGRAM

 

X

FA1.P3A

 

FIRE ALARM LEVEL P3 PARKING GARAGE PLAN SOUTH

 

X

FA1.P3B

 

FIRE ALARM LEVEL P3 PARKING GARAGE PLAN NORTH

 

X

FA1.P2A

 

FIRE ALARM LEVEL P2 PARKING GARAGE PLAN SOUTH

 

X

FA1.P2B

 

FIRE ALARM LEVEL P2 PARKING GARAGE PLAN NORTH

 

X

FA1.P1A

 

FIRE ALARM LEVEL P1 PARKING GARAGE PLAN SOUTH

 

X

FA1.P1B

 

FIRE ALARM LEVEL P1 PARKING GARAGE PLAN NORTH

 

X

FA1.01A

 

FIRE ALARM LEVEL 1 GROUND FLOOR PLAN SOUTH

 

X

FA1.01B

 

FIRE ALARM LEVEL 1 GROUND FLOOR PLAN NORTH

 

X

FA1.02A

 

FIRE ALARM LEVEL 2 BUILDING BASE PLAN SOUTH (LABORATORY)

 

X

FA1.02B

 

FIRE ALARM LEVEL 2 BUILDING BASE PLAN NORTH (LABORATORY)

 

X

FA1.03A

 

FIRE ALARM LEVEL 3 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FA1.03B

 

FIRE ALARM LEVEL 3 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FA1.04A

 

FIRE ALARM LEVEL 4 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FA1.04B

 

FIRE ALARM LEVEL 4 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FA1.05A

 

FIRE ALARM LEVEL 5 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FA1.05B

 

FIRE ALARM LEVEL 5 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FA1.06A

 

FIRE ALARM LEVEL 6 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FA1.06B

 

FIRE ALARM LEVEL 6 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FA1.07A

 

FIRE ALARM LEVEL 7 TOWER PLAN (VIVARIUM)

 

X

FA1.07B

 

FIRE ALARM LEVEL 7 TOWER PLAN (VIVARIUM)

 

X

FA1.08

 

FIRE ALARM LEVEL 8 MECHANICAL FLOOR PLAN

 

X

FA1.08M

 

FIRE ALARM LEVEL 8 MEZZANINE MECHANICAL FLOOR PLAN

 

X

FA1.09

 

FIRE ALARM LEVEL 9 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

FA1.10

 

FIRE ALARM LEVEL 10 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

FA1.11

 

FIRE ALARM LEVEL 11 TOWER PLAN (OFFICE)

 

X

FA1.12

 

FIRE ALARM LEVEL 12 TOWER PLAN (OFFICE)

 

X

FA1.13

 

FIRE ALARM LEVEL 13 TOWER PLAN (OFFICE)

 

X

FA1.14

 

FIRE ALARM LEVEL 14 TOWER PLAN (OFFICE)

 

X

FA1.15

 

FIRE ALARM LEVEL 15 TOWER PLAN (OFFICE)

 

X

FA1.16

 

FIRE ALARM LEVEL 16 PENTHOUSE FLOOR PLAN

 

X

FA1.16M

 

FIRE ALARM LEVEL 16M PENTHOUSE MEZZANINE FLOOR PLAN

 

X

FA1.17

 

FIRE ALARM ROOF PLAN

 

X

 

 

 

 

 

08 PLUMBING

 

 

 

 

 

152

--------------------------------------------------------------------------------


 

P0.01

 

PLUMBING LEGEND AND DIAGRAM SHEET

 

X

P0.02

 

PLUMBING WATER AND GAS RISER DIAGRAMS

 

X

P0.03

 

PLUMBING DRAINAGE RISER DIAGRAMS

 

X

P0.04

 

PLUMBING DRAINAGE AND NATURAL GAS RISER DIAGRAMS

 

X

P1.P3A

 

PLUMBING LEVEL P3 PARKING GARAGE PLAN - SOUTH

 

X

P1.P3B

 

PLUMBING LEVEL P3 PARKING GARAGE PLAN - NORTH

 

X

P1.P2A

 

PLUMBING LEVEL P2 PARKING GARAGE PLAN -SOUTH

 

X

P1.P2B

 

PLUMBING LEVEL P2 PARKING GARAGE PLAN - NORTH

 

X

P1.P1A

 

PLUMBING LEVEL P1 PARKING GARAGE PLAN - SOUTH

 

X

P1.P1B

 

PLUMBING LEVEL P1 PARKING GARAGE PLAN - NORTH

 

X

P1.01A

 

PLUMBING LEVEL 1 GROUND FLOOR PLAN - SOUTH

 

X

P1.01B

 

PLUMBING LEVEL 1 GROUND FLOOR PLAN - NORTH

 

X

P1.02A

 

PLUMBING LEVEL 2 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.028

 

PLUMBING LEVEL 2 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.03A

 

PLUMBING LEVEL 3 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.03B

 

PLUMBING LEVEL 3 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.04A

 

PLUMBING LEVEL 4 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.04B

 

PLUMBING LEVEL 4 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.05A

 

PLUMBING LEVEL 5 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.05B

 

PLUMBING LEVEL 5 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.06A

 

PLUMBING LEVEL 6 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.06B

 

PLUMBING LEVEL 6 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.07A

 

PLUMBING LEVEL 7 FLOOR PLAN -SOUTH (LABORATORY)

 

X

P1.07B

 

PLUMBING LEVEL 7 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.08

 

PLUMBING LEVEL 8 MECHANICAL FLOOR PLAN

 

X

P1.08M

 

PLUMBING LEVEL 8 MECHANICAL MEZZANINE FLOOR PLAN

 

X

P1.09

 

PLUMBING LEVEL 9 FLOOR PLAN (LABORATORY)

 

X

P1.10

 

PLUMBING LEVEL 10 FLOOR PLAN (OFFICE)

 

X

P1.11

 

PLUMBING LEVEL 11 FLOOR PLAN (OFFICE)

 

X

P1.12

 

PLUMBING LEVEL 12 FLOOR PLAN (OFFICE)

 

X

P1.13

 

PLUMBING LEVEL 13 FLOOR PLAN (OFFICE)

 

X

P1.14

 

PLUMBING LEVEL 14 FLOOR PLAN (OFFICE)

 

X

P1.15

 

PLUMBING LEVEL 15 FLOOR PLAN (LABORATORY)

 

X

P1.16

 

PLUMBING LEVEL 16 PENTHOUSE FLOOR PLAN

 

X

P1.16M

 

PLUMBING LEVEL 16M PENTHOUSE MEZZANINE FLOOR PLAN

 

X

P1.17

 

PLUMBING ROOF PLAN

 

X

 

 

 

 

 

09 MECHANICAL

 

 

 

 

H0.01

 

HVAC - LEGEND, ABBREVIATIONS, GENERAL NOTES AND DRAWING LIST

 

X

H0.02

 

HVAC SCHEDULES 1

 

X

H0.03

 

HVAC SCHEDULES 2

 

X

 

153

--------------------------------------------------------------------------------


 

H0.04

 

HVAC SCHEDULES 3

 

X

H0.05

 

HVAC DETAILS 1

 

X

H0.06

 

HVAC DETAILS 2

 

X

H0.07

 

HVAC DETAILS 3

 

X

H0.08

 

HVAC CUSTOM AHU PLANS AND ELEVATIONS

 

X

H0.09

 

HVAC CUSTOM EAHU PLANS AND ELEVATIONS

 

X

H0.10

 

HVAC SUPPLY AND EXHAUST AIR RISER DIAGRAMS

 

X

H0.11

 

HVAC - STAIR NO. 1A AND 1B VESTIBULE AND STAIR PRESSURIZATION RISER DIAGRAMS

 

X

H0.12

 

HVAC - STAIR NO. 2, 3 & 4 PRESSURIZATION RISER DIAGRAMS

 

X

H0.13

 

HVAC FUEL OIL PIPING SCHEMATIC

 

X

H0.14

 

HVAC CHILLED & CONDENSER WATER PLANT PIPING FLOW DIAGRAM

 

X

H0.15

 

HVAC PROCESS, RETAIL AND CONDENSER WATER PIPING RISER DIAGRAMS

 

X

H0.16

 

HVAC - PROCESS, RETAIL AND CONDENSER WATER PIPING RISER

 

X

H0.17

 

HVAC - PROCESS CHILLED WATER RISER DIAGRAMS

 

X

H0.18

 

HVAC - HOT WATER PIPING SCHEMATIC

 

X

H0.19

 

HVAC - HEAT RECOVERY PIPING SCHEMATIC

 

X

H0.20

 

HVAC - HOT WATER, HEAT RECOVERY AND RELIEF VENT PIPING RISER

 

X

H1.P3A

 

HVAC - LEVEL P3 (LOWER LEVEL) PARKING GARAGE PLAN — SOUTH

 

X

H1.P3B

 

HVAC - LEVEL P3 (LOWER LEVEL) PARKING GARAGE PLAN — NORTH

 

X

H1.P2A

 

HVAC - LEVEL P2 (MIDDLE LEVEL) PARKING GARAGE PLAN —SOUTH

 

X

H1.P2B

 

HVAC - LEVEL P2 (MIDDLE LEVEL) PARKING GARAGE PLAN — NORTH

 

X

H1.P1A

 

HVAC - LEVEL P1 (UPPER LEVEL) PARKING GARAGE PLAN —SOUTH

 

X

H1.P1B

 

HVAC - LEVEL P1 (UPPER LEVEL) PARKING GARAGE PLAN — NORTH

 

X

H1.01A

 

HVAC - LEVEL 1 GROUND FLOOR PLAN - SOUTH

 

X

H1.01B

 

HVAC - LEVEL 1 GROUND FLOOR PLAN - NORTH

 

X

H1.02A

 

HVAC - LEVEL 2 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.02B

 

HVAC - LEVEL 2 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.03A

 

HVAC - LEVEL 3 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.03B

 

HVAC - LEVEL 3 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.04A

 

HVAC - LEVEL 4 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.04B

 

HVAC - LEVEL 4 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.05A

 

HVAC - LEVEL 5 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.05B

 

HVAC - LEVEL 5 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.06A

 

HVAC - LEVEL 6 FLOOR PLAN -SOUTH (LABORATORY)

 

X

H1.06B

 

HVAC - LEVEL 6 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.07A

 

HVAC - LEVEL 7 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.07B

 

HVAC - LEVEL 7 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.08

 

HVAC - LEVEL 8 FLOOR PLAN

 

X

H1.08M

 

HVAC - LEVEL 8 MEZZANINE FLOOR PLAN

 

X

H1.08S

 

HVAC - LEVEL 8 AND 8M - SECTIONS

 

X

H1.09

 

HVAC - LEVEL 9 FLOOR PLAN (LABORATORY)

 

X

 

154

--------------------------------------------------------------------------------


 

H1.10

 

HVAC - LEVEL 10 FLOOR PLAN (OFFICE)

 

X

H1.11

 

HVAC - LEVEL 11 FLOOR PLAN (OFFICE)

 

X

H1.12

 

HVAC - LEVEL 12 FLOOR PLAN (OFFICE)

 

X

H1.13

 

HVAC - LEVEL 13 FLOOR PLAN (OFFICE)

 

X

H1.14

 

HVAC - LEVEL 14 FLOOR PLAN (OFFICE)

 

X

H1.15

 

HVAC - LEVEL 15 FLOOR PLAN (LABORATORY)

 

X

H1.16

 

HVAC - LEVEL 16 - PENTHOUSE FLOOR PLAN

 

X

H1.16M

 

HVAC - LEVEL 16M - PENTHOUSE MEZZANINE FLOOR PLAN

 

X

H1.16S1

 

HVAC - LEVEL 16 (PENTHOUSE) AND 16M (MEZZANINE) - SECTIONS 1

 

X

H1.16S2

 

HVAC - LEVEL 16 (PENTHOUSE) AND 16M (MEZZANINE) - SECTIONS 2

 

X

H1.17

 

HVAC - ROOF PLAN

 

X

 

 

 

 

 

10 ELECTRICAL

 

 

 

 

E0.00

 

ELECTRICAL LEGEND, NOTES, AND SCHEDULES

 

X

E0.01

 

ELECTRICAL DISTRIBUTION RISER DIAGRAM “A”

 

X

E0.02

 

ELECTRICAL DISTRIBUTION RISER DIAGRAM “B”

 

X

E0.03

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.04

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.05

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.06

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.07

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.08

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.09

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.10

 

ELECTRICAL NORTH ELEVATION LIGHTING PLAN

 

X

E0.11

 

ELECTRICAL EAST ELEVATION LIGHTING PLAN

 

X

E0.12

 

ELECTRICAL SOUTH ELEVATION LIGHTING PLAN

 

X

E0.13

 

ELECTRICAL WEST ELEVATION LIGHTING PLAN

 

X

E1.P3A

 

ELECTRICAL LEVEL P3 PARKING GARAGE PLAN SOUTH

 

X

E1.P3B

 

ELECTRICAL LEVEL P3 PARKING GARAGE PLAN NORTH

 

X

E1.P2A

 

ELECTRICAL LEVEL P2 PARKING GARAGE PLAN SOUTH

 

X

E1.P2B

 

ELECTRICAL LEVEL P2 PARKING GARAGE PLAN NORTH

 

X

E1.P1A

 

ELECTRICAL LEVEL P1 PARKING GARAGE PLAN SOUTH

 

X

E1.P1B

 

ELECTRICAL LEVEL P1 PARKING GARAGE PLAN NORTH

 

X

E1.01A

 

ELECTRICAL LEVEL 1 GROUND FLOOR PLAN SOUTH

 

X

E1.01B

 

ELECTRICAL LEVEL 1 GROUND FLOOR PLAN NORTH

 

X

E1.02A

 

ELECTRICAL LEVEL 2 BUILDING BASE PLAN SOUTH (LABORATORY)

 

X

E1.02B

 

ELECTRICAL LEVEL 2 BUILDING BASE PLAN NORTH (LABORATORY)

 

X

E1.03A

 

ELECTRICAL LEVEL 3 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

E1.03B

 

ELECTRICAL LEVEL 3 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

E1.04A

 

ELECTRICAL LEVEL 4 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

E1.04B

 

ELECTRICAL LEVEL 4 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

 

155

--------------------------------------------------------------------------------


 

E1.05A

 

ELECTRICAL LEVEL 5 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

E1.05B

 

ELECTRICAL LEVEL 5 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

E1.06A

 

ELECTRICAL LEVEL 6 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

E1.06B

 

ELECTRICAL LEVEL 6 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

E1.07A

 

ELECTRICAL LEVEL 7 TOWER PLAN SOUTH (VIVARIUM)

 

X

E1.07B

 

ELECTRICAL LEVEL 7 TOWER PLAN NORTH (VIVARIUM)

 

X

E1.08

 

ELECTRICAL LEVEL 8 MECHANICAL FLOOR PLAN

 

X

E1.08M

 

ELECTRICAL LEVEL 8 MEZZANINE MECHANICAL FLOOR PLAN

 

X

E1.09

 

ELECTRICAL LEVEL 9 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

E1.10

 

ELECTRICAL LEVEL 10 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

E1.11

 

ELECTRICAL LEVEL 11 TOWER PLAN (OFFICE)

 

X

E1.12

 

ELECTRICAL LEVEL 12 TOWER PLAN (OFFICE)

 

X

E1.13

 

ELECTRICAL LEVEL 13 TOWER PLAN (OFFICE)

 

X

E1.14

 

ELECTRICAL LEVEL 14 TOWER PLAN (OFFICE)

 

X

E1.15

 

ELECTRICAL LEVEL 15 TOWER PLAN (OFFICE)

 

X

E1.16

 

ELECTRICAL LEVEL 16 PENTHOUSE FLOOR PLAN

 

X

E1.16M

 

ELECTRICAL LEVEL 16M PENTHOUSE MEZZANINE FLOOR PLAN

 

X

E1.17

 

ELECTRICAL ROOF PLAN

 

X

 

 

 

 

 

11 LIGHTING

 

 

 

 

LT-1.1

 

LOBBY LEVEL 1 GROUND FLOOR REFLECTED CEILING PLAN

 

 

LT-1.2

 

LOBBY LEVEL 2 REFLECTED CEILING PLAN

 

 

LT-2.0

 

EXTERIOR BUILDING LIGHTING NORTH ELEVATION

 

 

LT-3.0

 

EXTERIOR BUILDING LIGHTING EAST ELEVATION

 

 

LT-4.0

 

EXTERIOR BUILDING LIGHTING SOUTH ELEVATION

 

 

LT-5.0

 

EXTERIOR BUILDING LIGHTING WEST ELEVATION

 

 

 

 

 

 

 

12 SECURITY

 

 

 

 

SE1.P3

 

LEVEL 3 PARKING

 

 

SE1.P2

 

LEVEL 2 PARKING

 

 

SE1.P1

 

LEVEL 1 PARKING

 

 

SE1.1

 

LEVEL 1

 

 

SE1.2

 

LEVEL 2

 

 

SE1.16M

 

LEVEL 16 PENTHOUSE MEZZANINE

 

 

SE1.16P

 

LEVEL 16 PENTHOUSE

 

 

SE2.0

 

RISER DIAGRAM

 

 

SE2.1

 

CCTV BLOCK DIAGRAM

 

 

SE2.2

 

TYPICALS 1 OF 2

 

 

SE2.3

 

TYPICALS 2 OF 2

 

 

 

156

--------------------------------------------------------------------------------


 

13 ELEVATORS

 

 

 

 

VT01

 

GENERAL ELEVATOR INFORMATION

 

X

VT02

 

PLANS ELEVATORS 1-7

 

X

VT02A

 

ALTERNATE PLANS ELEVATORS 1A-7A

 

X

VT03

 

HOISTWAY SECTION ELEVATORS 1-7

 

X

VT03A

 

ALTERNATE CONTROL ROOM PLAN AND HOISTWAY SECTION ELEVATORS 1A-7A

 

X

VT04

 

PLANS ELEVATORS 8-9

 

X

VT05

 

HOISTWAY SECTIONS ELEVATORS 9-10

 

X

VT06

 

PLANS AND HOISTWAY SECTION ELEVATORS 10-11

 

X

 

Sheet #

 

Drawing Title

 

 

00 GENERAL

 

 

 

 

 

 

COVER SHEET

 

X

G0.00

 

DRAWING INDEX

 

X

G0.01

 

SITE PLAN

 

X

Volume 1

 

 

 

 

01 GEOTECHNICAL

 

 

 

 

GT1.00

 

APPROXIMATE PLAN LIMITS OF FORMER STRUCTURES

 

X

GT1.01

 

ADDITIONAL DETAILS OF FORMER STRUCTURES

 

X

GT1.02

 

ENLARGED PLAN AND SECTIONS THROUGH NORTHERN AVENUE SEAWALL

 

X

GT2.00

 

UNDERSLAB FOUNDATION DRAINAGE PLAN

 

X

GT3.00

 

BASE BID LIMITS OF OVEREXCAVATION WITHIN FORMER SLIP

 

X

 

 

 

 

 

02 CIVIL

 

 

 

 

C1.01

 

SITE UTILITY PLAN

 

X

C1.02

 

48” STORM DRAIN PLAN AND PROFILE

 

X

C2.01

 

SITE GRADING PLAN

 

X

C3.01

 

ROADWAY LAYOUT PLAN

 

X

C4.01

 

CIVIC DETAILS

 

X

C4.02

 

CIVIC DETAILS

 

X

C4.03

 

CIVIC DETAILS

 

X

C4.04

 

CIVIL DETAILS

 

X

C5.01

 

EROSION CONTROL PLAN

 

 

C6.01

 

SIGNAGE PAVEMENT MARKING PLAN

 

X

 

 

 

 

 

03 LANDSCAPE

 

 

 

 

L1.01

 

MATERIALS PLAN

 

X

 

157

--------------------------------------------------------------------------------


 

L1.02

 

LAYOUT PLAN

 

X

L1.04

 

IRRIGATION PLAN

 

X

L2.01

 

DETAILS

 

X

L2.02

 

PLANTING DETAILS

 

X

L2.03

 

SITE FURNISHING

 

X

 

 

 

 

 

04 ARCHITECTURAL

 

 

 

 

A0.00

 

GENERAL NOTES & ABBREVIATIONS

 

X

A0.01

 

CODE SUMMARY

 

 

A0.02

 

LEVEL P3 FIRE RATING AND EXIT DIAGRAM

 

X

A0.03

 

LEVEL P2 FIRE RATING AND EXIT DIAGRAM

 

X

A0.04

 

LEVEL P1 FIRE RATING AND EXIT DIAGRAM

 

X

A0.05

 

LEVEL 1 FIRE RATING AND EXIT DIAGRAM

 

X

A0.06

 

LEVEL 2 FIRE RATING AND EXIT DIAGRAM

 

X

A0.07

 

LEVELS 3-6 FIRE RATING AND EXIT DIAGRAM

 

X

A0.08

 

LEVEL 7 FIRE RATING AND EXIT DIAGRAM

 

X

A0.09

 

LEVEL 8 FIRE RATING AND EXIT DIAGRAM

 

X

A0.10

 

LEVEL 8M FIRE RATING AND EXIT DIAGRAM

 

X

A0.11

 

LEVELS 9-10 FIRE RATING AND EXIT DIAGRAM

 

X

A0.12

 

LEVELS 11-15 FIRE RATING AND EXIT DIAGRAM

 

X

A0.13

 

LEVEL 16 FIRE RATING AND EXIT DIAGRAM

 

X

A0.14

 

LEVEL 16M FIRE RATING AND EXIT DIAGRAM

 

X

A0.15

 

ROOF LEVEL FIRE RATING AND EXIT DIAGRAM

 

X

A0.20

 

SLAB EDGE

 

X

A0.50

 

OVERALL LEVEL P3 AND LEVEL P2 FLOOR PLANS

 

X

A0.51

 

OVERALL LEVEL P1 AND LEVEL 1 FLOOR PLANS

 

X

A0.52

 

OVERALL LEVEL 2 AND LEVEL 3-6 FLOOR PLANS

 

X

A0.53

 

OVERALL LEVEL 7, LEVEL 8 AND 8M FLOOR PLANS

 

X

A0.54

 

OVERALL LEVEL 9 AND LEVEL 10 FLOOR PLANS

 

X

A0.55

 

OVERALL LEVEL 11-15 AND LEVEL 16 FLOOR PLANS

 

X

A0.56

 

OVERALL LEVEL 16M AND ROOF FLOOR PLANS

 

X

A1.01

 

LEVEL P3 FLOOR PLAN - SOUTH

 

X

A1.02

 

LEVEL P3 FLOOR PLAN - NORTH

 

X

A1.03

 

LEVEL P2 FLOOR PLAN - SOUTH

 

X

A1.04

 

LEVEL P2 FLOOR PLAN - NORTH

 

X

A1.05

 

LEVEL P1 FLOOR PLAN - SOUTH

 

X

A1.06

 

LEVEL P1 FLOOR PLAN - NORTH

 

X

A1.07

 

LEVEL 1 FLOOR PLAN - SOUTH

 

X

A1.08

 

LEVEL 1 FLOOR PLAN - NORTH

 

X

A1.09

 

LEVEL 2 FLOOR PLAN - SOUTH

 

X

A1.10

 

LEVEL 2 FLOOR PLAN - NORTH

 

X

 

158

--------------------------------------------------------------------------------


 

A1.11

 

LEVELS 3-6 FLOOR PLAN - SOUTH

 

X

A1.12

 

LEVELS 3-6 FLOOR PLAN - NORTH

 

X

A1.13

 

LEVEL 7 FLOOR PLAN - SOUTH

 

X

A1.14

 

LEVEL 7 FLOOR PLAN - NORTH

 

X

A1.15

 

LEVEL 8 FLOOR PLAN

 

X

A1.16

 

LEVEL 8M FLOOR PLAN

 

X

A1.17

 

LEVEL 9 FLOOR PLAN

 

X

A1.18

 

LEVEL 10 FLOOR PLAN

 

X

A1.19

 

LEVELS 11-15 FLOOR PLAN

 

X

A1.20

 

LEVEL 16 FLOOR PLAN

 

X

A1.21

 

LEVEL 16M FLOOR PLAN

 

X

A1.22

 

ROOF PLAN

 

X

A1.30

 

LEVELS P3-P1 ENLARGED FLOOR PLAN

 

X

A1.31

 

LEVEL 1 ENLARGED FLOOR PLAN

 

X

A1.32

 

LEVEL 2-7 ENLARGED FLOOR PLAN

 

X

A1.33

 

LEVEL 8 ENLARGED FLOOR PLAN

 

X

A1.34

 

LEVEL 8M ENLARGED FLOOR PLAN

 

X

A1.35

 

LEVEL 9 ENLARGED FLOOR PLAN

 

X

A1.36

 

LEVELS 10-15 ENLARGED FLOOR PLAN

 

X

A1.37

 

LEVEL 16 ENLARGED FLOOR PLAN

 

X

A1.38

 

LEVEL 16M ENLARGED FLOOR PLAN

 

X

A2.01

 

LEVEL P3 REFLECTED CEILING SOUTH

 

X

A2.02

 

LEVEL P3 REFLECTED CEILING NORTH

 

X

A2.03

 

LEVEL P2 REFLECTED CEILING SOUTH

 

X

A2.04

 

LEVEL P2 REFLECTED CEILING NORTH

 

X

A2.05

 

LEVEL P1 REFLECTED CEILING SOUTH

 

X

A2.06

 

LEVEL P1 REFLECTED CEILING NORTH

 

X

A2.07

 

LEVEL 1 REFLECTED CEILING SOUTH

 

X

A2.08

 

LEVEL 1 REFLECTED CEILING NORTH

 

X

A2.09

 

LEVEL 2 REFLECTED CEILING SOUTH

 

X

A2.10

 

LEVEL 2 REFLECTED CEILING NORTH

 

X

A2.11

 

LEVELS 3-6 REFLECTED CEILING SOUTH

 

X

A2.12

 

LEVELS 3-6 REFLECTED CEILING NORTH

 

X

A2.13

 

LEVEL 7 REFLECTED CEILING SOUTH

 

X

A2.14

 

LEVEL 7 REFLECTED CEILING NORTH

 

X

A2.15

 

LEVEL 8 REFLECTED CEILING PLAN

 

X

A2.16

 

LEVEL 8M REFLECTED CEILING PLAN

 

X

A2.17

 

LEVEL 9 REFLECTED CEILING PLAN

 

X

A2.18

 

LEVEL 10 REFLECTED CEILING PLAN

 

X

A2.19

 

LEVELS 11-15 REFLECTED CEILING PLAN

 

X

A2.20

 

LEVEL 16 REFLECTED CEILING PLAN

 

X

 

159

--------------------------------------------------------------------------------


 

A2.21

 

LEVEL 16M AND STAIR PENTHOUSE REFLECTED CEILING PLAN

 

X

A3.01

 

SOUTH ELEVATION & HIDDEN ELEVATIONS

 

X

A3.02

 

WEST ELEVATION & HIDDEN ELEVATIONS

 

X

A3.03

 

NORTH ELEVATION & HIDDEN ELEVATIONS

 

X

A3.04

 

EAST ELEVATION & HIDDEN ELEVATIONS

 

X

A3.05

 

AXONOMETRIC VIEWS

 

X

A3.11

 

ENLARGED ELEVATION, PLAN AND SECTION AT STORE FRONT/ ENTRY

 

X

A3.12

 

TYPICAL CURTAINWALL SYSTEM A

 

X

A3.13

 

TYPICAL CURTAINWALL SYSTEM B

 

X

A3.14

 

TYPICAL CURTAINWALL SYSTEM C

 

X

A3.15

 

TYPICAL CURTAINWALL SYSTEM D

 

X

A3.51

 

BUILDING SECTIONS

 

X

A3.52

 

BUILDING SECTIONS

 

X

A4.01

 

WALL SECTIONS

 

X

A4.02

 

WALL SECTIONS

 

X

A4.11

 

PARTIAL SECTION AT BUILDING BASE AND STREET

 

X

A4.12

 

PARTIAL SECTION AT BUILDING BASE AND STREET (FAN PIER BLVD)

 

 

A4.13

 

PARTIAL WALL SECTIONS AT BUILDING BASE

 

X

A4.14

 

PARTIAL WALL SECTIONS AT BUILDING BASE

 

X

A4.15

 

PARTIAL WALL SECTIONS AT MID-LEVEL MECHANICAL

 

X

A4.16

 

PARTIAL WALL SECTIONS AT TYPICAL FLOORS

 

 

A4.17

 

PARTIAL WALL SECTIONS AND DETAILS AT TYPICAL FLOORS

 

 

A4.18

 

PARTIAL WALL SECTIONS AT PENTHOUSE

 

X

A4.19

 

PARTIAL WALL SECTIONS AT PENTHOUSE

 

X

A4.21

 

SECTION DETAILS @ BASE OF BUILDING

 

X

A4.22

 

SECTION DETAILS @ BASE OF BUILDING

 

X

A4.23

 

SECTION DETAILS @ BASE OF BUILDING

 

X

A4.24

 

SECTION DETAILS @ BASE OF BUILDING

 

 

A4.25

 

SECTION DETAILS @ LEVELS 2 AND 3

 

X

A4.26

 

SECTION DETAILS @ LEVELS 2 AND 3

 

X

A4.27

 

SECTION DETAILS AT LOUVERS AND PENTHOUSE

 

X

A4.28

 

SECTION DETAILS

 

 

A4.51

 

PLAN DETAILS

 

X

A4.52

 

PLAN DETAILS

 

X

A4.53

 

PLAN DETAILS

 

 

A4.54

 

PLAN DETAILS

 

 

A4.61

 

TYPICAL MULLION PROFILES AND DETAILS

 

X

A5.01

 

STAIR 1 PLANS AND SECTIONS

 

X

A5.02

 

STAIR 2 PLANS AND SECTIONS

 

X

A5.03

 

STAIR 3 PLANS AND SECTIONS

 

X

A5.04

 

STAIR 4 & MISCELLANEOUS STAIRS PLANS AND SECTIONS

 

X

 

160

--------------------------------------------------------------------------------


 

A5.05

 

STAIR DETAILS

 

X

A5.11

 

ELEVATORS 9-12 PIT, HOISTWAY, MACHINE ROOM PLANS AND SECTIONS

 

 

A5.12

 

ELEVATORS 1-8 PIT, HOISTWAY, MACHINE ROOM PLANS AND SECTION

 

 

A6.01

 

LOBBY INTERIOR ELEVATIONS

 

 

A6.11

 

TYP. TOILET CORE PLANS, RCP’s & INTERIOR ELEVATIONS

 

X

A6.12

 

TYP. GARAGE ELEV. LOBBY PLANS & DETAILS

 

X

A6.21

 

TYPICAL MOUNTING HEIGHTS

 

X

A6.31

 

INTERIOR DETAILS

 

 

A7.01

 

DOOR SCHEDULE

 

X

A7.02

 

DOOR FRAME TYPES AND DETAILS

 

X

A7.11

 

PARTITION TYPES

 

X

A8.01

 

FINISH PLANS

 

X

 

 

 

 

 

05 STRUCTURAL

 

 

 

 

S0.01

 

GENERAL NOTES

 

X

S1.P3a

 

LEVEL P3 FOUNDATION PLAN SOUTH

 

X

S1.P3b

 

LEVEL P3 FOUNDATION PLAN NORTH

 

X

S1.P2a

 

LEVEL P2 FOUNDATION PLAN SOUTH

 

X

S1.P2b

 

LEVEL P2 FOUNDATION PLAN NORTH

 

X

S1.P1a

 

LEVEL P1 FOUNDATION PLAN SOUTH

 

X

S1.P1b

 

LEVEL P1 FOUNDATION PLAN NORTH

 

X

S1.01

 

LEVEL 1 / GROUND PLAN NOTES & SECTIONS

 

X

S1.01a

 

LEVEL 1 GROUD FRAMING PLAN SOUTH

 

X

S1.01b

 

LEVEL 1 GROUD FRAMING PLAN NORTH

 

X

S1.02a

 

LEVEL 2 FRAMING PLAN SOUTH

 

X

S1.02b

 

LEVEL 2 FRAMING PLAN NORTH

 

X

S1.03a

 

LEVEL 3 FRAMING PLAN SOUTH

 

X

S1.03b

 

LEVEL 3 FRAMING PLAN NORTH

 

X

S1.04a

 

LEVEL 4 THRU 7 FRAMING PLAN SOUTH

 

X

S1.04b

 

LEVEL 4 THRU 7 FRAMING PLAN NORTH

 

X

S1.08

 

LEVEL 8 MECHANICAL LEVEL FRAMING PLAN

 

X

S1.08M

 

LEVEL 8M MEZZANINE LEVEL FRAMING PLAN

 

X

S1.09

 

LEVEL 9 FRAMING PLAN

 

X

S1.10

 

LEVEL 10 FRAMING PLAN

 

X

S1.11

 

LEVEL 11 THRU 15 FRAMING PLAN

 

X

S1.16

 

LEVEL 16 MECH. FLOOR LOW ROOF FRAMING PLAN

 

X

S1.16M

 

LEVEL 16 MECH. PENTHOUSE FLOOR/ROOF FRAMING PLAN

 

X

S1.17

 

LEVEL 17 HIGH ROOF FRAMING PLAN

 

X

S1.18

 

PART FRAMING PLANS

 

X

S2.01

 

COLUMN SCHEDULE I

 

X

S2.02

 

COLUMN SCHEDULE II

 

X

 

161

--------------------------------------------------------------------------------


 

S2.03

 

COLUMN SCHEDULE III

 

X

S3.00

 

CORE SLAB PLANS I

 

X

S3.01

 

CORE SLAB PLANS II

 

X

S3.02

 

CORE SLAB PLANS III

 

X

S3.03

 

CORE SLAB PLANS IV

 

X

S3.04

 

CORE SLAB PLANS V

 

X

S3.05

 

CORE SLAB PLANS VI

 

X

S3.10

 

WALL DIMENSIONAL ELEVATIONS I

 

X

S3.11

 

WALL REINFORCING ELEVATIONS I

 

X

S3.12

 

WALL DIMENSIONAL ELEVATIONS II

 

X

S3.13

 

WALL REINFORCING ELEVATIONS II

 

X

S3.14

 

WALL DIMENSIONAL ELEVATIONS III

 

X

S3.15

 

WALL REINFORCING ELEVATIONS III

 

X

S3.16

 

WALL DIMENSIONAL ELEVATIONS IV

 

X

S3.17

 

WALL REINFORCING ELEVATIONS IV

 

X

S3.20

 

CORE WALL REINFORCING DETAILS I

 

X

S3.21

 

CORE WALL REINFORCING DETAILS II

 

X

S3.22

 

CORE WALL REINFORCING DETAILS III

 

X

S3.23

 

CORE WALL REINFORCING DETAILS IV

 

X

S4.01

 

TYPICAL CONCRETE DETAIL I

 

X

S4.02

 

TYPICAL CONCRETE DETAIL II

 

X

S4.03

 

TYPICAL CONCRETE DETAIL III

 

X

S4.04

 

TYPICAL CONCRETE DETAIL IV

 

X

S4.05

 

TYPICAL CONCRETE DETAIL V

 

X

S4.06

 

TYPICAL CONCRETE DETAIL VI

 

X

S4.07

 

TYPICAL CONCRETE DETAIL VII

 

X

S5.01

 

TYPICAL STEEL DETAIL I

 

X

S5.02

 

TYPICAL STEEL DETAIL II

 

X

S5.03

 

TYPICAL STEEL DETAIL III

 

X

S5.04

 

TYPICAL STEEL DETAIL IV

 

X

S5.05

 

TYPICAL STEEL DETAIL V

 

X

S5.06

 

TYPICAL STEEL DETAIL VI

 

X

S5.07

 

TYPICAL STEEL DETAIL VII

 

X

S5.08

 

TYPICAL STEEL DETAIL VIII

 

X

S5.09

 

TYPICAL STEEL DETAIL IX

 

X

S5.10

 

TYPICAL STEEL DETAIL X

 

X

S5.11

 

TYPICAL STEEL DETAIL XI

 

X

S5.12

 

TYPICAL STEEL DETAIL XII

 

X

S5.13

 

TYPICAL STEEL DETAIL XIII

 

X

S5.14

 

TYPICAL STEEL DETAILS XIV

 

X

S5.15

 

TYPICAL STEEL DETAIL XV

 

X

 

162

--------------------------------------------------------------------------------

 


 

S6.01

 

PRECAST CONNECTION DETAILS SHEET I

 

 

S6.02

 

PRECAST CONNECTION DETAILS SHEET II

 

 

 

 

 

 

 

Volume 2

 

 

 

 

00 GENERAL

 

 

 

 

G0.00

 

DRAWING INDEX

 

X

 

 

 

 

 

06 FIRE PROTECTION

 

 

 

 

FP0.01

 

FIRE PROTECTION LEGEND, NOTES AND DETAILS

 

X

FP1.P3A

 

FIRE PROTECTION LEVEL P3 PARKING GARAGE PLAN SOUTH

 

X

FP1.P3B

 

FIRE PROTECTION LEVEL P3 PARKING GARAGE PLAN NORTH

 

X

FP1.P2A

 

FIRE PROTECTION LEVEL P2 PARKING GARAGE PLAN SOUTH

 

X

FP1.P2B

 

FIRE PROTECTION LEVEL P2 PARKING GARAGE PLAN NORTH

 

X

FP1.P1A

 

FIRE PROTECTION LEVEL P1 PARKING GARAGE PLAN SOUTH

 

X

FP1.P1B

 

FIRE PROTECTION LEVEL P1 PARKING GARAGE PLAN NORTH

 

X

FP1.01A

 

FIRE PROTECTION LEVEL 1 GROUND FLOOR PLAN SOUTH

 

X

FP1.01B

 

FIRE PROTECTION LEVEL 1 GROUND FLOOR PLAN NORTH

 

X

FP1.02A

 

FIRE PROTECTION LEVEL 2 BUILDING BASE PLAN SOUTH (LABORATORY)

 

X

FP1.02B

 

FIRE PROTECTION LEVEL 2 BUILDING BASE PLAN NORTH (LABORATORY)

 

X

FP1.03A

 

FIRE PROTECTION LEVEL 3BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FP1.03B

 

FIRE PROTECTION LEVEL 3BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FP1.04A

 

FIRE PROTECTION LEVEL 4 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FP1.04B

 

FIRE PROTECTION LEVEL 4 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FP1.05A

 

FIRE PROTECTION LEVEL 5 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FP1.05B

 

FIRE PROTECTION LEVEL 5 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FP1.06A

 

FIRE PROTECTION LEVEL 6 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FP1.06B

 

FIRE PROTECTION LEVEL 6 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FP1.07A

 

FIRE PROTECTION LEVEL 7 TOWER PLAN (VIVARIUM)

 

X

FP1.07B

 

FIRE PROTECTION LEVEL 7 TOWER PLAN (VIVARIUM)

 

X

FP1.08

 

FIRE PROTECTION LEVEL 8 MECHANICAL FLOOR PLAN

 

X

FP1.09

 

FIRE PROTECTION LEVEL 9 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

FP1.10

 

FIRE PROTECTION LEVEL 10 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

FP1.11

 

FIRE PROTECTION LEVEL 11 TOWER PLAN (OFFICE)

 

X

FP1.12

 

FIRE PROTECTION LEVEL 12 TOWER PLAN (OFFICE)

 

X

FP1.13

 

FIRE PROTECTION LEVEL 13 TOWER PLAN (OFFICE)

 

X

FP1.14

 

FIRE PROTECTION LEVEL 14 TOWER PLAN (OFFICE)

 

X

FP1.15

 

FIRE PROTECTION LEVEL 15 TOWER PLAN (OFFICE)

 

X

FP1.16

 

FIRE PROTECTION LEVEL 16 PENTHOUSE FLOOR PLAN

 

X

FP1.16M

 

FIRE PROTECTION LEVEL 16M PENTHOUSE MEZZANINE FLOOR PLAN

 

X

FP1.17

 

FIRE PROTECTION ROOF PLAN

 

X

 

163

--------------------------------------------------------------------------------


 

FP2.00

 

FIRE PROTECTION RISER DIAGRAM

 

X

 

 

 

 

 

07 FIRE ALARM

 

 

 

 

FA0.01

 

FIRE ALARM LEGEND, NOTES, DETAILS AND RISER DIAGRAM

 

X

FA1.P3A

 

FIRE ALARM LEVEL P3 PARKING GARAGE PLAN SOUTH

 

X

FA1.P3B

 

FIRE ALARM LEVEL P3 PARKING GARAGE PLAN NORTH

 

X

FA1.P2A

 

FIRE ALARM LEVEL P2 PARKING GARAGE PLAN SOUTH

 

X

FA1.P2B

 

FIRE ALARM LEVEL P2 PARKING GARAGE PLAN NORTH

 

X

FA1.P1A

 

FIRE ALARM LEVEL P1 PARKING GARAGE PLAN SOUTH

 

X

FA1.P1B

 

FIRE ALARM LEVEL P1 PARKING GARAGE PLAN NORTH

 

X

FA1.01A

 

FIRE ALARM LEVEL 1 GROUND FLOOR PLAN SOUTH

 

X

FA1.01B

 

FIRE ALARM LEVEL 1 GROUND FLOOR PLAN NORTH

 

X

FA1.02A

 

FIRE ALARM LEVEL 2 BUILDING BASE PLAN SOUTH (LABORATORY)

 

X

FA1.02B

 

FIRE ALARM LEVEL 2 BUILDING BASE PLAN NORTH (LABORATORY)

 

X

FA1.03A

 

FIRE ALARM LEVEL 3 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FA1.03B

 

FIRE ALARM LEVEL 3 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FA1.04A

 

FIRE ALARM LEVEL 4 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FA1.04B

 

FIRE ALARM LEVEL 4 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FA1.05A

 

FIRE ALARM LEVEL 5 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FA1.05B

 

FIRE ALARM LEVEL 5 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FA1.06A

 

FIRE ALARM LEVEL 6 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

FA1.06B

 

FIRE ALARM LEVEL 6 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

FA1.07A

 

FIRE ALARM LEVEL 7 TOWER PLAN (VIVARIUM)

 

X

FA1.07B

 

FIRE ALARM LEVEL 7 TOWER PLAN (VIVARIUM)

 

X

FA1.08

 

FIRE ALARM LEVEL 8 MECHANICAL FLOOR PLAN

 

X

FA1.08M

 

FIRE ALARM LEVEL 8 MEZZANINE MECHANICAL FLOOR PLAN

 

X

FA1.09

 

FIRE ALARM LEVEL 9 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

FA1.10

 

FIRE ALARM LEVEL 10 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

FA1.11

 

FIRE ALARM LEVEL 11 TOWER PLAN (OFFICE)

 

X

FA1.12

 

FIRE ALARM LEVEL 12 TOWER PLAN (OFFICE)

 

X

FA1.13

 

FIRE ALARM LEVEL 13 TOWER PLAN (OFFICE)

 

X

FA1.14

 

FIRE ALARM LEVEL 14 TOWER PLAN (OFFICE)

 

X

FA1.15

 

FIRE ALARM LEVEL 15 TOWER PLAN (OFFICE)

 

X

FA1.16

 

FIRE ALARM LEVEL 16 PENTHOUSE FLOOR PLAN

 

X

FA1.16M

 

FIRE ALARM LEVEL 16M PENTHOUSE MEZZANINE FLOOR PLAN

 

X

FA1.17

 

FIRE ALARM ROOF PLAN

 

X

 

 

 

 

 

08 PLUMBING

 

 

 

 

P0.01

 

PLUMBING LEGEND AND DIAGRAM SHEET

 

X

P0.02

 

PLUMBING WATER AND GAS RISER DIAGRAMS

 

X

P0.03

 

PLUMBING DRAINAGE RISER DIAGRAMS

 

X

 

164

--------------------------------------------------------------------------------


 

P0.04

 

PLUMBING DRAINAGE AND NATURAL GAS RISER DIAGRAMS

 

X

P1.P3A

 

PLUMBING LEVEL P3 PARKING GARAGE PLAN - SOUTH

 

X

P1.P3B

 

PLUMBING LEVEL P3 PARKING GARAGE PLAN - NORTH

 

X

P1.P2A

 

PLUMBING LEVEL P2 PARKING GARAGE PLAN -SOUTH

 

X

P1.P2B

 

PLUMBING LEVEL P2 PARKING GARAGE PLAN - NORTH

 

X

P1.P1A

 

PLUMBING LEVEL P1 PARKING GARAGE PLAN - SOUTH

 

X

P1.P1B

 

PLUMBING LEVEL P1 PARKING GARAGE PLAN - NORTH

 

X

P1.01A

 

PLUMBING LEVEL 1 GROUND FLOOR PLAN - SOUTH

 

X

P1.01B

 

PLUMBING LEVEL 1 GROUND FLOOR PLAN - NORTH

 

X

P1.02A

 

PLUMBING LEVEL 2 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.02B

 

PLUMBING LEVEL 2 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.03A

 

PLUMBING LEVEL 3 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.03B

 

PLUMBING LEVEL 3 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.04A

 

PLUMBING LEVEL 4 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.04B

 

PLUMBING LEVEL 4 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.05A

 

PLUMBING LEVEL 5 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.05B

 

PLUMBING LEVEL 5 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.06A

 

PLUMBING LEVEL 6 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.06B

 

PLUMBING LEVEL 6 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.07A

 

PLUMBING LEVEL 7 FLOOR PLAN - SOUTH (LABORATORY)

 

X

P1.07B

 

PLUMBING LEVEL 7 FLOOR PLAN - NORTH (LABORATORY)

 

X

P1.08

 

PLUMBING LEVEL 8 MECHANICAL FLOOR PLAN

 

X

P1.08M

 

PLUMBING LEVEL 8 MECHANICAL MEZZANINE FLOOR PLAN

 

X

P1.09

 

PLUMBING LEVEL 9 FLOOR PLAN (LABORATORY)

 

X

P1.10

 

PLUMBING LEVEL 10 FLOOR PLAN (OFFICE)

 

X

P1.11

 

PLUMBING LEVEL 11 FLOOR PLAN (OFFICE)

 

X

P1.12

 

PLUMBING LEVEL 12 FLOOR PLAN (OFFICE)

 

X

P1.13

 

PLUMBING LEVEL 13 FLOOR PLAN (OFFICE)

 

X

P1.14

 

PLUMBING LEVEL 14 FLOOR PLAN (OFFICE)

 

X

P1.15

 

PLUMBING LEVEL 15 FLOOR PLAN (LABORATORY)

 

X

P1.16

 

PLUMBING LEVEL 16 PENTHOUSE FLOOR PLAN

 

X

P1.16M

 

PLUMBING LEVEL 16M PENTHOUSE MEZZANINE FLOOR PLAN

 

X

P1.17

 

PLUMBING ROOF PLAN

 

X

 

 

 

 

 

09 MECHANICAL

 

 

 

 

H0.01

 

HVAC - LEGEND, ABBREVIATIONS, GENERAL NOTES AND DRAWING LIST

 

X

H0.02

 

HVAC SCHEDULES 1

 

X

H0.03

 

HVAC SCHEDULES 2

 

X

H0.04

 

HVAC SCHEDULES 3

 

X

H0.05

 

HVAC DETAILS 1

 

X

H0.06

 

HVAC DETAILS 2

 

X

 

165

--------------------------------------------------------------------------------


 

H0.07

 

HVAC DETAILS 3

 

X

H0.08

 

HVAC CUSTOM AHU PLANS AND ELEVATIONS

 

X

H0.09

 

HVAC CUSTOM EAHU PLANS AND ELEVATIONS

 

X

H0.10

 

HVAC SUPPLY AND EXHAUST AIR RISER DIAGRAMS

 

X

H0.11

 

HVAC - STAIR NO. 1A AND 1B VESTIBULE AND STAIR PRESSURIZATION RISER DIAGRAMS

 

X

H0.12

 

HVAC - STAIR NO. 2, 3 & 4 PRESSURIZATION RISER DIAGRAMS

 

X

H0.13

 

HVAC FUEL OIL PIPING SCHEMATIC

 

X

H0.14

 

HVAC CHILLED & CONDENSER WATER PLANT PIPING FLOW DIAGRAM

 

X

H0.15

 

HVAC PROCESS, RETAIL AND CONDENSER WATER PIPING RISER DIAGRAMS

 

X

H0.16

 

HVAC - PROCESS, RETAIL AND CONDENSER WATER PIPING RISER

 

X

H0.17

 

HVAC - PROCESS CHILLED WATER RISER DIAGRAMS

 

X

H0.18

 

HVAC - HOT WATER PIPING SCHEMATIC

 

X

H0.19

 

HVAC - HEAT RECOVERY PIPING SCHEMATIC

 

X

H0.20

 

HVAC - HOT WATER, HEAT RECOVERY AND RELIEF VENT PIPING RISER

 

X

H1.P3A

 

HVAC - LEVEL P3 (LOWER LEVEL) PARKING GARAGE PLAN - SOUTH

 

X

H1.P3B

 

HVAC - LEVEL P3 (LOWER LEVEL) PARKING GARAGE PLAN - NORTH

 

X

H1.P2A

 

HVAC - LEVEL P2 (MIDDLE LEVEL) PARKING GARAGE PLAN -SOUTH

 

X

H1.P2B

 

HVAC - LEVEL P2 (MIDDLE LEVEL) PARKING GARAGE PLAN - NORTH

 

X

H1.P1A

 

HVAC - LEVEL P1 (UPPER LEVEL) PARKING GARAGE PLAN -SOUTH

 

X

H1.P1B

 

HVAC - LEVEL P1 (UPPER LEVEL) PARKING GARAGE PLAN - NORTH

 

X

H1.01A

 

HVAC - LEVEL 1 GROUND FLOOR PLAN - SOUTH

 

X

H1.01B

 

HVAC - LEVEL 1 GROUND FLOOR PLAN - NORTH

 

X

H1.02A

 

HVAC - LEVEL 2 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.02B

 

HVAC - LEVEL 2 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.03A

 

HVAC - LEVEL 3 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.03B

 

HVAC - LEVEL 3 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.04A

 

HVAC - LEVEL 4 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.04B

 

HVAC - LEVEL 4 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.05A

 

HVAC - LEVEL 5 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.05B

 

HVAC - LEVEL 5 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.06A

 

HVAC - LEVEL 6 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.06B

 

HVAC - LEVEL 6 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.07A

 

HVAC - LEVEL 7 FLOOR PLAN - SOUTH (LABORATORY)

 

X

H1.07B

 

HVAC - LEVEL 7 FLOOR PLAN - NORTH (LABORATORY)

 

X

H1.08

 

HVAC - LEVEL 8 FLOOR PLAN

 

X

H1.08M

 

HVAC - LEVEL 8 MEZZANINE FLOOR PLAN

 

X

H1.08S

 

HVAC - LEVEL 8 AND 8M - SECTIONS

 

X

H1.09

 

HVAC - LEVEL 9 FLOOR PLAN (LABORATORY)

 

X

H1.10

 

HVAC - LEVEL 10 FLOOR PLAN (OFFICE)

 

X

H1.11

 

HVAC - LEVEL 11 FLOOR PLAN (OFFICE)

 

X

H1.12

 

HVAC - LEVEL 12 FLOOR PLAN (OFFICE)

 

X

 

166

--------------------------------------------------------------------------------


 

H1.13

 

HVAC - LEVEL 13 FLOOR PLAN (OFFICE)

 

X

H1.14

 

HVAC - LEVEL 14 FLOOR PLAN (OFFICE)

 

X

H1.15

 

HVAC - LEVEL 15 FLOOR PLAN (LABORATORY)

 

X

H1.16

 

HVAC - LEVEL 16 - PENTHOUSE FLOOR PLAN

 

X

H1.16M

 

HVAC - LEVEL 16M - PENTHOUSE MEZZANINE FLOOR PLAN

 

X

H1.16S1

 

HVAC - LEVEL 16 (PENTHOUSE) AND 16M (MEZZANINE) - SECTIONS 1

 

X

H1.16S2

 

HVAC - LEVEL 16 (PENTHOUSE) AND 16M (MEZZANINE) - SECTIONS 2

 

X

H1.17

 

HVAC- ROOF PLAN

 

X

 

 

 

 

 

10 ELECTRICAL

 

 

 

 

E0.00

 

ELECTRICAL LEGEND, NOTES, AND SCHEDULES

 

X

E0.01

 

ELECTRICAL DISTRIBUTION RISER DIAGRAM “A”

 

X

E0.02

 

ELECTRICAL DISTRIBUTION RISER DIAGRAM “B”

 

X

E0.03

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.04

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.05

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.06

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.07

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.08

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.09

 

ELECTRICAL SCHEDULES AND DETAILS

 

X

E0.10

 

ELECTRICAL NORTH ELEVATION LIGHTING PLAN

 

X

E0.11

 

ELECTRICAL EAST ELEVATION LIGHTING PLAN

 

X

E0.12

 

ELECTRICAL SOUTH ELEVATION LIGHTING PLAN

 

X

E0.13

 

ELECTRICAL WEST ELEVATION LIGHTING PLAN

 

X

E1.P3A

 

ELECTRICAL LEVEL P3 PARKING GARAGE PLAN SOUTH

 

X

E1.P3B

 

ELECTRICAL LEVEL P3 PARKING GARAGE PLAN NORTH

 

X

E1.P2A

 

ELECTRICAL LEVEL P2 PARKING GARAGE PLAN SOUTH

 

X

E1.P2B

 

ELECTRICAL LEVEL P2 PARKING GARAGE PLAN NORTH

 

X

E1.P1A

 

ELECTRICAL LEVEL P1 PARKING GARAGE PLAN SOUTH

 

X

E1.P1B

 

ELECTRICAL LEVEL P1 PARKING GARAGE PLAN NORTH

 

X

E1.01A

 

ELECTRICAL LEVEL 1 GROUND FLOOR PLAN SOUTH

 

X

E1.01B

 

ELECTRICAL LEVEL 1 GROUND FLOOR PLAN NORTH

 

X

E1.02A

 

ELECTRICAL LEVEL 2 BUILDING BASE PLAN SOUTH (LABORATORY)

 

X

E1.02B

 

ELECTRICAL LEVEL 2 BUILDING BASE PLAN NORTH (LABORATORY)

 

X

E1.03A

 

ELECTRICAL LEVEL 3 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

E1.03B

 

ELECTRICAL LEVEL 3 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

E1.04A

 

ELECTRICAL LEVEL 4 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

E1.04B

 

ELECTRICAL LEVEL 4 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

E1.05A

 

ELECTRICAL LEVEL 5 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

E1.05B

 

ELECTRICAL LEVEL 5 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

E1.06A

 

ELECTRICAL LEVEL 6 BUILDING BASE PLAN - SOUTH (LABORATORY)

 

X

 

167

--------------------------------------------------------------------------------


 

E1.06B

 

ELECTRICAL LEVEL 6 BUILDING BASE PLAN - NORTH (LABORATORY)

 

X

E1.07A

 

ELECTRICAL LEVEL 7 TOWER PLAN SOUTH (VIVARIUM)

 

X

E1.07B

 

ELECTRICAL LEVEL 7 TOWER PLAN NORTH (VIVARIUM)

 

X

E1.08

 

ELECTRICAL LEVEL 8 MECHANICAL FLOOR PLAN

 

X

E1.08M

 

ELECTRICAL LEVEL 8 MEZZANINE MECHANICAL FLOOR PLAN

 

X

E1.09

 

ELECTRICAL LEVEL 9 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

E1.10

 

ELECTRICAL LEVEL 10 TOWER PLAN (OFFICE, ASSEMBLY)

 

X

E1.11

 

ELECTRICAL LEVEL 11 TOWER PLAN (OFFICE)

 

X

E1.12

 

ELECTRICAL LEVEL 12 TOWER PLAN (OFFICE)

 

X

E1.13

 

ELECTRICAL LEVEL 13 TOWER PLAN (OFFICE)

 

X

E1.14

 

ELECTRICAL LEVEL 14 TOWER PLAN (OFFICE)

 

X

E1.15

 

ELECTRICAL LEVEL 15 TOWER PLAN (OFFICE)

 

X

E1.16

 

ELECTRICAL LEVEL 16 PENTHOUSE FLOOR PLAN

 

X

E1.16M

 

ELECTRICAL LEVEL 16M PENTHOUSE MEZZANINE FLOOR PLAN

 

X

E1.17

 

ELECTRICAL ROOF PLAN

 

X

 

 

 

 

 

11 LIGHTING

 

 

 

 

LT-1.1

 

LOBBY LEVEL 1 GROUND FLOOR REFLECTED CEILING PLAN

 

 

LT-1.2

 

LOBBY LEVEL 2 REFLECTED CEILING PLAN

 

 

LT-2.0

 

EXTERIOR BUILDING LIGHTING NORTH ELEVATION

 

 

LT-3.0

 

EXTERIOR BUILDING LIGHTING EAST ELEVATION

 

 

LT-4.0

 

EXTERIOR BUILDING LIGHTING SOUTH ELEVATION

 

 

LT-5.0

 

EXTERIOR BUILDING LIGHTING WEST ELEVATION

 

 

 

 

 

 

 

12 SECURITY

 

 

 

 

SE1.P3

 

LEVEL 3 PARKING

 

 

SE1.P2

 

LEVEL 2 PARKING

 

 

SE1.P1

 

LEVEL 1 PARKING

 

 

SE1.1

 

LEVEL 1

 

 

SE1.2

 

LEVEL 2

 

 

SE1.16M

 

LEVEL 16 PENTHOUSE MEZZANINE

 

 

SE1.16P

 

LEVEL 16 PENTHOUSE

 

 

SE2.0

 

RISER DIAGRAM

 

 

SE2.1

 

CCTV BLOCK DIAGRAM

 

 

SE2.2

 

TYPICALS 1 OF 2

 

 

SE2.3

 

TYPICALS 2 OF 2

 

 

 

 

 

 

 

13 ELEVATORS

 

 

 

 

VT01

 

GENERAL ELEVATOR INFORMATION

 

X

VT02

 

PLANS ELEVATORS 1-7

 

X

VT02A

 

ALTERNATE PLANS ELEVATORS 1A-7A

 

X

 

168

--------------------------------------------------------------------------------


 

VT03

 

HOISTWAY SECTION ELEVATORS 1-7

 

X

VT03A

 

ALTERNATE CONTROL ROOM PLAN AND HOISTWAY SECTION ELEVATORS 1A-7A

 

X

VT04

 

PLANS ELEVATORS 8-9

 

X

VT05

 

HOISTWAY SECTIONS ELEVATORS 9-10

 

X

VT06

 

PLANS AND HOISTWAY SECTION ELEVATORS 10-11

 

X

 

169

--------------------------------------------------------------------------------


 

[g114111ks37i001.jpg]

 

170

--------------------------------------------------------------------------------


 

[g114111ks37i002.jpg]

 

171

--------------------------------------------------------------------------------


 

[g114111ks37i003.jpg]

 

172

--------------------------------------------------------------------------------


 

[g114111ks37i004.jpg]

 

173

--------------------------------------------------------------------------------


 

[g114111ks37i005.jpg]

 

174

--------------------------------------------------------------------------------


 

[g114111ks37i006.jpg]

 

175

--------------------------------------------------------------------------------


 

Attachment 2

 

Critical Dates

 

Base Building Work

 

Design Activity for Base Building Work

 

Completion Date

Estimated Commencement Date

 

As defined in Section 1.09 of the Lease

 

Finish Work

 

Design Activity for Finish Work

 

Date

Tenant’s Program delivered by Tenant

 

June 1, 2011

FW Architect Selected by Landlord and approved by Tenant

 

July 1, 2011

BPC Documents approved by Tenant

 

December 16, 2011

 

The foregoing dates are subject to extension for Force Majeure and for Tenant
Delay or Landlord Delay, as applicable, and shall be deemed to be extended one
day for each day, if any, following May 23, 2011, until the Telaprevir Approval
occurs.

 

176

--------------------------------------------------------------------------------


 

 

177

--------------------------------------------------------------------------------


 

Attachment 3

 

Construction Schedule

 

178

--------------------------------------------------------------------------------


 

[g114111ks39i001.jpg]

 

179

--------------------------------------------------------------------------------


 

EXHIBIT 10.05(b)

 

CONSTRUCTION DOCUMENTS

 

(a)           Preparation of Construction Documents.  The Construction Documents
shall include all architectural, mechanical, electrical, fire protection,
plumbing and structural drawings and detailed specifications for the Finish Work
or Tenant Work, as applicable, and shall show all work necessary to complete the
Finish Work or Tenant Work including all cutting, fitting, and patching and all
connections to the mechanical and electrical systems and other components of the
Building as well as any re-balancing and re-commissioning scope that is
necessary to address Base Building systems affected by the Finish Work or Tenant
Work.  Where Finish Work or Tenant Work interfaces with Base Building Work, the
Finish Work or Tenant Work design shall visually integrate with the Base
Building Work in a manner and with materials and finishes that are compatible
with the Base Building finishes in that area.  Landlord reserves the right to
reject Construction Documents which in its reasonable opinion fail to comply
with this provision.  The Construction Documents shall include but not be
limited to:

 

(i)            Major Work Information: A list of any items or matters which
might require structural modifications to the Building, including but not
limited to the following:

 

(1)                                 Location and details of special floor areas
exceeding 100 pounds per square foot;

(2)                                 Location and weights of storage files,
batteries, HVAC units and technical areas;

(3)                                 Location of any special soundproofing
requirements;

(4)                                 Existence of any extraordinary HVAC
requirements necessitating perforation of structural members; and

(5)                                 Existence of any requirements for heavy
loads, dunnage or other  items affecting the structure.

 

(ii)           Plans Submission: Two (2) blackline drawings and one (1) CAD disk
showing all architectural, mechanical and electrical systems, including
cutsheets, specifications and the following:

 

CONSTRUCTION PLANS:

 

(1)                                 All partitions shall be shown; indicate
ratings of all partitions; indicate all non-standard construction and details
referenced;

(2)                                 Dimensions for partition shall be shown to
face of drywall; critical tolerances and ± dimensions shall be clearly noted;

(3)                                 All plumbing fixtures or other equipment
requirements and any equipment requiring connection to Building plumbing systems
shall be noted.

 

180

--------------------------------------------------------------------------------


 

REFLECTED CEILING PLAN:

 

(1)                                 Layout suspended ceiling grid pattern in
each room, describing the intent of the ceiling working point, origin and/or
centering; and

(2)                                 Locate all ceiling-mounted lighting fixtures
and air handling devices including air dampers, fan boxes, etc., lighting
fixtures, supply air diffusers, wall switches, down lights, special lighting
fixtures, special return air registers, special supply air diffusers, and
special wall switches.

 

TELECOMMUNICATIONS AND ELECTRICAL EQUIPMENT PLAN:

 

(1)                                 All telephone outlets required;

(2)                                 All electrical outlets required; note
non-standard power devices and/or related equipment;

(3)                                 All electrical requirements associated with
plumbing fixtures or equipment; append product data for all equipment requiring
special power, temperature control or plumbing considerations;

(4)                                 Location of telecommunications equipment and
conduits; and

(5)                                 Components and design of antennas, if any,
(including associated equipment) as installed, in sufficient detail to evaluate
weight, bearing requirements, wind-load characteristics, power requirements and
the effects on Building structure, moisture resistance of the roof membrane and
operations of pre-existing telecommunications equipment.

 

DOOR SCHEDULE:

 

(1)                                 Provide a schedule of doors, sizes,
finishes, hardware sets and ratings; and

(2)                                 Non-standard materials and/or installation
shall be explicitly noted.

 

HVAC:

 

(1)                                 requiring special temperature and/or
humidity control requirements;

(2)                                 Heat emission of equipment (including
catalogue cuts), such as CRTs, copy machines, etc.;

(3)                                 Special exhaust requirements for conference
rooms, pantry, toilets, radiation, pH neutralization, flammable/chemical storage
etc.; and

(4)                                 Any extension of system beyond demised
space.

 

ELECTRICAL:

 

(1)                                 Special lighting requirements;

(2)                                 Power requirements and special outlet
requirements of equipment;

(3)                                 Security requirements;

 

181

--------------------------------------------------------------------------------


 

(4)                                 Supplied telephone equipment and the
necessary space allocation for same; and

(5)                                 Any extensions of tenant equipment beyond
demised space.

 

PLUMBING:

 

(1)                                 Remote toilets;

(2)                                 Pantry equipment requirements;

(3)                                 Remote water and/or drain requirements such
as for sinks, ice makers, etc.; and

(4)                                 Special drainage requirements, such as those
requiring holding or dilution tanks.

 

ROOF:

 

Detailed plan of any existing and proposed roof equipment showing location and
elevations of all equipment.

 

SITE:

 

Detailed plan, including fencing, pads, conduits, landscaping and elevations of
equipment.

 

SPECIAL SERVICES:

 

Equipment cuts, power requirements, heat emissions, raised floor requirements,
fire protection requirements, security requirements, and emergency power.

 

(b)           Plan Requirements.  The Construction Documents shall be fully
detailed and fully coordinated with each other and with the Base Building
design, shall show complete dimensions, and shall have designated thereon all
points of location and other matters, including special construction details and
finish schedules.  All drawings shall be uniform size, shall incorporate the
standard electrical and plumbing symbols, and be at a scale of 1/8” = 1 ‘0” or
larger.  Materials and/or installation shall be explicitly noted and adequately
specified to allow for performing Landlord review, securing a building permit,
pursuing construction pricing, and performing construction.  All equipment and
installations shall be made in accordance with standard materials and procedures
unless a deviation outside of industry standards is shown on the Construction
Documents and approved by Landlord.  To the extent practicable, a concise
description of products, acceptable substitutes, and installation procedures and
standards shall be provided.  Acceptable manufacturers and vendors should be
specified for any products or materials that are to be regionally sourced. 
Product cuts must be provided and special mechanical or electrical loads noted. 
Landlord’s approval of the plans, drawings, specifications or other submissions
in respect of any work, addition, alteration or improvement to be undertaken by
or on behalf of Tenant shall create no liability or responsibility on the part
of Landlord for their completeness, design sufficiency or compliance with
requirements of any applicable laws, rules or regulations of any governmental or
quasi-governmental agency, board or authority.

 

182

--------------------------------------------------------------------------------


 

(c)           Change Orders.  The Construction Documents shall not be changed or
modified by Tenant after approval by Landlord without the further approval in
writing by Landlord, which approval shall not be unreasonably withheld or
delayed as provided in the Lease.

 

183

--------------------------------------------------------------------------------


 

EXHIBIT 10.05(c)

 

TENANT WORK INSURANCE SCHEDULE

 

Tenant’s Liability Insurance

 

Tenant shall be responsible for requiring all Tenant Contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
Contractor or by any person directly or indirectly employed by Tenant or any
Tenant Contractor, or by any person for whose acts Tenant or any Tenant
Contractor may be liable:

 

1.                                      Claims under workers’ compensation,
disability benefit and other similar employee benefit acts which are applicable
to the Tenant Work to be performed.

 

2.                                      Claims for damages because of bodily
injury, occupational sickness or disease, or death of employees under any
applicable employer’s liability law.

 

3.                                      Claims for damages because of bodily
injury, or death of any person other than Tenant’s or Tenant Contractor’s
employees.

 

4.                                      Claims for damages insured by usual
personal injury liability coverage which are sustained (a) by any person as a
result of an offense directly or indirectly related to the employment of such
person by the Tenant or Tenant Contractor or (b) by any other person.

 

5.                                      Claims for damages, other than to the
Tenant Work itself, because of injury to or destruction of tangible property,
including loss of use therefrom.

 

6.                                      Claims for damages because of bodily
injury or death of any person or property damage arising out of the ownership,
maintenance or use of any motor vehicle.

 

Such Tenant’s Contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, completed operations, and blanket contractual liability on all
written contracts, all including broad form property damage coverage.

 

Tenant’s Contractors’ Commercial General Liability, Automobile Liability ,
Workers Compensation, Employers Liability and Umbrella Liability Insurance shall
be written for not less than limits of liability as follows:

 

a.

 

Commercial General Liability:

 

 

 

 

Bodily Injury and Property Damage

 

As Required by Schedule 1.

 

184

--------------------------------------------------------------------------------


 

 

 

 

 

 

b.

 

Commercial Automobile Liability:

 

 

 

 

Bodily Injury and Property Damage including non-owned and hired autos

 

$1,000,000 Each Person
$1,000,000 Each Occurrence

 

 

 

 

 

c.

 

Workers Compensation

 

Statutory Limits

 

 

 

 

 

d.

 

Employer’s Liability:

 

 

 

 

Each Accident

 

$500,000

 

 

Disease — Policy Limited

 

$500,000

 

 

Disease — Each Employee

 

$500,000

 

 

 

 

 

e.

 

Umbrella Liability:

 

 

 

 

Bodily Injury and Property Damage

 

As Required by Schedule 1 (excess of coverages a, b & c above)

 

All subcontractors for such Tenant Contractors shall carry the same coverages
and limits as specified above, unless different limits are specifically
negotiated with Landlord.

 

The foregoing policies shall contain a provision that coverages afforded under
the policies shall not be canceled or not renewed until at least sixty (60)
days’ prior written notice has been given to the Landlord.  Certificates of
Insurance showing such coverages to be in force shall be filed with the Landlord
prior to the commencement of any Tenant Work and prior to each renewal. 
Coverage for Completed Operations must be maintained for three years following
completion of the work and certificates evidencing this coverage must be
provided to the Landlord.

 

The minimum A.M. Best’s rating of each insurer shall be A-/X.  Landlord shall be
named as an Additional Insured under such Tenant’s Contractors’ Commercial
General Liability, Auto Liability and Umbrella Liability Insurance policies.

 

Such Tenant Contractors’ responsibilities include:

 

·                  Insuring all materials, on an All Risks basis for the full
replacement cost, in transit and until delivered to the project site;

 

·                  insuring all tools and equipment used in the installation
process;

 

·                  assuming costs within the deductible(s) if a property loss is
caused by any Tenant Contractor’s failure to take reasonable steps to prevent
the loss; and

 

·                  protecting the site to prevent both natural and man-caused
(i.e., arson, theft, vandalism) losses.

 

Property Insurance Loss Adjustment

 

Tenant will allow Landlord to participate in adjustment of any insured claim
with respect to Tenant Work to the extent of Landlord’s interest therein..

 

185

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TENANT CONTRACTOR AND SUBCONTRACTOR INSURANCE LIMIT REQUIREMENTS

 

Division

 

Trade Description

 

Trade Number for Limits
Required (See Attached)

1.

Sitework

 

Earthwork

 

3

 

 

 

Excavation

 

5

 

 

 

Grading

 

2

 

 

 

Paving

 

2

 

 

 

Piling/Caisson

 

3

 

 

 

Retention

 

4

 

 

 

 

 

 

2.

Concrete

 

Formwork

 

5

 

 

 

Precasts

 

5

 

 

 

Structural

 

5

 

 

 

 

 

 

3.

Masonry

 

Masonry

 

5

 

 

 

 

 

 

4.

Metal and Structural

 

Metal Deck

 

4

 

 

 

Miscellaneous Metals

 

2

 

 

 

Structural Steel

 

5

 

 

 

 

 

 

5.

Carpentry

 

Millwork

 

2

 

 

 

Rough Carpentry

 

2

 

 

 

Wood Doors

 

2

 

 

 

 

 

 

6.

Moisture Protection

 

Caulking

 

3

 

 

 

Damp proofing

 

3

 

 

 

Roofing/Sheet Metal

 

5

 

 

 

Waterproofing

 

3

 

 

 

 

 

 

7.

Doors, Windows and Glass

 

Curtainwall

 

5

 

 

 

Glass, Glazing and Aluminum

 

3

 

 

 

Hardware

 

1

 

 

 

Hollow Metal Work

 

1

 

 

 

 

 

 

8.

Finishes

 

Acoustic

 

2

 

 

 

Ceramic & Quarry

 

2

 

 

 

Covering

 

2

 

 

 

Lathe, Plaster & Drywall

 

2

 

 

 

Resilient Floor

 

2

 

 

 

Paint & Vinyl Wall

 

2

 

 

 

 

 

 

9.

Specialties

 

Access Flooring

 

1

 

186

--------------------------------------------------------------------------------


 

Division

 

Trade Description

 

Trade Number for Limits
Required (See Attached)

 

 

 

Partitions

 

1

 

 

 

Toilet Accessories

 

1

 

 

 

 

 

 

10.

Equipment

 

Crane Operations

 

4

 

 

 

 

 

 

11.

Furnishings

 

Suppliers

 

1

 

 

 

 

 

 

12.

Special Construction

 

Asbestos Abatement

 

5

 

 

 

Blasting

 

5

 

 

 

 

 

 

13.

Conveying Systems

 

Elevators

 

5

 

 

 

Escalators

 

5

 

 

 

Conveyers

 

3

 

 

 

Dumbwaiters

 

3

 

 

 

 

 

 

14.

Mechanical

 

Fire Protection System

 

4

 

 

 

Plumbing

 

4

 

 

 

 

 

 

15.

HVAC

 

 

 

5

 

 

 

 

 

 

16.

Electrical

 

Electrical

 

5

 

 

 

 

 

 

17.

Demolition

 

More than 3 stories

 

10

 

 

 

Three (3) stories or less

 

5

 

 

 

 

 

 

 

General Contractor

Tenant Work costing more than $500,000

 

10

 

 

 

 

 

All Other Tenant Work

 

5

 

Any unusual or specialized renovation or repair work undertaken by Tenant’s
General Contractor with respect to this Lease may require other limits of
liability than those listed above.  Landlord shall make any determination of
revised liability limits in consultation with its risk management staff.

 

Contractor and Subcontractor Insurance Limit Requirements by Trade Number

 

The following are Limits of Liability required depending on the Trade Number of
the Contractor.

 

1.

$1,000,000 Each Occurrence

 

$1,000,000 General Aggregate

 

$1,000,000 Products & Completed Operations Aggregate

 

187

--------------------------------------------------------------------------------


 

2.

$1,000,000 Each Occurrence

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

 

3.

$2,000,000 Each Occurrence

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

$1,000,000 Umbrella Each Occurrence/Aggregate

 

 

OR

 

$1,000,000 Each Occurrence

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

$2,000,000 Umbrella Each Occurrence/Aggregate

 

 

4.

$2,000,000 Each Occurrence

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

$2,000,000 Umbrella Each Occurrence/Aggregate

 

 

OR

 

$1,000,000 Each Occurrence

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

$3,000,000 Umbrella Each Occurrence/Aggregate

 

 

5.

$2,000,000 Each Occurrence

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

$3,000,000 Umbrella Each Occurrence/Aggregate

 

 

OR

 

$1,000,000 Each Occurrence

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

$4,000,000 Umbrella Each Occurrence/Aggregate

 

 

10.

$2,000,000 Each Occurrence

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

$8,000,000 Umbrella Each Occurrence/Aggregate

 

 

OR

 

$1,000,000 Each Occurrence

 

188

--------------------------------------------------------------------------------


 

 

$2,000,000 General Aggregate

 

$2,000,000 Products & Completed Operations Aggregate

 

$9,000,000 Umbrella Each Occurrence/Aggregate

 

189

--------------------------------------------------------------------------------


 

EXHIBIT 10.06

 

ITEMS THAT MUST REMAIN IN PREMISES

 

Landlord and Tenant agree that the Tenant equipment and systems that were
installed as Finish Work, Tenant Work, or Tenant’s BBW and described below must
be left at the Premises at the conclusion of the Term.  Such Tenant equipment
and systems shall be left in operating condition (but otherwise “as is”).

 

·                  Access and security systems and all related equipment;

·                  Standby generators and all associated equipment;

·                  HVAC exhaust systems, equipment and related controls;

·                  Optional tempered water system, if installed;

·                  Automatic temperature controlled system;

·                  Fire alarm system and fire safety devices necessary for the
continued operation of the building;

·                  Furnishings and equipment serving the public space within the
main lobby.

 

190

--------------------------------------------------------------------------------


 

EXHIBIT 15.01

 

FORM OF LENDER’S
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

WHEN RECORDED MAIL TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (hereafter referred
to as “Agreement”) made as of                        , 20      , by and between
                                          , [as lender] [as Administrative Agent
for certain lenders] (the “Lender”), having an address at 
                                                              , and Vertex
Pharmaceuticals Incorporated, a Massachusetts corporation (“Tenant”), having an
address
                                                                                  ,
                                      , Massachusetts.

 

The Lender [is the Administrative Agent for certain lenders] [is the lender]
under the Loan Agreement dated                                                 
[between] [among] Fifty Northern Avenue LLC (“Landlord”), [the lenders party
thereto from time to time] and Lender (which, as the same may hereafter be
modified or restated from time to time, will be called herein the “Loan
Agreement”).

 

Pursuant to the Loan Agreement, the Lender is the holder of a certain mortgage
and security agreement (which, as the same may be modified or restated from time
to time, will be called herein the “Security Instrument”) granted by Landlord to
Lender and recorded with the Suffolk County Registry of Deeds at Book
                  , Page                 , which constitutes a first lien
against the real property described on Schedule A attached hereto (the
“Property”).

 

Tenant has entered into a lease with Landlord dated as of
                                    , 2011 (the “Lease”) covering a portion of
the Property (the “Premises”)

 

Relying on the covenants, agreements, representations and warranties contained
in this Agreement, Lender and Tenant agree as follows:

 

1.                                      Subordination of Lease.  The Lease is
and shall be subject and subordinate to the Security Instrument and to all
renewals, modifications, consolidations, replacements and extensions thereof, to
the full extent of the principal amount and other sums secured thereby and
interest thereon.

 

191

--------------------------------------------------------------------------------


 

2.                                      Attornment.  Tenant agrees that Tenant
will attorn to and recognize: (i) Lender, whether as mortgagee in possession or
otherwise; or (ii) any purchaser at a foreclosure sale under the Security
Instrument, or any transferee who acquires possession of or title to the
Property, or any successors and assigns of such purchasers and/or transferees
(each, a “Successor”), as its landlord for the unexpired balance (and any
extensions, if exercised) of the term of the Lease upon the terms and conditions
set forth therein.  Such attornment shall be effective and self-operative
without the execution of any further instruments by any party hereto; provided,
however, that Tenant will, upon request by Lender or any Successor, execute a
reasonable written agreement attorning to Lender or such Successor, which
agreement shall, in any event, be subject to the terms and provisions of this
Agreement.  If requested by Lender or any subsequent owner, Tenant shall execute
a new lease with Lender, for a term equal to the remaining term of the Lease and
otherwise containing the same provisions and covenants of the Lease.

 

3.                                      Non-Disturbance.  So long as Tenant
complies with Tenant’s obligations under this Agreement and is not in default
(beyond the expiration of any applicable cure period) under the Lease, Lender
will not disturb Tenant’s use, possession and enjoyment of the Premises nor will
Tenant’s rights under the Lease be impaired (except as provided in this
Agreement) in any foreclosure action, sale under a power of sale, transfer in
lieu of the foregoing, or the exercise of any other remedy pursuant to the
Security Instrument.

 

4.                                      Assignment of Leases.  Tenant
acknowledges that it has been advised that Landlord has assigned the Lease and
the rents thereunder to Lender pursuant to a certain [Assignment
                                                      ] from Landlord to Lender
(the “Assignment”).  Tenant agrees that if Lender, pursuant to the Assignment,
and whether or not it becomes a mortgagee in possession, shall give written
notice to Tenant that Lender has elected to require Tenant to pay to Lender the
rent and other charges payable by Tenant under the Lease, Tenant shall, until
Lender shall have canceled such election, thereafter pay to Lender all rent and
other sums payable under the Lease and such payments to Lender shall be treated
as payments made under the Lease.  Any such payment shall be made
notwithstanding any right of setoff, defense or counterclaim which Tenant may
have against Landlord, or any right to terminate the Lease (except to the extent
that any such setoff, defense, counterclaim or termination right is expressly
set forth in the Lease).

 

5.                                      Limitation of Liability.  In the event
that Lender succeeds to the interest of Landlord under the Lease, or title to
the Property, then Lender and any Successor shall assume and be bound by the
obligations of the landlord under the Lease which accrue from and after such
party’s succession to any prior landlord’s interest in the Premises, but neither
Lender nor such Successor shall be: (i) liable in any way to Tenant for any act
or omission, neglect or default on the part of Landlord under the Lease (nothing
in this clause (i) being deemed to relieve Lender or any Successor of its
continuing obligations as landlord under the Lease from and after the date of
such succession), (ii) responsible for any monies owing by or on deposit with
Landlord to the credit of Tenant (except to the extent any such deposit is
actually received by Lender or such Successor, as applicable), (iii) subject to
any counterclaim or setoff which theretofore accrued to Tenant against Landlord,
(iv) bound by any amendment or modification of the Lease subsequent to such
Security Instrument, or by any previous prepayment of rent for more than one
(1) month, which was not approved in writing by Lender, or (v) liable beyond
Lender or such Successor’s, as applicable, interest in the Property.

 

192

--------------------------------------------------------------------------------


 

Furthermore, notwithstanding anything to the contrary contained in this
Agreement or in the Lease (including without limitation, Article 10 thereof),
neither Lender nor any Successor (other than an entity controlling, controlled
by or under common control with Landlord) shall have any obligation to undertake
or complete any of the Base Building Work (as defined in the Lease) or advance
any portion of the Finish Work Allowance after it succeeds to the interest of
Landlord under the Lease or title to the Property (collectively, the “Landlord
Work Obligations”).

 

Notwithstanding the foregoing, in the event that Lender or any Successor (other
than an entity controlling, controlled by or under common control with Landlord)
succeeds to the interest of Landlord under the Lease, or title to the Property
prior to the completion of the Landlord Work Obligations, then Lender or
Successor (as applicable) shall have thirty (30) days to send written notice to
Tenant stating whether or not it intends to be bound to perform work remaining
to be done as part of the Landlord Work Obligations under the Lease to render
the Premises ready for occupancy by the Tenant and agrees to advance the Finish
Work Allowance.  In the event in such notice it states that it intends to be so
bound, then such provisions of the Lease shall be binding on the Lender or
Successor (as applicable).  In the event the Lender or Successor (as applicable)
states that it does not intend to be so bound or fails to timely provide notice
to Tenant within such thirty (30) day period, then (A) prior to the date that
Tenant has made Tenant’s first payment towards the Excess Costs under the FW
Contract under the Work Letter (as such terms are defined in the Lease), Tenant
shall have the right, by written notice to the Lender or Successor (as
applicable) (a “Succession Election Notice”) within sixty (60) days following
notice of such acquisition, to either (I) terminate the Lease, or (II) continue
the Lease, deposit such Excess Costs in escrow with the Lender or Successor (as
applicable) to be held and disbursed against the costs to construct the Finish
Work as they are incurred on behalf of Tenant in the manner provided under the
Work Letter, and complete the Finish Work itself at its expense and otherwise in
accordance with the terms of the Lease and (to the extent the Finish Work
Allowance is not disbursed by the Lender or Successor (as applicable)) reduce
the Rent by the amount of the unadvanced Finish Work Allowance amortized over
the Term with interest at the rate of 8% per annum; or (B) from and after the
date that Tenant has made Tenant’s first payment towards the Excess Costs under
the FW Contract under the Work Letter, Tenant shall have the right, by giving a
Succession Election Notice to the Lender or Successor (as applicable) within
sixty (60) days following notice of such acquisition, to either (X) terminate
the Lease, or (Y) continue the Lease and complete the Finish Work itself at its
expense and otherwise in accordance with the terms of the Lease and (to the
extent the Finish Work Allowance is not disbursed by the Lender or Successor (as
applicable)) reduce the Rent by the amount of the unadvanced Finish Work
Allowance amortized over the Term with interest at the rate of 8% per annum;
provided, however, that the Lender or Successor (as applicable) can render any
Succession Election Notice pursuant to clause (A) or (B), above, null and void
and of no force and effect if, within thirty (30) days after the giving of such
notice by Tenant, the Lender or Successor (as applicable) agrees to be bound by
the applicable provisions of the Lease.  Tenant’s failure to give a Succession
Election Notice in the time period(s) required above shall be deemed to be an
election pursuant to the clause (II) or (Y) of the immediately preceding
sentence, as applicable,

 

Tenant agrees that any person or entity which at any time hereafter becomes the
landlord under the Lease, including without limitation, Lender or any Successor,
shall, be liable only for

 

193

--------------------------------------------------------------------------------


 

the performance of the obligations of the landlord which arise during the period
of its ownership of the Premises (such as any obligation to reconcile payments
of Total Operating Costs pursuant to Section 4.02 of the Lease) on account of
the fiscal year in which the Lender or any Successor succeeds to Landlord,
provided that if the amount of any credit or offset against Additional Rent on
account of an overpayment of Total Operating Costs pursuant to Section 4.02
attributable to the period prior to such succession is more than 5% of
Additional Rent due in any one month, then the amount credited or offset in any
one month after such succession shall not exceed 5% of the Additional Rent and
the excess amount of the overpayment shall be carried forward until Tenant is
reimbursed (or otherwise receives a credit against Additional Rent) in full) and
shall not otherwise be liable for any obligations of the landlord under the
Lease which arise prior to or subsequent to such ownership.  Tenant further
agrees that any such liability shall be limited to the interest of Lender or
such Successor in the Property and in the rents, proceeds and profits therefrom.

 

6.                                      Right to Cure Defaults.  Tenant agrees
to give notice to Lender of any default by Landlord under the Lease, specifying
the nature of such default, and thereupon Lender shall have the right (but not
the obligation) to cure such default, and Tenant shall not exercise its remedies
under the Lease (other than Tenant’s express termination remedies as provided in
Sections 3.01(c), 3.01(d), and 3.01(e)) until it has afforded Lender thirty (30)
days after Lender’s receipt of such notice to cure such default and a reasonable
period of time in addition thereto (i) if the circumstances are such that said
default cannot reasonably be cured within said thirty (30) day period and Lender
has commenced and is diligently pursuing such cure (but in any event not exceed
180 days in the aggregate on account of the operation of this clause (i)), plus
(ii) an unlimited period during any litigation or enforcement action or
proceeding, including a foreclosure, bankruptcy, reorganization, possessory
action or a combination thereof.  It is specifically agreed that Tenant shall
not require Lender to cure any bankruptcy, insolvency or reorganization default
on the part of landlord or any breach by landlord of any representation or
warranty.

 

7.                                      Tenant’s Agreements.  Tenant hereby
covenants and agrees that: (i) Tenant shall not pay any rent under the Lease
more than one month in advance except as expressly provided in the Lease with
respect to security deposits, operating expenses, taxes and the like;
(ii) Tenant shall have no right to appear in any foreclosure action under the
Security Instrument; (iii) Tenant shall not amend or modify the Lease, and
Tenant shall have no right to cancel or terminate the Lease, without Lender’s
prior written consent, and any attempted amendment, modification, cancellation
or termination of the Lease in violation of the foregoing shall be of no force
or effect as to Lender; (iv) Tenant shall not subordinate the Lease to any lien
or encumbrance (other than the Security Instrument) without Lender’s prior
written consent (provided that Tenant shall not be deemed to be in violation of
the provisions of this clause (iv) on account of the automatic subordination
described in Sections 2.01(f), 15.01 and 16.13 of the Lease); (v) Tenant shall
promptly (or within the applicable period of time provided for in the Lease)
deliver to Lender, from time to time, a written estoppel statement in the form,
and with the certifications, required by the Lease; and (vi) this Agreement
satisfies any requirement in the Lease relating to the granting of a
non-disturbance agreement.

 

194

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.

 

8.1                               The provisions hereof shall be binding upon
and inure to the benefit of Tenant and Lender and their respective successors
and assigns;

 

8.2                               Any demands or requests shall be sufficiently
given Tenant if in writing and mailed or delivered by United States certified
mail, return receipt requested, postage prepaid, or if sent by prepaid Federal
Express or other similar overnight delivery service which provides a receipt, to
the address of Tenant as set forth in the Lease or such other address as Tenant
may specify from time to time and to Lender if in writing and mailed or
delivered by United States certified mail, return receipt requested, postage
prepaid, or if sent by prepaid Federal Express or other similar overnight
delivery service which provides a receipt to Lender at its address shown above,
with a required copy to
                                                                              ,
or such other address as Lender may specify in writing from time to time;

 

8.3                               This Agreement may not be changed, terminated
or modified orally or in any manner other than by an instrument in writing
signed by the parties hereto; (iv) The captions or headings at the beginning of
each paragraph hereof are for the convenience of the parties and are not part of
this Agreement;

 

8.4                               This Agreement shall be governed by and
construed under the laws of the Commonwealth of Massachusetts;

 

8.5                               This Agreement represents the final agreement
between the parties hereto with respect to the subject matter hereof and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties with respect to the subject matter hereof.

 

195

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument as
of the day and year first above written.

 

 

Tenant

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

By

 

 

 

Name (Print)

 

,

 

 

Title:

 

 

 

 

 

,

 

 

 

 

 

 

 

Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name (Print)

 

 

 

Title:

 

196

--------------------------------------------------------------------------------


 

THE COMMONWEALTH OF MASSACHUSETTS

 

County of                                        SS.

 

On this                      day of                               , 20    ,
before me, the undersigned notary public, personally appeared
                                                   proved to me through
satisfactory evidence of identification which was
                                           to be the person whose name is signed
on the preceding or attached document and acknowledged to me that he signed it
voluntarily for its stated purpose in his representative capacity for Vertex
Pharmaceuticals Incorporated.

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

[Seal]

 

THE COMMONWEALTH OF MASSACHUSETTS

 

County of                                        SS.

 

On this                      day of                               , 20    ,
before me, the undersigned notary public, personally appeared
                                                   proved to me through
satisfactory evidence of identification which was
                                           to be the person whose name is signed
on the preceding or attached document and acknowledged to me that he signed it
voluntarily for its stated purpose in his representative capacity for
                                            .

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

[Seal]

 

197

--------------------------------------------------------------------------------


 

EXHIBIT 17.01

 

FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                                        ,

 

DATE:

, 200  

 

 

 

 

 

BENEFICIARY:

 

 

 

 

 

 

 

APPLICANT:

 

 

 

 

 

 

AMOUNT: US$

($                          and 00/100 U.S. DOLLARS)

 

 

EXPIRATION DATE:

, 200  

 

 

LOCATION AT OUR COUNTERS IN

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                                     IN YOUR FAVOR AVAILABLE BY YOUR DRAFT IN
THE FORM OF “ANNEX 1” ATTACHED DRAWN ON US AT SIGHT AND ACCOMPANIED BY THE
FOLLOWING DOCUMENTS:

 

A DATED STATEMENT SIGNED BY AN AUTHORIZED OFFICER OF THE BENEFICIARY READING AS
FOLLOWS:

 

198

--------------------------------------------------------------------------------


 

(A)                               WE ARE ENTITLED TO DRAW ON THE LETTER OF
CREDIT PURSUANT TO THE TERMS OF THAT CERTAIN LEASE BY AND BETWEEN
                                    , AS LANDLORD, AND
                                      , AS TENANT

 

OR

 

(B)                              
                                                   HEREBY CERTIFIES THAT IT HAS
RECEIVED NOTICE FROM                                              THAT THE
LETTER OF CREDIT NO.                                        WILL NOT BE RENEWED,
AND THAT IT HAS NOT RECEIVED A REPLACEMENT OF THIS LETTER OF CREDIT FROM
                                                     SATISFACTORY TO
                           AT LEAST FORTY-FIVE (45) DAYS PRIOR TO THE EXPIRATION
DATE OF THIS LETTER OF CREDIT.

 

THE LEASE MENTIONED IN THIS LETTER OF CREDIT IS FOR IDENTIFICATION PURPOSES ONLY
AND IT IS NOT INTENDED THAT SAID AGREEMENT BE INCORPORATED HEREIN OR
FORM PART OF THIS LETTER OF CREDIT.

 

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.  PARTIAL DRAWINGS ARE PERMITTED.

 

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT OR CONDITION, FROM THE PRESENT OR EACH FUTURE
EXPIRATION DATE UNLESS AT LEAST FORTY-FIVE (45) DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE WE NOTIFY YOU AND THE APPLICANT BY REGISTERED MAIL/OVERNIGHT
COURIER SERVICE AT THE ABOVE ADDRESSES THAT THIS LETTER OF CREDIT WILL NOT BE
EXTENDED BEYOND THE CURRENT EXPIRATION DATE.

 

THIS LETTER OF CREDIT MAY BE TRANSFERRED (AND THE PROCEEDS HEREOF ASSIGNED), AT
THE EXPENSE OF THE APPLICANT (WHICH PAYMENT SHALL NOT BE A CONDITION TO ANY
TRANSFER), ONE OR MORE TIMES BUT IN EACH INSTANCE ONLY IN THE FULL AMOUNT
AVAILABLE TO BE DRAWN UNDER THE LETTER OF CREDIT.

 

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE DATED CERTIFICATION
PRIOR TO          A.M.          TIME, ON A BUSINESS DAY AT OUR OFFICE (THE
“BANK’S OFFICE”) AT:
                                                            , ATTENTION: STANDBY
LETTER OF CREDIT SECTION OR BY FACSIMILE TRANSMISSION AT: (        )
                        ; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO:
(        )                         , ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE.

 

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK IN
IMMEDIATELY AVAILABLE U.S. FUNDS DURING NORMAL BUSINESS HOURS OF THE BANK’S
OFFICE WITHIN TWO (2) BUSINESS DAYS AFTER

 

199

--------------------------------------------------------------------------------


 

PRESENTATION NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1997 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 600.

 

WE HEREBY CERTIFY THAT THIS IS AN UNCONDITIONAL AND IRREVOCABLE CREDIT AND AGREE
WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS DRAWN UNDER AND
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE
DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON OR BEFORE THE
EXPIRATION DATE OF THIS CREDIT.

 

EXCEPT TO THE EXTENT INCONSISTENT WITH THE EXPRESS TERMS HEREOF, THIS LETTER OF
CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1997 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600.

 

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

200

--------------------------------------------------------------------------------


 

[g114111ks43i001.jpg]

 

201

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

DATE:

 

 

 

 

 

 

 

TO:

 

RE:

STANDBY LETTER OF CREDIT

 

 

 

 

 

 

NO.

 

 

 

 

 

 

 

ISSUED BY

 

LADIES AND GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE)

 

 

 

(ADDRESS)

 

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE.  TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE.  ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND

 

202

--------------------------------------------------------------------------------


 

FORWARD IT DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

SIGNATURE AUTHENTICATED

 

 

 

 

 

 

(BENEFICIARY’S NAME)

 

(Name of Bank)

 

 

 

 

 

 

 

 

 

SIGNATURE OF BENEFICIARY

 

(authorized signature)

 

203

--------------------------------------------------------------------------------


 

EXHIBIT 18.01(f)

 

ALTERNATE ECONOMIC BENEFIT STANDARDS

 

A TIFA incorporating a Tax increment Financing Plan providing for such exemption
percentage as would result in a total savings of $12,000,000 during the first 5
years of the term the Leases from the real estate taxes which otherwise would be
payable with respect to the Premises.

 

204

--------------------------------------------------------------------------------